





Execution Version


CREDIT AGREEMENT
Dated as of November 27, 2018,


Among
EVERTEC, INC.,
as Parent,
EVERTEC Group, LLC,
as Borrower,
The Several Lenders
from Time to Time Parties Hereto,
and
BANK OF AMERICA, N.A.,
as Administrative Agent, Collateral Agent, Swingline Lender and L/C Issuer
__________________
BANK OF AMERICA, N.A.,
MERRILL LYNCH PIERCE, FENNER & SMITH INCORPORATED,
SUNTRUST ROBINSON HUMPHREY, INC.,
CITIBANK, N.A.,
GOLDMAN SACHS BANK USA, and
JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arrangers and Joint Bookrunners,


DEUTSCHE BANK SECURITIES INC.,
as Joint Bookrunner


and


FIRSTBANK PUERTO RICO, and
SCOTIABANK DE PUERTO RICO,
as Co-Syndication Agents







--------------------------------------------------------------------------------





TABLE OF CONTENTS


ARTICLE I


DEFINITIONS
SECTION 1.01.
Defined Terms                                    1

SECTION 1.02.
Terms Generally                                 46

SECTION 1.03.
Accounting Terms                                 47

SECTION 1.04.
Exchange Rates; Currency Equivalents                         48

SECTION 1.05.
Additional Alternative Currencies                          48

SECTION 1.06.
Change of Currency                                 49

SECTION 1.07.
Times of Day; Rates                                 49

SECTION 1.08.
Letter of Credit Amounts                             49

SECTION 1.09.
Limited Condition Transactions                         50

ARTICLE II


THE CREDITS
SECTION 2.01.
Commitments.                                 51

SECTION 2.02.
Loans and Borrowings                             51

SECTION 2.03.
Requests for Borrowings                             52

SECTION 2.04.
Swingline Loans                                 52

SECTION 2.05.
Letters of Credit                                 54

SECTION 2.06.
[Reserved]                                     61

SECTION 2.07.
Funding of Borrowings                             61

SECTION 2.08.
Interest Elections                                 62

SECTION 2.09.
Termination and Reduction of Commitments                     63

SECTION 2.10.
Repayment of Loans; Evidence of Debt                         64

SECTION 2.11.
Repayment of Term Loans and Revolving Facility Loans                 64

SECTION 2.12.
Prepayment of Loans                                  66

SECTION 2.13.
Fees                                      69

SECTION 2.14.
Interest                                       70

SECTION 2.15.
Inability to Determine Rates                              71

SECTION 2.16.
Increased Costs                                  71

SECTION 2.17.
Break Funding Payments                              72

SECTION 2.18.
Taxes                                       73

SECTION 2.19.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs              74

SECTION 2.20.
Mitigation Obligations; Replacement of Lenders                      76

SECTION 2.21.
Illegality                                     77

SECTION 2.22.
Incremental Commitments                              77

SECTION 2.23.
Extended Term Loans and Extended Revolving Commitments              79

SECTION 2.24.
Refinancing Term Loans                              81

SECTION 2.25.
Replacement Revolving Commitments                          82

SECTION 2.26.
Cash Collateral                                  84

SECTION 2.27.
Defaulting Lenders                                  85

SECTION 2.28.
Alternate Rate of Interest                              86






--------------------------------------------------------------------------------





ARTICLE III


REPRESENTATIONS AND WARRANTIES
SECTION 3.01.
Organization; Powers                                  87

SECTION 3.02.
Authorization                                  88

SECTION 3.03.
Enforceability                                  88

SECTION 3.04.
Governmental Approvals                              88

SECTION 3.05.
Financial Statements                                  88

SECTION 3.06.
No Material Adverse Effect                              89

SECTION 3.07.
Title to Properties; Possession Under Leases                      89

SECTION 3.08.
Subsidiaries                                      89

SECTION 3.09.
Litigation; Compliance with Laws                          89

SECTION 3.10.
Federal Reserve Regulations                              90

SECTION 3.11.
Investment Company Act                              90

SECTION 3.12.
Use of Proceeds                                  90

SECTION 3.13.
Taxes                                      90

SECTION 3.14.
No Material Misstatements                              90

SECTION 3.15.
Employee Benefit Plans                              91

SECTION 3.16.
Environmental Matters                              91

SECTION 3.17.
Security Documents                                  92

SECTION 3.18.
EEA Financial Institution                              93

SECTION 3.19.
Solvency                                      93

SECTION 3.20.
Labor Matters                                  93

SECTION 3.21.
No Default                                      93

SECTION 3.22.
Intellectual Property; Licenses, Etc.                          93

SECTION 3.23.
Senior Debt                                      94

SECTION 3.24.
Insurance                                      94

SECTION 3.25.
Anti-Money Laundering                              94

SECTION 3.26.
Anti-Corruption and Sanctions                              94

ARTICLE IV


CONDITIONS OF LENDING
SECTION 4.01.
All Credit Events                                  94

SECTION 4.02.
First Credit Event                                  95

ARTICLE V


AFFIRMATIVE COVENANTS
SECTION 5.01.
Existence; Businesses and Properties                          97

SECTION 5.02.
Insurance                                      97

SECTION 5.03.
Taxes                                      98

SECTION 5.04.
Financial Statements, Reports, etc.                          98

SECTION 5.05.
Litigation and Other Notices                          100

SECTION 5.06.
Compliance with Laws                          100

SECTION 5.07.
Maintaining Records; Access to Properties and Inspections          101

SECTION 5.08.
Use of Proceeds                              101

SECTION 5.09.
Compliance with Environmental Laws                      101

SECTION 5.10.
Further Assurances; Additional Security                      101

SECTION 5.11.
Rating                                  103






--------------------------------------------------------------------------------





SECTION 5.12.
Designation of Unrestricted Subsidiaries                  103

ARTICLE VI


NEGATIVE COVENANTS
SECTION 6.01.
Indebtedness                                   104

SECTION 6.02.
Liens                                   107

SECTION 6.03.
[Reserved]                                   110

SECTION 6.04.
Investments, Loans and Advances                       110

SECTION 6.05.
Mergers, Consolidations, Sales of Assets and Acquisitions               113

SECTION 6.06.
Restricted Payments                               115

SECTION 6.07.
Transactions with Affiliates                           116

SECTION 6.08.
Line of Business                               118

SECTION 6.09.
Limitation on Payments and Modifications of Certain Indebtedness; Modifications
of Organization Documents.                           118

SECTION 6.10.
Financial Performance Covenant                       119

SECTION 6.11.
Limitation on Dividend Blockers and Other Negative Pledges.          119

SECTION 6.12.
No Other “Designated Senior Debt”                       120

SECTION 6.13.
Changes in Fiscal Year                           120

ARTICLE VII


EVENTS OF DEFAULT
SECTION 7.01.
Events of Default                               121

SECTION 7.02.
Application of Funds.                               123

ARTICLE VIII


THE AGENTS
SECTION 8.01.
Appointment                                   124

SECTION 8.02.
Delegation of Duties                               125

SECTION 8.03.
Exculpatory Provisions                           125

SECTION 8.04.
Reliance by Agents                               126

SECTION 8.05.
Notice of Default                               126

SECTION 8.06.
Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders     126

SECTION 8.07.
Indemnification                               127

SECTION 8.08.
Agents in their Individual Capacity                       127

SECTION 8.09.
Successor Agents                               127

SECTION 8.10.
Payments Set Aside                               128

SECTION 8.11.
Administrative Agent May File Proofs of Claim                   128

SECTION 8.12.
Collateral and Guaranty Matters                       129

SECTION 8.13.
Additional Agents                              130

SECTION 8.14.
Intercreditor Agreements and Collateral Matters                   130

SECTION 8.15.
Withholding Taxes                              130

SECTION 8.16.
Certain ERISA Matters                           131

SECTION 8.17.
Puerto Rico Filings                               131






--------------------------------------------------------------------------------





ARTICLE IX


MISCELLANEOUS
SECTION 9.01.
Notices; Communications                           132

SECTION 9.02.
Survival of Agreement                           133

SECTION 9.03.
Effectiveness                                   133

SECTION 9.04.
Successors and Assigns                           133

SECTION 9.05.
Expenses; Indemnity                               138

SECTION 9.06.
Right of Set-off                               139

SECTION 9.07.
Applicable Law                               140

SECTION 9.08.
Waivers; Amendment                               140

SECTION 9.09.
Interest Rate Limitation                           142

SECTION 9.10.
Entire Agreement                               142

SECTION 9.11.
WAIVER OF JURY TRIAL                           143

SECTION 9.12.
Severability                                   143

SECTION 9.13.
Counterparts                                   143

SECTION 9.14.
Headings                                   143

SECTION 9.15.
Jurisdiction; Consent to Service of Process                   143

SECTION 9.16.
Confidentiality                               144

SECTION 9.17.
Platform; Borrower Materials                           145

SECTION 9.18.
Release of Liens, Guarantees and Pledges                   146

SECTION 9.19.
Judgment Currency                               146

SECTION 9.20.
USA PATRIOT Act Notice                           147

SECTION 9.21.
No Advisory or Fiduciary Responsibility                   147

SECTION 9.22.
Affiliated Lenders                               148

SECTION 9.23.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions      148

SECTION 9.24.
Flood Matters                               149



Exhibits and Schedules
Exhibit A    Agreed Security Principles
Exhibit B     Form of Assignment and Acceptance
Exhibit C    Auction Procedures
Exhibit D    Form of Borrowing Request/Interest Rate Request
Exhibit E    Form of Swingline Borrowing Request
Exhibit F    Form of Affiliated Lender Assignment and Acceptance
Exhibit G    Form of Guarantee Agreement
Exhibit H    Form of Collateral Agreement
Exhibit I        Form of Perfection Certificate
Exhibit J        Form of First Lien Intercreditor Agreement
Exhibit K     Form of Global Intercompany Note
Exhibit L    Form of Compliance Certificate


Schedule 1.01A        Closing Date Security Documents
Schedule 1.01B        Existing Letters of Credit
Schedule 2.01        Closing Date Commitments
Schedule 3.04        Governmental Approvals
Schedule 3.09(b)        Compliance with Law
Schedule 4.02(b)        Local Counsel
Schedule 5.10(h)        Post-Closing Collateral Matters
Schedule 6.01        Existing Indebtedness
Schedule 6.02        Existing Liens
Schedule 6.04        Existing Investments
Schedule 6.07        Existing Transactions with Affiliates
Schedule 9.01        Notice Information







--------------------------------------------------------------------------------





CREDIT AGREEMENT dated as of November 27, 2018 (this “Agreement”), among
EVERTEC, Inc., a Puerto Rico corporation (“Parent”), EVERTEC Group, LLC, a
Puerto Rico limited liability company (the “Borrower”), the Lenders party hereto
from time to time and BANK OF AMERICA, N.A., as Administrative Agent, Collateral
Agent, Swingline Lender and L/C Issuer.
WHEREAS, the Borrower has requested the Lenders to provide (a) tranche A term
loans on the Closing Date in an aggregate principal amount not in excess of
$220,000,000, (b) tranche B term loans on the Closing Date in an aggregate
principal amount not in excess of $325,000,000 and (c) revolving credit loans,
swingline loans and letters of credit in an aggregate principal amount at any
time outstanding not in excess of $125,000,000;
NOW, THEREFORE, the Lenders are willing to extend such credit to the Borrower on
the terms and subject to the conditions set forth herein. Accordingly the
parties hereto agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.01.     Defined Terms
.
As used in this Agreement, the following terms shall have the meanings specified
below:
“ABR” shall mean, for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Rate in effect on such
day plus ½ of 1% and (c) the Eurocurrency Rate for a one month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%, provided that, the Eurocurrency Rate for any day shall be
based on the Eurocurrency Rate at approximately 11:00 a.m. London time on such
day; provided, further that if the ABR shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement. Any change in ABR due
to a change in the Prime Rate, the Federal Funds Rate or the Eurocurrency Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Rate or the Eurocurrency Rate, respectively.
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
“ABR Loan” shall mean any ABR Term Loan, ABR Revolving Loan or Swingline Loan.
“ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.
“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.
“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.
“Acquired Indebtedness” shall mean Indebtedness of any Person existing at the
time that such Person becomes a Subsidiary, or is merged or consolidated with or
into a Subsidiary in a transaction permitted hereunder, or Indebtedness of any
Person that is assumed by any Subsidiary in connection with an acquisition of
assets from such Person permitted by Section 6.05; provided that such
Indebtedness was not incurred in contemplation of or in connection with such
Person becoming a Subsidiary (or such merger or consolidation) or such
acquisition.
“Additional Agents” shall mean the persons identified as the Joint Lead
Arrangers, Joint Bookrunners and Co-Syndication Agents on the cover page of this
Agreement.
“Additional Credit Extension Amendment” shall mean an amendment to this
Agreement (which may be in the form of an amendment and restatement of this
Agreement) providing for any Incremental Commitments pursuant to Section 2.22,
Extended Term Loans and/or Extended Revolving Commitments pursuant to
Section 2.23, Refinancing Term Loans pursuant to Section 2.24 and/or Replacement
Revolving Commitments pursuant to Section 2.25, which shall be consistent with
the applicable provisions of this Agreement (including the definition of
“Class”) and otherwise reasonably satisfactory to the parties thereto. Each
Additional Credit Extension Amendment shall be executed by the Administrative
Agent, the Swingline Lender (to the extent Section 9.08 would require the
consent of the Swingline Lender for any amendment effected in such Additional
Credit Extension Amendment), the L/C Issuer (to the extent Section 9.08 would
require the consent of the L/C Issuer for any amendment effected in such
Additional Credit Extension Amendment), the Loan Parties and the other parties





--------------------------------------------------------------------------------





specified in the applicable Section of this Agreement (but not any other Lender
not specified in the applicable Section of this Agreement), but shall not effect
any amendments that would require the consent of each affected Lender or all
Lenders pursuant to the proviso in Section 9.08(b) unless such consents have
been obtained. Any Additional Credit Extension Amendment may include conditions
for delivery of opinions of counsel and other documentation consistent with the
conditions in Section 4.02 and certificates confirming satisfaction of
conditions consistent with Section 4.01, all to the extent reasonably requested
by the Administrative Agent or the other parties to such Additional Credit
Extension Amendment.
“Additional Revolving Commitments” shall have the meaning assigned to such term
in Section 2.22(a).
“Additional Term Loan Commitments” shall have the meaning assigned to such term
in Section 2.22(a).
“Additional Term Loans” shall mean term loans made pursuant to Additional Term
Loan Commitments.
“Adjustment Date” shall have the meaning assigned to such term in the definition
of “Pricing Grid.”
“Administrative Agent” shall mean Bank of America in its capacity as
administrative agent under any of the Loan Documents or any successor
administrative agent.
“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.13(d).
“Administrative Agent’s Office” shall mean, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 9.01 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to Parent and the Lenders.
“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.
“Affiliated Lender” shall mean, at any time, any Lender that is the Sponsor or
an Affiliate of the Sponsor (other than Parent or any of its subsidiaries or
controlled Affiliates) at such time.
“Agent Parties” shall have the meaning assigned to such term in Section 9.17.
“Agents” shall mean the Administrative Agent and the Collateral Agent.
“Agreed Security Principles” shall mean the principles set forth on Exhibit A.
“Agreement” shall have the meaning assigned to such term in the preamble to this
Agreement.
“Alternative Currency” shall mean any currency (other than Dollars) that is
approved in accordance with Section 1.05.
“Alternative Currency Equivalent” shall mean, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to Parent or any of its subsidiaries from time to time
concerning or relating to bribery or corruption.
“Anti-Money Laundering Laws” shall mean any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties applicable to Parent or any of its subsidiaries or Affiliates, related
to terrorism financing or money laundering including any applicable provision of
the USA PATRIOT Act and The Currency and Foreign Transactions Reporting Act
(also known as the “Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§
1818(s), 1820(b) and 1951-1959).
“Applicable Commitment Fee” shall mean for any day 0.25% per annum; provided,
that on and after the first Adjustment Date after the Closing Date, the
Applicable Commitment Fee will be determined pursuant to the Pricing Grid.





--------------------------------------------------------------------------------





“Applicable ECF Percentage” shall mean, with respect to any Excess Cash Flow
Period, (a) if the Total Secured Net Leverage Ratio at the end of the Excess
Cash Flow Period is greater than or equal to 2.25:1.00, 50%, (b) if the Total
Secured Net Leverage Ratio at the end of the Excess Cash Flow Period is less
than 2.25:1.00 but greater than or equal to 1.75:1.00, 25% and (c) if the Total
Secured Net Leverage Ratio as the end of the Excess Cash Flow Period is less
than 1.75:1.00, 0%.
“Applicable Margin” shall mean for any day (i) with respect to any Term A Loan,
2.25% per annum in the case of any Eurocurrency Loan and 1.25% per annum in the
case of any ABR Loan, (ii) with respect to any Term B Loan, 3.50% per annum in
the case of any Eurocurrency Loan and 2.50% per annum in the case of any ABR
Loan and (iii) with respect to any Revolving Facility Loan, (A) 2.25% per annum
in the case of any Eurocurrency Loan and (B) 1.25% per annum in the case of any
ABR Loan and (iv) with respect to Swingline Loans, 1.25% per annum; provided,
that on and after the first Adjustment Date after the Closing Date, the
Applicable Margin with respect to any Term A Loan, Revolving Facility Loans and
Swingline Loans will be determined pursuant to the Pricing Grid.
“Applicable Time” shall mean, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).
“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets)
to any person of any asset or assets of Parent or any Subsidiary.
“Assignee” shall have the meaning assigned to such term in Section 9.04(b).
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 9.04), in the form of Exhibit B or such other
form as shall be approved by the Administrative Agent and reasonably
satisfactory to the Borrower.
“Auction” shall have the meaning assigned to such term in Section 2.12(g).
“Auction Manager” shall mean a Joint Lead Arranger, Joint Bookrunner or another
investment bank of recognized standing selected by the Borrower and reasonably
satisfactory to the Administrative Agent that will manage the Auction Prepayment
Offer.
“Auction Notice” shall mean an auction notice given by the Borrower in
accordance with the Auction Procedures with respect to an Auction Prepayment
Offer.
“Auction Prepayment” shall have the meaning assigned to such term in Section
2.12(g).
“Auction Prepayment Offer” shall have the meaning assigned to such term in
Section 2.12(g).
“Auction Procedures” shall mean the auction procedures with respect to Auction
Prepayment Offers set forth in Exhibit C.
“Auto-Extension Letter of Credit” shall have the meaning assigned to such term
in Section 2.05(b).
“Auto-Reinstatement Letter of Credit” shall have the meaning assigned to such
term in Section 2.05(b).
“Availability Period” shall mean, with respect to each Class of Revolving
Facility Loans, the period from and including the Closing Date to but excluding
the earlier of the applicable Revolving Facility Maturity Date and, in the case
of each of the Revolving Facility Loans, Revolving Facility Borrowings,
Swingline Loans, Swingline Borrowings and Letters of Credit, the date of
termination of the applicable Revolving Facility Commitments.
“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender at any time, an amount equal to the Dollar Equivalent of the amount by
which (a) the Revolving Facility Commitment of such Revolving Facility Lender at
such time exceeds (b) the Revolving Facility Credit Exposure of such Revolving
Facility Lender at such time.





--------------------------------------------------------------------------------





“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“Bank of America” shall mean Bank of America, N.A.
“Bankruptcy Code” shall mean Title 11 of the United State Code, as amended, or
any similar federal or state law for the relief of debtors.
“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.
“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan.”
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
“Board of Directors” shall mean, with respect to any Person, (i) in the case of
any corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers of such Person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
Person and (iv) in any other case, the functional equivalent of the foregoing
or, in each case, any duly authorized committee of such body.
“Borrower” shall have the meaning assigned to such term in the preamble hereto,
together with its permitted successors.
“Borrowing” shall mean a group of Loans of a single Type in a single currency
under a single Class and made on a single date and, in the case of Eurocurrency
Loans, as to which a single Interest Period is in effect.
“Borrowing Minimum” shall mean $1,000,000.
“Borrowing Multiple” shall mean $1,000,000.
“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit D.
“Budget” shall have the meaning assigned to such term in Section 5.04(e).
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the laws of, or are in fact
closed in the state where the Administrative Agent’s Office with respect to
Loans denominated in Dollars is located and:
(a)    if such day relates to any interest rate settings as to a Eurocurrency
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Loan, means any such day on which dealings in deposits in
Dollars are conducted by and between banks in the London interbank eurodollar
market;
(b)    if such day relates to any interest rate settings as to a Eurocurrency
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Loan, or any other dealings in Euro
to be carried out pursuant to this Agreement in respect of any such Eurocurrency
Loan, means a TARGET Day;





--------------------------------------------------------------------------------





(c)    if such day relates to any interest rate settings as to a Eurocurrency
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and
(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Loan denominated in a currency other than Dollars or Euro, or any other dealings
in any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.
“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person.
“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases or financing leases on a balance sheet of such
person under GAAP and, for purposes hereof, the amount of such obligations at
any time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.
“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by a person
during such period in respect of licensed or purchased software or internally
developed software and software enhancements that, in accordance with GAAP, are
or are required to be reflected as capitalized costs on the consolidated balance
sheet of such person and its subsidiaries.
“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer,
Swingline Lender or the Lenders (as applicable), as collateral for L/C
Obligations, Obligations in respect of Swingline Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the Administrative Agent, the
L/C Issuer or Swingline Lender shall agree in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or the
Swingline Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Interest Expense” shall mean, with respect to Parent and the Subsidiaries
on a consolidated basis for any period, Interest Expense for such period to the
extent such amounts are paid in cash for such period, excluding, without
duplication, in any event (a) pay in kind Interest Expense or other non-cash
Interest Expense (including as a result of the effects of purchase accounting),
(b) to the extent included in Interest Expense, the amortization and write-off
of any debt issuance costs, commissions, financing fees paid by, or on behalf
of, Parent or any Subsidiary, including such fees paid in connection with the
Transactions, and the expensing of any bridge, commitment or other financing
fees, including those paid in connection with the Transactions, or any amendment
of this Agreement, (c) the amortization of debt discounts, if any, or fees in
respect of Swap Agreements and (d) any other expenses included in Interest
Expense not paid in cash.
“Cash Management Agreement” shall mean any agreement relating to cash management
services (including treasury, depository, overdraft, credit or debit card,
electronic funds transfer, ACH services and other cash management arrangements).
“Change of Control” shall mean:
(a)    any person or “group” (within the meaning of Rules 13d-3 and 13d-5 under
the Exchange Act as in effect on the Closing Date), other than any combination
of the Permitted Holders, shall have beneficial ownership (as defined in Rules
13d-3 and 13d-5 under the Exchange Act) of Voting Stock of Parent representing
50% or more of the voting power of the Voting Stock of Parent;
(b)    Parent shall cease to directly or indirectly own 100% of the Equity
Interests of Borrower;
(c)    during any period of two (2) consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of Parent (together
with any new directors who were (i) nominated or appointed by the Board of
Directors of Parent or (ii) approved by the Board of Directors of Parent as
director candidates prior to their election to the Board of Directors of Parent)
cease for any reason to constitute at least a majority of the Board of Directors
of Parent; or





--------------------------------------------------------------------------------





(d)    any “change of control” (or similar event) shall occur under any Material
Indebtedness.
“Change in Law” shall mean (a) the adoption of any law, rule, regulation or
treaty after the Closing Date, (b) any change in any law, rule, regulation or
treaty or in the interpretation, implementation or application thereof by any
Governmental Authority after the Closing Date or (c) compliance by any Lender or
L/C Issuer (or, for purposes of Section 2.05(c)(i)(A) or 2.16(b), by any Lending
Office of such Lender or by such Lender’s or L/C Issuer’s holding company, if
any) with any written request, rule, guideline or directive (whether or not
having the force of law) of any Governmental Authority made or issued after the
Closing Date; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith or
in the implementation thereof and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, issued or implemented.
“Charges” shall have the meaning assigned to such term in Section 9.09.
“Class” shall mean (i) with respect to any Commitment, its character as a
Revolving Facility Commitment, Extended Revolving Commitment, Replacement
Revolving Commitment, Term A Loan Commitment, Term B Loan Commitment, Other Term
A Loan Commitments, Other Term B Loan Commitments, commitment in respect of
Extended Term Loans or commitment in respect of Refinancing Term Loans (whether
established by way of new Commitments or by way of conversion or extension of
existing Commitments or Loans) designated as a “Class” in an Additional Credit
Extension Amendment and (ii) with respect to any Loan or Borrowing, whether such
Loans or the Loans comprising such Borrowing, are made pursuant to the Revolving
Facility Commitments, Extended Revolving Commitments or Replacement Revolving
Commitments, Term A Loan, Term B Loan, Other Term A Loan, Other Term B Loan,
Extended Term Loan or a Refinancing Term Loan (whether made pursuant to new
Commitments or by way of conversion or extension of existing Loans) designated
as a “Class” in an Additional Credit Extension Amendment; provided that
notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, the borrowing and repayment of Revolving Facility Loans
shall be made on a pro rata basis across all Classes of Revolving Facility
Commitments (except to the extent that any applicable Additional Credit
Extension Amendment pursuant to Section 2.23 or 2.25 provides that the Class of
Revolving Facility Loans established thereunder shall be entitled to less than
pro rata repayments), and any termination of Revolving Facility Commitments
shall be made on a pro rata basis across all Classes of Revolving Facility
Commitments (except to the extent that any applicable Additional Credit
Extension Amendment pursuant to Section 2.23 or 2.25 provides that the Class of
Revolving Facility Commitments established thereunder shall be entitled to less
than pro rata treatment). Commitments or Loans that have different maturity
dates, pricing (other than upfront fees and other similar fees) or other terms
shall be designated separate Classes. There shall be a maximum of three Classes
of Revolving Facility Commitments.
“Closing Date” shall mean November 27, 2018, the date of the initial borrowings
hereunder.
“Code” shall mean the Internal Revenue Code of 1986.
“Collateral” shall mean all the “Collateral” (or equivalent term) as defined in
any Security Document and shall also include the Mortgaged Properties and all
other property that is now or hereafter subject to any Lien in favor of the
Collateral Agent for the benefit of the Secured Parties pursuant to any Security
Documents and which has not been released from such Lien in accordance with the
Loan Documents at the time of determination.
“Collateral Agent” shall mean Bank of America in its capacity as collateral
agent for the Secured Parties under this Agreement and the Security Documents,
or any successor collateral agent pursuant hereto and thereto.
“Collateral Agreement” shall mean the Collateral Agreement, dated as of the
Closing Date, among the Loan Parties and the Collateral Agent, substantially in
the form of Exhibit H.
“Collateral Requirement” shall mean the requirement that (in each case subject
to Section 5.10(g) and the Agreed Security Principles):
(a)    on the Closing Date, the Collateral Agent shall have received (x) the
Security Documents set forth on Schedule 1.01A from the parties set forth
thereon and (y) from each Loan Party, a counterpart of the Guarantee Agreement
duly executed and delivered on behalf of such person;





--------------------------------------------------------------------------------





(b)    on the Closing Date, (i) the Collateral Agent shall have received a
pledge of all the issued and outstanding Equity Interests of (x) the Borrower
and (y) each Subsidiary owned on the Closing Date directly by any Loan Party and
(ii) the Collateral Agent shall have received all certificates or other
instruments (if any) representing such Equity Interests, together with stock
powers or other instruments of transfer with respect thereto endorsed in blank
(to the extent appropriate in the applicable jurisdiction);
(c)    (i) on the Closing Date and at all times thereafter, all Indebtedness of
Parent and each Subsidiary having, in the case of each instance of Indebtedness,
an aggregate principal amount in excess of $5,000,000 (other than (A)
intercompany current liabilities in connection with the cash management
operations of Parent and its Subsidiaries or (B) to the extent that a pledge of
such promissory note or instrument would violate applicable law) that is owing
to any Loan Party shall be evidenced by a promissory note or an instrument and
shall have been pledged pursuant to the Collateral Agreement (or other
applicable Security Document as reasonably required by the Collateral Agent),
and (ii) the Collateral Agent shall have received all such promissory notes or
instruments, together with note powers or other instruments of transfer with
respect thereto endorsed in blank (to the extent appropriate in the applicable
jurisdiction);
(d)    in the case of any person that becomes a Subsidiary after the Closing
Date, subject to Section 5.10(g) and the Agreed Security Principles, the
Collateral Agent shall have received (i) a supplement to the applicable
Guarantee Agreement and (ii) a supplement to the Collateral Agreement (or other
applicable Security Document as reasonably required by the Collateral Agent), as
applicable, in the form specified therein or otherwise reasonably acceptable to
the Administrative Agent, duly executed and delivered on behalf of such
Subsidiary;
(e)    after the Closing Date, (i) all the outstanding Equity Interests of (A)
any person that becomes a Subsidiary Loan Party after the Closing Date and (B)
subject to Section 5.10(g) and the Agreed Security Principles, all the Equity
Interests that are acquired by a Loan Party after the Closing Date, shall have
been pledged pursuant to the Collateral Agreement (or other applicable Security
Document as reasonably required by the Collateral Agent) and (ii) the Collateral
Agent shall have received all certificates or other instruments (if any)
representing such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank (to the extent
appropriate in the applicable jurisdiction);
(f)    on the Closing Date and at all times thereafter, except as otherwise
contemplated by any Security Document, all documents and instruments, including
Uniform Commercial Code financing statements or equivalent filings in foreign
jurisdictions, required by law or reasonably requested by the Collateral Agent
to be filed, registered or recorded to create the Liens intended to be created
by the Security Documents (in each case, including any supplements thereto) and
perfect such Liens to the extent required by, and with the priority required by,
the Security Documents, shall have been filed, registered or recorded or
delivered to the Collateral Agent for filing, registration or the recording
concurrently with, or promptly following, the execution and delivery of each
such Security Document;
(g)    after the Closing Date (solely to the extent required by Section 5.10(c)
or 5.10(d)), the Collateral Agent shall have received (i) counterparts of each
Mortgage to be entered into with respect to each Mortgaged Property duly
executed and delivered by the record owner of such Mortgaged Property and
suitable for recording or filing and (ii) such other documents including, but
not limited to, any consents, agreements and confirmations of third parties, as
the Collateral Agent may reasonably request with respect to any such Mortgage or
Mortgaged Property and evidence that all filing and recording taxes and fees
have been paid or otherwise provided for in a manner reasonably acceptable to
the Collateral Agent;
(h)    after the Closing Date, the Collateral Agent shall have received (i) in
the case of any Mortgaged Property located in the United States or any territory
thereof, or any foreign jurisdiction with respect to which title insurance is
available and customarily obtained in connection with transactions similar to
the Transactions, a policy or policies or marked up unconditional binder of
title insurance or the foreign equivalent thereof, as applicable, paid for by a
Loan Party, issued by one or more title insurance companies reasonably
acceptable to the Collateral Agent insuring the Liens of each Mortgage as a
valid first lien on the Mortgaged Property described therein, free of other
Liens except Permitted Liens, together, with such customary endorsements (to the
extent available in the subject jurisdiction and including zoning endorsements
where reasonably appropriate and available) as the Collateral Agent may
reasonably request or (ii) in any foreign jurisdiction to the extent title
insurance is not so available and customarily obtained, but a title opinion is
customarily obtained (and can be so obtained at a commercially reasonable cost),
a title opinion covering the matters customarily covered in title opinions in
the applicable jurisdiction, in form and substance reasonably acceptable to the
Collateral Agent;





--------------------------------------------------------------------------------





(i)    after the Closing Date (solely to the extent a Mortgage on such property
is required by Section 5.10(c) or 5.10(d)), the Collateral Agent shall have
received a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Mortgaged Property located in
the United States (together with a notice about special flood hazard area status
and flood disaster assistance) duly executed by the applicable Loan Party
relating thereto;
(j)    after the Closing Date (solely to the extent required by Section 5.10(c)
or 5.10(d)), the Administrative Agent shall have received a copy of, or a
certificate as to coverage under, the insurance policies required by Section
5.02 and any applicable provisions of the Security Documents, including, without
limitation, flood insurance policies, each of which shall be endorsed or
otherwise amended to include a “standard” or “New York” lender’s loss payable or
mortgagee endorsement or other similar endorsement in each applicable
jurisdiction (to the extent applicable) and shall name the Collateral Agent as
loss payee, mortgagee, and/or additional insured, as applicable, in form and
substance reasonably satisfactory to the Administrative Agent;
(k)    on the Closing Date, the Collateral Agent shall have received evidence of
the insurance required by the terms of this Agreement and the Mortgages;
(l)    except as otherwise contemplated by this Agreement or any Security
Document, each Loan Party shall have obtained all consents and approvals
required to be obtained by it in connection with (i) the execution and delivery
of all Security Documents (or supplements thereto) to which it is a party and
the granting by it of the Liens thereunder and (ii) the performance of its
obligations thereunder; and
(m)    after the Closing Date, the Collateral Agent shall have received (i) such
other Security Documents as may be required to be delivered pursuant to Section
5.10, and (ii) upon reasonable request by the Collateral Agent, evidence of
compliance with any other requirements of Section 5.10.
“Commitment Fee” shall have the meaning assigned to such term in Section
2.13(a).
“Commitments” shall mean, with respect to any Lender, such Lender’s Revolving
Facility Commitment, Term A Loan Commitment, Term B Loan Commitment, Incremental
Term Loan Commitment, commitment in respect of Extended Term Loans or commitment
in respect of Refinancing Term Loans.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor thereto.
“Compliance Certificate” shall mean a certificate of a Financial Officer of
Parent substantially in the form of Exhibit L hereto, with such changes thereto
as may be agreed by the Administrative Agent.
“Conduit Lender” shall mean any special purpose entity organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that a Conduit Lender shall be entitled to the benefits of Sections
2.16, 2.17, 2.18 and 9.05 (subject to the limitations and requirements of those
Sections) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 9.04(b) but no Conduit Lender shall
(a) be entitled to receive any greater amount pursuant to Section 2.16, 2.17,
2.18 or 9.05 than the designating Lender would have been entitled to receive in
respect of the extensions of credit made by such Conduit Lender unless the
designation of such Conduit Lender was made with the prior written consent of
the Borrower (not to be unreasonably withheld or delayed) or (b) be deemed to
have any Commitment.
“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (other than letters of credit or bank guarantees, to the extent
undrawn) consisting of Capital Lease Obligations, Indebtedness for borrowed
money and Disqualified Stock of Parent and the Subsidiaries determined on a
consolidated basis on such date.
“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided that, without duplication,





--------------------------------------------------------------------------------





(i)any net after tax extraordinary, nonrecurring or unusual gains or losses or
income or expense or charge (less all fees and expenses relating thereto),
including, without limitation, any severance, relocation or other restructuring
expenses, any expenses related to any reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternative uses, fees,
expenses or charges relating to facilities closing costs, curtailments or
modifications to pension and post-retirement employee benefit plans, excess
pension charges, acquisition integration costs, facilities opening costs,
project start-up costs, business optimization costs, in each case, shall be
excluded,
(ii)any net after-tax income or loss from disposed, abandoned, transferred,
closed or discontinued operations and any net after-tax gain or loss on disposal
of disposed, abandoned, transferred, closed or discontinued operations, shall be
excluded,
(iii)    any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
Parent) shall be excluded,
(iv)    any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness, Swap
Agreements or other derivative instruments shall be excluded,
(v)        (A) the Net Income for such period of any person that is not a
Subsidiary of such person, or is an Unrestricted Subsidiary or that is accounted
for by the equity method of accounting, shall be included only to the extent of
the amount of dividends or distributions or other payments paid in cash (or to
the extent converted into cash) to the referent person or a Subsidiary thereof
(other than an Unrestricted Subsidiary of such referent person) in respect of
such period and (B) the Net Income for such period shall include any ordinary
course dividend, distribution or other payment in cash received from any person
in excess of the amounts included in clause (A) which is distributed within six
months of the end of the fiscal year in which it is earned,
(vi)    Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,
(vii)    effects of purchase accounting adjustments (including the effects of
such adjustments pushed down to such person and its Subsidiaries) in component
amounts required or permitted by GAAP, resulting from the application of
purchase accounting in relation to any consummated acquisition or the
amortization or write-off of any amounts thereof, net of taxes, shall be
excluded,
(viii)    any impairment charges or asset write-offs (other than write-offs of
inventory and accounts receivable), in each case pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP, shall be excluded,
(ix)    any (a) non-cash compensation charges or expenses or (b) costs or
expenses realized in connection with or resulting from stock appreciation or
similar rights, stock options or other rights shall be excluded,
(x)    non-cash gains, losses, income and expenses resulting from fair value
accounting required by the applicable standard under GAAP and related
interpretations shall be excluded,
(xi)    any currency translation gains and losses related to currency
remeasurements, including but not limited to, Indebtedness, and any net loss or
gain resulting from Swap Agreements for currency exchange risk, shall be
excluded,
(xii)    the non-cash portion of “straight-line” rent expense shall be excluded,
and the cash portion of “straight-line” rent expense which exceeds the amount
expensed in respect of such rent expense shall be included,
(xiii)    to the extent covered by insurance and actually reimbursed, or, so
long as such person has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (A) not denied by the applicable carrier in
writing within 180 days and (B) in fact reimbursed within 365 days of the date
of such evidence (with a deduction for any amount so added back to the extent
not so reimbursed within 365 days), expenses with respect to liability or
casualty events or business interruption shall be excluded,
(xiv)    non-cash charges for deferred tax asset valuation allowances shall be
excluded, and





--------------------------------------------------------------------------------





(xv)    the Net Income for such period of any subsidiary of such person shall be
excluded to the extent that the declaration or payment of dividends or similar
distributions by such subsidiary of its Net Income is not at the date of
determination permitted without any prior governmental approval (which has not
been obtained) or, directly or indirectly, by the operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such subsidiary or its equityholders,
unless such restrictions with respect to the payment of dividends or similar
distributions have been legally waived.
“Consolidated Total Assets” shall mean, as of any date, the total assets of
Parent and the Subsidiaries, determined on a consolidated basis in accordance
with GAAP.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controls” and “Controlled” shall have meanings correlative thereto.
“Credit Event” shall have the meaning assigned to such term in Article IV.
“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication
(and without duplication of amounts that otherwise increased the amount
available for Investments pursuant to Section 6.04):
(a)    $154,000,000, plus
(b)    the Cumulative Excess Cash Flow Amount on such date of determination,
plus
(c)    the cumulative amount of net cash proceeds received after the Closing
Date and on or prior to such time from the sale of Equity Interests (other than
Disqualified Stock) of Parent; provided, that this clause (c) shall exclude any
proceeds of sales of Equity Interests financed as contemplated by Section
6.04(e)(iii), proceeds of Equity Interests used to make Investments pursuant to
Section 6.04(s), proceeds of Equity Interests used to make a Restricted Payment
in reliance on clause (x) of the first proviso to Section 6.06(c) and any
amounts used to finance the payments or distributions in respect of any Junior
Financing pursuant to Section 6.09(b)(iii), plus
(d)    100% of the aggregate principal amount of any Indebtedness (including the
liquidation preference or maximum fixed repurchase price, as the case may be, of
any Disqualified Stock) of Parent or any Subsidiary issued after the Closing
Date (other than Indebtedness issued to a Subsidiary), which has been converted
into or exchanged for Equity Interests (other than Disqualified Stock) in
Parent; provided that this clause (d) shall exclude the conversion or exchange
of any Junior Financing to Equity Interest pursuant to Section 6.09(b)(iii),
plus
(e)    100% of the aggregate amount received by Parent or any Subsidiary in cash
(and the fair market value (as determined in good faith by Parent) of property
other than cash received by Parent or any Subsidiary) after the Closing Date
from:
(i)    the sale (other than to Parent or any Subsidiary) of the Equity Interests
of an Unrestricted Subsidiary, or
(ii)    any dividend or other distribution by an Unrestricted Subsidiary, plus
(f)    in the event any Unrestricted Subsidiary has been redesignated as a
Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, Parent or any
Subsidiary, the fair market value (as determined in good faith by the Parent) of
the Investments of Parent or any Subsidiary in such Unrestricted Subsidiary at
the time of such redesignation, combination or transfer (or of the assets
transferred or conveyed, as applicable), plus
(g)    an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by Parent or any Subsidiary in respect of any
Investments made pursuant to Section 6.04(j), minus
(h)    any amounts thereof used to make Investments pursuant to Section
6.04(j)(ii) after the Closing Date and prior to such time, minus





--------------------------------------------------------------------------------





(i)    any amounts thereof used to make Restricted Payments pursuant to Section
6.06(e) after the Closing Date and prior to such time, minus
(j)    any amounts thereof used to make payments or distributions in respect of
Junior Financings pursuant to Section 6.09(b)(iv)(y).
“Cumulative Excess Cash Flow Amount” shall mean, at any date, an amount, not
less than zero in the aggregate, determined on a cumulative basis equal to the
sum, for each Excess Cash Flow Period, (x) Excess Cash Flow for such Excess Cash
Flow Period minus (y) the Applicable ECF Percentage of Excess Cash Flow for such
Excess Cash Flow Period.
“Current Assets” shall mean, with respect to Parent and the Subsidiaries on a
consolidated basis at any date of determination, all assets (other than cash and
Permitted Investments or other cash equivalents) that would, in accordance with
GAAP, be classified on a consolidated balance sheet of Parent and the
Subsidiaries as current assets at such date of determination, other than amounts
related to current or deferred Taxes based on income or profits.
“Current Liabilities” shall mean, with respect to Parent and the Subsidiaries on
a consolidated basis at any date of determination, all liabilities that would,
in accordance with GAAP, be classified on a consolidated balance sheet of Parent
and the Subsidiaries as current liabilities at such date of determination, other
than (a) the current portion of any Indebtedness, (b) accruals of Interest
Expense (excluding Interest Expense that is due and unpaid), (c) accruals for
current or deferred Taxes based on income or profits, (d) accruals, if any, of
transaction costs resulting from the Transactions, (e) accruals of any costs or
expenses related to bonuses, pension and other post-retirement benefit
obligations, and (f) accruals for add-backs to EBITDA included in clauses
(a)(iv) through (a)(vi) of the definition of such term.
“Damages” shall have the meaning assigned to such term in Section 9.05(b).
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
“Declined Amounts” shall have the meaning assigned to such term in Section
2.12(e).
“Default” shall mean any event or condition which, but for the giving of notice,
lapse of time or both would constitute an Event of Default.
“Defaulting Lender” shall mean, subject to Section 2.27(b), any Lender that (a)
has failed to (i) fund all or any portion of its Loans within two Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, the L/C Issuer or the Swingline Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become, or has a direct or indirect parent company that has become, the subject
of a Bail-In Action; provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any Equity Interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements





--------------------------------------------------------------------------------





made with such Lender. Any determination by the Administrative Agent that a
Lender is a Defaulting Lender under any one or more of clauses (a) through (d)
above, and of the effective date of such status, shall be conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.27(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuers, the
Swingline Lender and each other Lender promptly following such determination.
“Delaware LLC” shall mean any limited liability company organized or formed
under the laws of the State of Delaware.
“Delaware Divided LLC” shall mean any Delaware LLC which has been formed upon
consummation of a Delaware LLC Division.
“Delaware LLC Division” shall mean the statutory division of any Delaware LLC
into two or more Delaware LLCs pursuant to Section 18-217 of the Delaware
Limited Liability Company Act.
“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by Parent) of non-cash consideration received by Parent
or one of its Subsidiaries in connection with an Asset Sale that is so
designated as Designated Non-Cash Consideration pursuant to a certificate of a
Responsible Officer, setting forth the basis of such valuation, less the amount
of cash or cash equivalents received in connection with a subsequent sale of
such Designated Non-Cash Consideration.
“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.
“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
redeemable or exchangeable), or upon the happening of any event or condition (a)
matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior Payment in Full), (b) is redeemable at the option of the
holder thereof (other than solely for Qualified Equity Interests), in whole or
in part, (c) provides for the scheduled payments of dividends in cash or (d) at
the option of the holders thereof, is or becomes convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Stock, in each case, prior to the date that is
ninety-one (91) days after the earlier of (x) the then Latest Maturity Date and
(y) the date of Payment in Full; provided, however, that (i) only the portion of
the Equity Interests that so mature or are mandatorily redeemable, are so
convertible or exchangeable or are so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock; (ii) if
such Equity Interests are issued to any employee or to any plan for the benefit
of employees of Parent or any Subsidiary or by any such plan to such employees,
such Equity Interests shall not constitute Disqualified Stock solely because
they may be required to be repurchased by Parent in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability; and (iii) any class of Equity Interests of
such person that by its terms authorizes such person to satisfy its obligations
thereunder by delivery of Equity Interests that are not Disqualified Stock shall
not be deemed to be Disqualified Stock.
“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.
“Dollars” or “$” shall mean lawful money of the United States of America.
“EBITDA” shall mean, with respect to Parent and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of Parent and the
Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses (i)
through (viii) of this clause (a) otherwise reduced such Consolidated Net Income
for the respective period for which EBITDA is being determined):
(i)    provision for Taxes based on income, profits or capital of Parent and the
Subsidiaries for such period, including, without limitation, state franchise and
similar Taxes and foreign withholding Taxes,
(ii)    Interest Expense (and to the extent not included in Interest Expense,
(x) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock or Disqualified Stock and (y) costs of





--------------------------------------------------------------------------------





surety bonds in connection with financing activities) of Parent and the
Subsidiaries for such period (net of interest income of Parent and its
Subsidiaries for such period),
(iii)    depreciation and amortization expenses of Parent and the Subsidiaries
for such period including, without limitation, the amortization of intangible
assets, deferred financing fees and Capitalized Software Expenditures and
amortization of unrecognized prior service costs and actuarial gains and losses
related to pensions and other post-employment benefits,
(iv)    any expenses or charges (other than depreciation or amortization expense
as described in the preceding clause (iii)) related to any issuance of Equity
Interests, Investment, acquisition, disposition, recapitalization or the
incurrence, modification or repayment of Indebtedness permitted to be incurred
by the Existing Credit Agreement and this Agreement (including a refinancing
thereof) (whether or not successful), including (x) such fees, expenses or
charges related to the incurrence of the obligations under the Existing Credit
Agreement and the Obligations and (y) any amendment or other modification of the
Obligations or other Indebtedness,
(v)    business optimization expenses and other restructuring charges or
reserves (which, for the avoidance of doubt, shall include those related to
facility closure, facility consolidations, retention, severance, systems
establishment costs, contract termination costs, future lease commitments and
excess pension charges),
(vi)    any other non-cash charges (excluding the write off of any receivables
or inventory); provided, that, for purposes of this subclause (vi) of this
clause (a), any non-cash charges or losses shall be treated as cash charges or
losses in any subsequent period during which cash disbursements attributable
thereto are made (but excluding, for the avoidance of doubt, amortization of a
prepaid cash item that was paid in a prior period),
(vii)    any costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such cost
or expenses are funded with cash proceeds contributed to the capital of Parent
or net cash proceeds of an issuance of Equity Interests of Parent (other than
Disqualified Stock) solely to the extent that such net cash proceeds are
excluded from the calculation of the Cumulative Credit, and
(viii)    any deductions (less any additions) attributable to minority interests
except, in each case, to the extent of cash paid (or received),
minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non-cash items
increasing Consolidated Net Income of Parent and the Subsidiaries for such
period (but excluding the recognition of deferred revenue or any such items (x)
in respect of which cash was received in a prior period or will be received in a
future period or (y) which represent the reversal of any accrual of, or cash
reserve for, anticipated cash charges that reduced EBITDA in any prior period).
For purposes of determining EBITDA under this Agreement, before giving effect,
on a Pro Forma Basis, to any relevant transaction (within the meaning of the
definition of “Pro Forma Basis”) occurring after the Closing Date, EBITDA for
the fiscal quarter ended December 31, 2017 shall be deemed to be $37,028,706,
EBITDA for the fiscal quarter ended March 31, 2018 shall be deemed to be
$53,968,502, EBITDA for the fiscal quarter ended June 30, 2018 shall be deemed
to be $53,767,377 and EBITDA for the fiscal quarter ended September 30, 2018
shall be deemed to be $52,103,224.
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway and any other state that is a member of the
European Economic Area.
“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.





--------------------------------------------------------------------------------





“Eligible Person” shall mean any person other than (i) Parent or any of its
Affiliates, (ii) a natural person or any holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural person,
(iii) any Defaulting Lender or (iv) an Ineligible Institution.
“EMU” shall mean the economic and monetary union in accordance with the Treaty
of Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty
of 1992 and the Amsterdam Treaty of 1998.
“EMU Legislation” shall mean the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.
“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water), the land surface or subsurface strata, natural
resources such as flora and fauna, and wetlands, the workplace or as otherwise
defined in any Environmental Law.
“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees or judgments, promulgated
or entered into by any Governmental Authority, relating in any way to the
Environment, the generation, management, Release or threatened Release of, or
exposure to, any Hazardous Material or to human health and safety (to the extent
relating to the Environment or Hazardous Materials).
“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing; provided that Equity Interests shall not include any debt
securities that are convertible into or exchangeable for any Equity Interests.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Parent or a Subsidiary, is treated as a single employer
under Section 414(b) or (c) of the Code, or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” shall mean (a) any Reportable Event or the requirements of Section
4043(b) of ERISA apply with respect to a Plan; (b) the failure to meet the
minimum funding standard under Section 412 of the Code or Section 302 of ERISA
with respect to a Plan, whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, the failure to
make by its due date a required installment under Section 430(j) of the Code
with respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan; (d) the incurrence by Parent, any of its Subsidiaries or any
ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan or Multiemployer Plan; (e) the receipt by Parent, any of
its Subsidiaries or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or to appoint a
trustee to administer any Plan under Section 4042 of ERISA; (f) the incurrence
by Parent, any of its Subsidiaries or any ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal from any Plan (including a
cessation of operations that is treated as a withdrawal under Section 4062(e) of
ERISA) or Multiemployer Plan; (g) the receipt by Parent, any of its Subsidiaries
or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan
from Parent, any of its Subsidiaries or any ERISA Affiliate of any notice,
concerning the impending imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (h) the conditions for
imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to any Plan; or (i) the adoption of an amendment to a Plan requiring the
provision of security to such Plan pursuant to Section 307 of ERISA (as in
effect prior to the effective date of the Pension Act).
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euro” shall mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.
“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan.





--------------------------------------------------------------------------------





“Eurocurrency Rate” shall mean, with respect to any Eurocurrency Loan for any
Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes of the administration
of such rate for Dollars or any Alternative Currency for a period equal in
length to such Interest Period), which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) (the “LIBO Screen Rate”) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in Dollars or the applicable
Alternative Currency (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period; provided that if the LIBO Screen
Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.
“Eurocurrency Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.
“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Eurocurrency Rate in
accordance with the provisions of Article II.
“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Eurocurrency Rate in accordance with the
provisions of Article II.
“Event of Default” shall have the meaning assigned to such term in Section 7.01.
“Excess Cash Flow” shall mean, with respect to Parent and the Subsidiaries on a
consolidated basis for any Excess Cash Flow Period, EBITDA of Parent and the
Subsidiaries on a consolidated basis for such Excess Cash Flow Period, minus,
without duplication,
(a)    Cash Interest Expense of Parent and the Subsidiaries for such Excess Cash
Flow Period,
(b)    permanent repayments or prepayments of any Indebtedness (other than
repayments of revolving loans unless accompanied by a corresponding permanent
reduction in revolving commitments) made in cash by Parent or any Subsidiary
during such Excess Cash Flow Period (other than any mandatory or voluntary
prepayment or Auction Prepayments of the Loans), but only to the extent that the
Indebtedness so prepaid cannot be reborrowed or redrawn and such prepayments do
not occur in connection with a refinancing of all or any portion of such
Indebtedness,
(c)    (i) Capital Expenditures by Parent and the Subsidiaries on a consolidated
basis during such Excess Cash Flow Period that are paid in cash, (ii)
Capitalized Software Expenditures, and (iii) the aggregate consideration paid in
cash during the Excess Cash Flow Period in respect of Permitted Business
Acquisitions and other Investments permitted hereunder less any amounts received
in respect thereof as a return of capital,
(d)    Taxes paid in cash by Parent and the Subsidiaries on a consolidated basis
during such Excess Cash Flow Period,
(e)    an amount equal to any increase in Working Capital of Parent and the
Subsidiaries for such Excess Cash Flow Period,
(f)    amounts paid in cash during such Excess Cash Flow Period on account of
(A) items that were accounted for as non-cash reductions of Net Income in
determining Consolidated Net Income or as non-cash reductions of Consolidated
Net Income in determining EBITDA of Parent and the Subsidiaries in a prior
Excess Cash Flow Period and (B) reserves or accruals established in purchase
accounting,
(g)    to the extent not deducted in the computation of Net Proceeds in respect
of any asset disposition or condemnation giving rise thereto, the amount of any
mandatory prepayment of Indebtedness (other than Indebtedness created hereunder
or under any other Loan Document), together with any interest, premium or
penalties required to be paid (and actually paid) in connection therewith,
(h)    Restricted Payments made in cash pursuant to Sections 6.06(c), (f), (g),
(h) and (i) during such Excess Cash Flow Period; and
(i)    the amount related to items that were added to or not deducted from Net
Income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating EBITDA to





--------------------------------------------------------------------------------





the extent such items represented a cash payment (which had not reduced Excess
Cash Flow upon the accrual thereof in a prior Excess Cash Flow Period), or an
accrual for a cash payment, by Parent and the Subsidiaries or did not represent
cash received by Parent and the Subsidiaries, in each case on a consolidated
basis during such Excess Cash Flow Period,
plus, without duplication,
(j)    an amount equal to any decrease in Working Capital for such Excess Cash
Flow Period,
(k)    all amounts referred to in clauses (b) and (c) above to the extent funded
with the proceeds of the issuance or the incurrence of Indebtedness (including
Capital Lease Obligations and purchase money Indebtedness, but excluding, solely
as relating to Capital Expenditures, proceeds of Revolving Facility Loans), the
sale or issuance of any Equity Interests (including any capital contributions)
and any loss, damage, destruction or condemnation of, or any sale, transfer or
other disposition (including any sale and leaseback of assets and any mortgage
or lease of Real Property) to any person of any asset or assets, in each case to
the extent there is a corresponding deduction from Excess Cash Flow above,
(l)    any extraordinary or nonrecurring gain realized in cash during such
Excess Cash Flow Period (except to the extent such gain consists of Net Proceeds
subject to Section 2.12(b)),
(m)    to the extent deducted in the computation of EBITDA, cash interest
income, and
(n)    the amount related to items that were deducted from or not added to Net
Income in connection with calculating Consolidated Net Income or were deducted
from or not added to Consolidated Net Income in calculating EBITDA to the extent
either (i) such items represented cash received by Parent or any Subsidiary or
(ii) such items do not represent cash paid by Parent or any Subsidiary, in each
case on a consolidated basis during such Excess Cash Flow Period.
For the avoidance of doubt, Excess Cash Flow shall not be calculated on a Pro
Forma Basis.
“Excess Cash Flow Period” shall mean each fiscal year of Parent, commencing with
the fiscal year ending December 31, 2019.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time and any successor thereto.
“Excluded Indebtedness” shall mean all Indebtedness not incurred in violation of
Section 6.01 (other than Refinancing Term Loans and Indebtedness incurred
pursuant to Section 6.01(r)(i)).
“Excluded Property” shall have the meaning assigned to such term in the
Collateral Agreement.
“Excluded Subsidiary” shall mean (a) any Unrestricted Subsidiary, (b) any
subsidiary that is not a Wholly-Owned Subsidiary and (c) any Immaterial
Subsidiary designated as an Excluded Subsidiary (i) on the Perfection
Certificate delivered on the Closing Date or (ii) pursuant to an Officer’s
Certificate delivered to the Administrative Agent after the Closing Date.
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act (or the application or official interpretation thereof)
by virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to Section 3 of the Guarantee Agreement, any other keepwell,
support, or other agreement for the benefit of such Guarantor and any and all
guarantees of such Guarantor’s Swap Obligations by other Specified Loan Parties)
at the time the Guarantee of such Guarantor becomes effective with respect to
such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Swingline Lender, any L/C Issuer or any other recipient of any
payment to be made by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document, the following Taxes:





--------------------------------------------------------------------------------





(a)    Taxes imposed on (or measured by) its net income or franchise Taxes
imposed on (or measured by) its overall gross income by a jurisdiction as a
result of such recipient being organized or having its principal office located
in or, in the case of any Lender, having its applicable Lending Office located
in, such jurisdiction (or any political subdivision thereof) or as a result of
any other present or former connection with such jurisdiction (including as a
result of such Lender engaging in a trade or business in (or being resident in)
such jurisdiction for tax purposes) but excluding any connection with such
jurisdiction arising solely from such recipient having executed, delivered,
enforced, become a party to, performed its obligations, received payments,
received or perfected a security interest under, and/or engaged in any other
transaction pursuant to, any Loan Document),
(b)    any Taxes in the nature of the branch profits tax imposed by Section
884(a) of the Code that is imposed by any jurisdiction described in clause (a)
above,
(c)    any withholding Tax that is attributable to a Lender’s, Swingline
Lender’s or L/C Issuer’s failure to comply with Section 2.18(e) and (f), and
(d)    any Taxes imposed pursuant to FATCA.
“Existing Class” shall mean a Class of Existing Term Loans or a Class of
Existing Revolving Commitments.
“Existing Credit Agreement” shall mean the Credit Agreement, dated as of April
17, 2013, as amended prior to the Closing Date, among the Borrower, EVERTEC
Intermediate Holdings, LLC, the lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent and collateral agent for such lenders.
“Existing Letter of Credit” shall mean the Letters of Credit originally issued
under the Existing Credit Agreement and set forth on Schedule 1.01B.
“Existing Revolving Commitments” shall have the meaning assigned to such term in
Section 2.23(b).
“Existing Term Loans” shall have the meaning assigned to such term in Section
2.23(a).
“Extended Class” shall mean a Class of Extended Term Loans or a Class of
Extended Revolving Commitments.
“Extended Revolving Commitments” shall have the meaning assigned to such term in
Section 2.23(b).
“Extended Term Loans” shall have the meaning assigned to such term in Section
2.23(a).
“Extending Lender” shall have the meaning assigned to such term in Section
2.23(c).
“Extension Effective Date” shall have the meaning assigned to such term in
Section 2.23(c).
“Extension Election” shall have the meaning assigned to such term in Section
2.23(c).
“Extension Request” means a Revolving Extension Request or a Term Extension
Request.
“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that as of the
Closing Date there are three Facilities, i.e., the Term A Facility, the Term B
Facility and the Revolving Facility (and no Incremental Term Facility), and
thereafter, may include any Incremental Term Facility, any Class of Refinancing
Term Loans and any Class of Replacement Revolving Commitments.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations promulgated thereunder or official interpretations thereof
and any agreements entered into pursuant to current Section 1471(b)(1) of the
Code (or any amended or successor version described above) and any
intergovernmental agreement or treaty (and any related law, regulation or
official administrative guidance) among Governmental Authorities implementing
such Sections of the Code.
“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal





--------------------------------------------------------------------------------





Funds Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.
“Fee Letter” shall mean that certain Fee Letter dated November 3, 2018 by and
among the Borrower, Merrill Lynch Pierce, Fenner & Smith Incorporated and the
Administrative Agent.
“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the L/C
Issuer Fees and the Administrative Agent Fees.
“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.
“Financial Performance Covenant” shall mean the covenant set forth in Section
6.10.
“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.
“First Lien Intercreditor Agreement” shall mean an intercreditor agreement among
the holders of First Lien Obligations or their representatives, substantially in
the form of Exhibit J, with such changes thereto as may be agreed by the
Administrative Agent.
“First Lien Obligations” shall mean the Obligations and the Other First Lien
Obligations.
“First Lien Secured Net Debt” at any date shall mean (a) the aggregate principal
amount of Consolidated Debt of Parent and its Subsidiaries outstanding at such
date (after giving effect to all incurrences and repayment of all Indebtedness
on such date) that consists of, without duplication, (i) Capital Lease
Obligations and (ii) other Indebtedness that in each case is then secured by
Liens on property or assets of Parent or its Subsidiaries (other than (x)
property or assets held in a defeasance or similar trust or arrangement for the
benefit of the Indebtedness secured thereby and (y) Liens that are expressly
subordinated to the Liens securing the Obligations), less (b) up to $60,000,000
of unrestricted cash and cash equivalents (determined in accordance with GAAP)
of Parent and its Subsidiaries at such date (after giving effect to all
transactions to occur on such date).
“First Lien Secured Net Leverage Ratio” shall mean, on any date, the ratio of
(a) First Lien Secured Net Debt as of such date to (b) EBITDA for the Test
Period most recently ended as of such date, all determined on a consolidated
basis in accordance with GAAP.
“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Reform Act of 1994 (which comprehensively revised the National Flood
Insurance Act of 1968 and the Flood Disaster Protection Act of 1973) as now or
hereafter in effect or any successor statute thereto, (ii) the Flood Insurance
Reform Act of 2004 as now or hereafter in effect or any successor statute
thereto, and (iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now
or hereafter in effect or any successor statute thereto.
“Fronting Exposure” shall mean at any time there is a Defaulting Lender, (a)
with respect to the L/C Issuer, such Defaulting Lender’s Revolving Facility
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swingline Lender, such Defaulting Lender’s Revolving
Facility Percentage of Swingline Loans other than Swingline Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.
“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.03.
“Global Intercompany Note” shall mean a promissory note executed by Parent and
the Subsidiaries, substantially in the form of Exhibit K.
“Governmental Authority” shall mean any federal, state, commonwealth,
provincial, municipality, local or foreign court or governmental agency,
authority, instrumentality or regulatory or legislative body (for the avoidance
of doubt, “Governmental Authority” shall include any court or governmental
agency, authority, instrumentality or regulatory or legislative body of the
Commonwealth of Puerto Rico and any subdivision thereof).





--------------------------------------------------------------------------------





“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) entered into for the purpose of
assuring in any other manner the holders of such Indebtedness or other
obligation of the payment thereof or to protect such holders against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of the
guarantor securing any Indebtedness (or any existing right, contingent or
otherwise, of the holder of Indebtedness to be secured by such a Lien) of any
other person, whether or not such Indebtedness or other obligation is assumed by
the guarantor; provided, however, the term “Guarantee” shall not include
endorsements for deposit or collection in the ordinary course of business or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted by this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the Indebtedness in respect of which
such Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such person is required to
perform thereunder) as determined by such person in good faith.
“Guarantee Agreement” shall mean (i) the Guarantee Agreement, dated as of the
Closing Date, among the Loan Parties party thereto and the Administrative Agent,
substantially in the form of Exhibit G, and (ii) any additional guarantee
agreement governed by the laws of a non-U.S. jurisdiction in accordance with the
Agreed Security Principles.
“Guarantors” shall mean, collectively, (a) Parent, (b) the Subsidiary Loan
Parties and (c) with respect to the payment and performance of the Secured
Obligations (other than of the Borrower), the Borrower.
“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”
“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature subject to regulation, or which can give
rise to liability under, any Environmental Law.
“ISP” shall mean the International Standby Practices, International Chamber of
Commerce Publication No. 590 (or such later version thereof as may be in effect
at the applicable time).
“Immaterial Subsidiary” shall mean any subsidiary that, together with its
subsidiaries, did not (a) have assets with an aggregate value in excess of 4.0%
of the Consolidated Total Assets as of the last day of the fiscal quarter of
Parent most recently ended or EBITDA (for such subsidiary and its subsidiaries)
representing in excess of 5.0% of EBITDA (for Parent and the Subsidiaries on a
consolidated basis) for the Test Period most recently ended or (b) taken
together with all other Immaterial Subsidiaries, have assets with an aggregate
value in excess of 10.0% of Consolidated Total Assets as of the last day of the
fiscal quarter of Parent most recently ended or EBITDA representing in excess of
10.0% of EBITDA (for Parent and the Subsidiaries on a consolidated basis) for
the Test Period most recently ended.
“Incremental Amount” shall mean, on or after the Closing Date, the sum of (a)
the greater of (X) $200,000,000 and (Y) at the time of incurrence under Section
2.22 or 6.01(v), 100% of EBITDA on a Pro Forma Basis for the Test Period most
recently ended, plus (b) the amount of any voluntary prepayment of any Term
Loans (including the amount of actual cash expended in connection with any
Auction Prepayment pursuant to Section 2.12(g)) and/or any permanent reduction
of the Revolving Facility Commitments; provided that the relevant prepayment or
reduction is not funded with the proceeds of any long-term Indebtedness (other
than any Revolving Facility Loan or Swingline Loan), plus (c) the maximum
principal amount of Indebtedness that may be incurred at such time that would
not cause the First Lien Secured Net Leverage Ratio on a Pro Forma Basis to
exceed 3.25 to 1.00; provided that in calculating the First Lien Secured Net
Leverage Ratio for purposes of this definition only, (i) all Revolving Facility
Commitments shall be assumed to be fully drawn and (ii) the cash proceeds of any
Incremental Commitments incurred on such date shall be excluded in the
calculation of the First Lien Secured Net Leverage Ratio. The Borrower may
select use of the Incremental Amount between clauses (a), (b) and (c) in such
order as it determines (which shall be specified in the applicable Additional
Credit Extension Amendment) and, in the case of a concurrent use of clauses (a)
or (b) and clause (c), the amount utilized under clause (a) or (b) shall not be
required to be given pro forma effect in calculating the First Lien Secured Net
Leverage Ratio in clause (c). The Borrower may redesignate any Indebtedness
originally designated as incurred under clause (a) or (b) as having been
incurred under clause (c), so long as at the time of such





--------------------------------------------------------------------------------





redesignation, the Borrower would be permitted to incur under clause (c) the
aggregate principal amount of indebtedness being so redesignated (for purposes
of clarity, with any such redesignation having the effect of increasing the
Borrower’s ability to incur indebtedness under clause (a) or (b) as of the date
of such redesignation by the amount of indebtedness so redesignated).
“Incremental Commitments” shall mean the Additional Revolving Commitments, the
Additional Term Loan Commitments, the Other Term A Loan Commitments and the
Other Term B Loan Commitments.
“Incremental Commitments Effective Date” shall have the meaning assigned to such
term in Section 2.22(b).
“Incremental Equivalent Debt” shall mean Indebtedness of a Loan Party in the
form of notes issued in a public or private offering; provided that (i) such
Indebtedness shall be secured by the Collateral on a pari passu basis with the
Secured Obligations and shall be subject to the First Lien Intercreditor
Agreement, (ii) the terms of such Indebtedness shall not provide for any
scheduled repayment, mandatory redemption or sinking fund obligations prior to
the then Latest Maturity Date (other than customary offers to repurchase upon a
change of control, asset sale or event of loss (so long as, in the case of a
change of control offer to purchase provision, a change of control would not be
triggered thereunder unless a Change of Control is also triggered hereunder, and
in the case of an asset sale or event of loss offer to purchase provision, the
net proceeds of any asset sale are permitted to be applied to the prepayment of
the Loans on a not less than ratable basis than such Indebtedness) and customary
acceleration rights after an event of default) and (iii) the covenants, events
of default, guarantees and other terms of such Indebtedness (other than pricing
and redemption premiums), taken as a whole, shall not be more restrictive to
Parent and the Subsidiaries than those set forth in this Agreement; provided
that a certificate of the Chief Financial Officer of Parent delivered to the
Administrative Agent in good faith at least three Business Days (or such shorter
period as the Administrative Agent may reasonably agree) prior to the incurrence
of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that Parent has determined in good faith
that such terms and conditions satisfy the requirement in this clause (iii)
shall be conclusive evidence that such terms and conditions satisfy the
requirement in this clause (iii).
“Incremental Term Facility” shall mean the Incremental Term Loan Commitments and
the Incremental Term Loans made hereunder.
“Incremental Term Facility Maturity Date” shall mean, with respect to any series
or tranche of Incremental Term Loans established pursuant to an Additional
Credit Extension Amendment, the maturity date for such series or tranche as set
forth in such Additional Credit Extension Amendment.
“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.
“Incremental Term Loan Commitment” shall mean an Additional Term Loan
Commitment, Other Term A Loan Commitment or Other Term B Loan Commitment.
“Incremental Term Loan Installment Date” shall have, with respect to any series
or tranche of Incremental Term Loans established pursuant to an Additional
Credit Extension Amendment, the meaning assigned to such term in Section
2.11(a)(iii).
“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the Borrower pursuant to Section 2.22. Incremental Term Loans may be made in the
form of additional Term A Loans, additional Term B Loans or, to the extent
permitted by Section 2.22 and provided for in the relevant Additional Credit
Extension Amendment, Other Term A Loans or Other Term B Loans.
“Indebtedness” of any person shall mean, if and to the extent (other than with
respect to clause (h) below) the same would constitute indebtedness or a
liability in accordance with GAAP, without duplication, (a) all obligations of
such person for borrowed money, (b) all obligations of such person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
person issued or assumed as the deferred purchase price of property or services
(other than such obligations accrued in the ordinary course), to the extent the
same would be required to be shown as a long-term liability on a balance sheet
prepared in accordance with GAAP, (d) all Capital Lease Obligations of such
person, (e) all net payments that such person would have to make in the event of
an early termination, on the date Indebtedness of such person is being
determined, in respect of outstanding Swap Agreements, (f) the principal
component of all obligations, contingent or otherwise, of such person as an
account party in respect of letters of credit, (g) the principal component of
all obligations of such person in respect of bankers’ acceptances, (h) all
Guarantees by such person of Indebtedness described in clauses (a) through (g)
above and (i) the amount of all obligations of such person with respect to the
redemption, repayment or other repurchase of any Disqualified Stock (excluding
accrued dividends that have not increased the liquidation preference of such
Disqualified Stock); provided,





--------------------------------------------------------------------------------





that Indebtedness shall not include (A) trade payables, accrued expenses and
intercompany liabilities arising in the ordinary course of business, (B) prepaid
or deferred revenue arising in the ordinary course of business, (C) purchase
price holdbacks arising in the ordinary course of business in respect of a
portion of the purchase prices of an asset to satisfy unperformed obligations of
the seller of such asset or (D) earn-out obligations until such obligations
become a liability on the balance sheet of such person in accordance with GAAP.
The Indebtedness of any person shall include the Indebtedness of any partnership
in which such person is a general partner, other than to the extent that the
instrument or agreement evidencing such Indebtedness expressly limits the
liability of such person in respect thereof.
“Indemnified Taxes” shall mean all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document.
“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).
“Ineligible Institution” shall mean (x) the Persons identified in writing to the
Joint Lead Arrangers by Parent as “Ineligible Institutions” prior to the Closing
Date, and (y) any competitors of the Parent or its Subsidiaries identified in
writing to the Administrative Agent by Parent as “Ineligible Institutions” from
time to time after the Closing Date, with the consent of the Administrative
Agent (not to be unreasonably withheld or delayed); provided that (i) a Person
shall cease to be an Ineligible Institution when Parent delivers a notice to
such effect to the Administrative Agent, (ii) the addition of any Person as an
Ineligible Institution after the Closing Date shall not be effective until the
third Business Day after the Administrative Agent consents to the addition of
such Person as an Ineligible Institution, (iii) the identification of any Person
as an Ineligible Institution after the Closing Date shall not apply to
retroactively disqualify any Person that was a Lender or a participant prior to
the effectiveness of the addition of such Person as an Ineligible Institution
and (iv) any notice to the Administrative Agent adding or removing an Ineligible
Institution shall be delivered to the Administrative Agent in accordance with
Section 9.01 in order for such update to be effective.
“Information” shall have the meaning assigned to such term in Section 3.14(a).
“Information Memorandum” shall mean the Lender Presentation provided to the
Lenders and the Private Supplement provided to the Lenders (other than Public
Lenders), dated November 8, 2018.
“Intellectual Property Rights” shall have the meaning assigned to such term in
Section 3.22.
“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Term Borrowing or Revolving Facility Borrowing in accordance with
Section 2.08.
“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to interest rate Swap
Agreements) payable in connection with the incurrence of Indebtedness to the
extent included in interest expense and (iii) the portion of any payments or
accruals with respect to Capital Lease Obligations allocable to interest expense
and (b) capitalized interest of such person. For purposes of the foregoing,
gross interest expense shall be determined after giving effect to any net
payments made or received and costs incurred by Parent and the Subsidiaries with
respect to interest rate Swap Agreements, and interest on a Capital Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by Parent to be the rate of interest implicit in such Capital Lease Obligation
in accordance with GAAP; provided that, for purposes of calculating Interest
Expense, no effect shall be given to the discount and/or premium resulting from
the bifurcation of derivatives under FASB ASC 815 and related interpretations as
a result of the terms of the Indebtedness to which such Interest Expense
relates.
“Interest Payment Date” shall mean, (a) as to any Eurocurrency Loan, the last
day of each Interest Period applicable to such Loan and the scheduled maturity
date of such Loan; provided, however, that if any Interest Period for a
Eurocurrency Loan exceeds three months, the respective dates that fall every
three months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any ABR Loan (including a Swingline Loan), the last
Business Day of each March, June, September and December and the scheduled
maturity date of such Loan.
“Interest Period” shall mean, as to each Eurocurrency Loan, the period
commencing on the date such Eurocurrency Loan is disbursed or converted to or
continued as a Eurocurrency Loan and ending on the date one, two, three or six
months (or twelve months if agreed to by each applicable Lender or such period
of shorter than one month (i) if agreed to by each applicable Lender in the case
of any Revolving Facility Loan or (ii) as may be consented to by the
Administrative Agent in the case of any Term Loan) thereafter, as selected by
Parent; provided that:





--------------------------------------------------------------------------------





(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period for any Loan shall extend beyond the maturity date of
such Loan.
Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period.
“Investment” shall have the meaning assigned to such term in Section 6.04.
“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” shall mean, with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) regarding the rights
and obligations between the Borrower (or any Subsidiary) and the L/C Issuer in
connection with the issuance of Letters of Credit.
“Joint Bookrunners” shall mean Bank of America, N.A. (solely with respect to the
Term B Facility), Merrill Lynch Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement) (solely with
respect to the Term A Facility and the Revolving Credit Facility), SunTrust
Robinson Humphrey, Inc., Citibank, N.A., Goldman Sachs Bank USA, JPMorgan Chase
Bank, N.A. and Deutsche Bank Securities Inc., in their capacities as joint
bookrunners of the facilities hereunder on the Closing Date.
“Joint Lead Arrangers” shall mean Bank of America, N.A. (solely with respect to
the Term B Facility), Merrill Lynch Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement) (solely with
respect to the Term A Facility and the Revolving Credit Facility), SunTrust
Robinson Humphrey, Inc., Citibank, N.A., Goldman Sachs Bank USA and JPMorgan
Chase Bank, N.A., in their capacities as joint lead arrangers of the facilities
hereunder on the Closing Date.
“Junior Financing” shall have the meaning assigned to such term in Section
6.09(b).
“Junior Liens” shall mean Liens (other than Liens securing the Obligations) that
are subordinated to the Liens granted under the Loan Documents on customary
terms pursuant to an intercreditor agreement reasonably satisfactory to the
Administrative Agent (it being understood that Junior Liens are not required to
be pari passu with other Junior Liens, and that Indebtedness secured by Junior
Liens may have Liens that are senior in priority to, or pari passu with, or
junior in priority to, other Liens constituting Junior Liens).
“Latest Maturity Date” shall mean, at any time of determination, the latest of
(i) the Latest Revolving Facility Maturity Date, (ii) the Term A Facility
Maturity Date, (iii) the Term B Facility Maturity Date, (iv) any Incremental
Term Facility Maturity Date and (v) the maturity date of any Refinancing Term
Loans.
“Latest Revolving Facility Maturity Date” shall mean, at any time of
determination, the later of (i) the Revolving Facility Maturity Date, (ii) the
maturity date of any Extended Revolving Commitments and (iii) the maturity date
of any Replacement Revolving Commitments.
“L/C Alternative Currency” shall mean (i) Mexican Pesos and (ii) any other
currency (other than Dollars) that is approved as an “L/C Alternative Currency”
in accordance with Section 1.05.
“L/C Credit Extension” shall mean, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.





--------------------------------------------------------------------------------





“L/C Disbursement” shall mean any drawing or other payment made by the L/C
Issuer under any Letter of Credit.
“L/C Disbursement Participation” shall mean, with respect to each Lender, such
Lender’s funding of its participation in any Unreimbursed L/C Disbursement in
accordance with its Revolving Facility Percentage. All L/C Disbursement
Participations shall be denominated in Dollars.
“L/C Issuer” shall mean (i) with respect to the Existing Letters of Credit only,
JPMorgan Chase Bank, N.A., (ii) Bank of America, N.A. and (iii) any successor
L/C Issuer pursuant to Section 2.05(l), 8.09 or 9.04(i).
“L/C Issuer Fees” shall have the meaning assigned to such term in Section
2.13(b).
“L/C Obligations” shall mean, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed L/C Disbursements. For purposes of computing the
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.08. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.13 or 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.
“L/C Participation Fee” shall have the meaning assigned to such term in Section
2.13(b).
“Lender” shall mean (i) each financial institution listed on Schedule 2.01 and
(ii) each Person that became or becomes a “Lender” hereunder pursuant to Section
9.04, 2.22, 2.23 or 2.25, in each case, other than any such Person that has
ceased to be a party hereto pursuant to an Assignment and Acceptance in
accordance with Section 9.04 or upon payment in full of the Obligations held by
such Person.
“Lending Office” shall mean, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent, which office may include any Affiliate of such
Lender or any domestic or foreign branch of such Lender or such Affiliate.
Unless the context otherwise requires each reference to a Lender shall include
its applicable Lending Office.
“Letter of Credit” shall mean any letter of credit issued hereunder, providing
for the payment of cash upon the honoring of a presentation thereunder and
including any Existing Letters of Credit. A Letter of Credit may be a commercial
letter of credit or a standby letter of credit. Letters of Credit shall be
issued in Dollars or in an Alternative Currency.
“Letter of Credit Application” shall mean an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” shall mean the day that is five Business Days
prior to the Latest Revolving Facility Maturity Date then in effect (or, if such
day is not a Business Day, the next preceding Business Day).
“Letter of Credit Sublimit” shall mean an amount equal to the lesser of (a)
$60,000,000 and (b) the aggregate amount of the Revolving Facility Commitments.
The Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Facility.
“LIBO Screen Rate” shall have the meaning assigned to it in the definition of
“Eurocurrency Rate.”
“LIBOR Successor Rate” shall have the meaning assigned to such term in Section
2.28.
“LIBOR Successor Rate Conforming Changes” shall mean, with respect to any
proposed LIBOR Successor Rate, any conforming changes to the definitions of ABR,
Eurocurrency Rate and Interest Period, timing and frequency of determining rates
and making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption of such LIBOR Successor Rate and to permit the administration thereof
by the Administrative Agent in a manner substantially consistent with market
practice (or, if the Administrative Agent determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Administrative Agent determines in
consultation with the Borrower).
“Lien” shall mean, with respect to any asset, (a) any mortgage, preferred
mortgage, deed of trust, easement, right of way or other encumbrance on title to
real property, lien, notice of claim of lien, hypothecation, pledge, charge,
security interest or similar encumbrance in or on such asset and (b) the
interest of a vendor or a lessor under any conditional sale agreement,





--------------------------------------------------------------------------------





capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset; provided that in no event shall an operating lease or an agreement to
sell be deemed to constitute a Lien.
“Limited Condition Transaction” shall mean (a) any acquisition or similar
Investment by one or more of Parent and its Subsidiaries of any assets, business
or person permitted to be acquired by this Agreement, in each case whose
consummation is not conditioned on the availability of, or on obtaining,
third-party financing and (b) any repayment, repurchase or refinancing of
Indebtedness with respect to which an irrevocable (which may be conditional)
notice of repayment (or similar notice) is required to be delivered.
“Loan Documents” shall mean this (i) Agreement, (ii) the Guarantee Agreement,
(iii) the Letters of Credit, (iv) each Issuer Document, (v) the Security
Documents, (vi) any Notes, (vii) any agreement creating or perfecting rights in
Cash Collateral pursuant to the provisions of Section 2.26, (viii) each
Additional Credit Extension Amendment and (ix) amendments, supplements and
joinders to the Loan Documents.
“Loan Parties” shall mean Parent, the Borrower and the Subsidiary Loan Parties.
“Loans” shall mean the Term A Loans, the Term B Loans, the Incremental Term
Loans (if any), the Refinancing Term Loans (if any), the Revolving Facility
Loans and the Swingline Loans.
“Local Time” shall mean, with respect to a Loan or Borrowing made to the
Borrower, New York City time (daylight or standard, as applicable).
“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of Parent and its Subsidiaries, as the
case may be, on the Closing Date together with (x) any new directors whose
election by such Boards of Directors or whose nomination for election by the
shareholders of Parent, was approved by a vote of a majority of the Board of
Directors of Parent then still in office who were either directors on the
Closing Date or whose election or nomination was previously so approved and (y)
executive officers and other management personnel of the Parent and its
Subsidiaries hired at a time when the directors on the Closing Date together
with the directors so approved constituted a majority of the Board of Directors
of Parent.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Material Acquisition” shall mean (a) a Permitted Business Acquisition for which
the aggregate cash and non-cash consideration (including assumed Indebtedness,
the good faith estimate by Parent of the maximum amount of any deferred purchase
price obligations (including any earn out payments) and Equity Interests)
exceeds $100,000,000, or (b) a series of related Permitted Business Acquisitions
in any twelve (12) month period, for which the aggregate cash and non-cash
consideration (including assumed Indebtedness, the good faith estimate by Parent
of the maximum amount of any deferred purchase price obligations (including any
earn out payments) and Equity Interests) for all such Permitted Business
Acquisitions exceeds $100,000,000; provided, that, for any Permitted Business
Acquisition or series of Permitted Business Acquisitions to qualify as a
“Material Acquisition”, the Administrative Agent shall have received (not fewer
than ten (10) Business Days (or such lesser period of time as may be agreed to
by the Administrative Agent in its sole discretion) prior to the consummation of
such Permitted Business Acquisition or the last in a series of related Permitted
Business Acquisitions) a Material Acquisition Election Certificate with respect
to such Permitted Business Acquisition or series of Permitted Business
Acquisitions.
“Material Acquisition Election Certificate” shall mean a certificate of a
Financial Officer of Parent, in form and substance reasonably satisfactory to
the Administrative Agent, (a) certifying that the applicable Permitted Business
Acquisition or series of related Permitted Business Acquisitions meet the
criteria set forth in clause (a) or (b) (as applicable) of the definition of
“Material Acquisition”, and (b) notifying the Administrative Agent that Parent
has elected to treat such Permitted Business Acquisition or series of related
Permitted Business Acquisitions as a “Material Acquisition.”
“Material Adverse Effect” shall mean (i) a material adverse effect on the
business, property, operations or condition (financial or otherwise) of Parent
and its Subsidiaries, taken as a whole, or (ii) an adverse effect on the
validity and enforceability of any of the Loan Documents or the rights and
remedies of the Agents and the Lenders thereunder.
“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of Parent or any Subsidiary in an aggregate principal
amount exceeding $50,000,000.





--------------------------------------------------------------------------------





“Material Subsidiary” shall mean any Subsidiary other than Immaterial
Subsidiaries. For the avoidance of doubt, the Borrower is a Material Subsidiary.
“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.
“Merchant Agreement” shall mean any contract entered into with a merchant
relating to the provision of Merchant Services.
“Merchant Services” shall mean services provided to merchants relating to the
authorization, transaction capture, settlement, chargeback handling and
Internet-based transaction processing of credit, debit, stored-value and loyalty
card and other payment transactions (including provision of point of service
devices and other equipment necessary to capture merchant transactions and other
ancillary services).
“Minimum Collateral Amount” shall mean, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.26(a)(i), an amount equal to 105% of the
Outstanding Amount of all LC Obligations, and (iii) otherwise, an amount
determined by the Administrative Agent and the L/C Issuer in their sole
discretion.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgaged Properties” shall mean the Owned Real Properties owned by any Loan
Party that are encumbered by a Mortgage pursuant to Section 5.10(c) or 5.10(d).
“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, charges and other
security documents delivered with respect to Mortgaged Properties in a form and
substance reasonably acceptable to the Administrative Agent, as amended,
supplemented or otherwise modified from time to time.
“MSA” shall mean that certain Amended and Restated Master Service Agreement
dated as of September 30, 2010, Popular, Banco Popular de Puerto Rico and
Parent, as amended, restated, supplemented or otherwise modified from time to
time.
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA to which Parent or any Subsidiary or any ERISA Affiliate
(other than one considered an ERISA Affiliate only pursuant to subsection (m) or
(o) of Code Section 414) is making or accruing an obligation to make
contributions, or has within any of the preceding six plan years made or accrued
an obligation to make contributions.
“Net Income” shall mean, with respect to any person, the net income (loss)
attributable to such person’s common stockholders, determined in accordance with
GAAP.
“Net Proceeds” shall mean:
(a)    100% of the cash proceeds actually received by Parent or any Subsidiary
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise and including casualty insurance settlements and
condemnation awards, but only as and when received) from any Asset Sale pursuant
to Section 6.05(e), net of (i) attorneys’ fees, accountants’ fees, investment
banking fees, survey costs, title insurance premiums, and related search and
recording charges, transfer taxes, deed or mortgage recording taxes, required
debt payments and required payments of other obligations relating to the
applicable asset to the extent such debt or obligations are secured by a Lien
permitted hereunder (other than pursuant to the Loan Documents) on such asset
which Lien ranks prior to the Liens securing the Obligations, other customary
expenses and brokerage, consultant and other customary fees actually incurred in
connection therewith, (ii) Taxes paid or payable as a result thereof, and (iii)
the amount of any reasonable reserve established in accordance with GAAP against
any adjustment to the sale price or any liabilities (other than any taxes
deducted pursuant to clause (i) above) (x) related to any of the applicable
assets and (y) retained by Parent or any Subsidiary including pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations (however, the amount of any
subsequent reduction of such reserve (other than in connection with a payment in
respect of any such liability) shall be deemed to be cash proceeds of such Asset
Sale occurring on the date of such reduction); provided, that, if Parent shall
deliver a certificate of a Responsible Officer of





--------------------------------------------------------------------------------





Parent to the Administrative Agent promptly following receipt of any such
proceeds setting forth Parent’s intention to use any portion of such proceeds,
to acquire, maintain, develop, construct, improve, upgrade or repair assets
useful in the business of Parent and the Subsidiaries or to make investments in
Permitted Business Acquisitions, in each case within 12 months of such receipt,
such portion of such proceeds shall not constitute Net Proceeds except to the
extent not, within 12 months of such receipt, so used or contractually committed
to be so used (it being understood that if any portion of such proceeds are not
so used within such 12-month period but within such 12-month period are
contractually committed to be used, then such remaining portion if not so used
within 18 months of such receipt shall constitute Net Proceeds as of such date
without giving effect to this proviso); provided, further, that (x) no net cash
proceeds calculated in accordance with the foregoing realized in any fiscal year
shall constitute Net Proceeds in such fiscal year until the aggregate amount of
all such net cash proceeds in such fiscal year shall exceed $15,000,000 (and
thereafter only net cash proceeds in excess of such amount shall constitute Net
Proceeds) and (y) no net cash proceeds calculated in accordance with the
foregoing realized in a single transaction or series of related transactions
shall constitute Net Proceeds unless such net cash proceeds shall exceed
$5,000,000; and
(b)    100% of the cash proceeds from the incurrence, issuance or sale by Parent
or any Subsidiary of any Indebtedness (other than Excluded Indebtedness), net of
all taxes and fees (including investment banking fees), commissions, costs and
other expenses, in each case incurred in connection with such issuance or sale.
“New York Courts” shall have the meaning assigned to such term in Section 9.15.
“Non-Consenting Lender” shall have the meaning assigned to such term in Section
2.20(c).
“Non-Defaulting Lender” shall mean each Lender that is not a Defaulting Lender.
“Non-Extension Notice Date” shall have the meaning assigned to such term in
Section 2.05(b).
“Non-Reinstatement Deadline” shall have the meaning assigned to such term in
Section 2.05(b).
“Note” shall have the meaning assigned to such term in Section 2.10(e).
“Obligations” shall mean (a) the due and punctual payment by the Borrower of
(i) the unpaid principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to the Borrower, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (ii) each
payment required to be made by the Borrower hereunder in respect of any Letter
of Credit, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) and obligations
to provide cash collateral, and (iii) all other monetary obligations of the
Borrower to any of the Secured Parties under this Agreement and each of the
other Loan Documents, including obligations to pay fees, expense reimbursement
obligations and indemnification obligations, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
(b) the due and punctual performance of all other obligations of the Borrower
under or pursuant to this Agreement and each of the other Loan Documents and (c)
the due and punctual payment and performance of all the obligations of each
other Loan Party under or pursuant to this Agreement and each of the other Loan
Documents, and the obligation of the Loan Parties to reimburse any amount in
respect of any of the foregoing that the Administrative Agent or any Lender, in
each case in its sole discretion, may elect to pay or advance on behalf of the
Loan Parties.
“Officer’s Certificate” shall mean a certificate signed by a Financial Officer
of Parent.
“OID” shall have the meaning assigned to such term in Section 2.22(a).
“Organization Document” shall mean, (a) with respect to any corporation, the
charter or certificate or articles of incorporation and the bylaws (or
equivalent or comparable constitutive documents with respect to any non-U.S.
jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement or
limited liability company agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.





--------------------------------------------------------------------------------





“Other First Lien Obligations” shall mean the “Other First Lien Obligations” as
defined in the First Lien Intercreditor Agreement, including any interest
accruing after commencement of any bankruptcy or insolvency proceeding with
respect to any holder of Other First Lien Obligations whether or not allowed in
such proceeding.
“Other First Lien Secured Parties” shall mean the “Other First Lien Secured
Parties” as defined in the First Lien Intercreditor Agreement.
“Other First Liens” shall mean Liens on the Collateral securing loans or notes
on a pari passu basis with the Liens securing the Obligations (such loans or
notes, the “Other First Lien Debt”), which may be granted under the Loan
Documents to the Collateral Agent (if acceptable to the Collateral Agent in its
sole discretion) for the benefit of the holders of such Other First Lien Debt or
under separate security documents to a collateral agent for the benefit of the
holders of the Other First Lien Debt and, in each case, shall be subject to the
First Lien Intercreditor Agreement.
“Other Taxes” shall mean all present or future stamp, court, recording, filing
or documentary Taxes or any other excise or property Taxes arising from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document.
“Other Term A Loan Commitments” shall have the meaning assigned to such term in
Section 2.22(a).
“Other Term A Loans” shall mean term loans that (i) have annual scheduled
amortization in excess of 1.00% of the original aggregate principal amount of
such term loans, (ii) have a final maturity of five years or less, (iii) are
primarily syndicated to commercial banks in the primary syndication thereof and
(iv) have interest rates, amortization (subject to the foregoing clause (i)),
maturity (subject to the foregoing clause (ii)) and/or other terms different
from the Term A Loans.
“Other Term B Loan Commitments” shall have the meaning assigned to such term in
Section 2.22(a).
“Other Term B Loans” shall mean term loans that (i) are not Other Term A Loans
and (ii) have interest rates, amortization, maturity and/or other terms
different from any other existing Class of Term Loans.
“Outstanding Amount” shall mean (i) with respect to any Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Loans occurring on such date; (ii) with respect to Swingline Loans on any date,
the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Swingline Loans occurring on
such date; and (iii) with respect to any L/C Obligations on any date, the Dollar
Equivalent amount of the aggregate outstanding amount of such L/C Obligations on
such date after giving effect to any L/C Credit Extension occurring on such date
and any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by the Borrower of
Unreimbursed L/C Disbursements.
“Owned Real Property” shall mean each parcel of Real Property that is owned in
fee by any Loan Party that has an individual fair market value (as determined by
Parent in good faith) of at least $15,000,000 (provided that such $15,000,000
threshold shall not be applicable in the case of Real Property that is
integrally related to the ownership or operation of a Mortgaged Property or
otherwise necessary for such Mortgaged Property to be in compliance with all
requirements of law applicable to such Mortgaged Property); provided that, with
respect to any Real Property that is partially owned in fee and partially leased
by any Loan Party, Owned Real Property will include only that portion of such
Real Property that is owned in fee and only if (i) such portion that is owned in
fee has an individual fair market value (as determined by Parent in good faith)
of at least $15,000,000 (provided that such $15,000,000 threshold shall not be
applicable in the case of Real Property that is integrally related to the
ownership or operation of a Mortgaged Property or otherwise necessary for such
Mortgaged Property to be in compliance with all requirements of law applicable
to such Mortgaged Property) and (ii) a mortgage in favor of the Collateral Agent
(for the benefit of the Secured Parties) is permitted on such portion of Real
Property owned in fee by applicable law and by the terms of any lease, or other
applicable document governing any leased portion of such Real Property.
“Paid in Full” and “Payment in Full” shall have the meanings assigned to such
terms in the Collateral Agreement.
“Parent” shall have the meaning assigned to such term in the preamble to this
Agreement, together with its permitted successors.
“Participant” shall have the meaning assigned to such term in Section
9.04(c)(i).
“Participant Register” shall have the meaning assigned to such term in Section
9.04(c)(iii)





--------------------------------------------------------------------------------





“Participating Member State” shall mean each state so described in any EMU
Legislation.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
“Pension Act” shall mean the Pension Protection Act of 2006, as amended from
time to time and any successor thereto.
“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Exhibit I.
“Permitted Business Acquisition” shall mean any acquisition by Parent or any
Subsidiary of all or any substantial part of the assets of any other person or
division or line of business of another person, or Equity Interests of another
Person that becomes a Subsidiary thereby, or any merger, consolidation or
amalgamation with another person (or any subsequent investment made in a person,
division or line of business previously acquired in a Permitted Business
Acquisition), if immediately after giving effect thereto: (i) no Event of
Default shall have occurred and be continuing or would result therefrom; (ii)
all transactions related thereto shall be consummated in accordance with
applicable laws; (iii) to the extent required by Section 5.10, any person
acquired in such acquisition, if acquired by a Loan Party, shall be merged into
a Loan Party or become, following the consummation of such acquisition in
accordance with Section 5.10 and subject to the Agreed Security Principles, a
Subsidiary Loan Party; and (iv) the aggregate amount of such acquisitions and
investments in assets that are not owned by Loan Parties or in Equity Interests
in persons that are not Loan Parties or do not become Subsidiary Loan Parties
following the consummation of such acquisition shall not exceed the greater of
(X) $150,000,000 and (Y) at the time of any such acquisition, 75% of the EBITDA
on a Pro Forma Basis for the Test Period most recently ended.
“Permitted Holder” shall mean each of (i) the Sponsor, (ii) the Management
Group, with respect to Voting Stock representing not more than 10% of the voting
power of the Voting Stock of Parent, (iii) any Person (x) that has no material
assets other than the capital stock of Parent, (y) that, directly or indirectly,
holds or acquires beneficial ownership of 100% on a fully diluted basis of the
Voting Stock of Parent, and (z) of which, no other Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act as in effect on the
Closing Date) other than any of the other Permitted Holders specified in clauses
(i) and (ii), beneficially owns Voting Stock of such Person representing more
than the greater of (A) 50% and (B) the percentage beneficially owned by the
Permitted Holders specified in clauses (i) and (ii)) of the voting power of the
Voting Stock thereof, and (iv) any “group” (within the meaning of Rules 13d-3
and 13d-5 under the Exchange Act as in effect on the Closing Date) the members
of which include any of the other Permitted Holders specified in clauses (i) and
(ii) and that, directly or indirectly, hold or acquire beneficial ownership of
the Voting Stock of Parent (a “Permitted Holder Group”), so long as (1) each
member of the Permitted Holder Group has voting rights proportional to the
percentage of ownership interests held or acquired by such member, and (2) no
other Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the Closing Date) other than any of the other
Permitted Holders specified in clauses (i) and (ii), beneficially owns Voting
Stock of Parent representing more than the greater of (A) 50% of the Voting
Stock of Parent and (B) the percentage of the Voting Stock of Parent
beneficially owned by the Permitted Holders specified in clauses (i) and (ii))
of the Voting Stock held by the Permitted Holder Group. “Beneficial ownership”
has the meaning given in Rules 13d-3 and 13d-5 under the Exchange Act.
“Permitted Investments” shall mean:
(a)    direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years;
(b)    time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
any state thereof or any foreign country recognized by the United States of
America having capital, surplus and undivided profits in excess of $250,000,000
and whose long-term debt, or whose parent holding company’s long-term debt, is
rated A (or such similar equivalent rating or higher by at least one “nationally
recognized statistical rating organization” registered under Section 15E of the
Exchange Act);
(c)    repurchase obligations with a term of not more than 180 days for
underlying securities of the types described in clause (a) above entered into
with a bank meeting the qualifications described in clause (b) above;
(d)    commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any





--------------------------------------------------------------------------------





investment therein is made of P-1 (or higher) according to Moody’s, or A-1 (or
higher) according to S&P (or such similar equivalent rating or higher by at
least one “nationally recognized statistical rating organization” registered
under Section 15E of the Exchange Act);
(e)    securities with maturities of two years or less from the date of
acquisition issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A by Moody’s (or such similar
equivalent rating or higher by at least one “nationally recognized statistical
rating organization” registered under Section 15E of the Exchange Act);
(f)    shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through (e)
above;
(g)    money market funds that (i) comply with the criteria set forth in Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000; and
(h)    time deposit accounts, certificates of deposit and money market deposits
in an aggregate face amount not in excess of 0.5% of the Consolidated Total
Assets of Parent and the Subsidiaries, on a consolidated basis, as of the end of
Parent’s most recently completed fiscal year; and
(i)    instruments equivalent to those referred to in clauses (a) through (h)
above denominated in any foreign currency comparable in credit quality and tenor
to those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Subsidiary organized
in such jurisdiction.
“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.
“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”) the Indebtedness being
Refinanced (or previous refinancings thereof constituting Permitted Refinancing
Indebtedness) (and, in the case of revolving Indebtedness being Refinanced, to
effect a corresponding reduction in the commitments with respect to such
revolving Indebtedness being Refinanced); provided, that with respect to any
Indebtedness being Refinanced: (a) the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions and
expenses), (b) except with respect to Section 6.01(i), the weighted average life
to maturity of such Permitted Refinancing Indebtedness is greater than or equal
to the shorter of (i) the weighted average life to maturity of the Indebtedness
being Refinanced and (ii) the weighted average life to maturity that would
result if all payments of principal on the Indebtedness being Refinanced that
were due on or after the date that is one year following the then Latest
Maturity Date were instead due on the date that is one year following the then
Latest Maturity Date, (c) if the Indebtedness being Refinanced is subordinated
in right of payment to the Obligations under this Agreement, such Permitted
Refinancing Indebtedness shall be subordinated in right of payment to such
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being Refinanced, (d) if the
Indebtedness being Refinanced is Indebtedness of one or more Loan Parties, such
Permitted Refinancing Indebtedness shall not be incurred by any Subsidiary that
is not a Loan Parties and (e) no Permitted Refinancing Indebtedness shall have
greater guarantees or security than the Indebtedness being Refinanced; provided
that any Indebtedness secured by a Junior Lien may be Refinanced with
Indebtedness that is secured by other Junior Liens that are senior in priority
to the Junior Liens securing such Indebtedness being Refinanced, so long as the
Liens securing such refinancing Indebtedness are subject to intercreditor terms
that, vis-à-vis the Obligations, are no less favorable to the Lenders than those
set forth in the intercreditor agreement governing such Indebtedness being
Refinanced.
“person” or “Person” shall mean any natural person, corporation, business trust,
joint venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is, (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, (ii) sponsored or maintained (at the time
of determination or at any time within the five years prior thereto) by Parent,
any of its Subsidiaries or any ERISA Affiliate, and (iii) in respect of which
Parent, any of its Subsidiaries or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.





--------------------------------------------------------------------------------





“Platform” shall have the meaning assigned to such term in Section 9.17(a).
“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.
“Popular” shall mean Popular, Inc., a Puerto Rico corporation.
“PR Code” shall mean the Puerto Rico Internal Revenue Code of 2011 and the
regulations promulgated and rulings issued thereunder.
“Pricing Grid” shall mean, with respect to the Term A Loans, the Revolving
Facility Loans and the Applicable Commitment Fee, the table set forth below:
Term A Loans and Revolving Facility Loans:
Pricing Level
Total Secured
Net Leverage Ratio
Applicable Margin for Eurocurrency Loans
Applicable Margin for ABR Loans
1
Greater than or equal to 3.00 to 1.00
2.50%
1.50%
2
Less than 3.00 to 1.00 and greater than or equal to 2.50 to 1.00
2.25%
1.25%
3
Less than 2.50 to 1.00 and greater than or equal to 2.00 to 1.00
2.00%
1.00%
4
Less than 2.00 to 1.00
1.75%
0.75%





Applicable Commitment Fee:
Pricing Level
Total Secured
Net Leverage Ratio
Applicable
Commitment Fee
1
Greater than or equal to 3.50 to 1.00
0.500%
2
Less than 3.50 to 1.00 and greater than or equal to 3.00 to 1.00
0.375%
3
Less than 3.00 to 1.00
0.250%



For the purposes of the Pricing Grid, changes in the Applicable Margin and
Applicable Commitment Fee resulting from changes in the Total Secured Net
Leverage Ratio shall become effective on the date (the “Adjustment Date”) of
delivery of the relevant financial statements pursuant to Section 5.04, and
shall remain in effect until the next change to be effected pursuant to this
paragraph. If any financial statements referred to above are not delivered
within the time periods specified in Section 5.04, then, at the option of the
Administrative Agent or the Required Lenders, until the date that is three
Business Days after the date on which such financial statements are delivered,
pricing level 1 shall apply as of the first Business Day after the date on which
such financial statements were to have been delivered but were not delivered.
Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the Total
Secured Net Leverage Ratio set forth in any Compliance Certificate delivered to
the Administrative Agent pursuant to Section 5.04(c) is inaccurate as a result
of any fraud, intentional misrepresentation or willful misconduct of Parent or
any of its subsidiaries or any officer thereof and the result is that the
Lenders received interest or fees for any period based on an Applicable Margin
and the Applicable Commitment Fee that is less than that which would have been
applicable had the Total Secured Net Leverage Ratio been accurately determined,
then, for all purposes of this Agreement, the “Applicable Margin” and the
“Applicable Commitment Fee” for any day occurring within the period covered by
such Compliance Certificate shall retroactively be deemed to be the relevant
percentage as based upon the accurately determined Total Secured Net Leverage
Ratio for such period, and any shortfall in the interest or fees theretofore
paid by the Borrower for the relevant period pursuant to this Agreement as a
result of the miscalculation of the Total Secured Net Leverage Ratio shall be
deemed to be (and shall be) due and payable under the relevant provisions of
this Agreement, as applicable, at the time the interest or fees for such period
were required to be paid pursuant to said Section (and shall remain due and
payable until paid in full, together with all amounts owing under Section 2.14,
in accordance with the terms of this Agreement), but shall be paid for the
ratable account of the Lenders at the time that such determination is made.
“Primary L/C Issuer” shall mean Bank of America, in its capacity as an L/C
Issuer.





--------------------------------------------------------------------------------





“primary obligor” shall have the meaning given to such term in the definition of
the term “Guarantee.”
“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by Bank of America as its prime rate. The “Prime Rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.
“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) in making any determination of EBITDA,
effect shall be given to (a) any Asset Sale, any acquisition, Investment,
disposition, merger, amalgamation, consolidation (or any similar transaction or
transactions not otherwise permitted under Section 6.04 or 6.05 that require a
waiver or consent of the Required Lenders and such waiver or consent has been
obtained), any dividend, distribution or other similar payment, any designation
of any Subsidiary as an Unrestricted Subsidiary and any Subsidiary
Redesignation, and (b) any restructurings of the business of Parent or any of
its Subsidiaries that Parent or any of its Subsidiaries has made and/or has
determined to make during the Reference Period or subsequent to such Reference
Period and on or prior to or simultaneously with the date of calculation of
EBITDA and are expected to have a continuing impact and are factually
supportable, which would include the amount of cost savings projected by Parent
in good faith net of the amount of actual benefits realized or expected to be
realized prior to or during such date from actions taken or to be taken in
connection with any Asset Sale, acquisition, Investment, disposition, merger,
amalgamation, consolidation or any strategic cost initiative, which adjustments
Parent determines are reasonable as set forth in an Officer’s Certificate of
Parent; provided that (x) any such projected cost savings are reasonably
identifiable and expected by Parent to be realized within 18 months of such
Asset Sale, acquisition, Investment, disposition, merger, amalgamation,
consolidation or strategic cost initiative and (y) the aggregate amount added
back pursuant to this clause (i)(b) for any period of four fiscal quarters shall
not exceed 15% of EBITDA for such period (calculated prior to giving effect to
this clause (i)(b) (the foregoing, together with any transactions related
thereto or in connection therewith, the “relevant transactions”), in each case
that occurred during the Reference Period (or, in the case of determinations
made pursuant to the definition of the term “Pro Forma Compliance” or pursuant
to Sections 2.12(g), 6.01, 6.02, 6.04, 6.05, 6.06 and 6.09, occurring during the
Reference Period or thereafter and through and including the date upon which the
respective Permitted Business Acquisition or relevant transaction is
consummated), and (ii) (A) any Subsidiary Redesignation then being designated,
effect shall be given to such Subsidiary Redesignation and all other Subsidiary
Redesignations after the first day of the relevant Reference Period and on or
prior to the date of the respective Subsidiary Redesignation then being
designated, collectively, and (B) any designation of a Subsidiary as an
Unrestricted Subsidiary, effect shall be given to such designation and all other
designations of Subsidiaries as Unrestricted Subsidiaries after the first day of
the relevant Reference Period and on or prior to the date of the then applicable
designation of a Subsidiary as an Unrestricted Subsidiary, collectively.
Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of Parent and
may include, all adjustments used in connection with the calculation of
“Adjusted EBITDA” as set forth in the Information Memorandum to the extent such
adjustments, without duplication, continue to be applicable. Parent shall
deliver to the Administrative Agent an Officer’s Certificate setting forth such
demonstrable or additional operating expense reductions and other operating
improvements, synergies or cost savings and information and calculations
supporting them in reasonable detail.
For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve month period immediately prior to the date
of determination in a manner consistent with that used in calculating EBITDA for
the applicable period.
“Pro Forma Compliance” shall mean, at any date of determination, that Parent and
its Subsidiaries shall be in compliance, after giving effect on a Pro Forma
Basis to the relevant transactions (including the assumption, the issuance,
incurrence and permanent repayment of Indebtedness), with the Financial
Performance Covenant recomputed as at the last day of the most recently ended
fiscal quarter of Parent and its Subsidiaries for which the financial statements
and certificates required pursuant to Section 5.04 have been or were required to
have been delivered (provided, that prior to first delivery of financial
statements after the Closing Date, such covenant shall be deemed to have applied
to Parent’s most recently completed fiscal quarter).
“Projections” shall mean the projections of Parent and the Subsidiaries included
in the Information Memorandum and any other projections and any forward-looking
statements (including statements with respect to booked business) of such





--------------------------------------------------------------------------------





entities furnished to the Lenders or the Administrative Agent by or on behalf of
Parent or any of the Subsidiaries prior to the Closing Date.
“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” shall have the meaning assigned to such term in Section 9.17.
“Puerto Rico Filings” shall have the meaning assigned to such term in Section
8.17.
“Qualified Eligible Contract Participant Guarantor” shall mean, in respect of
any Swap Obligation, each Loan Party that has total assets exceeding $10,000,000
at the time the relevant Guarantee or grant of the relevant security interest
becomes effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Equity Interests” shall mean any Equity Interests of Parent other
than Disqualified Stock.
“Real Property” shall mean, collectively, all right, title and interest
(including, without limitation, any leasehold estate) in and to any and all
parcels of or interests in real property owned in fee or leased by any Loan
Party, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, and all improvements situated, placed or
constructed upon, or fixed to or incorporated into, or which becomes a component
part of or which is permanently moored to, such real property, and appurtenant
fixtures incidental to the ownership or lease thereof.
“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”
“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” “Refinancing” and “Refinanced”
shall have a correlative meaning.
“Refinancing Term Effective Date” shall have the meaning assigned to such term
in Section 2.24(b).
“Refinancing Term Lender” shall have the meaning assigned to such term in
Section 2.24(b).
“Refinancing Term Loan Installment Date” shall have, with respect to any series
or tranche of Refinancing Term Loans established pursuant to a Additional Credit
Extension Amendment, the meaning assigned to such term in Section 2.11(a)(iv).
“Refinancing Term Loans” shall have the meaning assigned to such term in Section
2.24(a).
“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.
“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.
“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the Environment.
“Replaced Revolving Commitments” shall have the meaning assigned to such term in
Section 2.25(a).





--------------------------------------------------------------------------------





“Replacement Revolving Commitment” shall have the meaning assigned to such term
in Section 2.25(a).
“Replacement Revolving Lender” shall have the meaning assigned to such term in
Section 2.25(b).
“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).
“Repricing Transaction” shall mean each of (a) the repayment, prepayment,
refinancing or replacement of all or a portion of the Term B Loans with the
proceeds of any secured term loans incurred by Parent or any Subsidiary which
have an effective interest cost or weighted average yield (as determined by the
Administrative Agent consistent with generally accepted financial practice and,
in any event, excluding any arrangement or commitment fees in connection
therewith) that is less than the effective interest cost or weighted average
yield (as determined by the Administrative Agent on the same basis) of the Term
B Loans (or portion thereof) so repaid, prepaid, refinanced or replaced or
repriced and (b) any amendment, waiver or other modification to, or consent
under, this Agreement which has the effect of reducing the effective yield (to
be determined by the Administrative Agent on the same basis as set forth in the
preceding clause (a)) of the Term B Loans; provided that in no event shall any
such repayment, repayment, refinancing, substitution, replacement, amendment,
waiver, modification or consent in connection with a Change of Control or a
Transformative Acquisition constitute a Repricing Transaction. Any determination
by the Administrative Agent of any effective interest rate as contemplated by
preceding clauses (a) and (b) shall be conclusive and binding on all Lenders,
and the Administrative Agent shall have no liability to any Person with respect
to such determination.
“Required Class Lenders” shall mean, at any time, (i) with respect to any Term
Facility, Lenders having Loans and unused Commitments under such Term Facility
representing more than 50% of the sum of all Loans and unused Commitments under
such Term Facility at such time and (ii) with respect to any Revolving Facility,
Lenders having Revolving Facility Commitments under such Revolving Facility
representing more than 50% of all Revolving Facility Commitments under such
Revolving Facility at such time (and, if the Revolving Facility Commitments
under such Revolving Facility have been terminated, Lenders having Revolving
Facility Credit Exposures under such Revolving Facility representing more than
50% of all Revolving Facility Credit Exposures under such Revolving Facility at
such time); provided that the amount of any participation in any Swingline Loan
and Unreimbursed L/C Disbursements that any Defaulting Lender has failed to fund
that has not been reallocated to and funded by another Lender shall be deemed to
be held by the Lender that is the Swingline Lender or applicable L/C Issuer, as
the case may be, in making the determination of the “Required Class Lenders”
with respect to the Revolving Facility.
“Required Covenant Lenders” shall mean, at any time, the Lenders under the
Classes with respect to which the Financial Performance Covenant is applicable
at such time having Loans and unused Commitments under such Classes that are
Term Facilities, Revolving Facility Commitments (and, if the Revolving Facility
Commitments have been terminated, Lenders having Revolving Facility Credit
Exposures) representing more than 50% of all Loans and unused Commitments under
such Classes that are Term Facilities and Revolving Facility Commitments (and,
if the Revolving Facility Commitments have been terminated, all Revolving
Facility Credit Exposures); provided that the amount of any participation in any
Swingline Loan and Unreimbursed L/C Disbursements that any Defaulting Lender has
failed to fund that has not been reallocated to and funded by another Lender
shall be deemed to be held by the Lender that is the Swingline Lender or
applicable L/C Issuer, as the case may be, in making the determination of the
“Required Covenant Lenders” with respect to the Revolving Facility.
“Required Lenders” shall mean, at any time, Lenders having Term Loans and
Commitments (and, if the Revolving Facility Commitments have been terminated,
Revolving Facility Credit Exposures) that, taken together, represent more than
50% of the sum of all Term Loans and Commitments (and, if the Revolving Facility
Commitments have been terminated, Revolving Facility Credit Exposures) at such
time. The Loans, Commitments and Revolving Facility Credit Exposures of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time; provided that the amount of any participation in any Swingline Loan and
Unreimbursed L/C Disbursements that any Defaulting Lender has failed to fund
that has not been reallocated to and funded by another Lender shall be deemed to
be held by the Lender that is the Swingline Lender or applicable L/C Issuer, as
the case may be, in making the determination of the “Required Lenders.”
“Required Revolving Lenders” shall mean, at any time, Lenders having Revolving
Facility Commitments (and, if the Revolving Facility Commitments have been
terminated, Revolving Facility Credit Exposures) that, taken together, represent
more than 50% of the sum of all Revolving Facility Commitments (and, if the
Revolving Facility Commitments have been terminated, Revolving Facility Credit
Exposures) at such time. The Revolving Facility Commitments and Revolving
Facility Credit Exposures of any Defaulting Lender shall be disregarded in
determining Required Revolving Lenders at any time; provided that the amount of
any participation in any Swingline Loan and Unreimbursed L/C Disbursements that
any Defaulting





--------------------------------------------------------------------------------





Lender has failed to fund that has not been reallocated to and funded by another
Lender shall be deemed to be held by the Lender that is the Swingline Lender or
applicable L/C Issuer, as the case may be, in making the determination of the
“Required Revolving Lenders.”
“Required Prepayment Date” shall have the meaning assigned to such term in
Section 2.12(e).
“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and, solely for purposes of any notices given
pursuant to Article II, any other officer or similar official thereof designated
by any of the foregoing officers in a notice to the Administrative Agent.
“Restricted Payments” shall have the meaning assigned to such term in Section
6.06.
“Revaluation Date” shall mean (a) with respect to any Loan denominated in an
Alternative Currency, each of the following: (i) each date of a Borrowing of a
Eurocurrency Revolving Loan denominated in an Alternative Currency, (ii) each
date of a continuation of a Eurocurrency Revolving Loan denominated in an
Alternative Currency pursuant to Section 2.08, and (iii) such additional dates
as the Administrative Agent shall determine or the Required Class Lenders under
the Revolving Facility shall require; and (b) with respect to any Letter of
Credit denominated in an Alternative Currency, each of the following: (i) each
date of issuance of any such Letter of Credit, (ii) each date of an amendment of
any such Letter of Credit having the effect of increasing the amount thereof,
(iii) each date of any payment by the L/C Issuer under any such Letter of
Credit, and (iv) such additional dates as the Administrative Agent or the L/C
Issuer shall determine or the Required Class Lenders under the Revolving
Facility shall require.
“Revolving Extension Request” shall have the meaning assigned to such term in
Section 2.23(b).
“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans of a single Class.
“Revolving Facility Commitments” shall mean, with respect to any Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans pursuant to Section 2.01(c), as such commitment may be
(a) reduced from time to time pursuant to Section 2.09, (b) reduced or increased
from time to time pursuant to assignments by or to such Lender under Section
9.04, and (c) increased as provided under Section 2.22. The initial amount of
each Revolving Facility Lender’s Revolving Facility Commitment is set forth on
Schedule 2.01, or in the Assignment and Acceptance or Additional Credit
Extension Amendment pursuant to which such Lender shall have assumed its
Revolving Facility Commitment, as applicable. The aggregate amount of the
Revolving Facility Lenders’ Revolving Facility Commitment as of the Closing Date
is $125,000,000. The Revolving Facility Commitments include the Additional
Revolving Commitments, Extended Revolving Commitments and Replacement Revolving
Commitments.
“Revolving Facility Credit Exposure” shall mean the sum of (a) the aggregate
Outstanding Amount of the Revolving Facility Loans at such time, (b) the
Outstanding Amount of Swingline Loans at such time and (c) the Outstanding
Amount of the L/C Obligations at such time. The Revolving Facility Credit
Exposure of any Lender at any time shall be the product of (x) such Revolving
Facility Lender’s Revolving Facility Percentage and (y) the aggregate Revolving
Facility Credit Exposure at such time.
“Revolving Facility Lender” shall mean a Lender with a Revolving Facility
Commitment or with Revolving Facility Credit Exposure.
“Revolving Facility Loans” shall mean loans made by a Lender pursuant to Section
2.01(c). Each Revolving Facility Loan shall be a Eurocurrency Loan or an ABR
Loan.
“Revolving Facility Maturity Date” shall mean November 27, 2023, the date that
is five years after the Closing Date.
“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender, the percentage of the total Revolving Facility Commitments
representing such Lender’s Revolving Facility Commitment. If the Revolving
Facility Commitments have terminated or expired, the Revolving Facility
Percentages shall be determined based upon the Revolving Facility Commitments
most recently in effect, giving effect to any assignments pursuant to Section
9.04.
“S&P” shall mean Standard & Poor’s Ratings Group, Inc.
“Same Day Funds” shall mean (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be





--------------------------------------------------------------------------------





determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.
“Sanctioned Country” shall mean, at any time, a country, region or territory
which is itself the subject or target of any Sanctions (on the Closing Date,
Cuba, Iran, North Korea, Syria and Crimea).
“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, any
European Union member state or Her Majesty’s Treasury of the United Kingdom, (b)
any Person operating, organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person or Persons described in the
foregoing clause (a) or (b).
“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.
“Scheduled Unavailability Date” shall have the meaning assigned to such term in
Section 2.28.
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between the Parent or any Subsidiary and any Person
that (i) with respect to any Cash Management Agreement in effect on the Closing
Date, is a Lender, an Agent, a Joint Lead Arranger, a Joint Bookrunner or an
Affiliate of a Lender, an Agent, a Joint Lead Arranger or a Joint Bookrunner on
the Closing Date or (ii) at the time it enters into a Cash Management Agreement,
is a Lender, an Agent, a Joint Lead Arranger, a Joint Bookrunner or an Affiliate
of a Lender, an Agent, a Joint Lead Arranger or a Joint Bookrunner.
“Secured Swap Agreement” shall mean any Swap Agreement that is entered into by
and between the Parent or any Subsidiary and any Person that (i) with respect to
any Swap Agreement in effect on the Closing Date, is a Lender, an Agent, a Joint
Lead Arranger, a Joint Bookrunner or an Affiliate of a Lender, an Agent, a Joint
Lead Arranger or a Joint Bookrunner on the Closing Date or (ii) at the time it
enters into a Swap Agreement, is a Lender, an Agent, a Joint Lead Arranger, a
Joint Bookrunner or an Affiliate of a Lender, an Agent, a Joint Lead Arranger or
a Joint Bookrunner.
“Secured Obligations” shall mean (a) the Obligations, (b) the due and punctual
payment and performance of all obligations of Parent or Subsidiary under each
Secured Swap Agreement and (c) the due and punctual payment and performance of
all obligations of Parent or any Subsidiary under each Secured Cash Management
Agreement, but excluding, with respect to each Guarantor that is not a Qualified
Eligible Contract Participant Guarantor, the Excluded Swap Obligations of such
Guarantor.
“Secured Parties” shall have the meaning assigned to such term in the Collateral
Agreement.
“Security Documents” shall mean collectively, the Collateral Agreement, the
Mortgages granted by any Loan Party and each of the security agreements and
other instruments and documents executed and delivered pursuant to any of the
foregoing or pursuant to Section 4.02 or 5.10.
“Settlement” shall mean the transfer of cash or other property with respect to
any credit, charge or debit card charge, check or other instrument, electronic
funds transfer, or other type of paper-based or electronic payment, transfer or
charge transaction for which a person acts as a processor, remitter, funds
recipient or funds transmitter for its customers in the ordinary course of
business.
“Settlement Assets” shall mean any cash, receivable or other property, including
a Settlement Receivable, due or conveyed to a person in consideration for a
Settlement made or arranged, or to be made or arranged, by such person or an
Affiliate of such person.
“Settlement Indebtedness” shall mean any payment or reimbursement obligation in
respect of a Settlement Payment.





--------------------------------------------------------------------------------





“Settlement Lien” shall mean any Lien relating to any Settlement or Settlement
Indebtedness (and may include, for the avoidance of doubt, the grant of a Lien
in or other assignment of a Settlement Asset in consideration of a Settlement
Payment, Lien securing intraday and overnight overdraft and automated
clearinghouse exposure, and similar Liens)
“Settlement Payment” shall mean the transfer, or contractual undertaking
(including by automated clearinghouse transaction) to effect a transfer, of cash
or other property to effect a Settlement.
“Settlement Receivable” shall mean any general intangible, payment intangible,
or instrument representing or reflecting an obligation to make payments to or
for the benefit of a person in consideration for and in the amount of a
Settlement made or arranged, or to be made or arranged, by such person.
“Similar Business” shall mean the businesses engaged in by Parent and the
Subsidiaries as of the Closing Date or any business or activity that is
reasonably similar or complementary thereto or a reasonable extension,
development or expansion thereof or ancillary thereto.
“Specified Loan Party” shall mean any Loan Party that is not an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 3 of the Guarantee Agreement).
“Specified Prepayment Debt” shall mean any senior unsecured, senior secured or
subordinated loans and/or notes of any Loan Party, no part of the principal of
which is required to be paid (whether by way of mandatory sinking fund,
mandatory redemption, mandatory prepayment or otherwise), prior to the date that
is six months after the then Latest Maturity Date (it being understood that any
required offer to purchase such Indebtedness as a result of a change of control
or asset sale shall not violate the foregoing restriction (so long as, in the
case of a change of control offer to purchase provision, a change of control
would not be triggered thereunder unless a Change of Control is also triggered
hereunder, and in the case of an asset sale offer to purchase provision, the net
proceeds of any asset sale are permitted to be applied to the prepayment of the
Loans first or, in the case of Indebtedness secured by Other First Liens, on a
not less than ratable basis than such Indebtedness)) and the terms and
conditions of which (other than with respect to pricing, amortization, final
maturity and collateral), taken as a whole, are not materially less favorable to
Parent and its Subsidiaries than this Agreement or are otherwise reasonably
acceptable to the Administrative Agent; provided that (i) in respect of any
senior secured Indebtedness with Liens on the Collateral (which may be Liens
that are pari passu with, or junior to, the Liens on the Collateral securing the
Obligations), such Liens shall be Other First Liens or Junior Liens and (ii) in
respect of any subordinated Indebtedness, such Indebtedness shall be subject to
customary subordination provisions reasonably satisfactory to the Administrative
Agent.
“Sponsor” shall mean Popular or any of its Affiliates (but not including,
however, any of Popular’s portfolio companies).
“Spot Rate” for a currency shall mean the rate determined by the Administrative
Agent or the L/C Issuer, as applicable, to be the rate quoted by the person
acting in such capacity as the spot rate for the purchase by such person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or the L/C Issuer
if the person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; provided, further, that
the L/C Issuer may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternative Currency.
“subsidiary” shall mean, with respect to any Person, (1) any corporation,
association or other business entity (other than a partnership, joint venture or
limited liability company) of which more than 50% of the total voting power of
the Voting Stock is at the time of determination owned or controlled, directly
or indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination thereof, (2) any partnership, joint venture or limited
liability company of which (x) more than 50% of the capital accounts,
distribution rights, total equity and voting interests or general and limited
partnership interests, as applicable, are owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination thereof, whether in the form of membership, general,
special or limited partnership interests or otherwise, and (y) such Person or
any Subsidiary of such Person is a controlling general partner or otherwise
Controls such entity and (3) any Person that is consolidated in the consolidated
financial statements of the specified Person in accordance with GAAP.
“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
Parent, including the Borrower. Notwithstanding the foregoing (and except for
purposes of the definition of “Unrestricted Subsidiary” contained herein), an





--------------------------------------------------------------------------------





Unrestricted Subsidiary shall be deemed not to be a Subsidiary of Parent or any
of its Subsidiaries for purposes of this Agreement.
“Subsidiary Loan Party” shall mean (a) each Wholly-Owned Subsidiary of Parent
(other than the Borrower) on the Closing Date and (b) each Subsidiary of Parent
that becomes, or is required pursuant to Section 5.10 to become, a party to a
Guarantee Agreement after the Closing Date, in each case, until released from
such Guarantee Agreement in accordance with the Loan Documents. The Subsidiary
Loan Parties on the Closing Date are indicated as such on Schedule 1 of the
Perfection Certificate.
“Subsidiary Redesignation” shall have the meaning assigned to such term in
Section 5.12.
“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided, that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Parent or any of the Subsidiaries shall be a Swap Agreement.
“Swap Obligations” shall mean with respect to any Guarantor any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.
“Swingline Borrowing Request” shall mean a request by the Borrower substantially
in the form of Exhibit E or such other form as approved by the Administrative
Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by the Administrative Agent), appropriately
completed and signed by a Responsible Officer of the Borrower.
“Swingline Lender” shall mean Bank of America, in its capacity as a lender of
Swingline Loans and its successors in such capacity.
“Swingline Loans” shall mean the swingline loans made to the Borrower pursuant
to Section 2.04.
“Swingline Sublimit” shall mean an amount equal to the lesser of (a) $20,000,000
and (b) the aggregate amount of the Revolving Facility Commitments. The
Swingline Sublimit is part of, and not in addition to, the Revolving Facility
Commitments.
“TARGET Day” shall mean any day on which the Trans European Automated Real time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.
“Taxes” shall mean all present or future sales, use, income, gross receipts,
volume of business, excise and property and other taxes, levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges) or
withholdings imposed by any Governmental Authority and all interest, additions
to tax and penalties related thereto.
“Term A Loan Commitment” shall mean with respect to each Lender, the commitment
of such Lender to make Term A Loans as set forth in Section 2.01. The initial
amount of each Lender’s Term A Loan Commitment is set forth on Schedule 2.01, or
in the Assignment and Acceptance pursuant to which such Lender shall have
assumed its Term A Loan Commitment, as applicable. The aggregate amount of the
Term A Loan Commitments on the Closing Date is $220,000,000.
“Term A Facility” shall mean the Term A Loan Commitments and the Term A Loans
made hereunder.
“Term A Facility Maturity Date” shall mean November 27, 2023, the date that is
five years after the Closing Date.
“Term A Lenders” shall mean a Lender with a Term A Loan Commitment or an
outstanding Term A Loan.
“Term A Loan Installment Date” shall have the meaning assigned to such term in
Section 2.11(a)(i).





--------------------------------------------------------------------------------





“Term A Loans” shall mean the term loans made by the Lenders to the Borrower
pursuant to Section 2.01(a) and any Incremental Term Loans in the form of Term A
Loans made by the Incremental Term Lenders.
“Term B Facility” shall mean the Term B Loan Commitments and the Term B Loans
made hereunder.
“Term B Facility Maturity Date” shall mean November 27, 2024, the date that is
six years after the Closing Date.
“Term B Lenders” shall mean a Lender with a Term B Loan Commitment or an
outstanding Term B Loan.
“Term B Loan Commitment” shall mean with respect to each Lender, the commitment
of such Lender to make Term B Loans as set forth in Section 2.01. The initial
amount of each Lender’s Term B Loan Commitment is set forth on Schedule 2.01, or
in the Assignment and Acceptance pursuant to which such Lender shall have
assumed its Term B Loan Commitment, as applicable. The aggregate amount of the
Term B Loan Commitments on the Closing Date is $325,000,000.
“Term B Loan Installment Date” shall have the meaning assigned to such term in
Section 2.11(a)(ii).
“Term B Loans” shall mean the term loans made by the Lenders to the Borrower
pursuant to Section 2.01(b) and any Incremental Term Loans in the form of Term B
Loans made by the Incremental Term Lenders.
“Term Borrowing” shall mean a Borrowing comprised of Term Loans of a single
Class.
“Term Extension Request” shall have the meaning assigned to such term in Section
2.23(a).
“Term Facility” shall mean the Term A Facility, the Term B Facility, any
Incremental Term Facility, Extended Term Loans and/or Refinancing Term Facility.
“Term Facility Maturity Date” shall mean (i) with respect to the Term A
Facility, the Term A Facility Maturity Date, (ii) with respect to the Term B
Facility, the Term B Facility Maturity Date and (iii) with respect to any
Incremental Term Facility, the Incremental Term Facility Maturity Date for such
Incremental Term Facility.
“Term Lender” shall mean a Lender with a Term Loan Commitment or an outstanding
Term Loan.
“Term Loan Commitment” shall mean any Term A Loan Commitment, any Term B Loan
Commitment or any Incremental Term Loan Commitment.
“Term Loan Installment Date” shall mean any Term A Loan Installment Date, Term B
Loan Installment Date, any Refinancing Term Loan Installment Date or any
Incremental Term Loan Installment Date.
“Term Loans” shall mean the Term A Loans, the Term B Loans, the Incremental Term
Loans, Extended Term Loans and/or the Refinancing Term Loans.
“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of Parent then most recently ended (taken as one
accounting period) for which financial statements have been (or were required to
be) delivered pursuant to Section 5.04(a) or 5.04(b).
“Total Net Debt” at any date shall mean (a) the aggregate principal amount of
Consolidated Debt of Parent and the Subsidiaries outstanding at such date (after
giving effect to all incurrences and repayment of all Indebtedness on such
date), less (b) up to $60,000,000 of unrestricted cash and cash equivalents
(determined in accordance with GAAP) of Parent and Subsidiaries at such date
(after giving effect to all transactions to occur on such date).
“Total Net Leverage Ratio” shall mean, on any date, the ratio of (a) Total Net
Debt as of the last day of the Test Period most recently ended as of such date
to (b) EBITDA for the Test Period most recently ended as of such date, all
determined on a consolidated basis in accordance with GAAP.
“Total Secured Net Debt” at any date shall mean (a) the aggregate principal
amount of Consolidated Debt of Parent and the Subsidiaries outstanding at such
date (after giving effect to all incurrences and repayment of all Indebtedness
on such date) that consists of, without duplication, (i) Capital Lease
Obligations and (ii) other Indebtedness that in each case is then secured by
Liens on property or assets of Parent or any Subsidiary (other than property or
assets held in a defeasance or similar trust or arrangement for the benefit of
the Indebtedness secured thereby), less (b) up to $60,000,000 of unrestricted
cash and





--------------------------------------------------------------------------------





cash equivalents (determined in accordance with GAAP) of Parent and the
Subsidiaries at such date (after giving effect to all transactions to occur on
such date).
“Total Secured Net Leverage Ratio” shall mean, on any date, the ratio of (a)
Total Secured Net Debt as of the last day of the Test Period most recently ended
as of such date to (b) EBITDA for the Test Period most recently ended as of such
date, all determined on a consolidated basis in accordance with GAAP.
“Transactions” shall mean, collectively, (a) the execution and delivery of the
Loan Documents, the creation of the Liens pursuant to the Security Documents,
and the initial borrowings hereunder; (b) the repayment in full of all loans
under the Existing Credit Agreement and the termination of the commitments
thereunder; and (c) the payment of all fees and expenses to be paid in
connection with the foregoing.
“Transformative Acquisition” shall mean any acquisition by Parent or any
Subsidiary that is either (a) not permitted by the terms of the Loan Documents
immediately prior to the consummation of such acquisition or (b) permitted by
the terms of Loan Documents immediately prior to the consummation of such
acquisition, but would not provide Parent and its Subsidiaries with adequate
flexibility under the Loan Documents for the continuation and/or expansion of
the combined operations following such consummation, as determined by Parent
acting in good faith.
“Type” shall mean, when used in respect of any Loan or Borrowing, the rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.
“UCP” shall have the meaning assigned to such term in Section 2.05(h).
“Unfunded Pension Liability” shall mean, as of the most recent valuation date
for the applicable Plan, the excess of (1) the Plan’s actuarial present value
(determined on the basis of reasonable assumptions employed by the independent
actuary for such Plan for purposes of Section 412 of the Code or Section 302 of
ERISA) of its benefit liabilities (as defined in Section 4001(a)(16) of ERISA)
over (2) the fair market value of the assets of such Plan.
“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.
“United States” shall mean the United States of America, including (other than
for U.S. federal income tax purposes), for the avoidance of doubt, the
Commonwealth of Puerto Rico.
“Unreimbursed L/C Disbursement” shall have the meaning specified in Section
2.05(f).
“Unrestricted Subsidiary” shall mean (i) any subsidiary of Parent designated by
Parent as an Unrestricted Subsidiary pursuant to Section 5.12 subsequent to the
Closing Date, except to the extent redesignated as a Subsidiary in accordance
with such Section 5.12, and (ii) any subsidiary of an Unrestricted Subsidiary.
“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
from time to time and any successor thereto, including the Beneficial Ownership
Regulation.
“Voting Stock” shall mean for any Person, Equity Interests of that Person
generally entitled to vote for the election of the Board of Directors of such
Person.
“Waivable Mandatory Prepayment” shall mean a mandatory prepayment pursuant to
Section 2.12(b) (other than any mandatory prepayment with Net Proceeds described
in clause (b) of the definition of “Net Proceeds”) or Section 2.12(c).
“Weighted Average Life to Maturity” when applied to any Indebtedness at any
date, shall mean the number of years obtained by dividing (1) the sum of the
products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payment of
principal, including payment at final maturity, in respect thereof by (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment by (2) the then outstanding principal
amount of such Indebtedness.





--------------------------------------------------------------------------------





“Wholly-Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly-Owned Subsidiary of such person.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
“Working Capital” shall mean, with respect to Parent and the Subsidiaries on a
consolidated basis at any date of determination, Current Assets at such date of
determination minus Current Liabilities at such date of determination; provided,
that, for purposes of calculating Excess Cash Flow, increases or decreases in
Working Capital shall be calculated without regard to any changes in Current
Assets or Current Liabilities as a result of (a) any reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
SECTION 1.02.    Terms Generally


(a)With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:
(i)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.
(ii)Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.
(iii)The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”
(iv)The word “will” shall be construed to have the same meaning and effect as
the word “shall.”
(v)Any definition of or reference to any agreement, instrument or other document
(including any Organization Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document).
(vi)Any reference herein to any Person shall be construed to include such
Person’s successors and assigns.
(vii)The words “hereto,” “herein,” “hereof” and “hereunder,” and words of
similar import when used in any Loan Document, shall be construed to refer to
such Loan Document in its entirety and not to any particular provision thereof.
(viii)All references in a Loan Document to Articles, Sections, Preliminary
Statements, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Preliminary Statements, Exhibits and Schedules to, the Loan
Document in which such references appear.
(ix)Any reference to any law (or provision thereof) shall include all statutory
and regulatory provisions consolidating, amending, replacing or interpreting
such law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time.
(x)The words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)Any financial ratios shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
(d)Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
include a division of or by a limited liability company, or an allocation of
assets to a series of limited liability companies (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person. Any division of a limited
liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person).





--------------------------------------------------------------------------------





SECTION 1.03.    Accounting Terms
.
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, that, if Parent notifies the Administrative Agent that
Parent requests an amendment to any provision hereof to eliminate the effect of
any change occurring after the Closing Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies Parent that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then (x) such
provision shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith, and
(y) Parent shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Notwithstanding any other provision contained herein, (i) all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of Parent or any of its
Subsidiaries at “fair value”, as defined therein and (ii) the accounting for
operating leases and capital leases under GAAP as in effect on the Closing Date
(including Accounting Standards Codification 840) shall apply for the purposes
of determining compliance with the provisions of this Agreement, including the
definition of “Capital Lease Obligations”.
SECTION 1.04.     Exchange Rates; Currency Equivalents


a.The Administrative Agent or the L/C Issuer shall determine the Spot Rates as
of each Revaluation Date to be used for calculating Dollar Equivalent amounts
and Outstanding Amounts denominated in Alternative Currencies or L/C Alternative
Currencies, respectively. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the L/C Issuer, as applicable. No Default or Event
of Default shall arise as a result of any limitation or threshold set forth in
Dollars in Article VI or paragraph (f) or (j) of Section 7.01 being exceeded
solely as a result of changes in currency exchange rates from those rates
applicable on the first day of the fiscal quarter in which such determination
occurs or in respect of which such determination is being made.
b.Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Loan or the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing, Eurocurrency Loan
or Letter of Credit is denominated in an Alternative Currency or an L/C
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency or L/C Alternative Currency, with 0.5 of a unit being
rounded upward), as determined by the Administrative Agent or the L/C Issuer, as
the case may be.


SECTION 1.05.     Additional Alternative Currencies
.
(e)The Borrower may from time to time request that Eurocurrency Revolving Loans
be made in a currency other than an existing Alternative Currency and/or Letters
of Credit be issued in a currency other than an existing L/C Alternative
Currency; provided that such requested currency is a lawful currency (other than
Dollars) that is readily available and freely transferable and convertible into
Dollars. In the case of any such request with respect to the making of
Eurocurrency Revolving Loans, such request shall be subject to the approval of
the Administrative Agent; and in the case of any such request with respect to
the issuance of Letters of Credit, such request shall be subject to the approval
of the Administrative Agent and the L/C Issuer.
(f)Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Event (or
such other time or date as may be agreed by the Administrative Agent and, in the
case of any such request pertaining to Letters of Credit, the L/C Issuer, in its
or their sole discretion). In the case of any such request pertaining to
Eurocurrency Loans, the Administrative Agent shall promptly notify each
Revolving Facility Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
the L/C Issuer thereof. Each Revolving Facility Lender (in the case of any such
request pertaining to Eurocurrency Loans) or the L/C Issuer (in the case of a
request pertaining to Letters of Credit) shall notify the Administrative Agent,
not later than 11:00 a.m., 10 Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Eurocurrency Loans
or the issuance of Letters of Credit, as the case may be, in such requested
currency.





--------------------------------------------------------------------------------





(g)Any failure by a Revolving Facility Lender or the L/C Issuer, as the case may
be, to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Revolving Facility Lender or
the L/C Issuer, as the case may be, to permit Eurocurrency Loans to be made or
Letters of Credit to be issued in such requested currency. If the Administrative
Agent and all the Revolving Facility Lenders consent to making Eurocurrency
Loans in such requested currency, the Administrative Agent shall so notify the
Borrower and such currency shall thereupon be deemed for all purposes to be an
“Alternative Currency” hereunder for purposes of any Borrowings of Eurocurrency
Revolving Loans; and if the Administrative Agent and the L/C Issuer consent to
the issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Borrower and such currency shall thereupon be deemed
for all purposes to be an “L/C Alternative Currency” hereunder for purposes of
any Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.05, the
Administrative Agent shall promptly so notify the Borrower. The Required Class
Lenders of the Revolving Facility may give notice to the Borrower that any
Alternative Currency ceases to be an Alternative Currency hereunder, and such
notice shall be effective 20 Business Days after such notice. The Administrative
Agent or the L/C Issuer may give notice to the Borrower than any Alternative
Currency or L/C Alternative Currency, respectively, is no longer readily
available and freely transferable and convertible into Dollars, and upon such
notice such currency shall cease to be an Alternative Currency or L/C
Alternative Currency, as applicable, hereunder.


SECTION 1.06.     Change of Currency
.
(h)Each obligation of the Borrower to make a payment denominated in the national
currency unit of any member state of the European Union that adopts the Euro as
its lawful currency after the Closing Date shall be redenominated into Euro at
the time of such adoption (in accordance with the EMU Legislation). If, in
relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.
(i)Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.
(j)Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.


SECTION 1.07. Times of Day; Rates
.
Unless otherwise specified, all references herein to times of day shall be
references to Local Time.
The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurocurrency Rate” or with respect to any comparable or successor rate thereto.
SECTION 1.08. Letter of Credit Amounts
.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.
SECTION 1.09.     Limited Condition Transactions
.
Notwithstanding anything to the contrary herein, for purposes of (a)
determining compliance with any financial ratio or test, any First Lien Secured
Net Leverage Ratio test, any Total Secured Net Leverage Ratio test or any Total
Net Leverage Ratio test and/or the availability under any baskets set forth in
this Agreement expressed as a percentage of EBITDA or Consolidated





--------------------------------------------------------------------------------





Total Assets or (b) other than for purposes of satisfying conditions precedent
to any Credit Event, determining the accuracy of representations and warranties
and/or whether a Default or Event of Default (or any type of Default or Event of
Default) shall have occurred and be continuing, in each case in connection with
any Limited Condition Transaction (including the assumption or incurrence of
Indebtedness in connection therewith), the determination of whether the relevant
condition is satisfied may be made,
(i)in the case of any acquisition or Investment (including with respect to any
Indebtedness assumed or incurred in connection therewith), at the time of (or on
the basis of the financial statements for the most recently ended Test Period at
the time of), at the election of Parent, either (A) the execution of the
definitive agreement with respect to such acquisition or Investment or (B) the
consummation of such acquisition or Investment, and
(ii)in the case of any repayment of Indebtedness (including with respect to any
Indebtedness assumed or incurred in connection therewith), at the time of (or on
the basis of the financial statements for the most recently ended Test Period at
the time of), at the election of the Borrower, (A) delivery of irrevocable
(which may be conditional) notice with respect to such payment of Indebtedness
or (B) the making of such repayment,
in each case, after giving effect, on a Pro Forma Basis, to (1) the relevant
Limited Condition Transaction and/or any related Indebtedness (including the
intended use of proceeds thereof) and (2) to the extent definitive documents in
respect thereof have been executed or the declaration of any notice with respect
to any repayment of Indebtedness has been given (which definitive documents,
declaration or notice has not terminated or expired without the consummation
thereof), any additional Limited Condition Transaction and/or any related
Indebtedness (including the intended use of proceeds thereof) that Parent has
elected to be determined as set forth in this Section 1.09. If Parent has
exercised such an election under this Section 1.09 in respect of any Limited
Condition Transaction or related Indebtedness, then, in connection with any
subsequent calculation of financial ratios, tests, caps or baskets expressed as
a percentage of EBITDA (other than any such test under Section 6.06 or 6.10) on
or following the date of determination of whether the relevant condition is
satisfied, as elected by Parent in accordance with this Section 1.09, and prior
to the earlier of (x) the date on which such Limited Condition Transaction or
related Indebtedness is consummated and (y) the date that the definitive
agreements, declaration or notice, as applicable, for such Limited Condition
Transaction or related Indebtedness are terminated, abandoned, withdrawn or
expire, as applicable, without consummation thereof, any such financial ratio,
test, cap or basket shall be calculated on a Pro Forma Basis assuming such
Limited Condition Transaction or related Indebtedness and the other transactions
in connection therewith have been consummated.
ARTICLE II


THE CREDITS
SECTION 2.01. Commitments.
Subject to the terms and conditions set forth herein:
(a)    each Term A Lender agrees to make Term A Loans to the Borrower on the
Closing Date in a principal amount not to exceed such Lender’s Term A Loan
Commitment;
(b)    each Term B Lender agrees to make Term B Loans to the Borrower on the
Closing Date in a principal amount not to exceed such Lender’s Term B Loan
Commitment;
(c)    each Revolving Facility Lender agrees to make Revolving Facility Loans to
the Borrower from time to time during the Availability Period in Dollars or any
Alternative Currency in an aggregate principal amount that will not result in
(i) such Lender’s Revolving Facility Credit Exposure exceeding such Lender’s
Revolving Facility Commitment or (ii) the total Revolving Facility Credit
Exposure exceeding the total Revolving Facility Commitment; and
(d)    within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Revolving Facility
Loans. Amounts repaid or prepaid in respect of Term Loans may not be reborrowed.
SECTION 2.02. Loans and Borrowings
.
(k)Each Revolving Facility Loan and Term Loan shall be made as part of a
Borrowing consisting of Loans under the same Class and of the same Type made by
the Lenders ratably in accordance with their respective Commitments under the
applicable Facility. The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided, that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
(l)Subject to Section 2.15, each Borrowing (other than a Swingline Borrowing)
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower
may request in accordance herewith. Each Swingline Borrowing shall be an





--------------------------------------------------------------------------------





ABR Borrowing. Each Lender at its option may make any ABR Loan or Eurocurrency
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan; provided, that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement and such Lender shall not be entitled to any amounts payable
under Section 2.16 solely in respect of increased costs resulting from such
exercise and existing at the time of such exercise.
(m)At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount not less than the Borrowing
Minimum and, in the case of a Eurocurrency Revolving Facility Borrowing, that is
an integral multiple of the Borrowing Multiple. Subject to Section 2.04(c) and
Section 2.05(e), at the time that each Term Borrowing or Revolving Facility
Borrowing is made, such Borrowing shall be in an aggregate amount that is not
less than the Borrowing Minimum and, in the case of a Eurocurrency Revolving
Facility Borrowing, that is an integral multiple of the Borrowing Multiple;
provided, that an ABR Revolving Facility Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the Commitments. Borrowings of
more than one Type and under more than one Facility may be outstanding at the
same time; provided, that there shall not at any time be more than a total of 10
Eurocurrency Borrowings outstanding under this Agreement.
(n)Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.


SECTION 2.03. Requests for Borrowings
.
To request a Revolving Facility Borrowing and/or a Term Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurocurrency Borrowing, not later than 10:00 a.m. (x) three Business
Days before the date of any proposed Borrowing denominated in Dollars and (y)
four Business Days before the date of any proposed Borrowing denominated in an
Alternative Currency or (b) in the case of an ABR Borrowing, not later than
10:00 a.m., on the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by a Responsible
Officer of the Borrower. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:
(i)the Class of Loans comprising such Borrowing;
(ii)the aggregate amount of the requested Borrowing;
(iii)the date of such Borrowing, which shall be a Business Day;
(iv)whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing; provided that any Borrowing denominated in an Alternative Currency
shall be a Eurocurrency Borrowing;
(v)in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;
(vi)in the case of a Eurocurrency Revolving Facility Borrowing, the currency in
which such Borrowing is to be denominated (which shall be Dollars or an
Alternative Currency); and
(vii)the location and number of the Borrower’s account to which funds are to be
disbursed.
If no election as to the currency of any Revolving Facility Borrowing is made,
then the requested Borrowing shall be made in Dollars. If no election as to the
Type of Revolving Facility Borrowing or Term Borrowing is specified, then the
requested Borrowing shall be (x) an ABR Borrowing in the case of Loans
denominated in Dollars or (y) a Eurocurrency Borrowing with an Interest Period
of one month’s duration in the case of Revolving Facility Loans denominated in
an Alternative Currency. If no Interest Period is specified with respect to any
requested Eurocurrency Borrowing, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each applicable Lender of the details thereof and of the amount of
such Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04. Swingline Loans
.
(o)The Swingline. Subject to the terms and conditions set forth herein, the
Swingline Lender may, in its sole discretion, agree, in reliance upon the
agreements of the other Revolving Facility Lenders set forth in this Section
2.04, to make loans in Dollars (each such loan, a “Swingline Loan”) to the
Borrower from time to time on any Business Day during the Availability Period in
an aggregate amount not to exceed at any time outstanding the Swingline
Sublimit, notwithstanding the fact that such Swingline Loans, when aggregated
with the Revolving Facility Percentage of the Outstanding Amount of Revolving
Facility Loans and L/C Obligations of the Revolving Facility Lender acting as
Swingline Lender, may exceed the amount of such





--------------------------------------------------------------------------------





Lender’s Revolving Facility Commitment; provided, however, that after giving
effect to any Swingline Loan, (i) the Revolving Facility Credit Exposure shall
not exceed the total Revolving Facility Commitments, and (ii) the aggregate
Revolving Facility Credit Exposure of any Revolving Facility Lender (other than
the Swingline Lender) shall not exceed such Revolving Facility Lender’s
Revolving Facility Commitment, and provided, further, that the Borrower shall
not use the proceeds of any Swingline Loan to refinance any outstanding
Swingline Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.12, and reborrow under this Section 2.04. Each Swingline Loan shall be
an ABR Loan. Immediately upon the making of a Swingline Loan, each Revolving
Facility Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swingline Lender a risk participation in such
Swingline Loan in an amount equal to the product of such Lender’s Revolving
Facility Percentage times the amount of such Swingline Loan.
(p)Borrowing Procedures. Each Swingline Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swingline Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swingline Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000 and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swingline Lender and the Administrative Agent of a written
Swingline Borrowing Request, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swingline Lender of any
telephonic Swingline Loan request, the Swingline Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swingline Loan request and, if not, the Swingline Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swingline Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swingline Borrowing (A)
directing the Swingline Lender not to make such Swingline Loan as a result of
the limitations set forth in the provisos to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Section 4.01 is not then satisfied, then, subject to the terms and conditions
hereof, the Swingline Lender may, not later than 3:00 p.m. on the borrowing date
specified in such Swingline Borrowing Request, make the amount of its Swingline
Loan available to the Borrower at the account of the Borrower specified in such
Swingline Borrowing Request.
(q)Refinancing of Swingline Loans.
(i)    The Swingline Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swingline Lender to so request on its behalf), that each Revolving Facility
Lender make an ABR Revolving Loan in an amount equal to such Revolving Facility
Lender’s Revolving Facility Percentage of the amount of Swingline Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Borrowing Request for purposes hereof) and in accordance with
the requirements of Section 2.02, without regard to the Borrowing Minimum and
Borrowing Multiples, but subject to the unutilized portion of the Revolving
Facility Commitments and the conditions set forth in Section 4.01. The Swingline
Lender shall furnish the Borrower with a copy of the applicable Borrowing
Request promptly after (other than the delivery of a Borrowing Request)
delivering such notice to the Administrative Agent. Each Revolving Facility
Lender shall make an amount equal to its Revolving Facility Percentage of the
amount specified in such Borrowing Request available to the Administrative Agent
in Same Day Funds (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swingline Loan) for the account of the
Swingline Lender at the Administrative Agent’s Office for Dollar-denominated
payments not later than 1:00 p.m. on the day specified in such Borrowing
Request, whereupon, subject to Section 2.04(c)(ii), each Revolving Facility
Lender that so makes funds available shall be deemed to have made an ABR
Revolving Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the Swingline Lender.
(ii)    If for any reason any Swingline Loan cannot be refinanced by such an ABR
Revolving Facility Borrowing in accordance with Section 2.04(c)(i), the request
for ABR Revolving Loans submitted by the Swingline Lender as set forth herein
shall be deemed to be a request by the Swingline Lender that each of the
Revolving Facility Lenders fund its risk participation in the relevant Swingline
Loan and each Revolving Facility Lender’s payment to the Administrative Agent
for the account of the Swingline Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.
(iii)    If any Revolving Facility Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Revolving Facility Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swingline Lender shall be entitled to recover from such Revolving Facility
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swingline Lender at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the Swingline Lender in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Swingline Lender in connection with the foregoing. If
such Revolving Facility Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s ABR Revolving Loan
included in the relevant ABR Revolving Facility Borrowing or funded
participation in the relevant Swingline Loan, as the case may be. A certificate
of the





--------------------------------------------------------------------------------





Swingline Lender submitted to any Revolving Facility Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.
(iv)    Each Revolving Facility Lender’s obligation to make ABR Revolving Loans
pursuant to Section 2.04(c)(i) or to purchase and fund risk participations in
Swingline Loans pursuant to Section 2.04(c)(ii) shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the Swingline Lender, the Borrower or any other person for any
reason whatsoever, (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make ABR
Revolving Loans pursuant to Section 2.04(c)(i) is subject to the conditions set
forth in Section 4.01. No such funding of risk participations shall relieve or
otherwise impair the obligation of the Borrower to repay Swingline Loans,
together with interest as provided herein.
(r)Repayment of Participations.
(i)    At any time after any Revolving Facility Lender has purchased and funded
a risk participation in a Swingline Loan, if the Swingline Lender receives any
payment on account of such Swingline Loan, the Swingline Lender will distribute
to such Revolving Facility Lender its Revolving Facility Percentage thereof in
the same funds as those received by the Swingline Lender.
(ii)    If any payment received by the Swingline Lender in respect of principal
or interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 8.10 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Revolving Facility Lender shall pay to the Swingline Lender
its Revolving Facility Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swingline
Lender. The obligations of the Revolving Facility Lenders under this clause
shall be absolute and unconditional and survive Payment in Full and the
termination of this Agreement.
(s)Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline Loans.
Until each Revolving Facility Lender funds its ABR Revolving Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Facility
Lender’s Revolving Facility Percentage of any Swingline Loan, interest in
respect of such Revolving Facility Percentage shall be solely for the account of
the Swingline Lender.
(t)Payments Directly to Swingline Lender. The Borrower shall make all payments
of principal and interest in respect of the Swingline Loans directly to the
Swingline Lender.


SECTION 2.05. Letters of Credit
.
(u)General. Subject to the terms and conditions set forth herein, in addition to
the Loans provided for in Section 2.01, the Borrower may request that the L/C
Issuer, in reliance on the agreements of the Revolving Facility Lenders set
forth in this Section 2.05, issue, at any time and from time to time during the
period from and including the Closing Date until the Letter of Credit Expiration
Date, Letters of Credit denominated in Dollars or in one or more L/C Alternative
Currencies for its own account or the account of any of its Subsidiaries in such
form as is acceptable to the L/C Issuer in its reasonable determination. Letters
of Credit issued hereunder shall constitute utilization of the Revolving
Facility Commitments. All Existing Letters of Credit shall be deemed to have
been issued pursuant hereto, and from and after the Closing Date shall be
subject to and governed by the terms and conditions hereof.
(v)Notice of Issuance, Amendment, Extension, Reinstatement or Renewal.
(i)To request the issuance of a Letter of Credit (or the amendment of the terms
and conditions, extension of the terms and conditions, extension of the
expiration date, or reinstatement of amounts paid, or renewal of an outstanding
Letter of Credit), the Borrower shall deliver (or transmit by electronic
communication, if arrangements for doing so have been approved by the L/C
Issuer) to the L/C Issuer and to the Administrative Agent not later than (i) in
the case of a Letter of Credit denominated in Dollars, 11:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be and (ii) in
the case of a Letter of Credit denominated in an L/C Alternative Currency, 11:00
a.m. at least four Business Days (or such later date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be, in each case, a notice requesting the issuance of a Letter
of Credit, or identifying the Letter of Credit to be amended, extended,
reinstated or renewed, and specifying the date of issuance, amendment,
extension, reinstatement or renewal (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with clause (d) of
this Section 2.05), the amount of such Letter of Credit, the name and address of
the beneficiary thereof, the purpose and nature of the requested Letter of
Credit and such other





--------------------------------------------------------------------------------





information as shall be necessary to prepare, amend, extend, reinstate or renew
such Letter of Credit. If requested by the L/C Issuer, the Borrower also shall
submit a Letter of Credit Application and reimbursement agreement on the L/C
Issuer’s standard form in connection with any request for a Letter of Credit. In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of Letter of Credit
Application and reimbursement agreement or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the L/C Issuer relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
(ii)If the Borrower so requests in any applicable Letter of Credit Application
(or the amendment of an outstanding Letter of Credit), the L/C Issuer may, in
its sole and absolute discretion, agree to issue a standby Letter of Credit that
has automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon by the Borrower
and the L/C Issuer at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Facility Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the date permitted pursuant to Section 2.05(d); provided, however,
that the L/C Issuer shall not (x) permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted at such time to issue such
Letter of Credit in its extended form under the terms hereof except that the
expiration date may be extended to a date that is no more than one year from the
then-current expiration date, or (y) it has received notice (which may be in
writing or by telephone (if promptly confirmed in writing)) on or before the day
that is five Business Days before the Non-Extension Notice Date from the
Administrative Agent that the Required Class Lenders under the Revolving
Facility have elected not to permit such extension or (ii) be obligated to
permit such extension if it has received notice (which may be in writing or by
telephone (if promptly confirmed in writing)) on or before the day that is seven
Business Days before the Non-Extension Notice Date from the Administrative
Agent, any Revolving Facility Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.01 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.
(iii)If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a
standby Letter of Credit that permits the automatic reinstatement of all or a
portion of the stated amount thereof after any drawing thereunder (each, an
“Auto-Reinstatement Letter of Credit”). Unless otherwise directed by the L/C
Issuer, the Borrower shall not be required to make a specific request to the L/C
Issuer to permit such reinstatement. Once an Auto-Reinstatement Letter of Credit
has been issued, except as provided in the following sentence, the Revolving
Facility Lenders shall be deemed to have authorized (but may not require) the
L/C Issuer to reinstate all or a portion of the stated amount thereof in
accordance with the provisions of such Letter of Credit. Notwithstanding the
foregoing, if such Auto-Reinstatement Letter of Credit permits the L/C Issuer to
decline to reinstate all or any portion of the stated amount thereof after a
drawing thereunder by giving notice of such non-reinstatement within a specified
number of days after such drawing (the “Non-Reinstatement Deadline”), the L/C
Issuer shall not permit such reinstatement if it has received a notice (which
may be by telephone or in writing) on or before the day that is five Business
Days before the Non-Reinstatement Deadline (A) from the Administrative Agent
that the Required Class Lenders under the Revolving Facility have elected not to
permit such reinstatement or (B) from the Administrative Agent, any Revolving
Facility Lender or the Borrower that one or more of the applicable conditions
specified in Section 4.01 is not then satisfied (treating such reinstatement as
an L/C Credit Extension for purposes of this clause) and, in each case,
directing the L/C Issuer not to permit such reinstatement.
(w)Limitations on Amounts, Issuance and Amendment. A Letter of Credit shall be
issued, amended, extended, reinstated or renewed only if (and upon issuance,
amendment, extension, reinstatement or renewal of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, extension, reinstatement or renewal (x) the
Outstanding Amount of all L/C Obligations shall not exceed the Letter of Credit
Sublimit that would be in effect at any time prior to the expiration of all
Letters of Credit outstanding at such time (after giving effect to the scheduled
maturity of any Revolving Facility Commitment occurring prior to the expiration
of all such Letters of Credit), (y) the total Revolving Facility Credit Exposure
shall not exceed the total Revolving Facility Commitments at any time prior to
the expiration of all Letters of Credit outstanding at such time (after giving
effect to the scheduled maturity of any Revolving Facility Commitment occurring
prior to the expiration of all such Letters of Credit) and (z) no Lender’s
Revolving Facility Credit Exposure shall exceed such Lender’s Revolving Facility
Commitments.
(i)The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Change in Law shall prohibit, or request that the
L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;





--------------------------------------------------------------------------------





(B)the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit;
(C)except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $100,000, in the case of a standby
Letter of Credit;
(D)except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is to be denominated in a currency other than Dollars or
an L/C Alternative Currency;
(E)such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or
(F)a default of any Revolving Facility Lender’s obligations to fund under
Section 2.05(f) exists or any Revolving Facility Lender is at such time a
Defaulting Lender hereunder, unless the L/C Issuer has entered into satisfactory
arrangements with the Borrower or such Revolving Facility Lender to eliminate
the L/C Issuer’s risk with respect to such Revolving Facility Lender, including
the delivery of Cash Collateral, satisfactory to the L/C Issuer (in its sole
discretion) with the Borrower or such Lender to eliminate the L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to Section 2.27) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which the L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion.
(ii)The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
(iii)The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.
(x)Expiration Date. Each Letter of Credit shall have a stated expiration date no
later than the earlier of (i) the date twelve months after the date of the
issuance of such Letter of Credit (or, in the case of any extension of the
expiration date thereof, whether automatic or by amendment, twelve months after
the then‑current expiration date of such Letter of Credit) and (ii) the Letter
of Credit Expiration Date, unless such expiring date shall be approved, with
respect to clause (i), by the L/C Issuer and the Required Revolving Lenders or,
with respect to clause (ii), by the L/C Issuer and all of the Revolving Facility
Lenders.
(y)Participations.
(i)By the issuance of a Letter of Credit (or an amendment to a Letter of Credit
increasing the amount or extending the expiration date thereof), and without any
further action on the part of the L/C Issuer or the Lenders, the L/C Issuer
hereby grants to each Revolving Facility Lender, and each Revolving Facility
Lender hereby acquires from the L/C Issuer, a participation in such Letter of
Credit equal to such Lender’s Revolving Facility Percentage of the aggregate
amount available to be drawn under such Letter of Credit. Each Revolving
Facility Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this clause (e) in respect of Letters of Credit is
absolute, unconditional and irrevocable and shall not be affected by any
circumstance whatsoever, including any amendment, extension, reinstatement or
renewal of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Revolving Facility Commitments.
(ii)In consideration and in furtherance of the foregoing, each Revolving
Facility Lender hereby absolutely, unconditionally and irrevocably agrees to pay
to the Administrative Agent, for the account of the L/C Issuer, such Lender’s
Revolving Facility Percentage of each L/C Disbursement made by the L/C Issuer
not later than 1:00 p.m. on the Business Day specified in the notice provided by
the Administrative Agent to the Revolving Facility Lenders pursuant to Section
2.05(f) until such L/C Disbursement is reimbursed by the Borrower or at any time
after any reimbursement payment is required to be refunded to the Borrower for
any reason, including after the Revolving Facility Maturity Date. Such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each such payment shall be made in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Facility
Lenders pursuant to this Section 2.05), and the Administrative Agent shall
promptly pay to the L/C Issuer the amounts so received by it from the Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to Section 2.05(f), the Administrative Agent shall distribute
such payment to the L/C Issuer or, to the extent that the Revolving Facility
Lenders have made payments pursuant to this clause (e) to reimburse the L/C
Issuer, then to such Lenders and the L/C Issuer as their interests may appear.
Any payment made by a Lender pursuant to this clause (e) to reimburse the L/C
Issuer for any L/C Disbursement shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such L/C Disbursement.
(iii)Each Revolving Facility Lender further acknowledges and agrees that its
participation in each Letter of Credit will be automatically adjusted to reflect
such Lender’s Revolving Facility Percentage of the aggregate amount available to
be drawn under such Letter of Credit at each time such Lender's Revolving
Facility Commitment is amended pursuant to the operation of Section 2.22 or
2.25, as a result of an assignment in accordance with Section 9.04 or otherwise
pursuant to this Agreement.
(iv)If any Revolving Facility Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section
2.05(e), then, without limiting the other provisions of this Agreement, the L/C
Issuer shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to L/C Issuer at a rate per annum equal to the greater
of the Federal Funds Rate and a rate determined by the L/C Issuer in accordance
with banking industry rules on interbank compensation, plus





--------------------------------------------------------------------------------





any administrative, processing or similar fees customarily charged by the L/C
Issuer in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Facility Loan included in the relevant Revolving Facility
Borrowing or L/C Disbursement Participation. A certificate of the L/C Issuer
submitted to any Revolving Facility Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (e)(iv) shall be conclusive
absent manifest error.
(z)Reimbursement. If the L/C Issuer shall make any L/C Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse the L/C Issuer in respect of
such L/C Disbursement by paying to the Administrative Agent an amount equal to
such L/C Disbursement not later than 12:00 noon on (i) the Business Day that the
Borrower receives notice of such L/C Disbursement, if such notice is received
prior to 10:00 a.m. or (ii) the Business Day immediately following the day that
the Borrower receives such notice, if such notice is not received prior to such
time; provided that, if such L/C Disbursement is not less than Borrowing
Minimum, the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or Section 2.04 that such
payment be financed with a Borrowing of ABR Loans or Swingline Loan in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting Borrowing of
ABR Loans or Swingline Loan. In the case of a Letter of Credit denominated in an
L/C Alternative Currency, the Borrower shall reimburse the L/C Issuer in
Dollars, unless the L/C Issuer shall have specified in such notice that it will
accept reimbursement in the L/C Alternative Currency in which such Letter of
Credit was so denominated. In the case of any such reimbursement in Dollars of a
drawing under a Letter of Credit denominated in an L/C Alternative Currency, the
L/C Issuer shall notify the Borrower of the Dollar Equivalent of the amount of
the drawing promptly following the determination thereof. If the Borrower fails
to make such payment when due, the Administrative Agent shall notify each
Revolving Facility Lender of the applicable L/C Disbursement, the payment then
due from the Borrower in respect thereof (the “Unreimbursed L/C Disbursement”)
and such Lender’s Revolving Facility Percentage thereof. In such event, the
Borrower shall be deemed to have requested a Borrowing of ABR Revolving Loans to
be disbursed on the date of payment by the L/C Issuer under a Letter of Credit
in an amount equal to the Unreimbursed L/C Disbursement, without regard to the
Borrowing Minimum or Borrowing Multiple for the principal amount of ABR
Revolving Loans, but subject to the amount of the unutilized portion of the
aggregate Revolving Facility Commitments and the conditions set forth in Section
4.01 (other than the delivery of a Borrowing Request). Any notice given by the
L/C Issuer or the Administrative Agent pursuant to this Section 2.05(f) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.
(aa)Obligations Absolute.
(i)The obligation of the Borrower to reimburse the L/C Issuer for each drawing
under each Letter of Credit and to repay each L/C Disbursement shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:
(A)any lack of validity or enforceability of this Agreement, any other Loan
Document or any Letter of Credit, or any term or provision herein or therein;
(B)the existence of any claim, counterclaim, setoff, defense or other right that
the Borrower or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(C)any draft, demand, certificate or other document presented under such Letter
of Credit that appears on its face to be valid proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement in such draft or other
document being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;
(D)waiver by the L/C Issuer of any requirement that exists for the L/C Issuer’s
protection and not the protection of the Borrower or any waiver by the L/C
Issuer which does not in fact materially prejudice the Borrower;
(E)honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;
(F)any payment made by the L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;
(G)any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(H)any adverse change in the relevant exchange rates or in the availability of
the relevant L/C Alternative Currency to the Borrower or any Subsidiary or in
the relevant currency markets generally;
(I)any amendment or waiver of or any consent to departure from all or any of the
provisions of this Agreement, any Letter of Credit or any other Loan Document;
or





--------------------------------------------------------------------------------





(J)any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section 2.05,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder.
(ii)The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(iii)None of the Administrative Agent, the Lenders, the L/C Issuer, or any of
their Related Parties shall have any liability or responsibility by reason of or
in connection with the issuance or transfer of any Letter of Credit by the L/C
Issuer or any payment or failure to make any payment thereunder (irrespective of
any of the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms, any error in translation or any consequence
arising from causes beyond the control of the L/C Issuer; provided that the
foregoing shall not be construed to excuse the L/C Issuer from liability to the
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
the L/C Issuer’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the L/C Issuer (as finally
determined by a court of competent jurisdiction), the L/C Issuer shall be deemed
to have exercised care in each such determination, and that:
(A)the L/C Issuer may replace a purportedly lost, stolen, or destroyed original
Letter of Credit or missing amendment thereto with a certified true copy marked
as such or waive a requirement for its presentation;
(B)the L/C Issuer may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit and without regard to any non-documentary condition in such
Letter of Credit;
(C)the L/C Issuer shall have the right, in its sole discretion, to decline to
accept such documents and to make such payment if such documents are not in
strict compliance with the terms of such Letter of Credit; and
(D)this sentence shall establish the standard of care to be exercised by the L/C
Issuer when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof (and the parties hereto hereby
waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).
Without limiting the foregoing, none of the Administrative Agent, the Lenders,
the L/C Issuer, or any of their Related Parties shall have any liability or
responsibility by reason of (i) any presentation that includes forged or
fraudulent documents or that is otherwise affected by the fraudulent, bad faith,
or illegal conduct of the beneficiary or other Person, (ii) the L/C Issuer
declining to take-up documents and make payment (A) against documents that are
fraudulent, forged, or for other reasons by which that it is entitled not to
honor or (B) following a Borrower’s waiver of discrepancies with respect to such
documents or request for honor of such documents or (iii) the L/C Issuer
retaining proceeds of a Letter of Credit based on an apparently applicable
attachment order, blocking regulation, or third-party claim notified to such L/C
Issuer.
(ab)Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued, (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits (the “UCP”), as most
recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit. Notwithstanding the
foregoing, the L/C Issuer shall not be responsible to the Borrower for, and the
L/C Issuer’s rights and remedies against the Borrower shall not be impaired by,
any action or inaction of the L/C Issuer required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Law or any order of a jurisdiction where
the L/C Issuer or the beneficiary is located, the practice stated in the ISP or
UCP, as applicable, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.
(ac)The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article VIII with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article VIII
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
(ad)Disbursement Procedures. The L/C Issuer for any Letter of Credit shall,
within the time allowed by applicable laws or the specific terms of the Letter
of Credit following its receipt thereof, examine all documents purporting to
represent a demand for payment under such Letter of Credit. The L/C Issuer shall
promptly after such examination notify the Administrative Agent





--------------------------------------------------------------------------------





and the Borrower in writing of such demand for payment if the L/C Issuer has
made or will make an L/C Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the L/C Issuer and the Lenders with respect to any such
L/C Disbursement.
(ae)Interim Interest. If the L/C Issuer for any Letter of Credit shall make any
L/C Disbursement, then, unless the Borrower shall reimburse such L/C
Disbursement in full on the date such L/C Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such L/C Disbursement is made to but excluding the date that the Borrower
reimburses such L/C Disbursement, at the rate per annum then applicable to ABR
Revolving Loans; provided that if the Borrower fails to reimburse such L/C
Disbursement when due pursuant to Section 2.05(f), then Section 2.14(c) shall
apply. Interest accrued pursuant to this clause (k) shall be for the account of
the L/C Issuer, except that interest accrued on and after the date of payment by
any Lender pursuant to Section 2.05(f) to reimburse the L/C Issuer shall be for
the account of such Lender to the extent of such payment.
(af)Replacement of the Issuing Bank. Any L/C Issuer may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
L/C Issuer and the successor L/C Issuer. The Administrative Agent shall notify
the Lenders of any such replacement of any L/C Issuer. At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced L/C Issuer pursuant to Section 2.13.
From and after the effective date of any such replacement, (x) the successor L/C
Issuer shall have all the rights and obligations of an L/C Issuer under this
Agreement with respect to Letters of Credit to be issued thereafter and
(y) references herein to the term “L/C Issuer” shall be deemed to refer to such
successor or to any previous L/C Issuer, or to such successor and all previous
L/C Issuers, as the context shall require. After the replacement of an L/C
Issuer hereunder, the replaced L/C Issuer shall remain a party hereto and shall
continue to have all the rights and obligations of an L/C Issuer under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
(ag)Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.


SECTION 2.06. [Reserved]
.
SECTION 2.07. Funding of Borrowings
.
(ah)Each Lender shall make each Term Loan or Revolving Facility Loan to be made
by it hereunder available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for the applicable currency not later than 1:00
p.m., in the case of any Loan denominated in Dollars, and not later than the
Applicable Time specified by the Administrative Agent in the case of any
Revolving Facility Loan denominated in an Alternative Currency, in each case on
the Business Day specified in the applicable Borrowing Request. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
as specified in the Borrowing Request; provided, however, that if, on the date
the Borrowing Request with respect to a Revolving Facility Borrowing denominated
in Dollars is given by the Borrower, there are Unreimbursed L/C Disbursements
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such Unreimbursed L/C Disbursements, and, second, shall
be made available to the Borrower as provided above.
(ai)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurocurrency Loans (or, in the
case of any Borrowing of ABR Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.07(a) (or, in the case of a Borrowing of ABR Loans, that such Lender
has made such share available in accordance with and at the time required by
Section 2.07(a)) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to ABR Loans under the applicable Facility. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for





--------------------------------------------------------------------------------





such period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.


SECTION 2.08. Interest Elections
.
(aj)Each Borrowing of Revolving Facility Loans or Term Loans initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section; provided, that except as otherwise provided herein, a
Eurocurrency Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Loan. The Borrower may elect different
options with respect to different portions of the affected Revolving Facility
Borrowing or Term Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Swingline Borrowings, which may not be converted
or continued. Notwithstanding anything to the contrary herein, Loans denominated
in any Alternative Currency may only be made, and maintained, as Eurocurrency
Loans.
(ak)To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if such Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of a written Interest Election Request in the form of
Exhibit D and signed by a Responsible Officer of the Borrower.
(al)Each telephonic and written Interest Election Request shall be irrevocable
and shall specify the following information in compliance with Section 2.02:
(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing; and
(iv)if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(am)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.
(an)If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing; provided, that any Loan denominated in an Alternative Currency shall
instead be continued as a Eurocurrency Borrowing with an Interest Period of one
month’s duration. Notwithstanding any contrary provision hereof, if a Default or
Event of Default has occurred and is continuing and the Administrative Agent so
notifies the Borrower, then, so long as a Default or Event of Default is
continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall
(A) in the case of such a Borrowing made in Dollars, be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (B) in the
case of such a Borrowing made in an Alternative Currency be continued as a
Eurocurrency Revolving Facility Borrowing with an Interest Period of one month’s
duration.


SECTION 2.09. Termination and Reduction of Commitments
.
(ao)Unless previously terminated, (i) the Revolving Facility Commitments shall
terminate on the Revolving Facility Maturity Date, (ii) the Term A Loan
Commitments shall be automatically and permanently reduced to $0 upon the
funding of the Term A Loans on the Closing Date, and (iii) Term A Loan
Commitments shall be automatically and permanently reduced to $0 upon the
funding of the Term A Loans on the Closing Date.
(ap)The Borrower may at any time terminate, or from time to time reduce the
Revolving Facility Commitments; provided, that (i) each such reduction shall be
in an amount that is an integral multiple of $1,000,000 and not less than
$5,000,000 (or, if less, the remaining amount of the Revolving Facility
Commitments), (ii) the Borrower shall not terminate or reduce the





--------------------------------------------------------------------------------





Revolving Facility Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.12, (x) the total Revolving
Facility Credit Exposure would exceed the total Revolving Facility Commitments,
(y) the aggregate principal amount of Swingline Loans would exceed the Swingline
Sublimit or (z) the Outstanding Amount of all L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit and (iii)
each reduction shall be applied ratably among all Classes of Revolving Facility
Commitments.
(aq)The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Facility Commitments under clause (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each notice
delivered by the Borrower pursuant to this Section shall be irrevocable;
provided, that a notice of termination of the Revolving Facility Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the applicable Lenders in
accordance with their respective Commitments.


SECTION 2.10. Repayment of Loans; Evidence of Debt
.
(ar)The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each applicable Revolving Facility
Lender the then unpaid principal amount of each applicable Revolving Facility
Loan to the Borrower on the applicable Revolving Facility Maturity Date, (ii) to
the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Term Loan of such Lender as provided in Section 2.11,
and (iii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the Latest Revolving Facility Maturity Date.
(as)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder.
(at)The Administrative Agent shall maintain accounts in which it shall record
(i) the amount and currency of each Loan made hereunder, the Class and Type
thereof, the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.
(au)The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided, that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to pay the Obligations
in accordance with the terms of this Agreement.
(av)Any Lender may request that Loans made by it be evidenced by a promissory
note (a “Note”). In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender or its registered
assigns and in a form approved by the Administrative Agent and reasonably
acceptable to the Borrower. Thereafter, unless otherwise agreed to by the
applicable Lender, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the payee
named therein or its registered assigns).


SECTION 2.11. Repayment of Term Loans and Revolving Facility Loans
.
(aw)Subject to the other paragraphs of this Section:
(i)The Borrower shall repay to the Administrative Agent, in Dollars, for the
ratable account of the Term A Lenders, (A) on the last Business Day of each
month set forth in the table below (each, a “Term A Loan Installment Date”), the
principal amount of Term A Loans equal to the product of (x) the original
aggregate principal amount of Term A Loans on the Closing Date multiplied by (y)
the percentage set forth in the table below opposite the applicable Term A Loan
Installment Date and (B) on the Term A Facility Maturity Date, the remaining
outstanding principal amount of all Term A Loans:





--------------------------------------------------------------------------------





Term A Loan Installment Date:
Percentage:
March 2019
1.250%
June 2019
1.250%
September 2019
1.250%
December 2019
1.250%
March 2020
1.250%
June 2020
1.250%
September 2020
1.250%
December 2020
1.250%
March 2021
1.250%
June 2021
1.250%
September 2021
1.250%
December 2021
1.250%
March 2022
1.875%
June 2022
1.875%
September 2022
1.875%
December 2022
1.875%
March 2023
2.500%
June 2023
2.500%
September 2023
2.500%



(ii)The Borrower shall repay to the Administrative Agent, in Dollars, for the
ratable account of the Term B Lenders, (A) on the last Business Day of each
March, June, September and December, commencing with March 31, 2019 (each, a
“Term B Loan Installment Date”), a principal amount in respect of the Term B
Loans equal to 0.25% of the original aggregate principal amount of Term B Loans
on the Closing Date and (B) on the Term B Facility Maturity Date, the remaining
outstanding principal amount of all Term B Loans.
(iii)In the event that any Incremental Term Loans are made on an Incremental
Commitments Effective Date, the Borrower shall repay such Incremental Term Loans
on the dates and in the amounts set forth in the Additional Credit Extension
Amendment (each such date being referred to as an “Incremental Term Loan
Installment Date”).
(iv)In the event that any Refinancing Term Loans are made on a Refinancing Term
Effective Date, the Borrower shall repay such Refinancing Term Loans on the
dates and in the amounts set forth in the Additional Credit Extension Amendment
(each such date being referred to as a “Refinancing Term Loan Installment
Date”).
(v)The Refinancing Term Loans of any Class shall mature as provided in the
applicable Additional Credit Extension Amendment.
(ax)To the extent not previously paid, outstanding Revolving Facility Loans
shall be due and payable on the applicable Revolving Facility Maturity Date.
(ay)(i) Any mandatory prepayment of Term Loans pursuant to Section 2.12(b) and
(c) shall be applied so that the aggregate amount of such prepayment is
allocated among each Class of Term Loans pro rata based on the aggregate
principal amount of outstanding Term Loans, irrespective of whether such
outstanding Term Loans are ABR Loans or Eurocurrency Loans, with the application
of such mandatory prepayment within each Class of Term Loans applied to the
remaining installments of such Class on a pro rata basis among such remaining
installments (except that any mandatory prepayment with Net Proceeds described
in clause (b) of the definition of “Net Proceeds” shall be applied to such
remaining installments in direct order of maturity). Prior to the repayment of
any Term Loan, the Borrower may select the Borrowing or Borrowings to be repaid
(subject to the foregoing) and shall notify the Administrative Agent by
telephone (confirmed by facsimile) of such selection not later than 1:00 p.m.
(i) in the case of an ABR Borrowing, one Business Day before the scheduled date
of such repayment and (ii) in the case of a Eurocurrency Borrowing, three
Business Days before the scheduled date of such repayment; and
(ii)    Any optional prepayments of the Term Loans pursuant to Section 2.12(a)
shall be applied to the remaining installments of the Term Loans as the Borrower
may direct under the applicable Class or Classes of Term Loans as the Borrower
may direct.
SECTION 2.12. Prepayment of Loans
.





--------------------------------------------------------------------------------





(az)The Borrower shall have the right at any time and from time to time to
prepay any Loan in whole or in part, without premium or penalty (except as set
forth in this Section and Section 2.17), in an aggregate principal amount that
is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum or, if less, the principal amount of Loans of any Class
outstanding, upon prior notice to the Administrative Agent by telephone
(confirmed by facsimile) (x) in the case of an ABR Loan, not less than one
Business Day prior to the date of prepayment, (y) in the case of Eurocurrency
Loans denominated in Dollars, not less than three Business Days prior to the
date of prepayment and (z) in the case of a Eurocurrency Revolving Loan
denominated in an Alternative Currency, not less than four Business Days prior
to the date of prepayment. Each notice delivered by the Borrower pursuant to
this Section 2.12(a) shall be irrevocable; provided, that such notice may state
that it is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Each such notice shall be signed by a Responsible
Officer of the Borrower and shall specify the date and amount of such prepayment
and the Class(es) and the Type(s) of Loans to be prepaid and, if Eurocurrency
Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each applicable Lender of its receipt
of each such notice, and of the amount of such Lender’s pro rata share of such
prepayment. In the event that, on or prior to the date which is six months after
the Closing Date, the Borrower makes any prepayment or amendment of Term B Loans
in connection with any Repricing Transaction (other than in connection with a
Change of Control or Transformative Acquisition), the Borrower shall pay to the
Administrative Agent, for the ratable account of the Term B Lenders, a
prepayment premium of 1% of the amount of the Term B Loans being so prepaid,
refinanced, substituted or replaced or amended.
(ba)Subject to Section 2.12(e) and (f), the Borrower shall apply 100% of all Net
Proceeds promptly upon receipt thereof by Parent or any Subsidiary to prepay
Loans in accordance with clause (c) of Section 2.11; provided that, with respect
to Net Proceeds from Asset Sales, the Borrower may use a portion of such Net
Proceeds to prepay or repurchase Other First Lien Debt (to the extent required
by the terms of such Other First Lien Debt) in an amount not to exceed the
product of (x) the amount of such Net Proceeds multiplied by (y) a fraction, the
numerator of which is the outstanding principal amount of the Other First Lien
Debt and the denominator of which is the sum of the outstanding principal amount
of such Other First Lien Debt and the outstanding principal amount of Term
Loans.
(bb)Subject to Section 2.12(e) and (f), within five Business Days after
financial statements have been delivered pursuant to Section 5.04(a) and the
related Compliance Certificate has been delivered pursuant to Section 5.04(c)
for any Excess Cash Flow Period, the Borrower shall prepay an aggregate
principal amount of Term Loans equal to (i) the Applicable ECF Percentage of
Excess Cash Flow for such Excess Cash Flow Period less (ii) (x) the aggregate
principal amount of Term Loans prepaid pursuant to Section 2.12(a) or Section
2.12(g) (in the amount of actual cash expended), excluding (A) any prepayments
funded with proceeds of long-term indebtedness (other than Revolving Facility
Loans) or issuances of Equity Interests and (B) prepayments applied to
amortization payments on the Term Loans due in such Excess Cash Flow Period, and
(y) the aggregate principal amount of Revolving Facility Loans prepaid pursuant
to Section 2.12(a) to the extent the Revolving Facility Commitments are
correspondingly reduced pursuant to Section 2.09, in each case, during such
Excess Cash Flow Period or after the end of such Excess Cash Flow Period but
before the prepayment under this Section 2.12(c) for such period is due;
provided that no such prepayment shall be due if the Applicable ECF Percentage
of Excess Cash Flow for such Excess Cash Flow Period is less than $10,000,000.
(bc)If the Administrative Agent notifies the Borrower at any time (including on
any Revaluation Date) that the Revolving Facility Credit Exposure at such time
exceeds an amount equal to 105% of the Revolving Facility Commitments then in
effect, then, within two Business Days after receipt of such notice, the
Borrower shall prepay the Revolving Facility Loans and/or the Swingline Loans
and/or the Borrower shall Cash Collateralize the L/C Obligations in an aggregate
amount (allocated among the Revolving Facility Loans, Swingline Loans and/or L/C
Obligations as selected by the Borrower) sufficient to reduce the Revolving
Facility Credit Exposure as of such date of payment to an amount not to exceed
100% of the Revolving Facility Commitments then in effect. The Administrative
Agent may, at any time and from time to time after any such initial deposit of
such Cash Collateral, require that additional Cash Collateral be provided in
order to protect against the results of further exchange rate fluctuations.
(bd)Anything contained herein to the contrary notwithstanding, not less than
three Business Days prior to the date (the “Required Prepayment Date”) on which
the Borrower is required to make any Waivable Mandatory Prepayment, the Borrower
shall notify Administrative Agent of the amount subject to such prepayment
requirement, and Administrative Agent will promptly thereafter notify each
Lender holding an outstanding Term Loan of the amount of such Lender’s pro rata
share of such Waivable Mandatory Prepayment and such Lender’s option to refuse
such amount. Each such Lender may exercise such option by giving written notice
to the Administrative Agent of its election to do so on or before the second
Business Day prior to the Required Prepayment Date (it being understood that any
Lender which does not notify the Administrative Agent of its election to
exercise such option on or before the first Business Day prior to the Required
Prepayment Date shall be deemed to have elected, as of such date, to accept the
Waivable Mandatory Prepayment). On the Required Prepayment Date, the Borrower
shall pay to the Administrative Agent the amount of the Waivable Mandatory
Prepayment less the amount of the Declined Amounts, which amount shall be
applied by the Administrative Agent to prepay the Term Loans of those Lenders
that have elected to accept such Waivable Mandatory Prepayment (which prepayment
shall be applied to the scheduled installments of principal of the Term Loans in
the applicable Class(es) of Term Loans in accordance with Section 2.11(c)), and
(ii) the





--------------------------------------------------------------------------------





Borrower may retain a portion of the Waivable Mandatory Prepayment in an amount
equal to that portion of the Waivable Mandatory Prepayment otherwise payable to
those Lenders that have elected to exercise such option and decline such
Waivable Mandatory Prepayment (such declined amounts, the “Declined Amounts”).
Such Declined Amounts retained by the Borrower may be used for any purpose not
otherwise prohibited by this Agreement.
(be)Notwithstanding any other provisions of this Section 2.12 to the contrary,
(i) to the extent that any repatriation (or other intercompany distribution or
transfer) to the Borrower, directly or indirectly, from a Subsidiary organized
outside the United States and the Commonwealth of Puerto Rico as a distribution
or dividend (or other intercompany transfer) of any amount required to
mandatorily prepay the Term Loans pursuant to Section 2.12(b) or (c) is
prohibited or delayed by applicable local law from being repatriated to Puerto
Rico, the portion of any such amount so affected will not be required to be
applied to repay Term Loans at the times provided in Section 2.12(b) or (c), as
applicable, for so long, but only for so long, as the applicable local law will
not permit repatriation to the Commonwealth of Puerto Rico (the Borrower hereby
agreeing to cause the applicable Subsidiary to promptly use commercially
reasonable efforts to take all actions reasonably required by the applicable
local law to permit such repatriation), and once such repatriation of any of
such affected amount is permitted under the applicable local law, such affected
amount will be promptly applied (net of additional taxes payable or reserved
against as a result thereof) to the prepayment of the Term Loans pursuant to
Section 2.12(b) or (c), as applicable, to the extent provided herein, (ii) to
the extent that the Borrower has determined in good faith that repatriation (or
other intercompany distribution or transfer) to the Borrower, directly or
indirectly, from a Subsidiary organized outside the United States and the
Commonwealth of Puerto Rico as a distribution or dividend (or other intercompany
transfer) of any amount required to mandatorily prepay the Term Loans pursuant
to Section 2.12(b) or (c) would have a material adverse tax cost consequence
with respect to such affected amount, such amount so affected need not be
prepaid at such time and (iii) to the extent that the Borrower has determined in
good faith that repatriation to the Borrower, directly or indirectly, from a
Subsidiary organized outside the United States and the Commonwealth of Puerto
Rico would give rise to a risk of liability for the directors of such
Subsidiaries; provided that, in the case of clauses (i), (ii) and (iii), Parent
and its Subsidiaries shall take commercially reasonable actions under applicable
law to permit such repatriation and without material adverse tax consequences
and without giving rise to risk of liability for the directors of the applicable
Subsidiaries. The portion of any mandatory prepayment that may be subject to the
operation of this Section 2.12(f) shall be limited (A) in the case of any
prepayment pursuant to Section 2.12(b), to the Net Proceeds received by a
Subsidiary that is not organized under the laws of the United States, any State
thereof or the Commonwealth of Puerto Rico in respect of an Asset Sale by such
Subsidiary and (B) in the case of any mandatory prepayment pursuant to Section
2.12(c), to the portion of the applicable Excess Cash Flow attributable to
Subsidiaries that are not organized under the laws of the United States, any
State thereof or the Commonwealth of Puerto Rico.
(bf)Notwithstanding anything to the contrary contained in this Section 2.12 or
any other provision of this Agreement, the Borrower may prepay any Class or
Classes of outstanding Term Loans (each, an “Auction Prepayment Offer”) at a
discount to par pursuant to one or more auctions (each, an “Auction”) on the
following basis (any such prepayment, an “Auction Prepayment”):
(i)All Term Lenders (other than Defaulting Lenders) of the applicable Class or
Classes shall be permitted (but not required) to participate in each Auction.
Any such Lender who elects to participate in an Auction may choose to offer all
or part of such Lender’s Term Loans of the applicable Class for prepayment. Each
Term Lender shall notify the Administrative Agent within the period specified in
the offer if it determines to participate in such Auction.
(ii)Each Auction Prepayment shall be subject to the conditions that (A) the
Administrative Agent shall have received a certificate to the effect that (I)
immediately prior to and after giving effect to the Auction Prepayment and on
the date of any delivery of an Auction Notice (as defined in Exhibit C), no
Default or Event of Default shall have occurred and be continuing, (II) as of
the date of the Auction Notice, the Borrower is not in possession of any
material non-public information with respect to Parent or any of its
subsidiaries that (x) has not been disclosed to the Lenders (other than Lenders
that do not wish to receive material non-public information with respect to
Parent or any of its subsidiaries) prior to such date and (y) if not disclosed
to the Lenders, could reasonably be expected to have a material effect (whether
negative or positive) upon, or otherwise be material to, (1) a Lender’s decision
to participate in any Auction or (2) the market price of the Term Loans subject
to such Auction, (III) each of the conditions to such Auction Prepayment has
been satisfied and (IV) the Borrower shall be in Pro Forma Compliance after
giving effect to the Auction Prepayment, (B) immediately prior to and after
giving effect to the Auction Prepayment, the sum of the unused Revolving
Facility Commitments plus unrestricted cash and cash equivalents held by Loan
Parties shall not be less than $25,000,000, (C) each offer of prepayment made
pursuant to this Section 2.12(g) must be in an amount not less than $1,000,000
in principal amount of Term Loans, calculated on the face amount thereof unless
another amount is agreed to by the Administrative Agent, (D) no Auction
Prepayment shall be made from the proceeds of any Revolving Facility Loan or
Swingline Loan, (E) any Auction Prepayment shall be offered to all Lenders with
Term Loans on a pro rata basis, (F) all Term Loans so prepaid by the Borrower
shall automatically be canceled and retired by the Borrower on the applicable
settlement date (and for the avoidance of doubt, may not be reborrowed) and (G)
no more than one Auction Prepayment Offer may be ongoing at any one time and no
more than five Auction Prepayment Offers may be made in any one fiscal year
(unless the Administrative Agent consents in its reasonable discretion).
(iii)The Borrower must terminate any Auction Prepayment Offer if it fails to
satisfy one or more of the conditions set forth above in Section 2.12(g)(ii)
that are required to be met at the time at which the Term Loans would have been
prepaid pursuant





--------------------------------------------------------------------------------





to such Auction Prepayment Offer. If the Borrower commences any Auction
Prepayment Offer (and all relevant requirements set forth above that are
required to be satisfied at the time of the commencement of such Auction
Prepayment Offer have in fact been satisfied), and if at such time of
commencement the Borrower reasonably believes that all required conditions set
forth above that are required to be satisfied at the time of the consummation of
such Auction Prepayment Offer shall be satisfied, then the Borrower shall have
no liability to any Term Lender or any other person for any termination of such
Auction Prepayment Offer as a result of its failure to satisfy one or more of
the conditions set forth above that are required to be met at the time that
otherwise would have been the time of consummation of such Auction Prepayment
Offer, and any such failure shall not result in any Default or Event of Default
hereunder. All Term Loans prepaid by the Borrower pursuant to this Section
2.12(g) shall be accompanied by all accrued interest on the par principal amount
so prepaid to, but not including, the date of the Auction Prepayment. The par
principal amount of Term Loans prepaid pursuant to this Section 2.12(g) shall be
applied to reduce the final installment payment of principal thereof pursuant to
Section 2.11(a)(i), (ii), (iii) or (iv), as applicable.
(iv)Each Auction shall comply with the Auction Procedures and any such other
procedures established by the Administrative Agent in its reasonable discretion
and agreed to by the Borrower.
(v)The Auction Manager acting in its capacity as such hereunder shall be
entitled to the benefits of the provisions of Article VIII and Section 9.05 to
the same extent as if each reference therein to the “Administrative Agent” were
a reference to the Auction Manager, and the Administrative Agent shall cooperate
with the Auction Manager as reasonably requested by the Auction Manager in order
to enable it to perform its responsibilities and duties in connection with each
Auction Prepayment Offer.
(vi)This Section 2.12(g) shall neither (A) require the Borrower to undertake any
Auction nor (B) limit or restrict the Borrower from making voluntary prepayments
of Term Loans in accordance with Section 2.12(a).


SECTION 2.13. Fees


(bg)The Borrower agrees to pay to each Revolving Facility Lender (other than any
Defaulting Lender), through the Administrative Agent, on the last Business Day
of March, June, September and December in each year, and the date on which the
Revolving Facility Commitments of all the Revolving Facility Lenders shall be
terminated as provided herein, a commitment fee in Dollars (the “Commitment
Fee”) on the actual daily amount of the Available Unused Commitment of such
Lender under the Revolving Facility during the preceding quarter (or other
period commencing with the Closing Date or ending with the date on which the
last of the Revolving Facility Commitments of such Lender shall be terminated)
at a rate equal to the Applicable Commitment Fee. All Commitment Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days. For the purpose of calculating any Revolving Facility Lender’s Commitment
Fee, the outstanding Swingline Loans during the period for which such Revolving
Facility Lender’s Commitment Fee is calculated shall be deemed to be zero. The
Commitment Fee due to each Revolving Facility Lender shall commence to accrue on
the Closing Date and shall cease to accrue on the date on which the last of the
Commitments of such Revolving Facility Lender shall be terminated as provided
herein.
(bh)The Borrower from time to time agrees to pay (i) to each Revolving Facility
Lender (other than any Defaulting Lender), through the Administrative Agent, on
the last Business Day of March, June, September and December of each year and on
the date on which the Revolving Facility Commitments of all the Lenders shall be
terminated as provided herein, a fee in Dollars (an “L/C Participation Fee”) on
such Lender’s Revolving Facility Percentage of the daily aggregate Outstanding
Amount of L/C Obligations (excluding the portion thereof attributable to
Unreimbursed L/C Disbursements in respect of Letters of Credit) during the
preceding quarter (or shorter period commencing with the Closing Date or ending
with the Revolving Facility Maturity Date or the date on which the applicable
Revolving Facility Commitments shall be terminated) at the rate per annum equal
to the Applicable Margin for Eurocurrency Revolving Facility Borrowings
effective for each day in such period and (ii) directly to the L/C Issuer for
its own account a fronting fee (x) with respect to each commercial Letter of
Credit, at a rate per annum equal to the percentage separately agreed upon
between the Borrower and the L/C Issuer, computed on the Dollar Equivalent of
the amount of such Letter of Credit, and payable upon the issuance thereof, (y)
with respect to any amendment of a commercial Letter of Credit increasing the
amount of such Letter of Credit, at a rate separately agreed between the
Borrower and the L/C Issuer, computed on the Dollar Equivalent of the amount of
such increase, and payable upon the effectiveness of such amendment, and (z)
with respect to each standby Letter of Credit, at the rate per annum equal to
0.25%, computed on the Dollar Equivalent of the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears (collectively
under this clause (ii), “L/C Issuer Fees”). Such L/C Issuer Fees shall be due
and payable on the last Business Day of each March, June, September and December
in respect of the most recently-ended quarterly period (or portion thereof, in
the case of the first payment), commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Revolving Facility Maturity
Date and thereafter on demand. In addition, the Borrower shall pay directly to
the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable. All L/C Participation Fees and L/C Issuer Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.





--------------------------------------------------------------------------------





(bi)During the period commencing at the time any Lender became a Defaulting
Lender until such time, if any, as such Lender is no longer a Defaulting Lender,
no Commitment Fee shall accrue with respect to any of the applicable Revolving
Facility Commitments of such Defaulting Lender. Any Commitment Fees owing to any
Defaulting Lender which accrued during the period prior to the time such Lender
became a Defaulting Lender and unpaid at such time shall be deferred and shall
be payable only if and when such Lender is no longer a Defaulting Lender.
(bj)The Borrower agrees to pay to the Administrative Agent, for the account of
the Administrative Agent, the agency fees set forth in the Fee Letter, as
amended, restated, supplemented or otherwise modified from time to time, at the
times specified therein (the “Administrative Agent Fees”).
(bk)All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that L/C Issuer Fees shall be paid directly to the applicable
L/C Issuers and Administrative Agent Fees shall be for the account of the
Administrative Agent. Once paid, none of the Fees shall be refundable under any
circumstances.


SECTION 2.14. Interest
.
(bl)The Revolving Facility Loans (including each Swingline Loan), the Term A
Loans and the Term B Loans comprising each ABR Borrowing shall bear interest at
(i) the ABR plus (ii) the Applicable Margin.
(bm)The Revolving Facility Loans, the Term A Loans and Term B Loans comprising
each Eurocurrency Borrowing shall bear interest at (i) the Eurocurrency Rate for
the Interest Period in effect for such Borrowing plus (ii) the Applicable
Margin.
(bn)Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.00% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2.00% plus the rate
applicable to ABR Revolving Loans as provided in paragraph (a) of this Section;
provided, that this paragraph (c) shall not apply to any Event of Default that
has been waived by the Lenders pursuant to Section 9.08.
(bo)Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, (ii) in the case of Revolving Facility
Loans, upon termination of the applicable Revolving Facility Commitments and
(iii) in the case of the Term Loans, on the applicable Term Facility Maturity
Date; provided, that (x) interest accrued pursuant to Section 2.14(c) shall be
payable on demand, and (y) in the event of any repayment or prepayment of any
Loan (other than a prepayment of an ABR Revolving Loan and any Swingline Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment.
(bp)Except as otherwise specifically provided for herein, all interest hereunder
shall be computed on the basis of a year of 360 days, except that (i) interest
computed by reference to the ABR at times when the ABR is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and (ii) in the case of interest in respect of Eurocurrency Loans
denominated in Alternative Currencies as to which market practice (as reasonably
determined by the Administrative Agent) differs from the foregoing, such
interest will be calculated in accordance with such market practice, and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable ABR or Eurocurrency Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.


SECTION 2.15. Inability to Determine Rates
.
If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (i) deposits in Dollars or the applicable
Alternative Currency are not being offered to banks in the London interbank
eurocurrency market for the applicable amount and Interest Period of such
Eurocurrency Loan (the “Impacted Loan”) or (ii) adequate and reasonable means do
not exist for ascertaining the Eurocurrency Rate for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders or the
Required Class Lenders under the Revolving Facility that the Eurocurrency Rate
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
applicable Lenders by telephone or facsimile as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
applicable Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any





--------------------------------------------------------------------------------





Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing
denominated in the applicable currency shall be ineffective and (A) in the case
of any Borrowing denominated in Dollars, on the last day of the Interest Period
applicable thereto such Borrowing shall be converted to or continued as an ABR
Borrowing and (B) in the case of any Borrowing denominated in an Alternative
Currency, such Borrowing shall be repaid at the end of the then current Interest
Period, and (ii) if any Borrowing Request requests a Eurocurrency Borrowing in
Dollars, such Borrowing shall be made as an ABR Borrowing.
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of the preceding paragraph, the
Administrative Agent, in consultation with the Borrower and the Required
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans, (2) the Administrative Agent or the Required
Lenders notify the Administrative Agent and the Borrower that such alternative
interest rate does not adequately and fairly reflect the cost to such Lenders of
funding the Impacted Loans or (3) any Lender reasonably determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.
SECTION 2.16. Increased Costs
.
(bq)If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Eurocurrency Rate) or L/C Issuer; or
(ii)subject any recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Other Taxes or (C) Excluded Taxes) with respect to its loans, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or
(iii)impose on any Lender or the L/C Issuer or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein; and
the result of any of the foregoing shall be to increase the cost to such Lender
of making, continuing, converting to or maintaining any Loan or of maintaining
its obligation to make any such Loan or to increase the cost to such Lender or
L/C Issuer of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or L/C
Issuer hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or L/C Issuer, as applicable, such additional
amount or amounts as will compensate such Lender or L/C Issuer, as applicable,
for such additional costs incurred or reduction suffered.
(br)If any Lender or L/C Issuer determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or L/C Issuer’s capital or on the capital of
such Lender’s or L/C Issuer’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit or
Swingline Loans held by, such Lender, or the Letters of Credit issued by such
L/C Issuer, to a level below that which such Lender or such L/C Issuer or such
Lender’s or such L/C Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such L/C Issuer’s
policies and the policies of such Lender’s or such L/C Issuer’s holding company
with respect to capital adequacy), then from time to time the Borrower shall pay
to such Lender or such L/C Issuer, as applicable, such additional amount or
amounts as will compensate such Lender or such L/C Issuer or such Lender’s or
such L/C Issuer’s holding company for any such reduction suffered.
(bs)A certificate of a Lender or an L/C Issuer setting forth the amount or
amounts necessary to compensate such Lender or L/C Issuer or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or L/C Issuer, as applicable, the
amount shown as due on any such certificate within 10 days after receipt
thereof.
(bt)Promptly after any Lender or any L/C Issuer has determined that it will make
a request for increased compensation pursuant to this Section 2.16, such Lender
or L/C Issuer shall notify the Borrower thereof. Failure or delay on the part of
any Lender or L/C Issuer to demand compensation pursuant to this Section shall
not constitute a waiver of such Lender’s or L/C Issuer’s right to demand such
compensation; provided, that the Borrower shall not be required to compensate a
Lender or an L/C Issuer pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or L/C
Issuer, as applicable, notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or L/C Issuer’s
intention to claim compensation therefor; provided, further, that if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.





--------------------------------------------------------------------------------





SECTION 2.17. Break Funding Payments
.
In the event of (a) the continuation, conversion, payment or prepayment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including (i) as a result of an Event of Default,
(ii) in connection with any Auction Prepayment or (iii) the occurrence during an
Interest Period of a Revolving Facility Maturity Date), (b) the failure to
borrow, convert, continue or prepay any Eurocurrency Loan on the date specified
in any notice delivered pursuant hereto or (c) the assignment of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.20, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurocurrency Loan, such
loss, cost or expense to any Lender shall be deemed to be the amount determined
by such Lender (it being understood that the deemed amount shall not exceed the
actual amount) to be the excess, if any, of (i) the amount of interest which
would have accrued on the principal amount of such Loan had such event not
occurred, at the Eurocurrency Rate that would have been applicable to such Loan,
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue a Eurocurrency Loan, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for deposits in
dollars of a comparable amount and period from other banks in the Eurocurrency
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.
SECTION 2.18 . Taxes
.
(bu)Unless otherwise required by applicable laws, all payments by or on account
of any obligation of any Loan Party hereunder or under any other Loan Documents
shall be made free and clear of and without deduction for any Taxes; provided,
that if any applicable withholding agent shall be required to deduct any Taxes
in respect of such payments, then (i) if such Taxes are Indemnified Taxes or
Other Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after all required deductions (including deductions applicable
to additional sums payable under this Section 2.18) have been made by the
applicable withholding agent, the applicable Lender (or, in the case of a
payment made to the Administrative Agent for its own account, the Administrative
Agent) receives an amount equal to the sum it would have received had no such
deduction been made, (ii) the applicable withholding agent shall make such
deductions and (iii) the applicable withholding agent shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.
(bv)In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(bw)The Borrower shall indemnify the Administrative Agent and each Lender within
10 days after written demand therefor or 5 Business Days before any such
Indemnified Taxes or Other Taxes are due (whichever is later), for the full
amount of any Indemnified Taxes or Other Taxes payable by the Administrative
Agent or such Lender, as applicable (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section
2.18), and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
by the Administrative Agent on its own behalf, on behalf of another Agent or on
behalf of a Lender, shall be conclusive absent manifest error.
(bx)As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(by)Any Lender that is entitled to an exemption from or reduction of withholding
Tax under the law of a jurisdiction in which the Borrower is located, or any
treaty to which such jurisdiction is a party, with respect to any payments under
this Agreement shall deliver to the Borrower and the Administrative Agent at any
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation prescribed by applicable law
or reasonably requested by the Borrower or the Administrative Agent to permit
such payments to be made without such withholding Tax or at a reduced rate.
(bz)Any Lender shall deliver to the Borrower and the Administrative Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter as prescribed by applicable law or upon the
reasonable request of the Borrower or the Administrative Agent), duly executed
and properly completed copies of Internal Revenue Service Form W-9 or W-8, as
applicable, certifying that it is not subject to U.S. federal backup
withholding.
(ca)If the Administrative Agent or a Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by a Loan Party or with
respect to which





--------------------------------------------------------------------------------





such Loan Party has paid additional amounts pursuant to this Section 2.18, it
shall pay over such refund to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.18 with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender (including any Taxes imposed with respect to such refund)
as is determined by the Administrative Agent or Lender in good faith and in its
sole discretion, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that
such Loan Party, upon the request of the Administrative Agent or such Lender
agrees to repay as soon as reasonably practicable the amount paid over to such
Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its Tax returns
(or any other information relating to its Taxes which it deems confidential) to
the Loan Parties or any other person. Notwithstanding anything to the contrary
in this Section 2.18(g), in no event will the Administrative Agent or a Lender
be required to pay any amount to any Loan Party pursuant to this Section 2.18(g)
the payment of which would place the Administrative Agent or such Lender (as
applicable) in a less favorable net after-Tax position than the Administrative
Agent or such Lender (as applicable) would have been in if the Indemnified Taxes
or Other Taxes giving rise to such refund had not been deducted, withheld or
otherwise imposed and the indemnification payments or additional amounts with
respect to such Indemnified Taxes or Other Taxes had never been paid.
(cb)If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
paragraph (h), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.
(cc)For all purposes of this Section 2.18, the term “Lender” shall include any
Swingline Lender or any L/C Issuer, and the term “applicable law” shall include
FATCA.
(cd)Each Lender hereby authorizes the Administrative Agent to deliver to the
Loan Parties and to any successor or replacement Administrative Agent any
documentation provided by such Lender to the Administrative Agent pursuant to
this Section 2.18.


SECTION 2.19. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
.
(ce)The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of drawings under Letters
of Credit, or of amounts payable under Section 2.16, 2.17, or 2.18, or
otherwise) free and clear of and without condition or deduction for any defense,
recoupment, set-off or counterclaim. Except as otherwise expressly provided
herein and except with respect to principal of and interest on Revolving
Facility Loans denominated in an Alternative Currency, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. Except as otherwise expressly provided
herein, all payments by the Borrower hereunder with respect to principal and
interest on Loans denominated in an Alternative Currency shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in such
Alternative Currency and in Same Day Funds not later than the Applicable Time
specified by the Administrative Agent on the dates specified herein. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Borrower by the Administrative Agent, except payments to be made directly
to the applicable L/C Issuer or the Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.16, 2.17, 2.18, 2.26 and
9.05 shall be made directly to the persons entitled thereto. Without limiting
the generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the continental United States. The
Administrative Agent shall distribute any such payments received by it for the
account of any other person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. Any payment required
to be made by the Administrative Agent hereunder shall be deemed to have been
made by the time required if the Administrative Agent shall, at or before such
time,





--------------------------------------------------------------------------------





have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.
(cf)Unless Section 7.02 applies, if at any time insufficient funds are received
by and available to the Administrative Agent from the Borrower to pay fully all
amounts of principal, Unreimbursed L/C Disbursements interest and fees then due
from the Borrower hereunder, such funds shall be applied (i) first, towards
payment of interest and fees then due from the Borrower hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties and (ii) second, towards payment of principal of Loans,
and Unreimbursed L/C Disbursements then due from the Borrower hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
and Unreimbursed L/C Disbursements then due to such parties.
(cg)If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Term Loans, Revolving Facility Loans, or participations in Letters of Credit
or Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Term Loans, Revolving Facility Loans,
and participations in Letters of Credit and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase participations in the Term
Loans, Revolving Facility Loans, and participations in Letters of Credit and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Term
Loans, Revolving Facility Loans, and participations in Letters of Credit and
Swingline Loans; provided, that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
(c) shall not be construed to apply to any payment made by the Borrower pursuant
to and in accordance with the express terms of this Agreement (including
Sections 2.12(g), 2.24 and 2.25) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letters of Credit to any assignee or participant
(other than Parent of any of its subsidiaries) or the application of any Cash
Collateral provided for in Section 2.26. The Borrower consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.
(ch)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the applicable L/C Issuer hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the applicable
L/C Issuer, as applicable, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the applicable L/C
Issuer, as applicable, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or L/C Issuer with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Federal Funds Rate.
(ci)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(e), 2.07 or 2.19(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.
(cj)Payments in respect of any Revolving Facility received by the Administrative
Agent shall be allocated among the Lenders of each Class of Revolving Facility
Commitments ratably, except that, unless an Event of Default has occurred and is
continuing, payments received on the Revolving Facility Maturity Date of any
Class shall be applied to principal of and interest accrued on Revolving
Facility Loans of such Class and to fees accrued in respect of Revolving
Facility Commitments of such Class and paid to Lenders thereof ratably.


SECTION 2.20. Mitigation Obligations; Replacement of Lenders
.
(ck)Each Lender may make any Credit Event to the Borrower through any Lending
Office, provided that the exercise of this option shall not affect the
obligation of the Borrower to repay any Obligation in accordance with the terms
of this Agreement. If any Lender requests compensation under Section 2.16, or
requires the Borrower to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.18,
then, at the request of the Borrower, such Lender shall use reasonable efforts
to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 2.16 or 2.18, as applicable, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender in any material respect. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.





--------------------------------------------------------------------------------





(cl)If any Lender requests compensation under Section 2.16, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.18, and in each
case, such Lender has declined or is unable to designate a different Lending
Office in accordance with Section 2.20(a), or if any Lender is a Defaulting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided, that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and, if in respect of any Revolving Facility Commitment or Revolving
Facility Loan, the Swingline Lender and the L/C Issuer), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, and participations in
L/C Obligations and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.16 or payments required
to be made pursuant to Section 2.18, such assignment will result in a reduction
in such compensation or payments. Nothing in this Section 2.20 shall be deemed
to prejudice any rights that the Borrower may have against any Lender that is a
Defaulting Lender. No action by or consent of the removed Lender shall be
necessary in connection with such assignment, which shall be immediately and
automatically effective upon payment of such purchase price. In connection with
any such assignment the Borrower, Administrative Agent and the replacement
Lender shall otherwise comply with Section 9.04.
(cm)If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.08 requires the consent of all of the Lenders affected or of
all Lenders and with respect to which the Required Lenders shall have granted
their consent, then the Borrower shall have the right (unless such
Non-Consenting Lender grants such consent) at its sole expense (including with
respect to the processing and recordation fee referred to in Section
9.04(b)(ii)(B)) to replace such Non-Consenting Lender by deeming such
Non-Consenting Lender to have assigned its Loans and Commitments hereunder to
one or more assignees reasonably acceptable to (i) the Administrative Agent
(unless, in the case of an assignment of Term Loans, such assignee is a Lender,
an Affiliate of a Lender or an Approved Fund) and (ii) if in respect of any
Revolving Facility Commitment or Revolving Facility Loan, the Swingline Lender
and the L/C Issuer; provided, that (without duplication): such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
and funded participations in L/C Obligations and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder
including the amount equal to any premium payable pursuant to Section 2.12(a) if
such replacement of a Non-Consenting Lender is in connection with a Repricing
Transaction as if such assignment were a prepayment, from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts (including any such premium)). No
action by or consent of the Non-Consenting Lender shall be necessary in
connection with such assignment, which shall be immediately and automatically
effective upon payment of such purchase price. In connection with any such
assignment the Borrower, Administrative Agent and the replacement Lender shall
otherwise comply with Section 9.04.


SECTION 2.21. Illegality
.
If any Lender reasonably determines that any change in law has made it unlawful,
or that any Governmental Authority has asserted after the Closing Date that it
is unlawful, for any Lender or its applicable Lending Office to perform any of
its obligations hereunder or make, maintain or fund any Eurocurrency Loans or
charge interest with respect to any credit extension at the Eurocurrency Rate in
any currency, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligations of such Lender to make or continue
Eurocurrency Loans in such currency, to charge interest at the Eurocurrency Rate
or to convert ABR Borrowings to Eurocurrency Borrowings shall be suspended until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower shall upon demand from such Lender (with a copy to the
Administrative Agent), either (i) in the case of Loans denominated in Dollars if
the affected Lender may lawfully continue to maintain such Loans as Eurocurrency
Loans until the last day of such Interest Period, convert all Eurocurrency Loans
of such Lender to ABR Loans on the last day of such Interest Period (or,
otherwise, immediately convert such Eurocurrency Loans to ABR Loans) or (ii)
prepay such Eurocurrency Loans. Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.
SECTION 2.22. Incremental Commitments
.
(a)The Borrower may by written notice to the Administrative Agent elect to seek
(w) commitments (“Additional Revolving Commitments”) to increase the Revolving
Facility Commitments of any Class, (x) commitments (“Additional Term Loan
Commitments”) to increase the aggregate principal amount of any existing Class
of Term Loans, (y) commitments





--------------------------------------------------------------------------------





(“Other Term A Loan Commitments”) to establish a Class of Other Term A Loans or
(z) commitments (“Other Term B Loan Commitments”) to establish a new Class of
Other Term B Loans; provided that:
(i)the aggregate amount of all Incremental Commitments after the Closing Date,
together with all Incremental Equivalent Debt incurred after the Closing Date
and outstanding at such time, shall not exceed the Incremental Amount;
(ii)any such increase or any new Class shall be in an aggregate amount of
$25,000,000 or any whole multiple of $5,000,000 in excess thereof; provided that
such amount may be less than $25,000,000 if such amount represents all remaining
availability under the limit set forth in the preceding clause (i);
(iii)no existing Lender shall be required to provide any Incremental
Commitments;
(iv)except as to amortization and final maturity date (which shall, subject to
clauses (vii), (viii) and (x) of this proviso, be determined by the Borrower and
the Incremental Term Lenders in their sole discretion), the Other Term A Loans
shall have (x) the same terms as the Term A Loans (including with respect to
pricing) or (y) terms that are less favorable to the Incremental Term Lenders
providing such Other Term A Loans than the terms of the Term A Loans in the
reasonable determination of the Administrative Agent, except to the extent such
provisions apply only after the Term A Facility Maturity Date or such other
provisions apply equally for the benefit of the Term A Lenders (including with
respect to pricing) and, to the extent applicable (other than pricing and
amortization), the Revolving Facility Lenders;
(v)except as to pricing, amortization and final maturity date (which shall,
subject to clauses (vii), (viii), (x) and (xii) of this proviso, be determined
by the Borrower and the Incremental Term Lenders in their sole discretion), the
Other Term B Loans shall have (x) the same terms as the Term B Loans or (y) such
other terms as shall be reasonably satisfactory to the Administrative Agent;
provided that (a) the covenants and other terms applicable to Other Term B Loans
shall not be materially more favorable (when taken as a whole) to the
Incremental Term Lenders providing the Other Term B Loans than those applicable
to any Facility then outstanding (except to the extent such terms apply only
after the Latest Maturity Date or such covenants or other terms apply equally
for the benefit of the other Lenders) and (b) at the sole discretion of the
Borrower and the Incremental Term Lenders providing the Other Term B Loans, any
prepayment premium for the existing Term B Loans may be increased or the period
applicable thereto may be extended to be the same as Other Term B Loans;
(vi)as of each date of borrowing under any Additional Term Loan Commitments,
Other Term A Loan Commitments or Other Term B Loan Commitments or effectiveness
of Additional Revolving Commitments, (A) each of the conditions set forth in
Section 4.01 shall be satisfied and (B) Parent shall be in Pro Forma Compliance
(assuming all Revolving Facility Commitments are fully drawn and without netting
the cash proceeds of any Incremental Commitments being funded on such date in
calculating the Total Secured Net Leverage Ratio);
(vii)the final maturity date of any Other Term A Loan shall be no earlier than
the Term A Facility Maturity Date, and the final maturity date of any Other Term
B Loan shall be no earlier than the Term B Facility Maturity Date;
(viii)the Weighted Average Life to Maturity of any Other Term A Loan shall not
be shorter than the remaining Weighted Average Life to Maturity of the existing
Term A Loans, and the Weighted Average Life to Maturity of any Other Term B
Loans shall not be shorter than the remaining Weighted Average Life to Maturity
of the existing Term B Loans;
(ix)(A) the security interest and guaranties benefiting the Incremental Term
Loans will rank pari passu in right of payment and security with the existing
Facilities, (B) no Person shall guarantee the obligations with respect to any
Incremental Term Loans unless such Person is a Loan Party and (C) no Incremental
Term Loans will be secured by any property that does not constitute Collateral
under the existing Facilities;
(x)the Other Term A Loans shall share on a pro rata basis (or if agreed by the
Incremental Term Lenders providing such Other Term A Loans, on a less than pro
rata basis) in any mandatory prepayment or voluntary prepayment of the Term A
Loans hereunder, and the Other Term B Loans shall share on a pro rata basis (or
if agreed by the Incremental Term Lenders providing such Other Term B Loans, on
a less than pro rata basis) in any mandatory prepayment or voluntary prepayment
of the Term B Loans hereunder;
(xi)the Additional Revolving Commitments shall have the same terms as the
Revolving Facility Commitments that is being increased (except that the Lenders
providing Additional Revolving Commitments may receive customary upfront fees in
connection therewith), and the Additional Term Loans shall have the same terms
as the Term Loans of the Class that is being increased; and
(xii)in the event that the Applicable Margin for any Other Term B Loans is
greater than the Applicable Margin for the existing Term B Loans by more than 50
basis points, then the Applicable Margin for the existing Term B Loans shall be
increased to the extent necessary so that the Applicable Margin (at each
analogous point in the Pricing Grid, if applicable) for the Other Term B Loans
is 50 basis points higher than the Applicable Margin for the existing Term B
Loans; provided that in determining the Applicable Margin applicable to the
existing Term B Loans and Other Term B Loans, (x) original issue discount or
upfront or similar fees (collectively, “OID”) payable by Parent or any of its
subsidiaries to the Lenders of the existing Term B Loans or the Other Term B
Loans, in the primary syndication thereof shall be included (with OID being
equated to interest based on an assumed four-year life to maturity), (y)
customary arrangement or commitment fees payable to arrangers (or their
respective affiliates) shall be excluded; and (z) if the ABR or Eurocurrency
Rate “floor” for the Other Term B Loans is greater than the ABR or Eurocurrency
Rate “floor,” respectively, for the existing Term B Loans the difference between
such floor for the Other Term B Loans and the existing Term B Loans shall be
equated to an increase in the Applicable





--------------------------------------------------------------------------------





Margin for purposes of this clause (xii) (but shall result in an increase in the
“floor” (not the Applicable Margin) of the existing Term B Loan if this
provision is triggered).
(b)Each such notice shall specify (x) the date (each, an “Incremental
Commitments Effective Date”) on which the Borrower proposes that the Incremental
Commitments shall be effective, which shall be a Business Day and (y) the
identity of the Persons (each of which shall be an Eligible Person and the
consent of the Persons specified in Section 9.04(b)(i) shall have been received
with respect thereto to the extent as would be required if the Lender of the
Incremental Commitment were an assignee) whom the Borrower proposes would
provide the Incremental Commitments and the portion of the Incremental
Commitment to be provided by each such Person. As a condition precedent to the
effectiveness of any Incremental Commitments, the Borrower shall deliver to the
Administrative Agent an Officer’s Certificate certifying that, before and after
giving effect to the Incremental Commitments (and assuming full utilization
thereof) the requirements of Section 2.22(a) are satisfied, and setting forth
the calculation of the available Incremental Amount.
(c)On each Incremental Commitments Effective Date, each Incremental Term Lender
shall make an Incremental Term Loan of the applicable Class to the Borrower in a
principal amount equal to its Incremental Term Loan Commitment. The Borrower
shall prepay any Revolving Facility Loans outstanding on the Incremental
Commitments Effective Date with respect to any Additional Revolving Commitment
(and pay any additional amounts required pursuant to Section 2.17) to the extent
necessary to keep the outstanding Revolving Facility Loans pro rata across all
Classes of Revolving Facility Commitments arising from any nonratable increase
in the Revolving Facility Commitments. If there is a new borrowing of Revolving
Facility Loans on such Incremental Commitments Effective Date, the Revolving
Facility Lenders after giving effect to such Additional Revolving Commitments
shall make such Revolving Facility Loans in accordance with Section 2.01(c).
(d)The Incremental Commitments shall be documented by an Additional Credit
Extension Amendment executed by the Persons providing the Incremental
Commitments (and the other Persons specified in the definition of Additional
Credit Extension Amendment but no other existing Lender), and the Additional
Credit Extension Amendment may provide for such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.22.
(e)This Section 2.22 shall supersede any provisions in Section 2.19 or Section
9.08 to the contrary.


SECTION 2.23. Extended Term Loans and Extended Revolving Commitments
.
(a)The Borrower may at any time and from time to time request that all or a
portion of the Term Loans of any Class (the Loans of such applicable Class, the
“Existing Term Loans”) be converted into a new Class of Term Loans (the Loans of
such applicable Class, the “Extended Term Loans”) in accordance with this
Section 2.23(a). In order to establish any Extended Term Loans, the Borrower
shall provide a notice to the Administrative Agent (a “Term Extension Request”)
setting forth the proposed terms of the Extended Term Loans to be established,
which shall be identical to those applicable to the Existing Term Loans from
which such Extended Term Loans are to be converted except that:
(i)the maturity date of the Extended Term Loans shall be later than the maturity
date of the Existing Term Loans, and the Weighted Average Life to Maturity of
such Extended Term Loans shall be longer than the then remaining Weighted
Average Life to Maturity of the Existing Term Loans;
(ii)all or any of the scheduled amortization payments of principal of the
Extended Term Loans may be delayed to later dates than the scheduled
amortization payments of principal of the Existing Term Loans;
(iii)(A) the interest rates (including through fixed interest rates), interest
margins, rate floors, upfront fees, funding discounts, OID and premiums with
respect to the Extended Term Loans may be different than those for the Existing
Term Loans and/or (B) additional fees and/or premiums may be payable to the
Extending Lenders providing such Extended Term Loans in addition to or in lieu
of any of the items contemplated by the preceding clause (A);
(iv)the Extended Term Loans may have optional prepayment terms (including call
protection and prepayment premiums) and mandatory prepayment terms as may be
agreed between the Borrower and the Extending Lenders so long as such Extended
Term Loans do not participate on a greater than pro rata basis in any such
mandatory prepayments as compared to existing Term Lenders of the applicable
Class; and
(v)the Borrower and its Subsidiaries may be subject to covenants and other terms
for the benefit of the Extending Lenders that apply only after the Latest
Maturity Date (before giving effect to the Extended Term Loans).
(b)The Borrower may at any time and from time to time request that all or a
portion of the Revolving Facility Commitments of any Class (the Commitments of
such applicable Class, the “Existing Revolving Commitments”) be converted into a
new Class of Revolving Facility Commitments (the Commitments of such applicable
Class, the “Extended Revolving Commitments”) in accordance with this Section
2.23(b). In order to establish any Extended Revolving Commitments, the Borrower
shall provide a notice to the Administrative Agent (a “Revolving Extension
Request”) setting forth the proposed terms of the Extended Revolving Commitments
to be established, which shall be identical to those applicable to the Existing
Revolving Commitments from which such Extended Revolving Commitments are to be
converted except that:
(i)the maturity date of the Extended Revolving Commitments shall be later than
the maturity date of the Existing Revolving Commitments;





--------------------------------------------------------------------------------





(ii)(A) the interest rates (including through fixed interest rates), interest
margins, rate floors, upfront fees, undrawn revolving commitment fees, funding
discounts, OID and premiums with respect to the Extended Revolving Commitments
may be different than those for the Existing Revolving Commitments and/or (B)
additional fees and/or premiums may be payable to the Extending Lenders in
addition to or in lieu of any of the items contemplated by the preceding
subclause (A);
(iii)the Borrower and its Subsidiaries may be subject to covenants and other
terms for the benefit of the Extending Lenders that apply only after the Latest
Revolving Facility Maturity Date (before giving effect to the Extended Revolving
Commitments).
(c)Each Extension Request shall specify the date (the “Extension Effective
Date”) on which the Borrower proposes that the conversion of an Existing Class
into an Extended Class shall be effective, which shall be a Business Day. Each
Lender of an Existing Class that is requested to be extended shall be offered
the opportunity to convert its Existing Class into the Extended Class on the
same basis as each other Lender of such Existing Class. Any Lender (to the
extent applicable, an “Extending Lender”) wishing to have all or a portion of
its Existing Class subject to such Extension Request converted into an Extended
Class shall notify the Administrative Agent (an “Extension Election”) on or
prior to the date specified in such Extension Request of the amount of its
Existing Class subject to such Extension Request that it has elected to convert
into an Extended Class; provided that (x) the Borrower may specify in its
Extension Request that a Lender may convert all (but not less than all) of its
Existing Class into the Extended Class, in which event a partial conversion by a
Lender will not be permitted and (y) no existing Lender shall be required to be
an Extending Lender. In the event that the aggregate portion of the Existing
Class subject to Extension Elections exceeds the amount of the Extended Class
requested pursuant to the Extension Request, the portion of the Existing Class
converted shall be allocated on a pro rata basis based on the amount of the
Existing Class included in each such Extension Election. Notwithstanding the
conversion of any Existing Revolving Commitment into an Extended Revolving
Commitment, such Extended Revolving Commitment shall be treated identically with
all Existing Revolving Commitments for purposes of the obligations of a
Revolving Facility Lender in respect of Letters of Credit under Section 2.05,
except that the applicable Additional Credit Extension Amendment may provide
that the maturity date for the Letters of Credit may be extended and the related
obligations to issue Letters of Credit may be continued so long as each
applicable L/C Issuer has consented to such extensions in its sole discretion
(it being understood that no consent of any other Lender shall be required in
connection with any such extension).
(d)An Extended Class shall be established pursuant to an Additional Credit
Extension Amendment executed by the Extending Lenders (and the other Persons
specified in the definition of “Additional Credit Extension Amendment” but no
other existing Lender). No Additional Credit Extension Amendment shall provide
for any Class of (x) Extended Term Loans in an aggregate principal amount that
is less than $25,000,000 or (y) Extended Revolving Commitments in an aggregate
principal amount that is less than $5,000,000. In addition to any terms and
changes required or permitted by Section 2.23(a), the Additional Credit
Extension Amendment shall amend the scheduled amortization payments pursuant to
Section 2.11 with respect to the Existing Term Loans from which the Extended
Term Loans were converted to reduce each scheduled principal repayment amounts
for the Existing Term Loans in the same proportion as the amount of Existing
Term Loans to be converted pursuant to such Additional Credit Extension
Amendment.
(e)Notwithstanding anything to the contrary contained in this Agreement, on the
Extension Effective Date, (i) the principal amount of each Existing Term Loan
shall be deemed reduced by an amount equal to the principal amount converted
into an Extended Term Loan, (ii) the amount of each Existing Revolving
Commitment shall be deemed reduced by an amount equal to the amount converted
into an Extended Revolving Commitment and (iii) if, on any Extension Effective
Date with respect to any Revolving Facility Commitments, any Loans of any
Extending Lender are outstanding under the applicable Existing Revolving
Commitments, such Loans (and any related participations) shall be deemed to be
converted into Loans (and related participations) made pursuant to the Extended
Revolving Commitments in the same proportion as such Extending Lender’s Existing
Revolving Commitments are converted to Extended Revolving Commitments.
(f)This Section 2.23 shall supersede any provisions in Section 2.19 or Section
9.08 to the contrary. Each Extended Class shall be documented by an Additional
Credit Extension Amendment executed by the Extending Lenders providing such
Extended Class (and the other persons specified in the definition of “Additional
Credit Extension Amendment” but no other existing Lender), and the Additional
Credit Extension Amendment may provide for such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.23.


SECTION 2.24. Refinancing Term Loans
.
(a)The Borrower may at any time and from time to time, by written notice to the
Administrative Agent, request the establishment of one or more additional
Classes of Term Loans under this Agreement or an increase to an existing Class
of Term Loans under this Agreement (“Refinancing Term Loans”); provided that:
(i)the proceeds of such Refinancing Term Loans shall be used, concurrently or
substantially concurrently with the incurrence thereof, solely to refinance all
or any portion of any outstanding Term Loans;





--------------------------------------------------------------------------------





(ii)each Class of Refinancing Term Loans shall be in an aggregate amount of not
less than $25,000,000 (or such other amount necessary to repay any Class of
outstanding Term Loans in full);
(iii)such Refinancing Term Loans shall be in an aggregate principal amount not
greater than the aggregate principal amount outstanding of Term Loans to be
refinanced plus any accrued interest, premiums, fees, costs and expenses related
thereto (including any OID or upfront fees);
(iv)the final maturity date of such Refinancing Term Loans shall be later than
the maturity date of the Term Loans being refinanced, and the Weighted Average
Life to Maturity of such Refinancing Term Loans shall be longer than the then
remaining Weighted Average Life to Maturity of each Class of Term Loans being
refinanced;
(v)(A) the pricing, rate floors, discounts, fees and optional and mandatory
prepayment provisions applicable to such Refinancing Term Loans shall be as
agreed between the Borrower and the Refinancing Term Lenders so long as, in the
case of any mandatory prepayment provisions, such Refinancing Term Lenders do
not participate on a greater than pro rata basis in any such prepayments as
compared to Term Lenders holding Term Loans to be refinanced and (B) the
covenants and other terms applicable to such Refinancing Term Loans (excluding
those terms described in the immediately preceding clause (A)), which shall be
as agreed between the Borrower and the lenders providing such Refinancing Term
Loans, shall not be materially more favorable (when taken as a whole) to the
Refinancing Term Lenders than those applicable to any Term Loans then
outstanding under this Agreement (as determined by the Borrower in good faith),
except to the extent such covenants and other terms apply solely to any period
after the Latest Maturity Date or such covenants or other terms apply equally
for the benefit of the other Lenders;
(vi)no existing Lender shall be required to provide any Refinancing Term Loans;
(vii)no Refinancing Term Loans shall be guaranteed by any Person that is not a
Loan Party or secured by any asset that is not Collateral; and
(viii)the Refinancing Term Loans shall rank pari passu in right of payment and
of security with the existing Loans, on terms and pursuant to documentation
applicable to the Term Loans being refinanced.
(b)Each such notice shall specify (x) the date (each, a “Refinancing Term
Effective Date”) on which the Borrower proposes that the Refinancing Term Loans
be made, which shall be a Business Day and (y) the identity of the Persons (each
of which shall be an Eligible Person and the consent of the Persons specified in
Section 9.04(b)(i) shall have been received with respect thereto to the extent
as would be required if the Lender of the Refinancing Term Loan were an
assignee) whom the Borrower proposes would provide the Refinancing Term Loans
and the portion of the Refinancing Term Loans to be provided by each such
Person. On each Refinancing Term Effective Date, each Person with a commitment
for a Refinancing Term Loan (each such Person, a “Refinancing Term Lender”)
shall make a Refinancing Term Loan to the Borrower in a principal amount equal
to such Person’s commitment therefor.
(c)This Section 2.24 shall supersede any provisions in Section 2.19 or Section
9.08 to the contrary. The Refinancing Term Loans shall be documented by an
Additional Credit Extension Amendment executed by the Persons providing the
Refinancing Term Loans (and the other Persons specified in the definition of
“Additional Credit Extension Amendment” but no other existing Lender), and the
Additional Credit Extension Amendment may provide for such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.24.


SECTION 2.25. Replacement Revolving Commitments
.
(a)The Borrower may at any time and from time to time, by written notice to the
Administrative Agent, request the establishment of one or more additional
Classes of Revolving Facility Commitments (“Replacement Revolving Commitments”)
to replace all or a portion of any existing Classes of Revolving Facility
Commitments under this Agreement (“Replaced Revolving Commitments”); provided
that:
(i)substantially concurrently with the effectiveness of the Replacement
Revolving Commitments, all or an equivalent portion of the Revolving Facility
Commitments in effect immediately prior to such effectiveness shall be
terminated, and all or an equivalent portion of the Revolving Facility Loans
then outstanding, together with all interest thereon, and all other amounts
accrued for the benefit of the Revolving Facility Lenders, shall be repaid or
paid (it being understood, however, that any Letters of Credit issued and
outstanding under the Replaced Revolving Commitments shall be deemed to have
been issued under the Replacement Revolving Commitments if the amount of such
Letters of Credit would exceed the remaining amount of commitments under the
Replaced Revolving Commitments after giving effect to the reduction contemplated
hereby);
(ii)such Replacement Revolving Commitments shall be in an aggregate amount not
greater than the aggregate amount of Replaced Revolving Commitments to be
replaced plus any accrued interest, premiums, fees, costs and expenses related
thereto (including any OID or upfront fees);
(iii)the final maturity date of such Replacement Revolving Commitments shall be
later than the maturity date of the Replaced Revolving Commitments, and the
Replacement Revolving Commitments shall not be subject to any amortization;





--------------------------------------------------------------------------------





(iv)the Letter of Credit Sublimit under such Replacement Revolving Commitments
shall be as agreed between the Borrower, the Lenders providing such Replacement
Revolving Commitments, the Administrative Agent and the L/C Issuer thereunder
(or any replacement L/C Issuer);
(v)(A) the pricing, rate floors, discounts, fees and prepayment provisions
applicable to such Replacement Revolving Commitments shall be as agreed between
the Borrower and the Replacement Revolving Lenders so long as, in the case of
any mandatory or optional prepayment provisions, such Replacement Revolving
Lenders do not participate on a greater than pro rata basis in any such
prepayments as compared to Replaced Revolving Commitments and (B) the covenants
and other terms applicable to such Replacement Revolving Commitments (excluding
those terms described in the immediately preceding clause (A)), which shall be
as agreed between the Borrower and the lenders providing such Replacement
Revolving Commitments, shall not be materially more favorable (when taken as a
whole) to the lenders providing the Replacement Revolving Commitments than those
applicable to the Replaced Revolving Commitments (as determined by the Borrower
in good faith), except to the extent such covenants and other terms apply solely
to any period after the Latest Revolving Facility Maturity Date or such
covenants or other terms apply equally for the benefit of the other Lenders;
(vi)no existing Lender shall be required to provide any Replacement Revolving
Commitments; and
(vii)no Replacement Revolving Commitments shall be guaranteed by any Person that
is not a Loan Party or secured by any asset that is not Collateral; and
(viii)the Replacement Revolving Commitments shall rank pari passu in right of
payment and of security with the existing Revolving Facility Commitments.
(b)Each such notice shall specify (x) the date on which the Borrower proposes
that the Replacement Revolving Commitments become effective, which shall be a
Business Day and (y) the identity of the Persons (each of which shall be an
Eligible Person and the consent of the Persons specified in Section 9.04(b)(i)
shall have been received with respect thereto to the extent as would be required
if the Lender of the Replacement Revolving Commitments were an assignee) whom
the Borrower proposes would provide the Replacement Revolving Commitments (each
such person, a “Replacement Revolving Lender”) and the portion of the
Replacement Revolving Commitments to be provided by each such Person.
(c)This Section 2.25 shall supersede any provisions in Section 2.19 or Section
9.08 to the contrary. The Replacement Revolving Commitments shall be documented
by an Additional Credit Extension Amendment executed by the Persons providing
the Replacement Revolving Commitments (and the other Persons specified in the
definition of “Additional Credit Extension Amendment” but no other existing
Lender), and the Additional Credit Extension Amendment may provide for such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.25.


SECTION 2.26. Cash Collateral
.
(cn)If (i) the L/C Issuer has honored any full or partial drawing request under
any Letter of Credit and such drawing has resulted in an Unreimbursed L/C
Disbursement, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrower shall be
required to provide Cash Collateral pursuant to Section 7.01, or (iv) there
shall exist a Defaulting Lender, the Borrower shall immediately (in the case of
clause (iii) above), or within one Business Day following any request by the
Administrative Agent or the L/C Issuer (in all other cases), provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause (iv)
above, after giving effect to Section 2.27 (a)(iv) and any Cash Collateral
provided by the Defaulting Lender). If at any time the Administrative Agent
determines that any funds held as Cash Collateral are subject to any right or
claim of any Person other than the Administrative Agent or that the total amount
of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited as
Cash Collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent determines to be free and clear of any such right
and claim. Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under applicable Laws, to reimburse the L/C Issuer.
(co)The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer and the Lenders, and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.26(c). If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent or the L/C Issuer as herein provided,
or that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency. All Cash Collateral (other
than credit support not constituting funds subject to deposit) shall be
maintained in blocked, non-interest bearing deposit accounts at Bank of America.
The





--------------------------------------------------------------------------------





Borrower shall pay on demand therefor from time to time all customary account
opening, activity and other administrative fees and charges in connection with
the maintenance and disbursement of Cash Collateral.
(cp)Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under any of this Section 2.26 or Section 2.27 or 7.02 in
respect of Letters of Credit or Swingline Loans shall be held and applied to the
satisfaction of the specific L/C Obligations, Swingline Loans, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.
(cq)Cash Collateral (or the appropriate portion thereof) provided to reduce
Fronting Exposure or to secure other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 9.04(b)(ii)(B)) or (ii) the determination by
the Administrative Agent and the L/C Issuer that there exists excess Cash
Collateral; provided, however, the Person providing Cash Collateral and the L/C
Issuer may agree that Cash Collateral shall not be released but instead held to
support future anticipated Fronting Exposure or other obligations.


SECTION 2.27. Defaulting Lenders
.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the penultimate sentence of Section 9.08(b) and in
the definition of “Required Lenders”.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.06 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swingline Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.26; fourth, as the Borrower
may request (so long as no Default or Event of Default has occurred and is
continuing), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit to be issued
under this Agreement, in accordance with Section 2.26; sixth, to the payment of
any amounts owing to the Lenders, the L/C Issuer or Swingline Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, the
L/C Issuer or the Swingline Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default has occurred and is
continuing, to the payment of any amounts owing to the Borrower as a result of
any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or Unreimbursed
L/C Disbursements in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in Section
4.01 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and L/C Disbursement Participations owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Obligations owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in L/C Obligations and Swingline
Loans are held by the Lenders pro rata in accordance with the Commitments
hereunder without giving effect to Section 2.27(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.27(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees.





--------------------------------------------------------------------------------





(A)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.13(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender for such period).
(B)    Each Defaulting Lender shall be entitled to receive L/C Participation
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Revolving Facility Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to Section
2.26.
(C)    With respect to any Commitment Fee or L/C Participation Fee not required
to be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the L/C Issuer and Swingline Lender, as applicable, the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
L/C Issuer’s or Swingline Lender’s Fronting Exposure to such Defaulting Lender,
and (z) not be required to pay the remaining amount of any such fee.
(iv)    Reallocation of Revolving Facility Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Revolving Facility Percentages
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that such reallocation does not cause the aggregate Revolving
Facility Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Facility Commitment. Subject to Section 9.23,
no reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.
(v)    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swingline Loans in an
amount equal to the Swingline Lender’s Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.26.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent,
Swingline Lender and the L/C Issuer agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Facility Loans and funded and unfunded participations in Letters of
Credit and Swingline Loans to be held on a pro rata basis by the Lenders in
accordance with their Revolving Facility Percentages (without giving effect to
Section 2.27(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
SECTION 2.28. Alternate Rate of Interest
.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
the Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that:
(cr)adequate and reasonable means do not exist for ascertaining Eurocurrency
Rate for any requested Interest Period, including, without limitation, because
the LIBO Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(cs) the administrator of the LIBO Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBO Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or
(ct)syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBOR,





--------------------------------------------------------------------------------





then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent, the Borrower and Parent may amend this Agreement to
replace LIBOR with an alternate benchmark rate (including any mathematical or
other adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended (to the extent of the affected
Eurocurrency Loans or Interest Periods), and (y) the Eurocurrency Rate component
shall no longer be utilized in determining the ABR. Upon receipt of such notice,
the Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Loans (to the extent of the affected Eurocurrency
Loans or Interest Periods) or, failing that, will be deemed to have converted
such request into a request for a Borrowing of ABR Loans (subject to the
foregoing clause (y)) in the amount specified therein.
Notwithstanding anything else herein, any definition of “LIBOR Successor Rate”
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
ARTICLE III


REPRESENTATIONS AND WARRANTIES
On the date of each Credit Event, each of Parent and the Borrower represents and
warrants to each of the Lenders that:
SECTION 3.01. Organization; Powers
.
Each of Parent and the Material Subsidiaries (a) is a partnership, limited
liability company, unlimited liability company or corporation duly organized,
validly existing and in good standing (or, if applicable in a foreign
jurisdiction, enjoys the equivalent status under the laws of any jurisdiction of
organization outside the United States) under the laws of the jurisdiction of
its organization, (b) has all requisite power and authority to own its property
and assets and to carry on its business as now conducted and (c) is qualified to
do business in each jurisdiction where such qualification is required, except
where the failure so to qualify would not reasonably be expected to have a
Material Adverse Effect. Each Loan Party has the power and authority to execute,
deliver and perform its obligations under each of the Loan Documents and each
other agreement or instrument contemplated thereby to which it is or will be a
party and, in the case of the Borrower, to borrow and otherwise obtain credit
hereunder.
SECTION 3.02. Authorization
.
The execution, delivery and performance by each Loan Party of each of the Loan
Documents to which it is a party, and the receipt of credit extensions hereunder
and the transactions forming a part of the Transactions (a) have been duly
authorized by all corporate, stockholder, partnership, limited liability company
or other organizational action required to be obtained by such Loan Party, (b)
will not violate the Organization Documents of such Loan Party, (c) will not
violate (i) any provision of law, statute, rule or regulation, or any applicable
order of any court or any rule, regulation or order of any Governmental
Authority or (ii) any provision of any indenture, agreement or other instrument
to which such Loan Party is a party or by which it or any of its property is or
may be bound, (d) will not be in conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under, give
rise to a right of or result in any cancellation or acceleration of any right or
obligation (including any payment) or to a loss of a material benefit under any
such indenture, agreement or other instrument, and (e) result not in the
creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by such Loan Party, other than Permitted
Liens, except in the case of clause (c) or (d) as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
SECTION 3.03. Enforceability
.





--------------------------------------------------------------------------------





This Agreement has been duly executed and delivered by Parent and the Borrower
and constitutes, and each other Loan Document when executed and delivered by
each Loan Party that is party thereto will constitute, a legal, valid and
binding obligation of such Loan Party enforceable against each such Loan Party
in accordance with its terms, subject to (i) the effects of bankruptcy,
insolvency, moratorium, reorganization, fraudulent conveyance or other similar
laws affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) implied covenants of good faith and fair dealing.
SECTION 3.04.    Governmental Approvals
.
No action, consent or approval of, registration or filing with or any other
action by any Governmental Authority is or will be required in connection with
the Transactions, the perfection or maintenance of the Liens created under the
Security Documents or the exercise by any Agent or any Lender of its rights
under the Loan Documents or the remedies in respect of the Collateral, except
for (a) the filing of Uniform Commercial Code financing statements and
equivalent filings in the non-U.S. jurisdictions, (b) filings with the United
States Patent and Trademark Office and the United States Copyright Office and
comparable offices in foreign jurisdictions and equivalent filings in non-U.S.
jurisdictions, (c) recordation of the Mortgages and equivalent recordation in
non-U.S. jurisdictions, (d) such as have been made or obtained and are in full
force and effect, (e) such actions, consents and approvals the failure of which
to be obtained or made would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect and (f) filings or other actions
listed on Schedule 3.04.
SECTION 3.05.    Financial Statements
.
(cu)The unaudited consolidated balance sheet of Parent as at September 30, 2018,
and related consolidated statements of income, stockholders’ equity and cash
flows of Parent for the nine months ended September 30, 2018 and 2017, present
fairly, in all material respects and in accordance with GAAP consistently
applied through the periods covered thereby, the consolidated financial position
of Parent as at such date, and the consolidated results of operations, changes
in stockholders’ equity and cash flows of Parent for the periods then ended,
except as otherwise expressly indicated therein, including the notes thereto,
subject to the absence of footnotes and to normal year-end audit adjustments and
to any other adjustments described therein.
(cv)The audited consolidated balance sheets of Parent as at December 31, 2016
and 2017, and the related audited consolidated statements of income,
stockholders’ equity and cash flows for the years ended December 31, 2016 and
2017, present fairly, in all material respects and in accordance with GAAP
consistently applied throughout the periods covered thereby, the consolidated
financial position of Parent as at such dates and the consolidated results of
operations, changes in stockholders’ equity and cash flows of Parent for the
years then ended.


SECTION 3.06.    No Material Adverse Effect
.
Since December 31, 2017, there has been no event or circumstance that has had or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
SECTION 3.07.    Title to Properties; Possession Under Leases
.
(cw)Each of Parent and the Subsidiaries has valid fee simple title to, or valid
leasehold interests in, or easements or other limited property interests in, all
its Real Properties (including all Mortgaged Properties) and has valid title to
its personal property and assets, in each case, except for Permitted Liens and
except for defects in title that do not materially interfere with its ability to
conduct its business as currently conducted or to utilize such properties and
assets for their intended purposes and except where the failure to have such
title would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. All such properties and assets are free
and clear of Liens, other than Permitted Liens.
(cx)None of Parent or its Subsidiaries are in default under any leases to which
it is a party, except for such defaults as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. All of
Parent’s or Subsidiaries’ leases are in full force and effect, except leases in
respect of which the failure to be in full force and effect would not reasonably
be expected to have a Material Adverse Effect. Parent and each of the
Subsidiaries enjoys peaceful and undisturbed possession under all such leases,
other than leases in respect of which the failure to enjoy peaceful and
undisturbed possession would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.
(cy)Each of Parent and the Subsidiaries owns or possesses, or is licensed to
use, all patents, trademarks, service marks, trade names and copyrights, all
applications for any of the foregoing and all licenses and rights with respect
to the foregoing





--------------------------------------------------------------------------------





necessary for the present conduct of its business, without any conflict (of
which Parent has been notified in writing) with the rights of others, and free
from any burdensome restrictions on the present conduct of Parent, except where
such conflicts and restrictions would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.


SECTION 3.08.    Subsidiaries
.
(cz)Schedule 1 of the Perfection Certificates sets forth, as of the Closing
Date, the name of each subsidiary of Parent, the jurisdiction of organization of
such subsidiary, the form of organization of such subsidiary, the record owners
of the Equity Interests of such subsidiary and the percentage of each class of
Equity Interests owned by Parent or any of its subsidiaries, whether such
subsidiary is a Loan Party, and if such subsidiary is not a Loan Party, the
reason it is not a Loan Party.
(da)As of the Closing Date, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Equity Interests of any of the Subsidiaries.
SECTION .Litigation; Compliance with Laws
.
(a)There are no actions, suits or proceedings at law or in equity or by or on
behalf of any Governmental Authority or in arbitration now pending, or, to the
knowledge of Parent, threatened in writing against or affecting Parent or any of
the Subsidiaries or any business, property or rights of any such person which
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
(b)Except as set forth on Schedule 3.09(b), none of Parent, any Subsidiary nor
any of their respective properties or assets is in violation of (nor will the
continued operation of their material properties and assets as currently
conducted violate) any law (including the USA PATRIOT Act), rule or regulation
(including any zoning, building, ordinance, code or approval or any building
permit, but excluding any Environmental Laws, which are subject to Section 3.16)
or any restriction of record or agreement affecting any Mortgaged Property, or
is in default with respect to any judgment, writ, injunction or decree of any
Governmental Authority, where such violation or default would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.


SECTION 3.10.    Federal Reserve Regulations
.
(c)None of Parent and the Subsidiaries is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.
(d)No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.


SECTION 3.11. Investment Company Act
.
None of Parent and the Subsidiaries is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940.
SECTION 3.12.    Use of Proceeds
.
The Borrower will use the proceeds of the Revolving Facility Loans and Swingline
Loans, and may request the issuance of Letters of Credit, solely for general
corporate purposes (including, without limitation, for Permitted Business
Acquisitions and for any permitted purpose under the Loan Documents). The
Borrower will use the proceeds of the Term Loans made on the Closing Date to
refinance Indebtedness under the Existing Credit Agreement and for the payment
of fees and expenses payable in connection with the Transactions. The proceeds
of Incremental Term Loans shall be used as set forth in the Additional Credit
Extension Amendment establishing such Incremental Term Loans. The proceeds of
Refinancing Term Loans shall be used to refinance the Term Loans specified in
the Additional Credit Extension Amendment establishing such Refinancing Term
Loans and for fees and expenses related thereto.
SECTION 3.13.    Taxes
.





--------------------------------------------------------------------------------





Except as would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect:
(a)    Each of Parent and the Subsidiaries (i) has filed or caused to be filed
all Tax returns required to have been filed by it and each such Tax return is
true and correct; and (ii) has timely paid or caused to be timely paid all Taxes
shown to be due and payable by it on such Tax returns and all other Taxes due
and payable, including in its capacity as a withholding agent, except in each
case for Taxes that are being contested in good faith by appropriate proceedings
in accordance with Section 5.03 and for which Parent or any of the Subsidiaries,
as the case may be, has set aside on its books adequate reserves in accordance
with GAAP; and
(b)    As of the Closing Date, with respect to each of Parent and the
Subsidiaries, there are no claims being asserted in writing with respect to any
Taxes.
SECTION 3.14. No Material Misstatements
.
(e)(i) All written information included in the Information Memorandum and (ii)
all other written information concerning Parent the Subsidiaries, the
Transactions and any other transactions contemplated hereby or delivered under
any other Loan Document or otherwise prepared by or on behalf of the foregoing
or their representatives (including all reports, financial statements,
certificates or other information) made available to any Lenders or the
Administrative Agent in connection with the Transactions or the other
transactions contemplated hereby (other than the Projections, estimates and
information of a general economic nature or general industry nature) (the
“Information”), when taken as a whole, is true and correct in all material
respects, at the Closing Date (in the case of the Information Memorandum) or at
the time furnished (in the case of any other Information), and does not, taken
as a whole, as of any such date contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
contained therein, taken as a whole, not materially misleading in light of the
circumstances under which such statements were made.
(f)The Projections and estimates and information of a general economic nature
prepared by or on behalf of any Loan Party or any of its representatives and
that have been made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby
(i) have been prepared in good faith based upon assumptions believed by the Loan
Parties to be reasonable as of the date thereof (it being understood that actual
results may vary materially from the Projections), as of the date such
Projections and estimates were furnished to the Lenders and as of the Closing
Date, and (ii) as of the Closing Date, have not been modified in any material
respect by any Loan Party.
(g)As of the Closing Date, the information included in the Beneficial Ownership
Certification, if applicable, is true and correct in all respects.


SECTION 3.15.    Employee Benefit Plans
.
(h)Except as would not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect: (i) each Plan is in compliance with the
applicable provisions of ERISA and the Code; (ii) no Reportable Event has
occurred during the past five years as to which Parent, any Subsidiary or any
ERISA Affiliate was required to file a report with the PBGC; (iii) as of the
most recent valuation date preceding the date of this Agreement, no Plan has any
Unfunded Pension Liability; (iv) no ERISA Event has occurred or is reasonably
expected to occur; (v) none of Parent, any Subsidiary or any ERISA Affiliate (A)
has received any written notification that any Multiemployer Plan is in
reorganization or has been terminated within the meaning of Title IV of ERISA,
or has knowledge that any Multiemployer Plan is reasonably expected to be in
reorganization or to be terminated or (B) has incurred or is reasonably expected
to incur any withdrawal liability to any Multiemployer Plan; and (vi) neither
Parent nor any of its Subsidiaries has engaged in a “prohibited transaction” (as
defined in Section 406 of ERISA or Code Section 4975) in connection with any
employee pension benefit plan (as defined in Section 3(2) of ERISA) that would
subject Parent or any of its Subsidiaries to tax.
(i)Each of Parent and its Subsidiaries is in compliance (i) with all applicable
provisions of law and all applicable regulations and published interpretations
thereunder with respect to any employee pension benefit plan or other employee
benefit plan governed by the laws of a jurisdiction other than the United States
and (ii) with the terms of any such plan, except, in each case, for such
noncompliance that would not reasonably be expected to have a Material Adverse
Effect.
(j)Except as would not reasonably be expected to result in a Material Adverse
Effect, there are no pending or, to the knowledge of Parent, threatened claims
(other than claims for benefits in the normal course), sanctions, actions or
lawsuits, asserted or instituted against any Plan or any person as fiduciary or
sponsor of any Plan that would reasonably be expected to result in liability to
Parent or any of its Subsidiaries.





--------------------------------------------------------------------------------







SECTION 3.16.    Environmental Matters
.
Except as to matters that would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect: (i) no written notice has been
received by Parent or any of its Subsidiaries, and there are no judicial,
administrative or other actions, suits or proceedings pending or, to Parent’s
knowledge, threatened which allege a violation of or liability under any
Environmental Laws, in each case relating to Parent or any of its Subsidiaries,
(ii) each of Parent and its Subsidiaries and their respective operations and
properties are in compliance with all applicable Environmental Laws and each of
them has all environmental permits, licenses and other approvals necessary for
its operations to comply with all applicable Environmental Laws and is in
compliance with the terms of such permits, licenses and other approvals, (iii)
there has been no Release or threat of Release of any Hazardous Material at, on,
under or from any property currently owned, operated or leased or, to Parent’s
knowledge, formerly owned, operated or leased, by Parent or any of its
Subsidiaries that could reasonably be expected to give rise to any cost,
liability or obligation of Parent or any of its Subsidiaries under any
Environmental Laws, and Parent or any of its Subsidiaries have not disposed of
or arranged for disposal or treatment, or arranged for transport for disposal or
treatment, of any Hazardous Materials at any location in a manner that would
reasonably be expected to give rise to any liability of Parent or any of its
Subsidiaries under any Environmental Laws and (iv) neither Parent nor any of its
Subsidiaries is a party or subject to any order, decree or agreement which
imposes any obligation or liability under any Environmental Laws.
SECTION 3.17.    Security Documents
.
(k)Each Security Document is effective to create in favor of the Collateral
Agent (for the benefit of the Secured Parties) a legal, valid and enforceable
security interest in the Collateral described therein and proceeds thereof to
the fullest extent permitted under applicable law. In the case of the Pledged
Collateral described in a Security Document and to the extent appropriate in the
applicable jurisdictions, when certificates or promissory notes, as applicable,
representing such Pledged Collateral are delivered to the Collateral Agent, and
in the case of the other Collateral described in such Security Document (other
than Intellectual Property (as defined in the Collateral Agreement)), except as
otherwise provided in the Collateral Agreement, when financing statements and
other filings specified in the Perfection Certificate are filed in the offices
specified in the Perfection Certificate, the Collateral Agent (for the benefit
of the Secured Parties) shall have a perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in such Collateral and,
subject to Section 9-315 of the New York Uniform Commercial Code, the proceeds
thereof, as security for the Obligations to the extent perfection in such
Collateral can be obtained by filing Uniform Commercial Code financing
statements, in each case prior and superior in right to the Lien of any other
person (except for Permitted Liens).
(l)When the Collateral Agreement or a summary thereof is properly filed in the
United States Patent and Trademark Office and the United States Copyright Office
or the Trademark Division of the Puerto Rico State Department, and, with respect
to Collateral in which a security interest cannot be perfected by such filings,
upon the proper filing of the financing statements referred to in paragraph (a)
above, the Collateral Agent (for the benefit of the Secured Parties) shall have
a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties thereunder in the Intellectual Property filed with
the United States Patent and Trademark Office and the United States Copyright
Office or the Trademark Division of the Puerto Rico State Department, in each
case prior and superior in right to the Lien of any other person, except for
Permitted Liens (it being understood that subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office or the
Trademark Division of the Puerto Rico State Department may be necessary to
perfect a Lien on registered trademarks and patents, trademark and patent
applications and registered copyrights acquired by a Loan Party after the
Closing Date).
(m)The Mortgages executed and delivered after the Closing Date pursuant to
Section 5.10 will be, effective to create in favor of the Collateral Agent (for
the benefit of the Secured Parties) a legal, valid and enforceable Lien on all
of the applicable Loan Parties’ right, title and interest in and to the
Mortgaged Property thereunder and the proceeds thereof (to the extent feasible
in the applicable jurisdiction), and when such Mortgages are filed or recorded
in the proper real estate filing or recording offices, and all relevant mortgage
taxes and recording charges are duly paid, the Collateral Agent (for the benefit
of the Secured Parties) shall have a perfected Lien on, and security interest
in, all right, title, and interest of the applicable Loan Parties in such
Mortgaged Property and, to the extent applicable, subject to Section 9-315 of
the Uniform Commercial Code, the proceeds thereof (to the extent feasible in the
applicable jurisdiction), in each case prior and superior in right to the Lien
of any other person, except for Permitted Liens.
(n)Notwithstanding anything herein (including this Section 3.17) or in any other
Loan Document to the contrary, other than to the extent set forth in a pledge
agreement (if any), neither Parent nor any other Loan Party makes any
representation or warranty as to the effects of perfection or non-perfection,
the priority or the enforceability of any pledge of or security interest in any
Equity Interests of any Subsidiary, or as to the rights and remedies of the
Agents or any Lender with respect thereto, under foreign law.





--------------------------------------------------------------------------------





SECTION 3.18.    EEA Financial Institution
.
No Loan Party is an EEA Financial Institution.
SECTION 3.19.    Solvency
.
(o)On the Closing Date, immediately after giving effect to the transactions to
occur on such date, (i) the fair value of the assets of Parent and its
subsidiaries on a consolidated basis, at a fair valuation, will exceed the debts
and liabilities, direct, subordinated, contingent or otherwise, of Parent and
its subsidiaries on a consolidated basis; (ii) the present fair saleable value
of the property of Parent and its subsidiaries on a consolidated basis will be
greater than the amount that will be required to pay the probable liability of
Parent and its subsidiaries on a consolidated basis on their debts and other
liabilities, direct, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) Parent and its subsidiaries
on a consolidated basis will be able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) Parent and its subsidiaries on a consolidated
basis will not have unreasonably small capital with which to conduct the
businesses in which they are engaged as such businesses are now conducted and
are proposed to be conducted following such date.
(p)Neither Parent or the Borrower intends to, or believes that it or any of its
subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing and amounts of cash to be received by it
or any such subsidiary and the timing and amounts of cash to be payable on or in
respect of its Indebtedness or the Indebtedness of any such subsidiary.


SECTION 3.20.    Labor Matters
.
Except as, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect: (a) there are no strikes or other labor disputes
pending or threatened against Parent or any of its Subsidiaries; (b) the hours
worked and payments made to employees of Parent and its Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable law
dealing with such matters; and (c) all payments due from Parent or any of the
Subsidiaries or for which any claim may be made against Parent or any of the
Subsidiaries, on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of Parent
or such Subsidiary to the extent required by GAAP. Except as, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect, the consummation of the Transactions will not give rise to a right of
termination or right of renegotiation on the part of any union under any
material collective bargaining agreement to which Parent or any of the
Subsidiaries (or any predecessor) is a party or by which Parent or any of the
Subsidiaries (or any predecessor) is bound.
SECTION 3.21. No Default
.
No Default or Event of Default has occurred and is continuing or would result
from the consummation of the transactions contemplated by this Agreement or any
other Loan Document.
SECTION 3.22.    Intellectual Property; Licenses, Etc.


Except as would not reasonably be expected to have a Material Adverse Effect,
(a) Parent and each of its Subsidiaries owns, or possesses the right to use, all
of the patents, registered trademarks, registered service marks or trade names,
registered copyrights or mask works, domain names, applications and
registrations for any of the foregoing (collectively, “Intellectual Property
Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other person, (b) to the
best knowledge of Parent, Parent and its Subsidiaries are not interfering with,
infringing upon, misappropriating or otherwise violating Intellectual Property
Rights of any person, and (c) no claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of Parent, threatened.
SECTION 3.23. Senior Debt
.





--------------------------------------------------------------------------------





The Obligations constitute “Senior Debt” (or the equivalent thereof) and
“Designated Senior Debt” (or the equivalent thereof, if any) under the
documentation governing any subordinated Indebtedness permitted to be incurred
hereunder or any Permitted Refinancing Indebtedness in respect thereof
constituting subordinated Indebtedness.
SECTION 3.24. Insurance
.
Schedule 12 of the Perfection Certificate sets forth a true, complete and
correct description, in all material respects, of all material insurance
maintained by Parent as of the Closing Date. Except as would not reasonably be
expected to have a Material Adverse Effect, all insurance maintained by Parent
is in full force and effect, all premiums have been duly paid and Parent has not
received notice of violation or cancellation thereof.
SECTION 3.25. Anti-Money Laundering
.
To the knowledge of senior management of each Loan Party, no Loan Party, none of
its subsidiaries, none of its controlled Affiliates and none of the respective
officers, directors, brokers or agents of such Loan Party, such subsidiary or
controlled Affiliate has violated or is in violation of any applicable
Anti-Money Laundering Law.
SECTION 3.26. Anti-Corruption and Sanctions
.
Parent has implemented and maintains in effect policies and procedures designed
to ensure compliance by Parent, its subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and Parent, its subsidiaries and their respective officers and
employees and, to the knowledge of Parent, its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and are not knowingly engaged in any activity that would reasonably be
expected to result in Borrower being designated as a Sanctioned Person. None of
(a) Parent, any of its subsidiaries or any of their respective directors,
officers or employees, or (b) to the knowledge of Parent, any agent of Parent or
any of its subsidiaries that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
Borrowing or Letter of Credit, use of proceeds or other transaction contemplated
by this Agreement will violate any Anti-Corruption Law or applicable Sanctions.
ARTICLE IV


CONDITIONS OF LENDING


The obligations of (a) the Lenders to make Loans and (b) any L/C Issuer to
permit any L/C Credit Extension hereunder (each, a “Credit Event”) are subject
to the satisfaction of the following conditions:
SECTION 4.01. All Credit Events
.
On the date of each borrowing of Loans (including the Closing Date) and on the
date of each L/C Credit Extension (including the Closing Date):
(a)    The Administrative Agent shall have received, in the case of a Borrowing,
a Borrowing Request as required by Section 2.03 or, in the case of an L/C Credit
Extension, the applicable L/C Issuer and the Administrative Agent shall have
received a Letter of Credit Application as required by Section 2.05(b).
(b)    The representations and warranties set forth in the Loan Documents shall
be true and correct in all material respects as of such date, as applicable,
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date (in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date) (provided that representations and
warranties that are qualified by materiality shall be true and correct in all
respects).
(c)    At the time of and immediately after such Borrowing or L/C Credit
Extension, as applicable, no Default or Event of Default shall have occurred and
be continuing.





--------------------------------------------------------------------------------





Each such borrowing and each L/C Credit Extension shall be deemed to constitute
a representation and warranty by the Borrower on the date of such borrowing or
L/C Credit Extension as to the matters specified in paragraphs (b) and (c) of
this Section 4.01.
SECTION 4.02. First Credit Event
.
On the Closing Date:
(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile or e-mail transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.
(b)    The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent, the L/C Issuer and the Lenders, a written opinion of (i)
Cleary Gottlieb Steen & Hamilton LLP, counsel for the Loan Parties, and (ii)
each local or foreign counsel specified on Schedule 4.02(b), in each case (A)
dated the Closing Date, (B) addressed to the Administrative Agent, the
Collateral Agent, the L/C Issuer and the Lenders and (C) in form and substance
reasonably satisfactory to the Administrative Agent.
(c)    The Administrative Agent shall have received with respect to each Loan
Party, each of the items referred to in clauses (i), (ii) and (iii) below:
(i)    a copy of the Organization Documents of such Loan Party, (A) in the case
of a corporation, certified as of a recent date by the Secretary of State (or
other similar official) of the jurisdiction of its organization, and a
certificate as to the good standing (to the extent such concept or a similar
concept exists under the laws of such jurisdiction) of such Loan Party as of a
recent date from such Secretary of State (or other similar official) or (B) in
the case of a partnership or limited liability company, certified by the
Secretary or Assistant Secretary of such Loan Party (or of the general partner
or managing member of such Loan Party);
(ii)    a certificate of the Secretary or Assistant Secretary or similar officer
of each Loan Party dated the Closing Date and certifying
(A)    that attached thereto is a true and complete copy of the Organization
Documents of such Loan Party as in effect on the Closing Date and at all times
since a date prior to the date of the resolutions described in clause (B) below,
(B)    that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents to which such person is a party
and, in the case of the Borrower, the borrowings and credit extensions
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect on the Closing Date,
(C)    that the Organization Documents of such Loan Party has not been amended
since the date of the last amendment thereto disclosed pursuant to clause (i)
above,
(D)    as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party and
(E)    as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party; and
(iii)    a certificate of a director or an officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to clause (ii) above.
(d)    Except for matters to be completed following the Closing Date in
accordance with Section 5.10(h), the elements of the Collateral Requirement
required to be satisfied on the Closing Date shall have been satisfied and the
Administrative Agent shall have received a completed Perfection Certificate
dated the Closing Date and signed by a Responsible Officer of Parent, together
with all attachments contemplated thereby, and the results of a search of the
Uniform Commercial Code (or equivalent), tax and judgment lien filings made with
respect to the Loan Parties in the jurisdictions contemplated by the Perfection
Certificate, lien searches with the United States Patent and Trademark Office,
United States Copyright Office and the Trademark Division of the Puerto Rico
State Department and copies of the financing statements (or similar documents)





--------------------------------------------------------------------------------





disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are Permitted Liens or have been released concurrently with
the closing of the Transactions on the Closing Date.
(e)    All Indebtedness under the Existing Credit Agreement shall have been, or
shall be substantially concurrently with the initial borrowing hereunder, repaid
and all commitments thereunder terminated, and the Administrative Agent shall
have received a customary payoff letter evidencing such repayment and
termination.
(f)    The Lenders shall have received a customary solvency certificate signed
by the Chief Financial Officer of Parent confirming the solvency of Parent and
its subsidiaries on a consolidated basis after giving effect to the Transactions
on the Closing Date.
(g)    The Agents shall have received all fees payable thereto or to any Lender
on or prior to the Closing Date and, to the extent invoiced, all other amounts
due and payable pursuant to the Loan Documents on or prior to the Closing Date,
including, to the extent invoiced, reimbursement or payment of all reasonable
out-of-pocket expenses (including reasonable fees, charges and disbursements of
Cahill Gordon & Reindel llp) required to be reimbursed or paid by the Loan
Parties hereunder or under any Loan Document.
(h)    The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the USA PATRIOT Act (including the Beneficial Ownership Regulation)
that has been requested not less than five (5) Business Days prior to the
Closing Date.
(i)    The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by the Chief Financial Officer of Parent, confirming
that:
(i)    on the Closing Date, both before and after giving effect to the Credit
Events and the other Transactions occurring on such date, no Default or Event of
Default shall have occurred and be continuing; and
(ii)    the representations and warranties contained in Article III of this
Agreement shall be true and correct in all material respects on and as of such
date except to the extent such representations and warranties relate solely to
an earlier date in which event such representations and warranties shall have
been true in all material respects on and as of such earlier date (provided that
representations and warranties that are qualified by materiality shall be true
and correct in all respects).
For purposes of determining compliance with the conditions specified in this
Section 4.02, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying its objection thereto and such
Lender shall not have made available to the Administrative Agent such Lender’s
ratable portion of the initial Borrowing.
ARTICLE V


AFFIRMATIVE COVENANTS


Parent covenants and agrees with each Lender and L/C Issuer that so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until Payment in Full, unless the Required Lenders shall
otherwise consent in writing, Parent will, and will cause each of the
Subsidiaries to:
SECTION 5.01. Existence; Businesses and Properties
.
(q)Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect the legal existence of Parent and the Borrower.
(r)Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect the legal existence of each Subsidiary (other than the
Borrower), where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, and except as otherwise permitted under Section 6.05.





--------------------------------------------------------------------------------





(s)Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, do or cause to be done all things necessary to (i)
lawfully obtain, preserve, renew, extend and keep in full force and effect the
permits, franchises, authorizations, patents, trademarks, service marks, trade
names, copyrights, licenses and rights with respect thereto necessary to the
normal conduct of its business, and (ii) at all times maintain and preserve all
property necessary to the normal conduct of its business and keep such property
in good repair, working order and condition and from time to time make, or cause
to be made, all needful and proper repairs, renewals, additions, improvements
and replacements thereto necessary in order that the business carried on in
connection therewith, if any, may be properly conducted at all times (in each
case except as expressly permitted by this Agreement).


SECTION 5.02. Insurance
.
(t)Maintain, with financially sound and reputable insurance companies, insurance
(subject to customary deductibles and retentions) in such amounts and against
such risks as are customarily maintained by similarly situated companies engaged
in the same or similar businesses operating in the same or similar locations and
cause Parent and the Subsidiaries to be listed as insured and the Collateral
Agent to be listed as a co-loss payee on property and property casualty policies
and as an additional insured on liability policies. Notwithstanding the
foregoing, Parent and the Subsidiaries may self-insure with respect to such
risks with respect to which companies of established reputation engaged in the
same general line of business in the same general area usually self-insure.
(u)If any portion of any Mortgaged Property is at any time located in an area
specifically identified by the Federal Emergency Management Agency (or any
successor agency) as a “special flood hazard area” with respect to which flood
insurance has been made available under Flood Insurance Laws, then Parent shall,
or shall cause each other applicable Loan Party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in a
reasonable total amount as the Administrative Agent may from time to time
reasonably require, and otherwise sufficient to comply with all applicable rules
and regulations promulgated pursuant to Flood Insurance Laws and (ii) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent, including evidence of annual
renewals of such insurance.
(v)In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:
(i)none of the Administrative Agent, the Lenders, the L/C Issuer and their
respective agents or employees shall be liable for any loss or damage insured by
the insurance policies required to be maintained under this Section 5.02, it
being understood that (A) the Loan Parties shall look solely to their insurance
companies or any other parties other than the aforesaid parties for the recovery
of such loss or damage and (B) such insurance companies shall have no rights of
subrogation against the Administrative Agent, the Lenders, any L/C Issuer or
their agents or employees. If, however, the insurance policies, as a matter of
the internal policy of such insurer, do not provide waiver of subrogation rights
against such parties, as required above, then Parent, on behalf of itself and
behalf of each of its Subsidiaries, hereby agrees, to the extent permitted by
law, to waive, and further agrees to cause each of their Subsidiaries to waive,
its right of recovery, if any, against the Administrative Agent, the Lenders,
any L/C Issuer and their agents and employees; and
(ii)the designation of any form, type or amount of insurance coverage by the
Administrative Agent under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent, the Lenders or
the L/C Issuers that such insurance is adequate for the purposes of the business
of Parent and the Subsidiaries or the protection of their properties.


SECTION 5.03. Taxes
.
Pay and discharge promptly when due all Taxes imposed upon it or upon its income
or profits or in respect of its property, before the same shall become
delinquent or in default, as well as all lawful claims which, if unpaid, might
give rise to a Lien (other than a Permitted Lien) upon such properties or any
part thereof; provided, however, that such payment and discharge shall not be
required with respect to any such Tax, assessment, charge, levy or claim so long
as (a) the validity or amount thereof shall be contested in good faith by
appropriate proceedings, (b) Parent or the affected Subsidiary, as applicable,
shall have set aside on its books adequate reserves in accordance with GAAP with
respect thereto, and (c) the failure to make such payment and discharge could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.
SECTION 5.04. Financial Statements, Reports, etc.


Furnish to the Administrative Agent (which will promptly furnish such
information to the Lenders and L/C Issuers):





--------------------------------------------------------------------------------





(a)    Within 90 days (or such later day that Parent is permitted to file a Form
10-K pursuant to the Exchange Act after giving effect to Rule 12b-25 thereunder,
but in any event within 105 days) following the end of each fiscal year
(commencing with the fiscal year ending December 31, 2018), a consolidated
balance sheet and related statements of operations, cash flows and stockholders’
equity showing the financial position of Parent and its subsidiaries as of the
close of such fiscal year and the consolidated results of its operations during
such year and setting forth in comparative form the corresponding figures for
the prior fiscal year, which consolidated balance sheet and related statements
of operations, cash flows and stockholders’ equity shall be audited by
independent public accountants of recognized national standing and accompanied
by an opinion of such accountants (which shall not be qualified as to scope of
audit or as to the status of Parent, the Borrower or any Material Subsidiary as
a going concern, but may contain a going concern or like qualification that is
solely due to an upcoming maturity date of any Facility within one year from the
time such opinion is delivered) to the effect that such consolidated financial
statements fairly present, in all material respects, the financial position and
results of operations of Parent and its subsidiaries on a consolidated basis in
accordance with GAAP (it being understood that the delivery by Parent of annual
reports on Form 10-K of Parent and its consolidated subsidiaries shall satisfy
the requirements of this Section 5.04(a) to the extent such annual reports
include the information specified herein);
(b)    Within 45 days following the end of each of the first three fiscal
quarters of each fiscal year (commencing with the fiscal quarter ending
March 31, 2019), a consolidated balance sheet and related statements of
operations and cash flows showing the financial position of Parent and its
subsidiaries as of the close of such fiscal quarter and the consolidated results
of its operations during such fiscal quarter and the then-elapsed portion of the
fiscal year and setting forth in comparative form the corresponding figures for
the corresponding periods of the prior fiscal year, all of which shall be in
reasonable detail and which consolidated balance sheet and related statements of
operations and cash flows shall be certified by a Financial Officer of Parent as
fairly presenting, in all material respects, the financial position and results
of operations of Parent and its subsidiaries on a consolidated basis in
accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes) (it being understood that the delivery by Parent of
quarterly reports on Form 10-Q of Parent and its consolidated subsidiaries shall
satisfy the requirements of this Section 5.04(b) to the extent such quarterly
reports include the information specified herein);
(c)    (x) concurrently with any delivery of financial statements under
paragraph (a) or (b) above, a Compliance Certificate (i) certifying that no
Default or Event of Default has occurred or, if such a Default or Event of
Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto,
(ii) commencing with the fiscal quarter ending December 31, 2018, setting forth
computations in reasonable detail satisfactory to the Administrative Agent
demonstrating compliance with the Financial Performance Covenant, (iii) in the
case of the Compliance Certificate delivered with the financial statements under
paragraph (a) above (commencing with the fiscal year ending December 31, 2019)
setting forth the calculation of Excess Cash Flow for the Excess Cash Flow
Period then ended and the Applicable ECF Percentage of such Excess Cash Flow and
(iv) setting forth any changes in the Cumulative Credit since the last delivery
of a certificate under this paragraph (c) or since the Closing Date in the case
of the first such certificate and (y) concurrently with any delivery of
financial statements under paragraph (a) or (b) above, a management’s discussion
and analysis with respect to such financial statements, all of which shall be in
form and detail reasonably satisfactory to the Administrative Agent (it being
understood that the delivery by Parent of reports on Form 10-Q or Form 10-K of
Parent and its consolidated Subsidiaries shall satisfy the requirements of this
Section 5.04(c)(y) to the extent such reports include such management’s
discussion and analysis);
(d)    promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by Parent with the
SEC or distributed to its stockholders generally; provided, however, that such
reports, proxy statements, filings and other materials required to be delivered
pursuant to this paragraph (d) shall be deemed delivered for purposes of this
Agreement when posted to the website of Parent;
(e)    within 75 days after the beginning of each fiscal year, a reasonably
detailed consolidated annual budget for such fiscal year (including a projected
consolidated balance sheet of Parent and its Subsidiaries, and the related
consolidated statements of projected cash flow and projected income), including
a description of underlying assumptions with respect thereto (collectively, the
“Budget”), which Budget shall in each case be accompanied by the statement of a
Financial Officer of Parent to the effect that, the Budget is based on
assumptions believed by such Financial Officer to be reasonable as of the date
of delivery thereof;
(f)    upon the reasonable request of the Administrative Agent, an updated
Perfection Certificate (or, to the extent such request relates to specified
information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to this paragraph (f) or Section 5.10(f);





--------------------------------------------------------------------------------





(g)    promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Parent or any of its
subsidiaries (including with respect to compliance with the USA PATRIOT Act and
the Beneficial Ownership Regulation), or compliance with the terms of any Loan
Document, as in each case the Administrative Agent may reasonably request (for
itself or on behalf of a Lender or L/C Issuer); provided that neither Parent or
any of its subsidiaries will be required to provide any information (i) that
constitutes non-financial trade secrets or non-financial proprietary information
of Parent or any of its subsidiaries or any of their respective customers and
suppliers, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or any of their respective representatives) is prohibited by
applicable law or (iii) the revelation of which would violate any
confidentiality obligations owed to any third party by Parent or any of its
subsidiaries (provided such confidentiality obligations were not entered into in
contemplation of this Section 5.04(g));
(h)    if there are Unrestricted Subsidiaries, consolidating information that
explains in reasonable detail the differences between the information relating
to Parent and its subsidiaries pursuant to Sections 5.04(a), (b) and (c) other
than Unrestricted Subsidiaries, on the one hand, and Unrestricted Subsidiaries,
on the other hand; and
(i)    within 25 days of the date financial statements are required to be
delivered under paragraph (a) above, the amount of total revenue attributable to
each jurisdiction in which Parent or any of the Subsidiaries operate during the
fiscal year covered by such financial statements, and such other information
that the Administrative Agent or the Collateral Agent reasonably requests from
time to time in order to make determinations in respect of the Agreed Security
Principles.
SECTION 5.05. Litigation and Other Notices
.
Furnish to the Administrative Agent (which will promptly thereafter furnish to
the Lenders and L/C Issuers) written notice of the following promptly after any
Responsible Officer of Parent or the Borrower obtains actual knowledge thereof:
(a)    any Default or Event of Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;
(b)    the filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority or in
arbitration, against Parent or any of the Subsidiaries as to which an adverse
determination is reasonably probable and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;
(c)    any other development specific to Parent or any of the Subsidiaries that
is not a matter of general public knowledge and that has had, or would
reasonably be expected to have, a Material Adverse Effect; and
(d)    the development or occurrence of any ERISA Event that, together with all
other ERISA Events that have developed or occurred, would reasonably be expected
to have a Material Adverse Effect.
SECTION 5.06. Compliance with Laws
.
Comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect; provided that this Section 5.06 shall not apply to
Environmental Laws, which are the subject of Section 5.09, or to laws related to
Taxes, which are the subject of Section 5.03. Parent will maintain in effect and
enforce policies and procedures designed to ensure compliance by Parent, its
subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.
SECTION 5.07. Maintaining Records; Access to Properties and Inspections
.
Maintain all financial records in accordance with GAAP and permit any persons
designated by the Administrative Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender or L/C Issuer to visit and
inspect the financial records and the properties of Parent or any of the
Subsidiaries at reasonable times, upon reasonable prior notice to Parent, and as
often as reasonably requested and to make extracts from and copies of such
financial records, and permit any persons designated by the Administrative Agent
or, upon the occurrence and during the continuance of an Event of Default, any
Lender or L/C Issuer upon reasonable prior notice to Parent to discuss the
affairs, finances and condition of Parent or any of the





--------------------------------------------------------------------------------





Subsidiaries with the officers thereof and independent accountants therefor
(subject to reasonable requirements of confidentiality, including requirements
imposed by law or by contract).
SECTION 5.08. Use of Proceeds
.
Use the proceeds of the Loans in the manner set forth in Section 3.12. The
Borrower will not request any Borrowing or Letter of Credit, and the Borrower
shall not use, and shall procure that Parent, its subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.
SECTION 5.09. Compliance with Environmental Laws
.
Comply, and make reasonable efforts to cause all lessees and other persons
occupying its properties to comply, with all Environmental Laws applicable to
its operations and properties; and obtain and renew all material authorizations
and permits required pursuant to Environmental Law for its operations and
properties, in each case in accordance with Environmental Laws, except, in each
case with respect to this Section 5.09, to the extent the failure to do so would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
SECTION 5.10. Further Assurances; Additional Security
.
Subject to the Agreed Security Principles:
(a)    Execute any and all further documents, financing statements, agreements
and instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents and recordings of Liens in stock registries), that the Collateral
Agent may reasonably request, to satisfy the Collateral Requirement and to cause
the Collateral Requirement to be and remain satisfied, all at the expense of the
Loan Parties and provide to the Collateral Agent, from time to time upon
reasonable request, evidence reasonably satisfactory to the Collateral Agent as
to the perfection and priority of the Liens created or intended to be created by
the Security Documents, subject in each case to paragraph (g) below. If the
Administrative Agent or the Collateral Agent reasonably determines (in
consultation with Parent) that it is a requirement of applicable law to have
appraisals prepared in respect of the Mortgaged Property of any Loan Party that
is located in the United States, Parent shall provide to the Administrative
Agent such appraisals to the extent required by, and in reasonably satisfactory
compliance with, any applicable requirements of the Real Estate Appraisal Reform
Amendments of FIRREA.
(b)    If any asset (other than Real Property which is covered by paragraph (c)
below) that has an individual fair market value (as determined in good faith by
Parent) in an amount greater than $5,000,000 is acquired (including pursuant to
an Delaware LLC Division) by any Loan Party after the Closing Date (in each case
other than (x) assets constituting Collateral under a Security Document that
become subject to the Lien of such Security Document upon acquisition thereof,
or (y) assets that are not required to become subject to Liens in favor of the
Collateral Agent pursuant to Section 5.10(g) or the Security Documents) will
(i) promptly as practicable (and in any event within 60 days of their
acquisition) notify the Collateral Agent thereof and (ii) take or cause the
applicable Loan Party to take such actions as shall be reasonably requested by
the Collateral Agent to grant and perfect such Liens, including actions
described in paragraph (a) of this Section 5.10, all at the expense of the Loan
Parties, subject to paragraph (g) below.
(c)    Promptly notify the Administrative Agent of the acquisition (which for
this clause (c) shall include the improvement of any Real Property that was not
Owned Real Property that results in it qualifying as Owned Real Property) of and
within 60 days after such acquisition will grant and cause each of the Loan
Parties to grant to the Collateral Agent security interests and mortgages in
such Owned Real Property of such Loan Parties as are not covered by any
then-existing Mortgages (other than assets that (i) are subject to permitted
secured financing arrangements containing restrictions permitted by Section
6.09(c), pursuant to which a Lien on such assets securing the Obligations is not
permitted or (ii) are not required to become subject to the Liens of the
Collateral Agent pursuant to Section 5.10(g) or the Security Documents), to the
extent acquired after the Closing Date and having a value or purchase price at
the time of acquisition in excess of $15,000,000, pursuant to a Mortgage
constituting valid and enforceable Liens subject to no other Liens except
Permitted Liens at the time of perfection thereof,





--------------------------------------------------------------------------------





record or file, and cause each such Loan Party to record or file, the Mortgage
or instruments related thereto in such manner and in such places as is required
by law to establish, perfect, preserve and protect the Liens in favor of the
Collateral Agent required to be granted pursuant to the Mortgages and pay, and
cause each such Loan Party to pay, in full, all Taxes, fees and other charges
payable in connection therewith, in each case subject to paragraph (g) below.
Unless otherwise waived by the Collateral Agent, with respect to each such
Mortgage, Parent shall comply with the Collateral Requirements applicable to
Mortgages and Mortgaged Property. With respect to each Mortgage for a Mortgaged
Property located in the Commonwealth of Puerto Rico, the Loan Party owning such
Mortgaged Property shall, if so requested by the Administrative Agent, execute
and deliver in pledge to the Collateral Agent a demand bearer mortgage note in a
principal amount equal to 110% of the fair market value of such Mortgaged
Property (based on purchase price, appraisal or other valuation method
reasonably satisfactory to the Collateral Agent), which mortgage note will be
secured by such Mortgage and shall be pledged to the Collateral Agent pursuant
to a supplement to the Collateral Agreement, and which mortgage note and
supplement to the Collateral Agreement shall be in form and substance
satisfactory to the Collateral Agent and accompanied by such other documentation
as may be reasonably requested by the Collateral Agent in connection with the
recording and filing thereof. Notwithstanding the foregoing, the Collateral
Agent shall not enter into any Mortgage in respect of any Real Property acquired
by any Loan Party after the Closing Date until (I) the date that occurs thirty
(30) days after the Administrative Agent has made available to the Lenders and
L/C Issuers (which may be made available electronically on the Platform) the
following documents in respect of such Real Property: (A) a completed flood
hazard determination from a third-party vendor; (B) if such Real Property is
located in a “special flood hazard area”, (1) a notification to Parent of that
fact and (if applicable) notification to Parent that flood insurance coverage is
not available and (2) evidence of the receipt by Parent of such notice; and (C)
if such notice is required to be provided to Parent and flood insurance is
available in the community in which such real property is located, evidence of
required flood insurance and (II) the Administrative Agent and each Lead
Arranger confirms that its flood insurance due diligence and flood insurance
compliance has been completed; provided, that if any Lead Arranger has not
confirmed in writing that its flood insurance due diligence and flood insurance
compliance has been completed within sixty (60) days after written notice to the
Lead Arrangers of the acquisition of such Real Property, such Lead Arranger
shall be deemed to have consented to such Mortgage and to have confirmed that
its flood insurance due diligence and flood insurance compliance is complete. 
(d)    If any person becomes a Subsidiary after the Closing Date (other than an
Excluded Subsidiary), within ten (10) Business Days after the date such person
becomes a Subsidiary, notify the Administrative Agent thereof and, within sixty
(60) days after the date such person becomes a Subsidiary or such longer period
as the Administrative Agent shall agree, cause the Collateral Requirement to be
satisfied with respect to such Subsidiary and with respect to any Equity
Interest in or Indebtedness of such Subsidiary owned by any Loan Party, subject
in each case to paragraph (g) below and Agreed Security Principles.
(e)    Deliver such additional guarantee or security agreements and/or take such
other action in order to create and/or perfect a security interest in additional
property of the Loan Parties or additional Loan Parties in any jurisdiction, as
requested by the Administrative Agent or the Collateral Agent in accordance with
the Agreed Security Principles, within 60 days of such request (or such later
date as is agreed to by the Administrative Agent or the Collateral Agent,
consistent with the Agreed Security Principles).
(f)    Furnish to the Collateral Agent promptly (and in any event within 30 days
after such change) written notice of any change (i) in any Loan Party’s
corporate or organization name, (ii) in any Loan Party’s identity or
organizational structure, (iii) in any Loan Party’s jurisdiction of organization
or (iv) with respect to any Loan Party organized under the laws of Puerto Rico
or possessing collateral in Puerto Rico, any change in its location within the
meaning of the Uniform Commercial Code as in effect in the Commonwealth of
Puerto Rico; provided, that no Loan Party shall effect or permit any such change
unless all filings have been made, or will have been made within any statutory
period, under the Uniform Commercial Code or otherwise that are required in
order for the Collateral Agent to continue at all times following such change to
have a valid, legal and perfected security interest in all the Collateral for
the benefit of the Secured Parties with the same priority as prior to such
change.
(g)    The Collateral Requirement and the other provisions of this Section 5.10
and the other provisions of the Loan Documents with respect to Collateral need
not be satisfied with respect to (i) any Real Property held by Parent or any of
its Subsidiaries as a lessee under a lease or any Real Property owned in fee
that is not Owned Real Property or (ii) any Excluded Property. Notwithstanding
anything to the contrary in this Agreement, the Collateral Agreement, or any
other Loan Document, (i) the Administrative Agent may grant extensions of time
and/or waive the requirement for the creation or perfection of security
interests in or the obtaining of insurance (including title insurance) or
surveys with respect to particular assets (including extensions beyond the
Closing Date for the perfection of security interests in the assets of the Loan
Parties on such date) where it reasonably determines, in consultation with
Parent, that perfection or obtaining of such items cannot be accomplished
without undue effort or expense on the terms or by the time or times at which it
would otherwise be required by this Agreement or the other Loan Documents, and
(ii) Liens required to be granted from time to time pursuant to, or any other





--------------------------------------------------------------------------------





requirements of, the Collateral Requirement and the Security Documents shall be
subject to exceptions and limitations set forth in the Security Documents and
the Agreed Security Principles.
(h)    Parent shall or shall cause the applicable Loan Party to take such
actions set forth on Schedule 5.10(h) within the timeframes set forth for the
taking of such actions on Schedule 5.10(h) (or within such longer timeframes as
the Administrative Agent shall permit in its reasonable discretion) (it being
understood and agreed that all representations, warranties and covenants of the
Loan Documents with respect to the taking of such actions are qualified by the
non-completion of such actions until such time as they are completed or required
to be completed in accordance with this Section 5.10(h)).
SECTION 5.11. Rating
.
Exercise commercially reasonable efforts to maintain ratings from each of
Moody’s and S&P for the Term Loans.
SECTION 5.12. Designation of Unrestricted Subsidiaries
.
Parent shall be permitted to designate any Subsidiary (other than the Borrower)
as an Unrestricted Subsidiary after the Closing Date by written notice to the
Administrative Agent; provided that (a) no Default or Event of Default has
occurred and is continuing or would result therefrom, (b) immediately after
giving effect to such designation, Parent shall be in Pro Forma Compliance, (c)
such Unrestricted Subsidiary shall be capitalized (to the extent capitalized by
Parent or any of its Subsidiaries) through Investments as permitted by, and in
compliance with, Section 6.04, (d) without duplication of clause (c), the
designation shall be treated as an Investment, with the fair market value of
such Unrestricted Subsidiary at the time of the initial designation thereof
being treated as the amount of such Investment, and shall be permitted only if
such Investment would be permitted pursuant to Section 6.04 and (e) such
Subsidiary shall not have been previously designated an Unrestricted Subsidiary.
Parent may designate any Unrestricted Subsidiary to be a Subsidiary for purposes
of this Agreement (each, a “Subsidiary Redesignation”); provided, that (i) no
Default or Event of Default has occurred and is continuing or would result
therefrom, (ii) immediately after giving effect to such Subsidiary
Redesignation, Parent shall be in Pro Forma Compliance and (iii) Parent shall
have delivered to the Administrative Agent an Officer’s Certificate, certifying
to the best of such Financial Officer’s knowledge, compliance with the
requirements of preceding clauses (i) and (ii), and containing the calculations
and information required by the preceding clause (ii).
ARTICLE VI


NEGATIVE COVENANTS


Parent and the Borrower covenant and agree with each Lender and L/C Issuer that,
on and after the Closing Date, so long as this Agreement shall remain in effect
(other than in respect of contingent indemnification and expense reimbursement
obligations for which no claim has been made) and until Payment in Full, unless
the Required Lenders shall otherwise consent in writing, each of Parent and the
Borrower will not, and will not permit any of its Subsidiaries to:
SECTION 6.01. Indebtedness
.
Incur, create, assume or permit to exist any Indebtedness, except:
(a)    (i) Indebtedness existing on the Closing Date (other than any
Indebtedness of Parent or any Subsidiary owed to Parent or any Subsidiary);
provided that any Indebtedness that is in excess of $2,000,000 individually or
$10,000,000 in the aggregate shall be permitted under this clause (a)(i) only if
such Indebtedness is set forth on Schedule 6.01 and (ii) any Permitted
Refinancing Indebtedness incurred to Refinance Indebtedness permitted by the
foregoing subclause (i);
(b)    Indebtedness under the other Loan Documents;
(c)    Indebtedness (if any) deemed to exist with respect to Swap Agreements not
entered into for speculative purposes and under Cash Management Agreements;
(d)    Indebtedness owed to (including obligations in respect of letters of
credit or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to Parent or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in





--------------------------------------------------------------------------------





each case in the ordinary course of business; provided, that upon the incurrence
of Indebtedness with respect to reimbursement obligations regarding workers’
compensation claims, such obligations are reimbursed not later than 30 days
following such incurrence;
(e)    Indebtedness of Parent owed to any Subsidiary and of any Subsidiary owed
to Parent or any other Subsidiary; provided, that other than in the case of
intercompany current liabilities incurred in the ordinary course of business in
connection with the cash management, tax and accounting operations of Parent and
the Subsidiaries, (i) any Indebtedness owed by a Loan Party to a Subsidiary that
is not a Loan Party shall be evidenced by (x) the Global Intercompany Note or
(y) another promissory note containing substantially similar subordination
provisions and (ii) any Indebtedness owed by a Subsidiary that is not a Loan
Party to a Loan Party may be evidenced by the Global Intercompany Note;
(f)    Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, in each case
outstanding on the Closing Date or otherwise provided in the ordinary course of
business (whether or not consistent with past practices) of Parent and the
Subsidiaries, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business;
(g)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business;
(h)    (A) Indebtedness of any Loan Party and Acquired Indebtedness of Parent or
any Subsidiary; provided that (i) no Event of Default shall have occurred or be
continuing or would result from the incurrence or existence of such additional
Indebtedness or from the application of proceeds thereof, (ii)  the Total Net
Leverage Ratio shall not exceed 5.00:1.00 calculated on a Pro Forma Basis as of
the last day of the most recently ended Test Period, (iii) other than in the
case of Acquired Indebtedness, the final maturity date of such Indebtedness
shall be no earlier than six months following the then Latest Maturity Date
(other than customary offers to repurchase upon a change of control, asset sale
or event of loss (so long as, in the case of a change of control offer to
purchase provision, a change of control would not be triggered thereunder unless
a Change of Control is also triggered hereunder, and in the case of an asset
sale or event of loss offer to purchase provision, the net proceeds of any asset
sale are permitted to be applied to the prepayment of the Loans first or, in the
case of Indebtedness secured by Other First Liens, on a not less than ratable
basis than such Indebtedness) and customary acceleration rights after an event
of default), (iv) other than in the case of Acquired Indebtedness, the Weighted
Average Life to Maturity of such Indebtedness shall not be shorter than the
remaining Weighted Average Life to Maturity of the existing Term B Loans and
(v) other than in the case of Acquired Indebtedness, the covenants, events of
default, guarantees and other terms of such Indebtedness (other than pricing and
redemption premiums), taken as a whole, shall not be more restrictive to Parent
and the Subsidiaries than those set forth in this Agreement; provided that a
certificate of the Chief Financial Officer of Parent delivered to the
Administrative Agent in good faith at least three Business Days (or such shorter
period as the Administrative Agent may reasonably agree) prior to the incurrence
of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that Parent has determined in good faith
that such terms and conditions satisfy the requirement in this subclause (v)
shall be conclusive evidence that such terms and conditions satisfy the
requirement in this subclause (v) and (B) Permitted Refinancing Indebtedness in
respect of Indebtedness permitted by the foregoing clause (A);
(i)    mortgage financings and other purchase money Indebtedness incurred by
Parent or any Subsidiary prior to or within 270 days after the acquisition,
lease, construction, repair, replacement or improvement of the respective
property (real or personal, and whether through the direct purchase of property
or the Equity Interests of any person owning such property) permitted under this
Agreement in order to finance such acquisition, lease, construction, repair,
replacement or improvement and Capital Lease Obligations of Parent or any
Subsidiary, in each case, so long as (A) no Default or Event of Default shall
have occurred and be continuing or would result therefrom and (B) the aggregate
principal amount of such Indebtedness at any time outstanding does not exceed
the greater of (X) $75,000,000 and (Y) at the time of any incurrence under this
paragraph (i), 37.5% of the EBITDA on a Pro Forma Basis for the Test Period most
recently ended;
(j)    other Indebtedness of Parent or any Subsidiary in an aggregate principal
amount at any time outstanding that does not exceed the greater of (X)
$100,000,000 and (Y) at the time of any incurrence under this paragraph (j), 50%
of the EBITDA on a Pro Forma Basis for the Test Period most recently ended;
(k)    Guarantees (i) by any Loan Party of any Indebtedness of any other Loan
Party permitted to be incurred under this Agreement, (ii) by any Loan Party of
Indebtedness otherwise permitted hereunder of any Subsidiary that is not a Loan
Party to the extent such Guarantees are permitted by Section 6.04(b)(iii), and
(iii) by any Subsidiary that is not a Loan Party of Indebtedness of another
Subsidiary that is not a Loan Party; provided, that Guarantees by any Loan Party
under this





--------------------------------------------------------------------------------





paragraph (k) of any other Indebtedness of a person that is subordinated to
other Indebtedness of such person shall be subordinated to the Obligations to at
least the same extent such other Indebtedness is so subordinated;
(l)    Indebtedness arising from agreements of Parent or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price,
earnouts or similar obligations, in each case, incurred or assumed in connection
with any Permitted Business Acquisition or the disposition of any business,
assets or a Subsidiary not prohibited by this Agreement, other than Guarantees
of Indebtedness incurred by any person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;
provided, that in respect of the disposition of any business, assets or a
Subsidiary, such Indebtedness shall not exceed the proceeds of such disposition;
(m)    Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business or consistent with past
practice or industry practice;
(n)    Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;
(o)    Indebtedness of Subsidiaries that are not Loan Parties in an aggregate
amount not to exceed at any time outstanding the greater of (X) $40,000,000 and
(Y) at the time of any incurrence under this paragraph (o), 20% of EBITDA on a
Pro Forma Basis for the Test Period most recently ended;
(p)    unsecured Indebtedness constituting obligations of Parent or any
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided, that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms (which require that all such payments be made within 90
days after the incurrence of the related obligations) in the ordinary course of
business and not in connection with the borrowing of money or any Swap
Agreements;
(q)    (i) secured Indebtedness of Subsidiary Loan Parties under local lines of
credit in the ordinary course of business and consistent with past practices and
(ii) Indebtedness of Parent and its Subsidiaries incurred in the ordinary course
of business under overdraft facilities (including, but not limited to, intraday,
ACH and purchasing card/T&E services), in each case, extended by one or more
financial institutions reasonably acceptable to the Administrative Agent or by
one or more of the Lenders or L/C Issuers or their Affiliates and (in each case)
established for Parent’s and the Subsidiaries’ ordinary course of operations;
(r)    (i) Specified Prepayment Debt the Net Proceeds of which are applied
solely to the prepayment of Loans in accordance with Section 2.12(b) and
(ii) any Permitted Refinancing Indebtedness in respect thereof;
(s)    Indebtedness consisting of Indebtedness issued by Parent or any
Subsidiary to current or former officers, directors and employees, their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of Parent permitted by Section 6.06;
(t)    Indebtedness consisting of obligations of Parent or any Subsidiary to any
of their employees under deferred compensation or other similar arrangements
incurred by such person in connection with Permitted Business Acquisitions or
any other Investment permitted hereunder or in the ordinary course of business;
(u)    Indebtedness of Parent or any Subsidiary to any joint venture (regardless
of the form of legal entity) that is not a Subsidiary arising in the ordinary
course of business in connection with the cash management operations (including
with respect to intercompany self insurance arrangements) of Parent and the
Subsidiaries;
(v)    (i) Incremental Equivalent Debt in an aggregate principal amount at any
time outstanding not to exceed, together with the aggregate amount of
Incremental Commitments made after the Closing Date, the Incremental Amount and
(ii) Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness
incurred pursuant to subclause (i);
(w)    Indebtedness of joint ventures and/or, without duplication, Indebtedness
incurred on behalf of, or representing Guarantees of Indebtedness of, joint
ventures, of Parent or any Subsidiary not in excess, at any one time
outstanding, of the greater of (X) $100,000,000 and (Y) at the time of any
incurrence pursuant to this paragraph (w), 50% of the EBITDA on a Pro Forma
Basis for the Test Period most recently ended;
(x)    Settlement Indebtedness;





--------------------------------------------------------------------------------





(y)    Customer deposits and advance payments received in the ordinary course of
business from customers for goods and services purchased in the ordinary course
of business; and
(z)    all premium (if any, including tender premiums), expenses, defeasance
costs, interest (including post-petition interest), fees, expenses, charges and
additional or contingent interest on obligations described in paragraphs (a)
through (y) above.
For purposes of determining compliance with this Section 6.01, the amount of any
Indebtedness denominated in any currency other than Dollars shall be calculated
based on customary currency exchange rates in effect, in the case of such
Indebtedness incurred on or prior to the Closing Date, on the Closing Date and,
in the case of such Indebtedness incurred after the Closing Date, on the date
that such Indebtedness was incurred; provided that if such Indebtedness is
incurred to refinance other Indebtedness denominated in a currency other than
Dollars (or in a different currency from the Indebtedness being refinanced), and
such refinancing would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such Dollar-denominated restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed (i) the outstanding principal amount of such
Indebtedness being refinanced plus (ii) the aggregate amount of fees,
underwriting discounts, premiums (including tender premiums), defeasance costs
and other costs and expenses incurred in connection with such refinancing. For
purposes of the foregoing, with respect to revolving Indebtedness, Parent may
elect to treat the full committed amount to be incurred at the date the
commitment becomes effective (or on the Closing Date if such effective date was
prior to the Closing Date).
SECTION 6.02. Liens
.
Create, incur, assume or permit to exist any Lien on any property or assets
(including stock or other securities of any person, including any Subsidiary) at
the time owned by it or on any income or revenues or rights in respect of any
thereof, except the following (collectively, “Permitted Liens”):
(a)    (i) Liens existing on the Closing Date; provided that any Liens securing
Indebtedness in excess of $2,000,000 individually or $10,000,000 in the
aggregate shall be permitted under this paragraph (a) only to the extent such
Lien is set forth on Schedule 6.02, and (ii) any modifications, replacements,
renewals or extensions thereof; provided, that such Liens shall secure only
those obligations that they secure on the Closing Date (and any Permitted
Refinancing Indebtedness in respect of such obligations permitted by Section
6.01(a)) and shall not subsequently apply to any other property or assets of
Parent or any Subsidiary other than (A) after-acquired property that is affixed
or incorporated into the property covered by such Lien, and (B) proceeds and
products thereof;
(b)    Liens on Collateral securing (i) the Secured Obligations,
(ii) Incremental Equivalent Debt; provided that such Liens shall be subject to
the First Lien Intercreditor Agreement, and (iii) Indebtedness incurred pursuant
to Section 6.01(q)(i); provided that (x) such Liens shall apply only to the
property or assets of the applicable obligors under such facility and (y) such
Liens shall be Junior Liens;
(c)    Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Subsidiary, in each
case after the Closing Date (other than Liens on the Equity Interests of any
Person that becomes a Subsidiary); provided that (i) such Lien was not created
in contemplation of such acquisition or such Person becoming a Subsidiary,
(ii) such Lien does not extend to or cover any other assets or property (other
than the proceeds or products thereof and other than after-acquired property
subject to a Lien securing Indebtedness and other obligations incurred prior to
such time and which Indebtedness and other obligations are permitted hereunder
that require or include, pursuant to their terms at such time, a pledge of
after-acquired property, it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition), and (iii) the Indebtedness secured thereby is
permitted under Section 6.01);
(d)    Liens for Taxes, assessments or other governmental charges or levies not
yet delinquent or that are being contested in compliance with Section 5.03;
(e)    Liens imposed by law, including landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, construction or other like Liens,
securing obligations that are not overdue by more than 30 days or that are being
contested in good faith by appropriate proceedings and in respect of which, if
applicable, Parent or any Subsidiary shall have set aside on its books reserves
in accordance with GAAP;





--------------------------------------------------------------------------------





(f)    (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and (ii)
pledges and deposits and other Liens securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to Parent or any Subsidiary;
(g)    deposits and other Liens to secure the performance of bids, trade
contracts (other than for Indebtedness), leases (other than Capital Lease
Obligations), statutory obligations, surety and appeal bonds, performance and
return of money bonds, bids, leases, government contracts, trade contracts,
agreements with utilities, and other obligations of a like nature (including
letters of credit in lieu of any such bonds or to support the issuance thereof)
outstanding on the Closing Date or incurred in the ordinary course of business
(whether or not consistent with past practices), including those incurred to
secure health, safety and environmental obligations in the ordinary course of
business;
(h)    zoning restrictions, survey exceptions and such matters as an accurate
survey would disclose, easements, trackage rights, leases (other than Capital
Lease Obligations), licenses, special assessments, rights-of-way, covenants,
conditions, restrictions and declarations on or with respect to the use of Real
Property, servicing agreements, development agreements, site plan agreements and
other similar encumbrances incurred in the ordinary course of business and title
defects or irregularities that are of a minor nature and that, in the aggregate,
do not interfere in any material respect with the ordinary conduct of the
business of Parent or any Subsidiary;
(i)    Liens securing Indebtedness and Permitted Refinancing Indebtedness
permitted by Section 6.01(i) (in each case limited to the assets financed with
such Indebtedness and any accessions thereto and the proceeds and products
thereof and related property; provided that individual financings provided by
one lender may be cross-collateralized to other financings provided by such
lender and incurred under Section 6.01(i));
(j)    Liens securing Indebtedness permitted under Section 6.01(i); provided
that (i) such Liens attach concurrently with or within 270 days after the
acquisition, construction, repair, replacement or improvement (as applicable) of
the property subject to such Liens, (ii) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness except for
accessions to such property and the proceeds and the products thereof and (iii)
with respect to Capital Lease Obligations, such Liens do not at any time extend
to or cover any assets (except for accessions to or proceeds of such assets)
other than the assets subject to such Capital Lease Obligations; provided,
further, that individual financings of equipment provided by one lender may be
cross-collateralized to other financings of equipment provided by such lender;
(k)    Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j) and notices of lis pendens and associated rights related to
litigation being contested in good faith by appropriate proceedings;
(l)    any interest or title of a lessor or sublessor under any leases or
subleases entered into by Parent or any Subsidiary in the ordinary course of
business;
(m)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks and other financial
institutions not given in connection with the issuance of Indebtedness, (ii)
relating to pooled deposits, sweep accounts, reserve accounts or similar
accounts of Parent or any Subsidiary to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of Parent or any
Subsidiary, including with respect to credit card chargebacks and similar
obligations or (iii) relating to purchase orders and other agreements entered
into with customers, suppliers or service providers of Parent or any Subsidiary
in the ordinary course of business;
(n)    Liens (i) arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights,
(ii) of a collection bank arising under Section 4-210 of the Uniform Commercial
Code in effect in the State of New York or similar provisions in similar codes,
statutes or laws in other jurisdictions on items in the course of collection,
(iii) attaching to commodity trading accounts or other commodity brokerage
accounts incurred in the ordinary course of business, (iv) in favor of banking
institutions arising as a matter of law encumbering deposits (including the
right of set-off) and which are within the general parameters customary in the
banking industry, and (v) encumbering reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts incurred in the ordinary course of business and not for
speculative purpose;
(o)    Liens securing obligations in respect of trade-related letters of credit,
bank guarantees or similar obligations permitted under Section 6.01(g) or (m)
and covering the property (or the documents of title in respect of such
property) financed by such letters of credit, bank guarantees or similar
obligations and the proceeds and products thereof;





--------------------------------------------------------------------------------





(p)    leases or subleases, licenses or sublicenses (including with respect to
intellectual property and software) granted to others in the ordinary course of
business not interfering in any material respect with the business of Parent and
its Subsidiaries, taken as a whole;
(q)    Liens solely on any cash earnest money deposits made by Parent or any
Subsidiary in connection with any letter of intent or purchase agreement in
respect of any Investment permitted hereunder;
(r)    Liens with respect to property or assets of any Subsidiary that is not a
Loan Party securing Indebtedness of a Subsidiary that is not a Loan Party
permitted under Section 6.01;
(s)    other Liens; provided that (i) at the time of the incurrence of such Lien
and after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing or would result therefrom and Parent shall be in Pro
Forma Compliance, (ii) the Indebtedness or other obligations secured by such
Lien are otherwise permitted by this Agreement, and (iii) if such Liens extend
to all or any portion of the Collateral, such Liens shall be Junior Liens;
(t)    Liens arising from precautionary Uniform Commercial Code financing
statements or consignments entered into in connection with any transaction
otherwise permitted under this Agreement;
(u)    Liens on Equity Interests in (i) joint ventures securing obligations of
such joint ventures or pursuant to the relevant joint venture agreement or
arrangement or (ii) Unrestricted Subsidiaries securing obligations of such
Unrestricted Subsidiaries;
(v)    Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;
(w)    Liens securing insurance premiums financing arrangements; provided, that
such Liens are limited to the applicable unearned insurance premiums;
(x)    Liens in favor of any Loan Party; provided, that if any such Lien shall
cover any Collateral, the holder of such Lien shall execute and deliver to the
Administrative Agent a subordination agreement in the form and substance
reasonably satisfactory to the Administrative Agent;
(y)    Liens securing Specified Prepayment Debt permitted by Section 6.01(r) and
any Permitted Refinancing Indebtedness in respect thereof; provided that, (i) if
such Liens are (or are intended to be) junior to the Liens securing the
Obligations, such Liens shall be Junior Liens and (ii) if such Liens are (or are
intended to be) pari passu with the Liens securing the Obligations, such Liens
shall be Other First Liens;
(z)    other Liens with respect to property or assets of Parent or any
Subsidiary securing obligations in an aggregate principal amount outstanding at
any time not to exceed $90,000,000; provided that if such Liens extend to all or
any portion of the Collateral, such Liens shall be Junior Liens;
(aa)    any amounts held by a trustee in the funds and accounts under an
indenture securing any revenue bonds issued for the benefit of Parent or any
Subsidiary;
(bb)    Settlement Liens;
(cc)    non-consensual Liens (not incurred in connection with borrowed money) on
equipment of Parent or any Subsidiary granted in the ordinary course of business
to the client of Parent or such Subsidiary at which such equipment is located;
and
(dd)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods.
Notwithstanding anything to the contrary, no Loan Party shall create, incur,
assume or permit to exist any Lien pursuant to clauses (b)(iii), (s), (u) (to
the extent securing borrowed money), (y) or (z) of this Section 6.02 (other than
Liens securing Indebtedness not in excess of $30,000,000 in the aggregate) on
any property or assets of such Loan Party a security interest in which is not
granted to secure the Obligations or a security interest therein to secure the
Obligations is not perfected or not first priority due to operation of the
Agreed Security Principles.





--------------------------------------------------------------------------------





SECTION 6.03. [Reserved]
.
SECTION 6.04. Investments, Loans and Advances
.
Purchase, hold or acquire (including pursuant to any merger, consolidation or
amalgamation with a person that is not a Wholly-Owned Subsidiary immediately
prior to such merger, consolidation or amalgamation) any Equity Interests,
evidences of Indebtedness or other securities of, make or permit to exist any
loans or advances to or Guarantees of the obligations of, or make or permit to
exist any investment or any other interest in (each, an “Investment”), any other
person, except:
(a)     (i) Investments existing on, or contractually committed as of, the
Closing Date, provided that any Investments in excess of $2,000,000 individually
or $10,000,000 in the aggregate shall be permitted under this paragraph (a) only
to the extent such Investment is set forth on Schedule 6.04 and (ii) any
extensions, renewals or reinvestments thereof, so long as the aggregate amount
of all Investments pursuant to this paragraph (a) is not increased at any time
above the amount of such Investment existing or committed on the Closing Date
(other than pursuant to an increase as required by the terms of any such
Investment as in existence on the Closing Date as described on Schedule 6.04);
(b)    (i) Investments in any Loan Party, (ii) Investments by any Subsidiary
that is not a Loan Party in any other Subsidiary that is not a Loan Party and
(iii) Investments by any Loan Party in any Subsidiary that is not a Loan Party;
provided that the aggregate amount of Investments outstanding at any time
pursuant to this clause (iii) shall not exceed the greater of (X) $80,000,000
and (Y) at the time of any Investment under this clause (iii), 40% of EBITDA on
a Pro Forma Basis for the most recently ended Test Period;
(c)    Permitted Investments and Investments that were Permitted Investments
when made;
(d)    Investments arising out of the receipt by Parent or any Subsidiary of
noncash consideration for the sale of assets permitted under Section 6.05 (other
than Section 6.05(f));
(e)    loans and advances to officers, directors, employees or consultants of
Parent or any Subsidiary (i) in the ordinary course of business not to exceed
$25,000,000 in the aggregate at any time outstanding (calculated without regard
to write downs or write offs thereof), (ii) in respect of payroll payments and
expenses in the ordinary course of business and (iii) in connection with such
person’s purchase of Equity Interests of Parent;
(f)    accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;
(g)    Swap Agreements that are not entered into for speculative purposes;
(h)    [reserved];
(i)    Investments resulting from pledges and deposits under Sections 6.02(f),
(g), (j) and (p);
(j)    other Investments in an aggregate amount (valued at the time of the
making thereof, and without giving effect to any write-downs or write-offs
thereof) not to exceed (i) the greater of (X) $100,000,000 and (Y) at the time
of any Investment pursuant to this paragraph (j), 50% of the EBITDA on a Pro
Forma Basis for the Test Period most recently ended (plus any returns actually
received by the respective investor in respect of investments theretofore made
by it pursuant to this paragraph (j)) plus (ii) the portion, if any, of the
Cumulative Credit on the date of such election that Parent elects to apply to
this Section 6.04(j)(ii), such election to be specified in a written notice of a
Responsible Officer of Parent calculating in reasonable detail the amount of
Cumulative Credit immediately prior to such election and the amount thereof
elected to be so applied; provided that if any Investment pursuant to this
paragraph (j) is made in any person that is not a Loan Party at the date of the
making of such Investment and such person becomes a Loan Party after such date,
such Investment shall thereafter be deemed to have been made pursuant to
paragraph (b)(i) above and shall cease to have been made pursuant to this
paragraph (j) for so long as such person continues to be a Loan Party;
(k)    Investments constituting Permitted Business Acquisitions;





--------------------------------------------------------------------------------





(l)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by Parent or a Subsidiary as a result of a foreclosure by
Parent or any of the Subsidiaries with respect to any secured Investments or
other transfer of title with respect to any secured Investment in default;
(m)    Investments of a Subsidiary acquired after the Closing Date or of an
entity merged into Parent or merged into or consolidated with a Subsidiary after
the Closing Date, in each case, (i) to the extent such acquisition, merger or
consolidation was or is permitted under this Section 6.04 or 6.05 and (ii) to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger, consolidation or amalgamation and were
in existence on the date of such acquisition, merger, consolidation or
amalgamation;
(n)    Guarantees of operating leases (other than Capital Lease Obligations) or
of other obligations of Subsidiaries that do not constitute Indebtedness, in
each case entered into by Parent or any Subsidiary in the ordinary course of
business;
(o)    Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;
(p)    advances in the form of a prepayment of expenses, so long as such
expenses are being paid in accordance with customary trade terms of Parent or
such Subsidiary;
(q)    Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other persons;
(r)    purchases and acquisitions of inventory, supplies, materials and
equipment or purchases of contract rights or licenses or leases of intellectual
property in each case in the ordinary course of business, to the extent such
purchases and acquisitions constitute Investments;
(s)    Investments received substantially contemporaneously in exchange for, or
the payment for which is made with, Qualified Equity Interests of Parent;
provided that neither such Investments nor such issuance of Qualified Equity
Interests shall be included in any determination of the Cumulative Credit;
(t)    any Investment (i) deemed to exist as a result of a Subsidiary that is
not a Loan Party distributing a note or other intercompany debt to a parent of
such Subsidiary that is a Loan Party (to the extent there is no cash
consideration or services rendered for such note), and (ii) consisting of
intercompany current liabilities in connection with the cash management, tax and
accounting operations of Parent and the Subsidiaries;
(u)    Investments in joint ventures and Similar Businesses in an aggregate
amount (valued at the time of the making thereof, and without giving effect to
any write downs or write offs thereof) not to exceed the greater of (X)
$150,000,000 and (Y) at the time of any Investment pursuant to this paragraph
(u), 75.0% of EBITDA on a Pro Forma Basis for the most recently ended Test
Period (plus any returns actually received by the respective investor in respect
of investments theretofore made by it pursuant to this paragraph (u)); provided
that if any Investment pursuant to this paragraph (u) is made in any person that
is not a Loan Party at the date of the making of such Investment and such person
becomes a Loan Party after such date, such Investment shall thereafter be deemed
to have been made pursuant to paragraph (b)(i) above and shall cease to have
been made pursuant to this paragraph (u) for so long as such person continues to
be a Loan Party; and
(v)    Investments arising in the ordinary course of business as a result of any
Settlement, including Investments in and of Settlement Assets.
Any Investment in any person other than a Loan Party that is otherwise permitted
by this Section 6.04 may be made through intermediate Investments in
Subsidiaries that are not Loan Parties and such intermediate Investments shall
be disregarded for purposes of determining the outstanding amount of Investments
pursuant to any clause set forth above (i.e., such Investment shall not be
counted twice).
SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions
.
Merge into, or consolidate or amalgamate with any other person, or permit any
other person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
any part of its assets





--------------------------------------------------------------------------------





(whether now owned or hereafter acquired), and including any disposition of
property to a Delaware Divided LLC pursuant to a Delaware LLC Division, or
issue, sell, transfer or otherwise dispose of any Equity Interests of any
Subsidiary, or purchase, lease or otherwise acquire (in one transaction or a
series of transactions) all or any substantial part of the assets of any other
person, except that this Section shall not prohibit:
(a)    (i) the purchase and sale of inventory, or the sale of receivables in
connection with the settlement or compromise thereof, in each case, in the
ordinary course of business by Parent or any Subsidiary, (ii) the acquisition or
lease (pursuant to an operating lease) of any other asset in the ordinary course
of business by Parent or any Subsidiary or, with respect to operating leases,
otherwise for fair market value on market terms (as determined in good faith by
Parent), (iii) the sale of surplus, obsolete, damaged or worn out equipment or
other property in the ordinary course of business by Parent or any Subsidiary or
(iv) the sale or disposition of Permitted Investments in the ordinary course of
business;
(b)    if at the time thereof and immediately after giving effect thereto no
Event of Default shall have occurred and be continuing or would result
therefrom, (i) the merger, consolidation or amalgamation of any Subsidiary into
or with the Borrower in a transaction in which the Borrower is the survivor,
(ii) the merger, consolidation or amalgamation of any Subsidiary into or with
any Subsidiary Loan Party in a transaction in which the surviving or resulting
entity is or becomes a Subsidiary Loan Party and, in the case of each of clauses
(i) and (ii), no person other than Parent or a Subsidiary Loan Party receives
any consideration, (iii) the merger, consolidation or amalgamation of any
Subsidiary that is not a Loan Party into or with any other Subsidiary that is
not a Loan Party, (iv) the liquidation or dissolution or change in form of
entity of any Subsidiary if Parent determines in good faith that such
liquidation, dissolution or change in form is in the best interests of Parent
and is not materially disadvantageous to the Lenders and L/C Issuers or (v) any
Subsidiary may merge, consolidate or amalgamate into or with any other person in
order to effect an Investment permitted pursuant to Section 6.04 so long as the
continuing or surviving person shall be a Subsidiary, which shall be a Loan
Party if the merging, consolidating or amalgamating Subsidiary was a Loan Party
and which together with each of its Subsidiaries shall have complied with the
requirements of Section 5.10;
(c)    Investments permitted by Section 6.04, Permitted Liens, and Restricted
Payments permitted by Section 6.06;
(d)    the sale of defaulted receivables in the ordinary course of business and
not as part of an accounts receivables financing transaction;
(e)    sales, transfers, leases, licenses or other dispositions of assets not
otherwise permitted by this Section 6.05; provided, that (i) no Default or Event
of Default exists or would result therefrom, (ii) immediately after giving
effect thereto, Parent shall be in Pro Forma Compliance, (iii) the Net Proceeds
thereof are applied in accordance with Section 2.12(b), and (iv) in the case of
a sale, transfer or other disposition of assets in excess of $10,000,000, at
least 75% of the consideration therefor shall be received in cash at the time of
consummation of such transaction; provided, that for purposes of subclause (iv),
the following shall be deemed to be cash: (1) the amount of any liabilities (as
shown on Parent’s or any Subsidiary’s most recent balance sheet or in the notes
thereto) Parent or any Subsidiary (other than liabilities that are by their
terms subordinated to the Obligations) that are assumed by the transferee of any
such assets, (2) any notes or other obligations or other securities or assets
received by Parent or such Subsidiary from such transferee that are converted by
Parent or such Subsidiary into cash within 180 days of the receipt thereof (to
the extent of the cash received), (3) any Designated Non-Cash Consideration
received by Parent or any of its Subsidiaries in such Asset Sale having an
aggregate fair market value (as determined in good faith by Parent), taken
together with all other Designated Non-Cash Consideration received pursuant to
this subclause (3) that is at that time outstanding, not to exceed, at the time
of receipt of such consideration, the greater of (X) $30,000,000 and (Y) 15.0%
of EBITDA on a Pro Forma Basis for the most recently ended Test Period (with the
fair market value of each item of Designated Non-Cash Consideration being
measured at the time received and without giving effect to subsequent changes in
value) and (4) with respect to any lease of assets by Parent or a Subsidiary
that constitutes a disposition, receipt of lease payments over time on market
terms (as determined in good faith by Parent) where the payment consideration is
at least 75% cash consideration;
(f)    Permitted Business Acquisitions (including any merger, consolidation or
amalgamation in order to effect a Permitted Business Acquisition); provided,
that (i) following any such merger, consolidation or amalgamation involving the
Borrower, the Borrower is the surviving entity, as applicable and (ii) following
any such merger, consolidation or amalgamation involving Parent, Parent is the
surviving entity, as applicable;
(g)    leases, licenses, or subleases or sublicenses of any real or personal
property in the ordinary course of business;
(h)    any exchange of assets for services and/or other assets of comparable or
greater value; provided, that (i) at least 90% of the consideration received by
the transferor consists of assets that will be used in a business or business
activity permitted hereunder, (ii) in the event of a swap with a fair market
value (as determined in good faith by Parent) in excess of $20,000,000,





--------------------------------------------------------------------------------





the Administrative Agent shall have received a certificate from a Responsible
Officer of Parent with respect to such fair market value and (iii) in the event
of a swap with a fair market value (as determined in good faith by Parent) in
excess of $50,000,000, such exchange shall have been approved by at least a
majority of the Board of Directors of Parent; provided, further, that (A) no
Default or Event of Default exists or would result therefrom, (B) immediately
after giving effect thereto, Parent shall be in Pro Forma Compliance, and (C)
the Net Proceeds, if any, thereof are applied in accordance with Section
2.12(b);
(i)    any disposition of Equity Interests of a Subsidiary pursuant to an
agreement or other obligation with or to a person (other than the Borrower and
its Subsidiaries) from whom such Subsidiary was acquired or from whom such
Subsidiary acquired its business and assets (having been newly formed in
connection with such acquisition), made as part of such acquisition and in each
case comprising all or a portion of the consideration in respect of such sale or
acquisition;
(j)    any disposition in the ordinary course of business, including disposition
in connection with any Settlement, dispositions of Settlement Assets, Merchant
Agreements and dispositions of Investments in joint ventures to the extent
required by, or made pursuant to buy/sell arrangements between the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements; and
(k)    if at the time thereof and immediately after giving effect thereto no
Event of Default shall have occurred and be continuing or would result
therefrom, the merger, consolidation or amalgamation of Parent with or into any
other Person; provided that (i) Parent shall be the continuing or surviving
Person or (ii) if the Person formed by or surviving any such merger,
consolidation or amalgamation is not Parent (any such Person, a “Successor
Parent”), (1) the Successor Parent shall be a corporation organized or existing
under the laws of the United States, any State thereof or Puerto Rico, (2) the
Successor Parent shall expressly assume all the obligations of Parent under this
Agreement and the other Loan Documents to which Parent is a party pursuant to a
supplement, amendment or restatement hereto or thereto in form reasonably
satisfactory to the Administrative Agent, (3) Parent shall have given notice to
the Lenders of the proposed transaction at least ten (10) Business Days (or such
shorter period agreed to by the Administrative Agent) prior to the consummation
thereof, (4) the Administrative Agent shall have received all documentation and
other information (including the Beneficial Ownership Certification) required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act and the
Beneficial Ownership Regulation, that has been requested at least five (5)
Business Days prior to the consummation of the proposed transaction, (5) the
Borrower shall have delivered to the Administrative Agent an officer’s
certificate stating that such merger or consolidation and such supplement,
amendment or restatement to this Agreement or any Loan Document comply with this
Agreement and (6) if requested by the Administrative Agent, the Borrower shall
have delivered to the Administrative Agent an opinion of counsel in form and
substance reasonably satisfactory to the Administrative Agent covering such
matters reasonably requested by the Administrative Agent; provided, further,
that if the foregoing are satisfied, the Successor Parent, will succeed to, and
be substituted for, Parent under this Agreement.
Notwithstanding anything to the contrary contained above in this Section 6.05,
no sale, transfer or other disposition of assets shall be permitted by this
Section 6.05 (other than sales, transfers, leases, licenses or other
dispositions to Loan Parties or pursuant to Section 6.05(c)) unless such
disposition is for fair market value (as determined in good faith by Parent).
SECTION 6.06. Restricted Payments
.
Declare or pay any dividend or make any other distribution (by reduction of
capital or otherwise), whether in cash, property, securities or a combination
thereof, with respect to any of its Equity Interests (other than dividends and
distributions on Equity Interests payable solely by the issuance of additional
Equity Interests (other than Disqualified Stock) of the person paying such
dividends or distributions) or directly or indirectly redeem, purchase, retire
or otherwise acquire for value (or permit any Subsidiary to purchase or acquire)
any of its Equity Interests or set aside any amount for any such purpose (other
than through the issuance of additional Equity Interests (other than
Disqualified Stock) of the person redeeming, purchasing, retiring or acquiring
such shares) (the foregoing, “Restricted Payments”); provided, however, that:
(a)    any Subsidiary may make Restricted Payments to Parent or to any
Wholly-Owned Subsidiary of Parent;
(b)    any Subsidiary that is not a Wholly-Owned Subsidiary of Parent may make
Restricted Payments to Parent, any Subsidiary that is a direct or indirect
parent of such Subsidiary and to each other owner of Equity Interests of such
Subsidiary on a pro rata basis (or more favorable basis from the perspective of
Parent or such Subsidiary) based on their relative ownership interests;
(c)    Parent may purchase or redeem its Equity Interests (including related
stock appreciation rights or similar securities) held by then present or former
directors, consultants, officers or employees of Parent or any Subsidiary or by
any Plan upon





--------------------------------------------------------------------------------





such person’s death, disability, retirement or termination of employment or
under the terms of any such Plan or any other agreement under which such Equity
Interests or related rights were issued; provided, that the aggregate amount of
such purchases or redemptions under this paragraph (c) shall not exceed in any
fiscal year (1) $15,000,000, plus (2) (x) the amount of net proceeds contributed
to or received by Parent during such calendar year from sales of Equity
Interests of Parent to directors, consultants, officers or employees of Parent
or any Subsidiary in connection with customary employee compensation and
incentive arrangements, to the extent such net proceeds are not included in the
calculation of Cumulative Credit, and (y) the amount of net proceeds of any
key-man life insurance policies received during such calendar year which, if not
used in any year, may be carried forward to any subsequent calendar year,
subject, with respect to unused amounts from clause (1) of this proviso that are
carried forward, to an overall limit in any fiscal year of $25,000,000; and
provided, further, that cancellation of Indebtedness owing to Parent or any
Subsidiary from members of management of Parent or any Subsidiary in connection
with a repurchase of Equity Interests of Parent will not be deemed to constitute
a Restricted Payment for purposes of this Section 6.06;
(d)    (i) noncash repurchases of Equity Interests deemed to occur upon exercise
of stock options if such Equity Interests represent a portion of the exercise
price of such options and (ii) payments in cash, in lieu of the issuance of
fractional shares, upon the exercise of warrants or upon the conversion or
exchange of Equity Interests of any such person;
(e)    Restricted Payments may be made in an aggregate amount equal to the
portion, if any, of the Cumulative Credit on such date that Parent elects to
apply to this Section 6.06(e), such election to be specified in a written notice
of a Responsible Officer of Parent calculating in reasonable detail the amount
of Cumulative Credit immediately prior to such election and the amount thereof
elected to be so applied;
(f)    dividends on the common stock of Parent not to exceed, in any fiscal
quarter, $0.10 per share (as adjusted for stock splits, reserve stock splits or
share recapitalizations after the Closing Date); it being understood that unused
amounts shall not carry over to any future quarters;
(g)    Restricted Payments in an aggregate amount not to exceed $70,000,000;
(h)    the payment of dividends by Parent within 60 days after the date of
declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Section 6.06; and
(i)    the declaration and payment of dividends or distributions to holders of
any class or series of Disqualified Stock of Parent or any of its Subsidiaries
issued or incurred in accordance with Section 6.01;
provided that, in the case of paragraphs (e), (f) and (g), no Default or Event
of Default shall have occurred and be continuing or would result therefrom.
SECTION 6.07. Transactions with Affiliates
.
(w)Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates or any known direct or indirect holder of 10% or more of any
class of Equity Interests of Parent in a transaction involving aggregate
consideration in excess of $20,000,000 or make payment of, monitoring,
consulting, management, transaction, advisory or similar fees to the Sponsor,
unless such transaction is (i) otherwise required under this Agreement or (ii)
upon terms no less favorable to Parent or such Subsidiary, as applicable, than
would be obtained in a comparable arm’s-length transaction with a person that is
not an Affiliate. For purposes of this Section 6.07, any transaction with any
Affiliate or any such 10% holder shall be deemed to have satisfied the standard
set forth in clause (ii) of the immediately preceding sentence if such
transaction is so determined and approved by a majority of the Disinterested
Directors of the Board of Directors of Parent.
(x)The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement:
(i)any issuance of Qualified Equity Interests of Parent;
(ii)any payments, awards or grants in cash or otherwise pursuant to, or the
funding of, employment arrangements, equity purchase agreements, stock options
and stock ownership plans approved by the Board of Directors of Parent;
(iii)(x) loans or advances to employees or consultants of Parent or any
Subsidiary in accordance with Section 6.04(e) or (y) cancellation of such loans
or advance that are (1) approved by a majority of the Disinterested Directors of
the Board of Directors of Parent in good faith and (2) made in compliance with
applicable law;
(iv)transactions between or among Parent and/or one or more Subsidiaries or any
person that becomes a Subsidiary as a result of such transaction (including via
merger, consolidation or amalgamation in which a Subsidiary is the surviving
entity);





--------------------------------------------------------------------------------





(v)the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of Parent and the Subsidiaries in
the ordinary course of business;
(vi)(i) transactions pursuant to agreements and arrangements in existence on the
Closing Date; provided that any transactions involving aggregate consideration
in excess of $5,000,000 shall be permitted under this clause (vi) only to the
extent such transaction is described on Schedule 6.07, and (ii) any amendment
thereto or replacement thereto to the extent such amendment or replacement is
not adverse to the Lenders and L/C Issuers when taken as a whole in any material
respect (as determined in good faith by Parent);
(vii)(A) any employment agreements entered into by Parent or any Subsidiary in
the ordinary course of business, (B) any subscription agreement or similar
agreement pertaining to the repurchase of Equity Interests pursuant to put/call
rights or similar rights with employees, officers or directors, and (C) any
employee compensation, benefit plan or arrangement, any health, disability or
similar insurance plan which covers employees, and any reasonable employment
contract and transactions pursuant thereto;
(viii)Restricted Payments permitted under Section 6.06;
(ix)payments by Parent or any Subsidiary to the Sponsor made for any financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities, including in connection with acquisitions or
divestitures, which payments are approved by the majority of the Board of
Directors of Parent, or a majority of the Disinterested Directors of Parent, in
good faith;
(x)any transaction in respect of which Parent delivers to the Administrative
Agent (for delivery to the Lenders and L/C Issuers) a letter addressed to the
Board of Directors of Parent from an accounting, appraisal or investment banking
firm, in each case of nationally recognized standing that is (A) in the good
faith determination of Parent qualified to render such letter and (B) reasonably
satisfactory to the Administrative Agent, which letter states that (i) such
transaction is on terms that are no less favorable to Parent or such Subsidiary,
as applicable, than would be obtained in a comparable arm’s-length transaction
with a person that is not an Affiliate or (ii) such transaction is fair to
Parent or such Subsidiary, as applicable, from a financial point of view;
(xi)transactions with any person (other than an Unrestricted Subsidiary) that is
an Affiliate solely by reason of the ownership of the Equity Interests in such
person by Parent or any Subsidiary;
(xii) commercial transactions with customers, clients, suppliers, or purchasers
or sellers of goods or services, in each case, in the ordinary course of
business and otherwise in compliance with the terms of this Agreement that are
fair to Parent and the Subsidiaries;
(xiii)transactions between Parent or any Subsidiary and any person, a director
of which is also a director of Parent; provided that (A) such director abstains
from voting as a director of Parent on any matter involving such other person
and (B) such person is not an Affiliate of Parent for any reason other than such
director’s acting in such capacity;
(xiv)transactions permitted by, and complying with, the provisions of Section
6.04(b), 6.04(n), 6.05(b) or Section 6.06;
(xv)investments by the Sponsor in securities of Parent or any Subsidiary so long
as (A) the investment is being offered generally to other investors on the same
or more favorable terms and (B) the investment constitutes less than 5.0% of the
outstanding issue amount of such class of securities; and
(xvi)transactions with Popular, Inc. and its Affiliates contemplated under any
contract or agreement as in effect as of the Closing Date and described on
Schedule 6.07, any service addendum, statement of work or any written
instructions entered into from time to time to provide services pursuant to the
MSA and any service riders entered into from time to time to provide optional
services pursuant to the Amended and Restated ATH Network Participation
Agreement dated as of September 30, 2010 between Parent and Popular, and any
amendment thereto or similar agreements which may be entered into from time to
time thereafter; provided, however, any future amendment to any such existing
agreement or under any similar agreement entered into after the Closing Date
shall only be permitted by this clause (xvi) to the extent that (x) such
amendment or similar agreements are entered into in the ordinary course of
business, (y) the terms of any such amendment or similar agreements are on terms
that are no less favorable to Parent or such Subsidiary, as applicable, than
would be obtained in a comparable arm’s-length transaction with a person that is
not an Affiliate or (z) the terms of any such existing agreement together with
all amendments thereto, taken as a whole, or new agreements are not otherwise
more disadvantageous to the Lenders and L/C Issuers in any material respect than
the original agreement as in effect on the Closing Date.


SECTION 6.08. Line of Business
.
Notwithstanding any other provisions hereof, engage at any time in any business
or business activity other than any business or business activity conducted by
Parent and the Subsidiaries on the Closing Date and any business or business
activities incidental or related thereto, or any business or activity that is
reasonably similar or complementary thereto or a reasonable extension,
development or expansion thereof or ancillary thereto.





--------------------------------------------------------------------------------





SECTION 6.09. Limitation on Payments and Modifications of Certain Indebtedness;
Modifications of Organization Documents.


(y)Amend or modify in any manner materially adverse to the Lenders and L/C
Issuers taken as a whole (as determined in good faith by Parent), or grant any
waiver or release under or terminate in any manner (if such granting or
termination shall be materially adverse to the Lenders and L/C Issuers taken as
a whole (as determined in good faith by Parent)), the Organization Documents of
any Loan Party.
(z)Make, or agree or offer to pay or make, directly or indirectly, any payment
or other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on the loans under any Indebtedness of
Parent or any Subsidiary that is expressly subordinate to the Obligations, or is
secured by Junior Liens on the Collateral, or any Indebtedness that Refinances
the foregoing pursuant to clause (i) below (“Junior Financing”), or any payment
or other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination in respect of any Junior
Financing, except for (i) Refinancings with Permitted Refinancing Indebtedness,
(ii) payments of regularly scheduled interest and fees due thereunder, other
non-accelerated and non-principal payments thereunder, scheduled payments
thereon necessary to avoid the Junior Financing to constitute “applicable high
yield discount obligations” within the meaning of Section 163(i)(1) of the Code,
and payment of principal on the scheduled maturity date of any Junior Financing,
(iii) the conversion or exchange of any Junior Financing to Equity Interests
(other than Disqualified Stock) of Parent, and (iv) so long as no Default or
Event of Default has occurred and is continuing or would result therefrom,
payments or distributions in respect of Junior Financings prior to their
scheduled maturity made, in an aggregate amount, not to exceed (x) $55,000,000
plus (y) the portion, if any, of the Cumulative Credit on the date of such
election that Parent elects to apply to this Section 6.09(b)(iv), such election
to be specified in a written notice of a Responsible Officer of Parent
calculating in reasonable detail the amount of Cumulative Credit immediately
prior to such election and the amount thereof elected to be applied.
(aa)Amend or modify, or permit the amendment or modification of, any provision
of Junior Financing that constitutes Material Indebtedness or any agreement,
document or instrument evidencing or relating thereto, other than amendments or
modifications that (i) are not materially adverse to Lenders and L/C Issuers
taken as a whole (as determined in good faith by Parent) and that do not affect
the subordination or payment provisions thereof (if any) in a manner adverse to
the Lenders and L/C Issuers taken as a whole (as determined in good faith by
Parent) or (ii) otherwise comply with the definition of “Permitted Refinancing
Indebtedness.”


SECTION 6.10. Financial Performance Covenant
.
With respect to Term A Loans and Revolving Facility Loans only, permit the Total
Secured Net Leverage Ratio on the last day of any fiscal quarter to exceed (i)
in the case of any fiscal quarter ending on or prior to September 30, 2020, 4.25
to 1.00 and (ii) in the case of any fiscal quarter ending thereafter, 4.00 to
1.00; provided, that, at the option of Parent, for each of the four fiscal
quarters immediately following a Material Acquisition, commencing with the
fiscal quarter in which such Material Acquisition was consummated (such period
of increase, the “Leverage Increase Period”), the ratio set forth above shall be
increased by 0.50; provided, further that there shall only be one (1) Leverage
Increase Period.
SECTION 6.11. Limitation on Dividend Blockers and Other Negative Pledges.


Permit (i) any Material Subsidiary to enter into any agreement or instrument
that by its terms restricts the payment of dividends or distributions or the
making of cash advances to Parent or any Subsidiary that is a direct or indirect
parent of such Subsidiary or (ii) any Loan Party to enter into any agreement or
instrument that by its terms restricts the granting of Liens by such Loan Party
pursuant to the Security Documents, in each case other than those arising under
any Loan Document, except, in each case, restrictions existing by reason of:
(ab)restrictions imposed by applicable law;
(ac)contractual encumbrances or restrictions in effect on the Closing Date under
Indebtedness existing on the Closing Date and set forth on Schedule 6.01, or any
agreements related to any Permitted Refinancing Indebtedness in respect of any
such Indebtedness that does not materially expand the scope of any such
encumbrance or restriction;
(ad)customary provisions in joint venture agreements and other similar
agreements entered into in the ordinary course of business;
(ae)any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;





--------------------------------------------------------------------------------





(af)any restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Section 6.01(h), (i) or (q)) or Permitted Refinancing Indebtedness
in respect thereof, in each case, to the extent such restrictions are not more
restrictive, taken as a whole, than the restrictions contained in the Loan
Documents;
(ag)customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;
(ah)customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;
(ai)customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;
(aj)customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;
(ak)customary restrictions and conditions contained in the document relating to
any Lien, so long as (1) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien and (2) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 6.09;
(al)customary net worth provisions contained in Real Property leases entered
into by Parent or any Subsidiary so long as Parent has determined in good faith
that such net worth provisions would not reasonably be expected to impair the
ability of Parent and its Subsidiaries to meet their ongoing obligations;
(am)any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary;
(an)restrictions in agreements representing Indebtedness permitted under Section
6.01 of a Subsidiary that is not a Loan Party;
(ao)customary restrictions on leases, subleases, licenses or Equity Interests or
asset sale agreements otherwise permitted hereby as long as such restrictions
relate to the Equity Interests and assets subject thereto;
(ap)restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;
(aq)any encumbrances or restrictions of the type referred to in Sections
6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(a) through (o) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of Parent, no more restrictive with
respect to such dividend and other payment restrictions than those contained in
the dividend or other payment restrictions prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.


SECTION 6.12. No Other “Designated Senior Debt”
.
Designate, or permit the designation of, any Indebtedness as “Designated Senior
Debt” or any other similar term for the purpose of the definition of the same or
the subordination provisions contained in any indenture governing any senior
subordinated notes permitted to be incurred hereunder that constitute Material
Indebtedness other than (a) the Obligations under this Agreement and the other
Loan Documents, (b) any Permitted Refinancing Indebtedness thereof and (c) any
series of Other First Lien Debt.
SECTION 6.13. Changes in Fiscal Year
.
Permit the fiscal year of Parent to end on a day other than December 31;
provided, however, that Parent may, upon written notice to the Administrative
Agent, change its fiscal year to end on any other day reasonably acceptable to
the Administrative Agent, in which either case, Parent and the Administrative
Agent will, and are hereby authorized by the Lenders and L/C Issuers to, make
any adjustments to this Agreement that are necessary to reflect such change in
fiscal year.


ARTICLE VII


EVENTS OF DEFAULT


SECTION 7.01. Events of Default
.
In case of the happening of any of the following events (each, an “Event of
Default”):





--------------------------------------------------------------------------------





(a)    any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or any certificate or document delivered
pursuant hereto or thereto shall prove to have been false or misleading in any
material respect when so made or deemed made;
(b)    default shall be made in the payment of any principal of any Loan or any
L/C Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or by acceleration
thereof or otherwise;
(c)    default shall be made in the payment of any interest on any Loan or on
any L/C Obligation or in the payment of any Fee or any other amount (other than
an amount referred to in paragraph (b) above) due under any Loan Document, when
and as the same shall become due and payable, and such default shall continue
unremedied for a period of five Business Days;
(d)    default shall be made in the due observance or performance by Parent or
the Borrower of any covenant, condition or agreement contained in
Section 5.01(a), 5.05(a) or 5.08 or in Article VI; provided that any Event of
Default under Section 6.10 shall not constitute an Event of Default with respect
to the Term B Loans (unless Term A Loans and Revolving Facility Loans have been
accelerated and the Revolving Facility Commitments have been terminated);
(e)    default shall be made in the due observance or performance by the any
Loan Party of any covenant, condition or agreement contained in any Loan
Document (other than those specified in paragraphs (b), (c) and (d) above) and
such default shall continue unremedied for a period of 30 days after (i) a
Responsible Officer of Parent becomes aware thereof of (ii) notice thereof from
the Administrative Agent to Parent (which notice will be given at the request of
any Lender);
(f)    (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
or (ii) Parent or any Material Subsidiary shall fail to pay the principal of any
Material Indebtedness at the stated final maturity thereof; provided that this
clause (f) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness;
(g)    there shall have occurred a Change of Control;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Parent or any Material Subsidiary, or of a substantial part of the
property or assets of Parent or any Material Subsidiary, under Title 11 of the
United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Parent or any Material Subsidiary or for a
substantial part of the property or assets of Parent or any Material Subsidiary
or (iii) the winding-up or liquidation of Parent or any Material Subsidiary
(other than as permitted hereunder); and such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;
(i)    Parent or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or the filing of any petition described in paragraph (h)
above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Parent or any
Material Subsidiary or for a substantial part of the property or assets of
Parent or any Material Subsidiary, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) become unable or admit
in writing its inability or fail generally to pay its debts as they become due;
(j)    the failure by Parent or any Material Subsidiary to pay one or more final
judgments aggregating in excess of $50,000,000 (to the extent not covered by
insurance), which judgments are not discharged or effectively waived or stayed
for a period of 60 consecutive days, or any action shall be legally taken by a
judgment creditor to levy upon assets or properties of Parent or any Material
Subsidiary to enforce any such judgment;
(k)    (i) a trustee shall be appointed by a United States district court to
administer any Plan, (ii) an ERISA Event or ERISA Events shall have occurred
with respect to any Plan or Multiemployer Plan, (iii) the PBGC shall institute
proceedings (including giving notice of intent thereof) to terminate any Plan or
Plans, (iv) Parent or any of its Subsidiaries or any ERISA





--------------------------------------------------------------------------------





Affiliate shall have been notified by the sponsor of a Multiemployer Plan that
such Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA or (v) Parent or any of its Subsidiaries shall
engage in any “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code) involving any Plan that would subject Parent or any of
its Subsidiaries to tax; and in each case in clauses (i) through (v) above, such
event or condition, together with all other such events or conditions, if any,
would reasonably be expected to have a Material Adverse Effect;
(l)    (i) any material provision of any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or (ii) any Security
Document, at any time after its execution and delivery, shall for any reason
(other than pursuant to the terms thereof) cease to create a valid Lien on any
material portion of the Collateral purported to be covered thereby (perfected as
or having the priority required by this Agreement or the relevant Security
Document and subject to such limitations and restrictions as are set forth
herein and therein), except to the extent that any such loss of perfection or
priority results from the limitations of foreign laws, rules and regulations as
they apply to pledges of Equity Interests in Subsidiaries or the application
thereof, or except from the failure of the Collateral Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Collateral Agreement; or
(m)    there shall have occurred an “EVERTEC Change of Control” (as defined in
the MSA) that results in the termination of the MSA by Popular and Banco Popular
de Puerto Rico in accordance with the terms of Section 1.31 thereof;
then, and in every such event (other than an event with respect to Parent or the
Borrower described in paragraph (h) or (i) above), and at any time thereafter
during the continuance of such event, the Administrative Agent, at the request
of the Required Lenders (provided, that in the case of an Event of Default under
Section 6.10, only the Required Covenant Lenders may so request), shall, by
notice to Parent, take any or all of the following actions, at the same or
different times: (i) terminate forthwith the Commitments, (ii) declare the Loans
then outstanding to be forthwith due and payable in whole or in part, whereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and any unpaid accrued Fees and all other liabilities
of the Borrower accrued hereunder and under any other Loan Document, shall
become forthwith due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding and (iii) demand cash collateral pursuant to Section
2.26; and in any event with respect to Parent or the Borrower described in
paragraph (h) or (i) above, the Commitments shall automatically terminate, the
principal of the Loans then outstanding, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrower accrued
hereunder and under any other Loan Document, shall automatically become due and
payable and the Administrative Agent shall be deemed to have made a demand for
Cash Collateral to the full extent permitted under Section 2.26, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding.
SECTION 7.02. Application of Funds.
After the exercise of remedies provided for in Section 7.01 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in
Section 7.01), any amounts received on account of the Obligations shall, subject
to the provisions of Sections 2.16 and 2.17, be applied by the Administrative
Agent in the following order:
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Section 2.18) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest and L/C
Participation Fees) payable to the Lenders and the L/C Issuer (including fees,
charges and disbursements of counsel to the respective Lenders and the L/C
Issuer (including fees and time charges for attorneys who may be employees of
any Lender or the L/C Issuer) arising under the Loan Documents and amounts
payable under Sections 2.16, 2.17 and 2.18, ratably among them in proportion to
the respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid L/C Participation Fees and interest on the Loans,
Unreimbursed L/C Disbursements and other Secured Obligations arising under the
Loan Documents, ratably among the Lenders and the L/C Issuer in proportion to
the respective amounts described in this clause Third payable to them;





--------------------------------------------------------------------------------





Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Unreimbursed L/C Disbursements and Secured
Obligations then owing under Swap Agreements and Cash Management Agreements,
ratably among the Lenders, the L/C Issuer and the Secured Parties in respect of
the Secured Cash Management Agreements and Secured Swap Agreements in proportion
to the respective amounts described in this clause Fourth held by them;
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.26 and 2.27; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
Paid in Full, to the Borrower or as otherwise required by Law.
Subject to Sections 2.26 and 2.27, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Secured Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, (a) amounts received from any Subsidiary Loan
Party that is not a Qualified Eligible Contract Participant Guarantor shall not
be applied to the Secured Obligations that are Excluded Swap Obligations (it
being understood, that in the event that any amount is applied to Secured
Obligations other than Excluded Swap Obligations as a result of this this clause
(a), the Administrative Agent shall make such adjustments as it determines are
appropriate to distributions pursuant to the above from amounts received from
Qualified Eligible Contract Participant Guarantors to ensure, as nearly as
possible, that the proportional aggregate recoveries with respect to Secured
Obligations described in the above by the holders of any Excluded Swap
Obligations are the same as the proportional aggregate recoveries with respect
to other Secured Obligations pursuant to the above) and (b) Secured Obligations
arising under Secured Cash Management Agreements and Secured Swap Agreements
shall be excluded from the application described above if the Administrative
Agent has not received written notice thereof, together with such supporting
documentation as the Administrative Agent may reasonably request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be. Each Cash
Management Bank or Hedge Bank not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article VIII hereof for itself and its Affiliates as if
a “Lender” party hereto.
ARTICLE VIII


THE AGENTS
SECTION 8.01. Appointment
.
(ar)Each Lender and each L/C Issuer hereby irrevocably designates and appoints
the Administrative Agent as the agent of such Lender under this Agreement and
the other Loan Documents and irrevocably authorizes the Administrative Agent, in
such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. In addition, to the extent required under
the laws of any jurisdiction other than the United States, each of the Lenders
and the L/C Issuers hereby grants to the Collateral Agent any powers of attorney
required to execute any Security Document governed by the laws of such
jurisdiction on such Lender’s or L/C Issuer’s behalf. Notwithstanding any
provision to the contrary elsewhere in this Agreement or any other Loan
Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.
For Mexican law purposes, each Lender and each L/C Issuer hereby grants to the
Administrative Agent a comisión mercantil con representación in accordance with
Articles 273, 274, and other applicable Articles of the Commerce Code (Código de
Comercio) of the United Mexican States to act on its behalf as its agent in
connection with this Agreement or any other Loan Document in the terms and for
the purposes set forth in this Section 8.01.
(as)The Administrative Agent, each Lender, the Swingline Lender and each L/C
Issuer hereby irrevocably designate and appoint the Collateral Agent as the
agent with respect to the Collateral, and each of the Administrative Agent, each
Lender, the Swingline Lender and each L/C Issuer irrevocably authorizes the
Collateral Agent, in such capacity, to take such action on its





--------------------------------------------------------------------------------





behalf under the provisions of this Agreement and the other Loan Documents and
to exercise such powers and perform such duties as are expressly delegated to
the Collateral Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement or any
other Loan Document, the Collateral Agent shall not have any duties or
responsibilities except those expressly set forth herein, or any fiduciary
relationship with any of the Administrative Agent, the Lenders, the Swingline
Lender or any L/C Issuers, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Collateral
Agent.


SECTION 8.02. Delegation of Duties
.
Each Agent may each execute any of its duties under this Agreement and the other
Loan Documents by or through agents, sub-agents or attorneys-in-fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties. No Agent shall be responsible for the negligence or misconduct of any
agents or attorneys-in-fact selected by it with reasonable care. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.
SECTION 8.03. Exculpatory Provisions
.
No Agent shall have any duties or obligations except those expressly set forth
herein and in the other Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, no
Agent:
(i)shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(ii)shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
of percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents, or as such Agent shall believe in good faith shall be
necessary under the circumstances as provided in Sections 7.01 and 9.08),
provided that such Agent shall not be required to take any action that, in its
judgment or the judgment of its counsel, may expose such Agent to liability or
that is contrary to any Loan Document or applicable Law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and
(iii)shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Parent or any of its Affiliates that is
communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity.
No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 7.01 and 9.08), (ii) in connection with making or not making Puerto
Rico Filings on behalf of each Lender as authorized by such Lender under Section
8.01(a) hereof or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
non-appealable judgment. No Agent shall be deemed to have knowledge of any
Default unless and until notice describing such Default is given to such Agent
by Parent, a Lender or an L/C Issuer.
No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent.
Without limiting the generality of the foregoing, the use of the term “agent” in
this Agreement with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom and is intended to create or reflect only an administrative
relationship between independent contracting parties.





--------------------------------------------------------------------------------





SECTION 8.04. Reliance by Agents
.
Each Agent shall be entitled to rely, and shall be fully protected in, and shall
not incur any liability for, relying upon, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy,
facsimile, telex or teletype message, statement, order or other document or
instruction believed by it to be genuine and correct and to have been signed,
sent or made by the proper person or persons and upon advice and statements of
legal counsel (including counsel to Parent), independent accountants and other
experts selected by such Agent. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
person or persons, and shall not incur any liability for relying thereon. Each
Agent may deem and treat the Lender specified in the Register with respect to
any amount owing hereunder as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. Each Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement and the other Loan Documents in accordance
with a request of the Required Lenders, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or an L/C Issuer,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or L/C Issuer unless the Administrative Agent shall have received notice
to the contrary from such Lender or the L/C Issuer prior to the making of such
Loan or the issuance of such Letter of Credit.
SECTION 8.05. Notice of Default
.
No Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default hereunder unless such Agent has received notice from
a Lender or Parent referring to this Agreement, describing such Default or Event
of Default and stating that such notice is a “notice of default.” In the event
that the Administrative Agent receives such a notice, it shall give notice
thereof to the Lenders and the Collateral Agent. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders, provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement requires that such action be taken only with the approval of the
Required Lenders or each of the Lenders, as applicable.
SECTION 8.06. Non-Reliance on Administrative Agent, Collateral Agent and Other
Lenders
.
Each Lender expressly acknowledges that no Agent or Additional Agent or any of
their officers, directors, employees, agents, attorneys-in-fact or Affiliates
has made any representations or warranties to it and that no act by any Agent or
Additional Agent hereinafter taken, including any review of the affairs of
Parent or any other Loan Party, shall be deemed to constitute any representation
or warranty by such Agent or Additional Agent to any Lender, the Swingline
Lender or any L/C Issuer. Each Lender, the Swingline Lender and each L/C Issuer
represents to each Agent and Additional Agent that it has, independently and
without reliance upon any Agent, Additional Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower and other
Loan Parties and made its own decision to make its Loans hereunder and enter
into this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent, Additional Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and the other Loan Parties. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, no Agent or Additional Agent shall have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, assets, operations, properties, financial condition,
prospects or creditworthiness of the Borrower or any other Loan Party that may
come into the possession of any Agent or Additional Agent or any of their
officers, directors, employees, agents, attorneys-in-fact or Affiliates.





--------------------------------------------------------------------------------





SECTION 8.07. Indemnification
.
The Lenders agree to indemnify each Agent, each in its capacity as such (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so), ratably according to their respective portions of the total
Term Loans and Revolving Facility Commitments (or, if the Revolving Facility
Commitments shall have terminated, in accordance the Revolving Facility Credit
Exposures) held on the date on which indemnification is sought, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (including at any time following the payment of the Loans) be
imposed on, incurred by or asserted against such Agent in any way relating to or
arising out of the Commitments, this Agreement, any of the other Loan Documents,
or any documents (including any intercreditor agreement) contemplated by or
referred to herein or therein, the transactions contemplated hereby or thereby
or any action taken or omitted by such Agent under or in connection with any of
the foregoing, including any action or inaction taken by the Administrative
Agent in making or not making the Puerto Rico Filings; provided that no Lender
shall be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from such Agent’s gross negligence or willful misconduct
as determined by a final non-appealable judgment of a court of competent
jurisdiction. The agreements in this Section 8.07 shall survive the payment of
the Loans and all other amounts payable hereunder.
SECTION 8.08. Agents in their Individual Capacity
.
Each Agent and its Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with the Borrower and any other Loan
Party as though such persons were not an Agent hereunder and under the other
Loan Documents. With respect to the Loans made by it, each Agent shall have the
same rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include the Administrative Agent and the Collateral
Agent in their individual capacities.
SECTION 8.09. Successor Agents
.
Each Agent may at any time give notice of its resignation to the Lenders, the
L/C Issuer and Parent. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, subject to the reasonable consent of
Parent so long as no Event of Default under Section 7.01(h) or (i) is
continuing, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation (or such earlier date as shall be
agreed by the Required Lenders, the “Resignation Effective Date”), then the
retiring Agent may, on behalf of the Lenders and the L/C Issuer, appoint a
successor Agent meeting the qualifications set forth above; provided that (a) in
no event shall such successor Agent be a Defaulting Lender or Ineligible
Institution and (b) whether or not a successor has been appointed such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
in the case of the Collateral Agent holding collateral security on behalf of any
Secured Parties, the retiring Collateral Agent shall continue to hold such
collateral security as nominee until such time as a successor Collateral Agent
is appointed) and (2) all payments, communications and determinations provided
to be made by, to or through such Agent shall instead be made by or to each
Lender and the L/C Issuer directly, until such time as the Required Lenders
appoint a successor Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as an Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Agent (other than any rights to
indemnity payments or other amounts owed to the retiring Administrative Agent as
of the Resignation Effective Date), and the retiring Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower (following the effectiveness of such
appointment) to such Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Agent’s resignation hereunder and under the other Loan Documents, the
provisions of this Article VIII and Section 9.05 shall continue in effect for
the benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring Agent was acting as an Agent and (ii) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swingline
Lender. The retiring L/C Issuer and Swingline Lender shall be discharged from
all of their respective duties and obligations under the Loan Documents. Upon
such resignation, Bank of America shall retain all the rights, powers,





--------------------------------------------------------------------------------





privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to fund risk participations in Unreimbursed L/C Disbursements pursuant
to Section 2.05(e)). Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and Swingline Lender and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
L/C Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.
SECTION 8.10. Payments Set Aside
.
To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect,
in the applicable currency of such recovery or payment. The obligations of the
Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive Payment in Full and the termination of this Agreement.
SECTION 8.11. Administrative Agent May File Proofs of Claim
.
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise
(iv)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Article II or Section 9.05) allowed in such judicial proceeding; and
(v)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Article II and Section 9.05.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or





--------------------------------------------------------------------------------





foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable law.  In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase).  In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 9.08(b)
of this Agreement, (iii) the Administrative Agent shall be authorized to assign
the relevant Obligations to any such acquisition vehicle pro rata by the
Lenders, as a result of which each of the Lenders shall be deemed to have
received a pro rata portion of any Equity Interests and/or debt instruments
issued by such an acquisition vehicle on account of the assignment of the
Obligations to be credit bid, all without the need for any Secured Party or
acquisition vehicle to take any further action, and (iv) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.
SECTION 8.12. Collateral and Guaranty Matters
.
Without limiting the provisions of Section 8.11, the Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent or the Collateral Agent, as
applicable, at its option and in its discretion, (a) to release (i) any
Guarantor from its obligations under the Guarantee Agreement and (ii) any Lien
on any property granted to or held by the Collateral Agent under any Loan
Document if approved, authorized or ratified in writing in accordance with
Section 9.08, or pursuant to Section 9.18, and (b) to subordinate any Lien on
any property granted to or held by the Collateral Agent under any Loan Document
to the holder of any Lien on such property that is permitted by Section 6.02(i).
Upon request by the Administrative Agent or the Collateral Agent, as applicable,
at any time, the Required Lenders will confirm in writing the Collateral Agent’s
authority to release a Guarantor from the Guarantee Agreement or its interest in
particular types or items of property in accordance with this Section. The
Lenders and the L/C Issuer irrevocably agree that (x) the Collateral Agent may,
without any further consent of any Lender, enter into or amend (i) the First
Lien Intercreditor Agreement and/or (ii) any intercreditor agreement with the
collateral agent or other representatives of the holders of Indebtedness that is
permitted to be secured by a Junior Lien on the Collateral that is permitted
under this Agreement, (y) the Collateral Agent may rely exclusively on a
certificate of a Responsible Officer of Parent as to whether any such other
Liens are permitted and (z) any such intercreditor agreement referred to in
clause (x) above, entered into by the Collateral Agent, shall be binding on the
Secured Parties.
No Agent shall have any responsible for or have a duty to ascertain or inquire
into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Collateral Agent’s Lien thereon, or any certificate prepared by any Loan Party
in connection therewith, nor shall any Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.
SECTION 8.13. Additional Agents
.
None of the Additional Agents shall have any duties or responsibilities
hereunder in its capacity as such, but shall be entitled to the indemnities and
exculpatory provisions of the Administrative Agent set forth in Sections 8.03,
8.06, 8.07 and 8.08 as if such provisions referred to the Additional Agents
mutatis mutandis. The Additional Agents are express third-party beneficiaries of
such provisions of the Loan Documents.
SECTION 8.14. Intercreditor Agreements and Collateral Matters
.
The Lenders hereby agree that Bank of America (and any successor Collateral
Agent under the Security Documents) shall be permitted to serve as Collateral
Agent for both the Secured Parties and the Other First Lien Secured Parties
under the Security





--------------------------------------------------------------------------------





Documents and the First Lien Intercreditor Agreement. Each Lender hereby
consents to Bank of America and any successor serving in such capacity and
agrees not to assert any claim (including as a result of any conflict of
interest) against Bank of America, or any such successor, arising from the role
of the Collateral Agent under the Security Documents or the First Lien
Intercreditor Agreement so long as the Collateral Agent is either acting in
accordance with the express terms of such documents or otherwise has not engaged
in gross negligence or willful misconduct as determined by a final
non-appealable judgment of a court of competent jurisdiction.
SECTION 8.15. Withholding Taxes
.
To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender, Swingline Lender or L/C Issuer an
amount equivalent to any applicable withholding Tax. Without limiting or
expanding the provisions of Section 2.18(a) or (c), each Lender, Swingline
Lender and L/C Issuer shall indemnify the Administrative Agent against, and
shall make payable in respect thereof within 15 days after demand therefor, any
and all Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Administrative
Agent) incurred by or asserted against the Administrative Agent by the Internal
Revenue Service or any other Governmental Authority as a result of the failure
of the Administrative Agent to properly withhold Tax from amounts paid to or for
the account of any Lender, Swingline Lender or L/C Issuer for any reason
(including because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding Tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender, Swingline Lender or L/C Issuer by the
Administrative Agent shall be conclusive absent manifest error. Each Lender,
Swingline Lender and L/C Issuer hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender,
Swingline Lender or L/C Issuer under this Agreement or any other Loan Document
against any amount due the Administrative Agent under this Section 8.15. The
agreements in this Section 8.15 shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender, Swingline Lender or L/C Issuer, the termination of the Commitments and
the repayment, satisfaction or discharge of all other Obligations.
SECTION 8.16. Certain ERISA Matters
.
(at)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:
(i)such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,
(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or
(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.
(au)In addition, unless either (1) sub-clause (i) in the immediately preceding
paragraph (a) is true with respect to a Lender or (2) a Lender has provided
another representation, warranty and covenant in accordance with sub-clause (iv)
in the immediately preceding paragraph (a), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person





--------------------------------------------------------------------------------





ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that the Administrative Agent is not a fiduciary with
respect to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).


SECTION 8.17. Puerto Rico Filings
.
Each Lender hereby acknowledges that, under Puerto Rico law, it may be required
to file with the Puerto Rico Treasury Department periodic filings relating to
the Facilities as and to the extent required by or advisable to comply with
Section 1063.07 of the Internal Revenue Code of 2011 of Puerto Rico (the “Puerto
Rico Filings”).
ARTICLE IX


MISCELLANEOUS
SECTION 9.01. Notices; Communications
.
(a)Except in the case of notices and other communications expressly permitted to
be given by telephone (and except as provided in Section 9.01(b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or electronic mail as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)if to any Loan Party, the Administrative Agent, the L/C Issuer or the
Swingline Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such person on Schedule 9.01; and
(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
(b)Notices and other communications to the Lenders and the L/C Issuer hereunder
may be delivered or furnished by electronic communication (including e-mail,
FpML Messaging and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender or the L/C Issuer pursuant to Article II if such
Lender or the L/C Issuer, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or Parent may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
(c)Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Unless the Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(d)Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.
(e)Documents required to be delivered pursuant to Section 5.04 may be delivered
electronically (including as set forth in Section 9.17) and if so delivered,
shall be deemed to have been delivered on the date (i) on which Parent posts
such documents, or provides a link thereto on Parent’s website on the Internet
at the website address listed on Schedule 9.01, or (ii) on which such documents
are posted on Parent’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided, that (A) Parent shall deliver paper copies of such documents
to the Administrative Agent or any Lender that requests Parent to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender, and (B) Parent shall notify the
Administrative Agent (by facsimile or electronic mail) of





--------------------------------------------------------------------------------





the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Except for certificates required by Section 5.04(c), the Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by Parent with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it and maintaining its
copies of such documents.
(f)The Administrative Agent, the L/C Issuer and the Lenders shall be entitled to
rely and act upon any notices (including telephonic notices, Borrowing Requests,
Letter of Credit Applications and Swingline Borrowing Requests) purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrower
shall indemnify the Administrative Agent, the L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.


SECTION 9.02. Survival of Agreement
.
All covenants, agreements, representations and warranties made by the Loan
Parties herein, in the other Loan Documents and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Administrative Agent, the Lenders and each L/C Issuer and shall
survive the making by the Lenders of the Loans, the execution and delivery of
the Loan Documents and the issuance of the Letters of Credit, regardless of any
investigation made by such persons or on their behalf, and notwithstanding that
the Administrative Agent, the L/C Issuer or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or L/C Obligation
or any Fee or any other amount payable under this Agreement or any other Loan
Document is outstanding and unpaid or any Letter of Credit is outstanding and so
long as the Commitments have not been terminated. Without prejudice to the
survival of any other agreements contained herein, indemnification and
reimbursement obligations contained herein (including pursuant to Sections 2.16,
2.18, 8.07 and 9.05) shall survive the Payment in Full, any assignment of rights
by, or the replacement of, a Lender, the expiration of the Letters of Credit and
the termination of the Commitments or this Agreement.
SECTION 9.03. Effectiveness
.
This Agreement shall become effective when it shall have been executed by the
parties hereto and when the Administrative Agent shall have received copies
hereof which, when taken together, bear the signatures of each of the other
parties hereto.
SECTION 9.04. Successors and Assigns
.
(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto, the Indemnitees and their respective successors
and assigns permitted hereby (including any Affiliate of the L/C Issuer that
issues any Letter of Credit), except that (i) neither Parent nor the Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent, each L/C Issuer
and each Lender (and any attempted assignment or transfer by Parent or the
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 9.04. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the L/C Issuer that issues any Letter of Credit), Participants (to
the extent provided in clause (c) of this Section 9.04), and, to the extent
expressly contemplated hereby, the Additional Agents and the Related Parties of
each of the Agents, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement or the other Loan
Documents.
(b)(i) Subject to the conditions set forth in clause (b)(ii) below, any Lender
may assign to one or more Eligible Persons (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:
(A)    the Borrower; provided, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default under Section 7.01(b), (c), (h) or (i)
has occurred and is continuing, any other person; provided, further that
notwithstanding anything in this Section 9.04 to the contrary, (x) if





--------------------------------------------------------------------------------





the Borrower has not given the Administrative Agent written notice of its
objection to an assignment of Term Loans within five (5) Business Days after
written notice to the Borrower, the Borrower shall be deemed to have consented
to such assignment and (y) if the Borrower has not given the Administrative
Agent written notice of its objection to an assignment of Revolving Facility
Commitments and Revolving Facility Loans within ten (10) Business Days after
written notice to the Borrower, the Borrower shall be deemed to have consented
to such assignment;
(B)    the Administrative Agent; provided, that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund; and
(C)    the Primary L/C Issuer and the Swingline Lender; provided, that no
consent of the Primary L/C Issuer and the Swingline Lender shall be required for
an assignment of all or any portion of a Term Loan.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than (x)
$1,000,000 in the case of Term Loans (and shall be in an amount of an integral
multiple thereof) and (y) $5,000,000 in the case of Revolving Facility Loans or
Revolving Facility Commitments, unless each of the Borrower and the
Administrative Agent otherwise consent; provided, that (1) no such consent of
the Borrower shall be required if an Event of Default under Section 7.01(b),
(c), (h) or (i) has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds (with
simultaneous assignments to or by two or more Related Funds being treated as one
assignment), if any;
(B)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent (or, if required by the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent);
(C)    the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
to be delivered pursuant to Section 2.18;
(D)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(ii) shall not apply to the Swingline Lender’s rights and obligations in respect
of Swingline Loans; and
(E)    if the assignment is to any Affiliated Lender or a person that upon
effectiveness of such assignment would be an Affiliated Lender, such assignment
shall comply with Section 9.04(j).
For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(v) below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.16,
2.17, 2.18 and 9.05 (subject to the limitations and requirements of those
Sections). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 9.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with clause (c) of this Section 9.04.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
related interest amounts) of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be





--------------------------------------------------------------------------------





conclusive absent manifest error, and the Loan Parties, the Administrative
Agent, the L/C Issuer and the Lenders shall treat each person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by any Lender (with respect to such
Lender’s own interests only), the Borrower and the L/C Issuer at any reasonable
time and from time to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), all
applicable tax forms, the processing and recordation fee referred to in clause
(b)(ii)(B) of this Section and any written consent to such assignment required
by clause (b)(i) of this Section, the Administrative Agent promptly shall accept
such Assignment and Acceptance and record the information contained therein in
the Register. No assignment, whether or not evidenced by a promissory note,
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this clause (b)(v).
(c)(i) Any Lender, the L/C Issuer or the Swingline Lender may, without the
consent of the Borrower or the Administrative Agent, sell participations to one
or more Eligible Persons (a “Participant”) in all or a portion of such Lender’s,
L/C Issuer’s or Swingline Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Loan Parties, the
Administrative Agent, the L/C Issuer and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
and the other Loan Documents; provided, that (x) such agreement may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to clause (i), (ii) or (iii) of the first
proviso to Section 9.08(b) and (2) directly affects such Participant (but, for
the avoidance of doubt, not any waiver of any Default or Event of Default other
than any payment Default or Event of Default) and (y) no other agreement with
respect to amendment, modification or waiver may exist between such Lender and
such Participant. Subject to paragraph (c)(ii) of this Section 9.04, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.16, 2.17 and 2.18 (subject to the limitations and requirements of
those Sections) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 9.04(b). To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.06 as
though it were a Lender; provided such Participant shall be subject to
Section 2.19(c) as though it were a Lender.
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.16, 2.17 or 2.18 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with Borrower’s prior
written consent (not to be unreasonably withheld or delayed).
(iii)    If the Lender shall sell a participation, it shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and related interest) of each Participant’s interest in the Loans or
other obligations under this Agreement or any other Loan Document (the
“Participant Register”); provided that the Lender shall have no obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any Commitment, Loans, Letters of Credit or its other obligations under this
Agreement or any other Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the U.S. Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and the Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank and in the case of any Lender that is an Approved Fund, any pledge or
assignment to any holders of obligations owed, or securities issued, by such
Lender, including to any trustee for, or any other representative of, such
holders, and this Section 9.04 shall not apply to any such pledge or assignment
of a security interest; provided, that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.
(e)The Borrower, at its expense and upon receipt of written notice from the
relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in paragraph (d) above.
(f)Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent. Each Loan Party, each
Lender and





--------------------------------------------------------------------------------





the Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto and each Loan Party for any loss, cost, damage or expense arising out of
its inability to institute such a proceeding against such Conduit Lender during
such period of forbearance.
(g)If the Borrower wishes to replace the Loans or Commitments under any Facility
with ones having different terms, it shall have the option, with the consent of
the Administrative Agent and subject to at least three Business Days’ advance
notice to the Lenders under such Facility, instead of prepaying the Loans or
reducing or terminating the Commitments to be replaced, to (i) require the
Lenders under such Facility to assign such Loans or Commitments to the
Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 9.08 (with such replacement, if applicable, being deemed
to have been made pursuant to Section 9.08(d)). Pursuant to any such assignment,
all Loans and Commitments to be replaced shall be purchased at par (allocated
among the Lenders under such Facility in the same manner as would be required if
such Loans were being optionally prepaid or such Commitments were being
optionally reduced or terminated by the Borrower), accompanied by payment of any
accrued interest and fees thereon and any amounts owing pursuant to Section
9.05(a). By receiving such purchase price, the Lenders under such Facility shall
automatically be deemed to have assigned the Loans or Commitments under such
Facility pursuant to the terms of the form of Assignment and Acceptance attached
hereto as Exhibit B, and accordingly no other action by such Lenders shall be
required in connection therewith. The provisions of this paragraph (g) are
intended to facilitate the maintenance of the perfection and priority of
existing security interests in the Collateral during any such replacement.
(h)The Borrower hereby authorizes the Administrative Agent to post the list of
Ineligible Institutions on the Platform for all Lenders and any Lender may
provide the list to any potential assignee or participant on a confidential
basis in accordance with Section 9.16 hereof for the purpose of verifying
whether such Person is an Ineligible Institution. Notwithstanding anything in
the Loan Documents to the contrary, the Administrative Agent shall not be
responsible (or have any liability) for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions hereof relating to
Ineligible Institutions. Without limiting the generality of the foregoing, the
Administrative Agent shall not (1) be obligated to ascertain, monitor or inquire
as to whether any Lender or participant or prospective Lender or participant is
an Ineligible Institution or (2) have any liability with respect to or arising
out of any assignment or participation of Loans or Commitments, or disclosure of
confidential information, to any Ineligible Institution.
(i)Notwithstanding anything to the contrary contained herein, if at any time
Bank of America assigns all of its Revolving Facility Commitment and Revolving
Facility Loans pursuant to Section 9.04(b), Bank of America may, (i) upon 30
days’ notice to the Borrower and the Lenders, resign as L/C Issuer and/or (ii)
upon 30 days’ notice to the Borrower, resign as Swingline Lender. In the event
of any such resignation as L/C Issuer or Swingline Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swingline
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swingline Lender, as the case may be. If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make ABR
Revolving Loans or purchase L/C Disbursement Participations pursuant to Section
2.05(e)). If Bank of America resigns as Swingline Lender, it shall retain all
the rights of the Swingline Lender provided for hereunder with respect to
Swingline Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make ABR Revolving
Loans or fund risk participations in outstanding Swingline Loans pursuant to
Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swingline
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swingline
Lender, as the case may be, and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.
(j)Notwithstanding anything to the contrary contained herein, any Lender may
assign all or any portion of its Term Loans hereunder to any Affiliated Lender;
provided that:
(A)    no Default or Event of Default has occurred or is continuing or would
result therefrom;
(B)    the assigning Lender and Affiliated Lender purchasing such Lender’s Term
Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit F in lieu of an Assignment and
Acceptance;
(C)    for the avoidance of doubt, Lenders shall not be permitted to assign
Revolving Facility Commitments or Revolving Facility Loans to any Affiliated
Lender;
(D)    no Term Loan may be assigned to a Affiliated Lender pursuant to this
Section 9.04(j) if, after giving effect to such assignment, Affiliated Lenders
in the aggregate would own Term Loans with a principal amount in excess of 15%
of the principal amount of all Term Loans then outstanding; and





--------------------------------------------------------------------------------





(E)    the Affiliated Lender purchasing such Term Loans represents and covenants
as of the date of any assignment to such Affiliated Lender that it does not have
any material non-public information with respect to Parent that (a) has not been
disclosed to the Lenders (other than Lenders that do not wish to receive
material non-public information with respect to Parent, any of its Subsidiaries
or Affiliates) prior to such time and (b) could reasonably be expected to have a
material effect upon, or otherwise be material, (i) to a Lender’s decision to
participate in any assignment pursuant to this Section 9.04(j) or (ii) to the
market price of the Term Loans.
Affiliated Lenders will be subject to the restrictions specified in Section
9.22.
SECTION 9.05. Expenses; Indemnity
.
(a)The Borrower agrees to pay (i) all reasonable documented out-of-pocket
expenses (including Other Taxes) incurred by the Administrative Agent, the
Collateral Agent, the Joint Lead Arrangers and the Joint Bookrunners in
connection with the preparation of this Agreement and the other Loan Documents,
or, with respect to the Administrative Agent and the Collateral Agent, in
connection with the syndication of commitments or administration of this
Agreement and any amendments, modifications, supplements or waivers (or proposed
amendments, modifications, supplements or waivers) of the provisions hereof or
thereof, including expenses incurred in connection with due diligence, the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, the Collateral Agent, the Joint Lead Arrangers and the Joint Bookrunners,
and the reasonable fees, charges and disbursements of one local counsel per
jurisdiction, (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses (including Other Taxes) incurred by the Agents or any
Lender in connection with the enforcement of this Agreement and the other Loan
Documents in connection with the Loans made or Letters of Credit issued
hereunder, including the reasonable fees, charges and disbursements of counsel
for the Agents and the Lenders (including the reasonable fees, charges and
disbursements of counsel for the Agents, the Joint Lead Arrangers and the Joint
Bookrunners, and, if necessary, the reasonable fees, charges and disbursements
of one local counsel per jurisdiction and one additional counsel for the
affected persons, taken as a whole, to the extent of any actual or perceived
conflict of interest).
(b)The Borrower agrees to indemnify the Agents, the Additional Agents, each L/C
Issuer, each Lender, each of their respective Affiliates and each of their
respective directors, partners, officers, employees, agents, trustees and
advisors (each such person being called an “Indemnitee”) against, and to hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including reasonable counsel fees, charges and
disbursements (limited to one counsel to the Agents and their Related Parties
and one local counsel to the Agents and their Related Parties in each applicable
jurisdiction and, solely in the event of an actual or perceived conflict of
interest, one additional counsel in each applicable material jurisdiction to the
other Indemnitees) (except the allocated costs of in-house counsel)
(collectively, “Damages”), incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (i) the execution
or delivery of this Agreement or any other Loan Document, or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
and thereto of their respective obligations thereunder or the consummation of or
otherwise relating to the Transactions and the other transactions contemplated
hereby and the administration of the Loan Documents, including any required
filings with the Puerto Rico Treasury Department, (ii) any Loan or Letter of
Credit or the use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto and regardless of whether such matter is initiated by a
third-party or by Parent or any of its subsidiaries or Affiliates; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee (for
purposes of this proviso only, each Agent, each Additional Agent, any L/C Issuer
or any Lender shall be treated as several and separate Indemnitees, but each of
them together with its respective Related Parties (other than advisors), shall
be treated as a single Indemnitee). Subject to and without limiting the
generality of the foregoing sentence, the Borrower agrees to indemnify each
Indemnitee against, and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses, including reasonable counsel
or consultant fees, charges and disbursements (limited to one counsel to the
Agents and their Related Parties and one local counsel to the Agents and their
Related Parties in each applicable jurisdiction and, solely in the event of an
actual or perceived conflict of interest, one additional counsel in each
applicable material jurisdiction to the other Indemnitees) (except the allocated
costs of in-house counsel), incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (A) any claim
related in any way to Environmental Laws and Parent or any of its subsidiaries,
or (B) any actual or alleged presence, Release or threatened Release of
Hazardous Materials at, under, on, from or to any property currently or formerly
owned, operated or leased by any of them; provided, that such indemnity shall
not, as to any Indemnitee, be available to the extent that





--------------------------------------------------------------------------------





such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
any of its Related Parties (for purposes of this proviso only, each Agent, each
Additional Agent, any L/C Issuer or any Lender shall be treated as several and
separate Indemnitees, but each of them together with its respective Related
Parties (other than advisors), shall be treated as a single Indemnitee). None of
the Indemnitees (or any of their respective affiliates) shall be responsible or
liable to the Sponsor, Parent, the Borrower or any of their respective
subsidiaries, Affiliates or stockholders or any other person or entity for any
special, indirect, consequential or punitive damages, which may be alleged as a
result of the Facilities or the Transactions. The provisions of this Section
9.05 shall remain operative and in full force and effect regardless of the
expiration of the term of this Agreement, the consummation of the transactions
contemplated hereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of any Agent, any Additional
Agent, any L/C Issuer or any Lender. All amounts due under this Section 9.05
shall be payable on written demand therefor accompanied by reasonable
documentation with respect to any reimbursement, indemnification or other amount
requested.
(c)Except as expressly provided in Section 9.05(a) with respect to Other Taxes,
which shall not be duplicative of any amounts paid pursuant to Section 2.18,
this Section 9.05 shall not apply to Taxes, except Taxes that represent Damages
arising from a non-Tax claim (i.e., for the avoidance of doubt, indemnification
under this Section 9.05 in respect of a non-Tax claim shall be made to the
extent necessary to place the indemnitee in the same after-Tax position that the
indemnitee would have been in absent the occurrence of the events giving rise to
such indemnification).
(d)To the fullest extent permitted by applicable law, Parent and the Borrower
shall not assert, and hereby waive, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent determined by a court of competent jurisdiction to
have resulted from the gross negligence or willful misconduct of such
Indemnitee.
(e)The agreements in this Section 9.05 shall survive the resignation of the
Administrative Agent, any L/C Issuer, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations and the termination of this Agreement.
(f)All amounts due under this Section shall be payable as promptly as
practicable.


SECTION 9.06. Right of Set-off
.
If an Event of Default shall have occurred and be continuing, each Lender and
each L/C Issuer is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender or such L/C Issuer to or for
the credit or the account of Parent or any Subsidiary against any of and all the
obligations of Parent or the Borrower now or hereafter existing under this
Agreement or any other Loan Document held by such Lender or such L/C Issuer,
irrespective of whether or not such Lender or such L/C Issuer shall have made
any demand under this Agreement or such other Loan Document and although the
obligations may be unmatured. The rights of each Lender and each L/C Issuer
under this Section 9.06 are in addition to other rights and remedies (including
other rights of set-off) that such Lender or such L/C Issuer may have.
SECTION 9.07. Applicable Law
.
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET FORTH
IN OTHER LOAN DOCUMENTS) AND ANY DISPUTES ARISING HEREUNDER OR THEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.
SECTION 9.08. Waivers; Amendment
.
(a)No failure or delay of any Agent, any L/C Issuer or any Lender in exercising
any right or power hereunder or under any Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of each Agent, each L/C Issuer and
the Lenders hereunder and





--------------------------------------------------------------------------------





under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or any other Loan Document or consent to any departure by Parent,
the Borrower or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by clause (b) below, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice or demand on Parent, the Borrower or any other Loan Party
in any case shall entitle such person to any other or further notice or demand
in similar or other circumstances. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the L/C Issuer may have had notice or knowledge of such
Default at the time.
(b)Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) as provided in Sections
2.22, 2.23, 2.25, 2.28 and 6.13, (y) in the case of this Agreement, pursuant to
an agreement or agreements in writing entered into by Parent, the Borrower and
the Administrative Agent (and consented to by the Required Lenders or, in the
case of a waiver of the Financial Performance Covenant, the Required Covenant
Lenders or, in the case of an amendment or modification of the Financial
Performance Covenant as it applies to any Facility, the Required Class Lenders
of such Facility) and (z) in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by each party thereto and
consented to by the Required Lenders; provided, however, that no such agreement
shall:
(i)decrease or forgive the principal amount of, or extend the final maturity of,
or decrease the rate of interest on, any Loan or any L/C Obligation, extend the
stated expiration of any Letter of Credit beyond the Revolving Facility Maturity
Date or reduce the premium payable in the event of a Repricing Transaction,
without the prior written consent of each Lender directly adversely affected
thereby; provided, that any amendment to the financial covenant definitions in
this Agreement shall not constitute a reduction in the rate of interest for
purposes of this clause (i),
(ii)(x) increase the amount of or extend the maturity date of the Commitment of
any Lender or (y) decrease the Commitment Fees or L/C Participation Fees or
other fees of any Lender without the prior written consent of such Lender
(which, notwithstanding the foregoing, in the case of clause (y), such consent
of such Lender shall be the only consent required hereunder to make such
modification) (it being understood that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default shall not constitute an
increase of the Commitments of any Lender),
(iii)extend or waive any Term Loan Installment Date, reduce the amount due on
any Term Loan Installment Date, or extend any date on which payment of interest
on any Loan or any L/C Obligation or any Fees is due, without the prior written
consent of each Lender adversely affected thereby (which, notwithstanding the
foregoing, such consent of such Lender directly adversely affected thereby shall
be the only consent required hereunder to make such modification),
(iv)amend Section 7.02, Section 2.09(b) (to the extent requiring any reduction
of the Revolving Facility Commitments to be applied ratably among the Lenders)
or Section 2.19(b) or (c) without the prior written consent of each Lender
adversely affected thereby,
(v)reduce the voting rights of any Lender under this Section 9.08 or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the prior written consent of such Lender (it
being understood that, with the consent of the Required Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Required Lenders on substantially the same basis as the
Loans and Commitments are included on the Closing Date),
(vi)release all or substantially all the Collateral or release all or
substantially all of the value of the guarantees by the Subsidiary Loan Parties
under the Guarantee Agreements, unless, in each case, to the extent sold or
otherwise disposed of in a transaction permitted by this Agreement or the other
Loan Documents, without the prior written consent of each Lender;
(vii)amend Section 1.05 without the prior written consent of each Revolving
Facility Lender and each L/C Issuer; or
(viii)effect any waiver, amendment or modification that by its terms adversely
affects the rights in respect of payments or collateral of Lenders participating
in any Facility differently from those of Lenders participating in another
Facility, without the consent of the Required Class Lenders participating in the
adversely affected Facility (it being agreed that the Required Lenders may
waive, in whole or in part, any prepayment required by Section 2.12 so long as
the application of any prepayment still required to be made is not changed);
provided, further, that (A) no such amendment shall amend, modify or otherwise
affect the rights or duties of any Agent, Swingline Lender or an L/C Issuer
hereunder without the prior written consent of such Agent, Swingline Lender or
such L/C Issuer acting as such at the effective date of such amendment, as
applicable and (B) no amendment, waiver or consent shall amend, modify or waive
any condition precedent to any extension of credit under the Revolving Facility
set forth in Section 4.01 without the written consent of the Required Class
Lenders under such Revolving Facility (it being understood that (i) amendments
of any other provision of any Loan Document, including any representation or
warranty, any covenant or any Default or Event of Default, shall be deemed to be
effective for purposes of determining whether the conditions precedent set forth
in Section 4.01 have been satisfied regardless of whether the Required Class
Lenders under the Revolving Facility shall have consented to such amendment,
modification or waiver and (ii) such consent of the Required Class Lenders under
the applicable Revolving Facility shall be the only consent required hereunder
to make such modifications to the conditions precedent set forth in Section 4.01
for extensions of credit under the Revolving Facility). Notwithstanding the
foregoing, no consent of any Defaulting Lender shall be required for any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender unless such waiver, amendment or modification by its terms would affect
such Defaulting





--------------------------------------------------------------------------------





Lender differently than other affected Lenders; provided that the Commitment of
any Defaulting Lender may not be increased in amount or the maturity thereof
extended without the consent of such Lender, and no principal or interest owing
to any Defaulting Lender may be reduced, or the date on which payment of such
principal or interest is due extended, without the consent of such Lender. Each
Lender shall be bound by any waiver, amendment or modification authorized by
this Section 9.08 and any consent by any Lender pursuant to this Section 9.08
shall bind any successor or assignee of such Lender.
(c)Without the consent of any Lender or L/C Issuer, the Loan Parties and the
Administrative Agent or Collateral Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, modification or waiver of any Loan Document, or enter into any
new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
to include the Other First Lien Secured Parties in the benefit of the Security
Documents in connection with the incurrence of any Other First Lien Debt, or as
required by local law to give effect to, or protect any security interest for
the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law or this Agreement, in all cases
subject to the Agreed Security Principles or in each case to otherwise enhance
the rights or benefits of any Lender under any Loan Document.
(d)Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Parent and the Borrower (i) to add one or more additional credit or debt
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Facility Loans and the accrued interest
and fees in respect thereof and (ii) to include appropriately the Lenders
holding such credit or debt facilities in any determination of the Required
Lenders or Required Class Lenders.
(e)Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of Parent, the Borrower and the
Administrative Agent to the extent necessary (A) to integrate any Incremental
Term Loan Loans, any Refinancing Term Loans or any Replacement Revolving
Commitments on substantially the same basis as the Term Loans or Revolving
Facility Loans, as applicable, (B) to integrate any Other First Lien Debt or (C)
to cure any ambiguity, omission, defect or inconsistency; provided, with respect
to this clause (C), that (i) such modifications do not adversely affect the
rights of any Lender or other holder of Obligations in any material respect and
(ii) the Lenders shall have received at least five Business Days’ prior written
notice thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment.
(f)Notwithstanding the foregoing, this Agreement may be amended, (i) with the
written consent of each Revolving Facility Lender, the Administrative Agent,
Parent and the Borrower to the extent necessary to integrate any Alternative
Currency and (ii) with the written consent of the Administrative Agent, L/C
Issuer, Parent and the Borrower to the extent necessary to integrate any L/C
Alternative Currency.


SECTION 9.09. Interest Rate Limitation
.
Notwithstanding anything herein to the contrary, if at any time the applicable
interest rate, together with all fees and charges that are treated as interest
under applicable law (collectively, the “Charges”), as provided for herein or in
any other document executed in connection herewith, or otherwise contracted for,
charged, received, taken or reserved by any Lender or any L/C Issuer, shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by such Lender in accordance with
applicable law, the rate of interest payable hereunder, together with all
Charges payable to such Lender or such L/C Issuer, shall be limited to the
Maximum Rate; provided, that such excess amount shall be paid to such Lender or
such L/C Issuer on subsequent payment dates to the extent not exceeding the
legal limitation.
SECTION 9.10. Entire Agreement
.
This Agreement, the other Loan Documents and the agreements regarding certain
Fees referred to herein constitute the entire contract between the parties
relative to the subject matter hereof. Any previous agreement among or
representations from the parties or their Affiliates with respect to the subject
matter hereof is superseded by this Agreement and the other Loan Documents.
Notwithstanding the foregoing, the Fee Letter shall survive the execution and
delivery of this Agreement and remain in full force and effect. Nothing in this
Agreement or in the other Loan Documents, expressed or implied, is intended to
confer upon any party other than the parties hereto and thereto and the
Indemnitees any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.





--------------------------------------------------------------------------------





SECTION 9.11. WAIVER OF JURY TRIAL
.
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
SECTION 9.12. Severability
.
In the event any one or more of the provisions contained in this Agreement or in
any other Loan Document should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein and therein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
SECTION 9.13. Counterparts
.
This Agreement may be executed in two or more counterparts, each of which shall
constitute an original but all of which, when taken together, shall constitute
but one contract, and shall become effective as provided in Section 9.03.
Delivery of an executed counterpart of a signature page of any Loan Document by
facsimile, emailed pdf. or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of such Loan Document. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with any Loan Document and the
transactions contemplated hereby shall be deemed to include electronic
signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.
SECTION 9.14. Headings
.
Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.
SECTION 9.15. Jurisdiction; Consent to Service of Process
.
(a)Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City in the
borough of Manhattan, and any appellate court from any thereof (collectively,
“New York Courts”), in any action or proceeding arising out of or relating to
this Agreement or the other Loan Documents (other than as expressly set forth in
other Loan Documents), or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or any of the
other Loan Documents in the courts of any jurisdiction, except that each of the
Loan Parties agrees that (a) it will not bring any such action or proceeding in
any court other than New York Courts (it





--------------------------------------------------------------------------------





being acknowledged and agreed by the Loan Parties that any other forum would be
inconvenient and inappropriate in view of the fact that more of the Lenders who
would be affected by any such action or proceeding have contacts with the State
of New York than any other jurisdiction), and (b) in any such action or
proceeding brought against any Loan Party in any other court, it will not assert
any cross-claim, counterclaim or set-off, or seek any other affirmative relief,
except to the extent that the failure to assert the same will preclude such Loan
Party from asserting or seeking the same in the New York Courts.
(b)Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York Court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(c)By the execution and delivery of this Agreement, each Loan Party
(i) acknowledges that it has, by separate written instrument, designated and
appointed CT Corporation System, with an office at 111 Eighth Avenue, New York,
New York 10011 (“CT”) (and any successor entity), as its authorized agent upon
which process may be served in any suit or proceeding arising out of or relating
to this Agreement that may be instituted in New York Courts, and acknowledges
that CT has accepted such designation, (ii) submits to the jurisdiction of any
such court in any such suit or proceeding and (iii) agrees that service of
process upon CT and written notice of said service to any Loan Party in
accordance with the manner provided for notices in Section 9.01 shall be deemed
in every respect effective service of process upon such Loan Party, in any such
suit or proceeding. Each Loan Party further agrees to take any and all action,
including the execution and filing of any and all such documents and
instruments, as may be necessary to continue such designation and appointment of
CT in full force and effect so long as this Agreement is in effect; provided
that each Loan Party, with respect to such Loan Party, may and to the extent CT
ceases to be able to be served on the basis contemplated herein shall, by
written notice to the Administrative Agent, designate such additional or
alternative agent for service of process under this paragraph (c) that
(i) maintains an office located in the Borough of Manhattan, City of New York,
State of New York and (ii) is either (x) counsel for Parent or (y) a corporate
service company which acts as agent for service of process for other persons in
the ordinary course of its business. Such written notice shall identify the name
of such agent for service of process and the address of the office of such agent
for service of process in the Borough of Manhattan, City of New York, State of
New York. To the extent that any Loan Party has or hereafter may acquire any
immunity from jurisdiction of any court of (i) any jurisdiction in which it owns
or leases property or assets, (ii) the United States or the State of New York or
(iii) the Commonwealth of Puerto Rico or any political subdivision thereof or
from any legal process (whether through service of notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) with respect
to itself or its property and assets or this Agreement or any of the other Loan
Documents or actions to enforce judgments in respect of any thereof, such Loan
Party hereby irrevocably waives such immunity in respect of its obligations
under the above‑referenced documents, to the extent permitted by law. Nothing in
this Agreement, any other Loan Document will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.


SECTION 9.16. Confidentiality
.
Each of the Lenders, each L/C Issuer and each of the Agents agrees that it shall
maintain in confidence any information relating to Parent and any Subsidiary
furnished to it by or on behalf of any Parent or any Subsidiary (other than
information that (a) has become available to the public other than as a result
of a disclosure by such party in breach of this Section 9.16, (b) has been
independently developed by such Lender, such L/C Issuer or such Agent without
violating this Section 9.16 or (c) was or becomes available to such Lender, such
L/C Issuer or such Agent from a third party which, to such person’s knowledge,
had not breached an obligation of confidentiality to Parent, the Borrower or any
other Loan Party) and shall not reveal the same other than to its affiliates,
directors, trustees, officers, employees and advisors with a need to know or to
any person that approves or administers the Loans on behalf of such Lender (so
long as each such person shall have been instructed to keep the same
confidential), except: (A) to the extent necessary to comply with law or any
legal process or the requirements of any Governmental Authority, the National
Association of Insurance Commissioners or of any securities exchange on which
securities of the disclosing party or any Affiliate of the disclosing party are
listed or traded, (B) as part of normal reporting or review procedures to, or
examinations by, Governmental Authorities or self regulatory authorities,
including the National Association of Insurance Commissioners or the Financial
Industry Regulatory Authority, (C) in order to enforce its rights under any Loan
Document in a legal proceeding, (D) to any pledgee under Section 9.04(d) or any
other prospective assignee of, or prospective Participant in, any of its rights
under this Agreement (so long as such person shall have been instructed to keep
the same confidential in accordance with this Section 9.16 or terms
substantially similar to this Section), (E) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such information and
instructed to keep such information confidential), (F) to any direct or indirect
contractual counterparty in Swap Agreements or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section 9.16 or terms substantially similar to this Section), (G) if
required by any rating agency; provided that prior to any such disclosure, such
rating agency shall have agreed to maintain the





--------------------------------------------------------------------------------





confidentiality of such Information and (H) to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Loans on a confidential basis. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Lenders in connection with the administration of this Agreement,
the other Loan Documents, and the Commitments.
SECTION 9.17. Platform; Borrower Materials
.
The Borrower hereby acknowledges that (a) the Administrative Agent, the Joint
Lead Arrangers and/or the Joint Bookrunners will make available to the Lenders
and the L/C Issuer materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks®, SyndTrak® or another similar electronic system (the
“Platform”), and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to Parent, any of its subsidiaries or any of their respective securities) (each,
a “Public Lender”). The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (i) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof,
(ii) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to
have authorized the Administrative Agent, the Joint Lead Arrangers, the Joint
Bookrunners the L/C Issuer and the Lenders to treat such Borrower Materials as
either publicly available information or not material information (although it
may be sensitive and proprietary) with respect to the Borrower, any of its
subsidiaries or any of their respective securities for purposes of United States
Federal and state securities laws, (iii) all Borrower Materials marked “PUBLIC”
are permitted to be made available through a portion of the Platform designated
“Public Investor” and (iv) the Administrative Agent, the Joint Lead Arrangers
and the Joint Bookrunners shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to Parent, any Lender, the L/C Issuer or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of Parent’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to Parent, any Lender, the L/C Issuer or any other person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).
SECTION 9.18. Release of Liens, Guarantees and Pledges
.
(a)A Subsidiary Loan Party shall automatically be released from its obligations
under the Loan Documents, and all security interests created by the Security
Documents in Collateral owned by such Subsidiary Loan Party shall be
automatically released, upon the consummation of any transaction permitted by
this Agreement or any designation in accordance with Section 5.12, as a result
of which such Subsidiary Loan Party ceases to be a Subsidiary; provided that, if
so required by this Agreement, the Required Lenders shall have consented to such
transaction and the terms of such consent shall not have provided otherwise.
Upon any sale or other transfer by any Loan Party (other than to any other Loan
Party) of any Collateral in a transaction permitted under this Agreement, or
upon the effectiveness of any written consent to the release of the security
interest created under any Security Document in any Collateral or the release of
any Subsidiary Loan Party from its Guarantee under the Guarantee Agreement
pursuant to Section 9.08, the security interests in such Collateral created by
the Security Documents or such Guarantee shall be automatically released;
provided that, for the avoidance of doubt, with respect to any disposal
consisting of an operating lease or license, the underlying property retained by
such Loan Party will not be so released. Upon Payment in Full, all obligations
under the Loan Documents and all security interests created by the Security
Documents shall be automatically released. Any such release of Secured
Obligations shall be deemed subject to the provision that such Secured
Obligations shall be reinstated if after such release any portion of any payment
in respect of the Secured Obligations guaranteed thereby shall be rescinded or
must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or





--------------------------------------------------------------------------------





reorganization of the Borrower or any other Loan Party, or upon or as a result
of the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, the Borrower or any other Loan Party or any substantial
part of its property, or otherwise, all as though such payment had not been
made. In connection with any termination or release pursuant to this Section,
the Administrative Agent shall execute and deliver, without recourse or
warranty, to any Loan Party, at such Loan Party’s expense, all documents that
such Loan Party shall reasonably request to evidence such termination or release
so long as the Borrower or applicable Loan Party shall have provided the
Administrative Agent such certifications or documents as the Administrative
Agent shall reasonably request in order to demonstrate compliance with this
Agreement and the other Loan Documents.
(b)The Administrative Agent will, at the Borrower’s expense, execute and deliver
to the applicable Loan Party such documents as such Loan Party may reasonably
request to subordinate the Administrative Agent’s Lien on any property granted
to or held by the Administrative Agent under any Loan Document to the holder of
any Lien on such property that is permitted by Section 6.02(j).
(c)Each of the Lenders and the L/C Issuer irrevocably authorizes the
Administrative Agent to provide any release or evidence of release, termination
or subordination contemplated by this Section. Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Loan Party from its
obligations under any Loan Document, in each case in accordance with the terms
of the Loan Document and this Section, and, in such case (other than upon
Payment In Full), the Administrative Agent shall not be obligated to provide
such release or evidence of release, termination or subordination until the
Administrative Agent has received such confirmation.


SECTION 9.19. Judgment Currency
.
If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from the Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to such Borrower (or to any other person who may be entitled thereto
under applicable law).
SECTION 9.20. USA PATRIOT Act Notice
.
Each Lender that is subject to the USA PATRIOT Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies Parent and the
Borrower that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party, a
Beneficial Ownership Certification and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify each Loan Party
in accordance with the USA PATRIOT Act.
SECTION 9.21. No Advisory or Fiduciary Responsibility
.
In connection with all aspects of each transaction contemplated hereby, Parent
and the Borrower acknowledge and agree that: (i) the credit facilities provided
for hereunder and any related arranging or other services in connection
therewith (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower, the other Loan Parties and their
respective Affiliates, on the one hand, and the Agents, the Additional Agents
and the Lenders, on the other hand, and the Borrower and the other Loan Parties
are capable of evaluating and understanding and understand and accept the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
Agent, each Additional Agent and each Lender is and has been





--------------------------------------------------------------------------------





acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower, any Loan Party or any of their respective
Affiliates, stockholders, creditors or employees or any other person; (iii) none
of the Agents, any Additional Agent or any Lender has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Borrower or any
other Loan Party with respect to any of the transactions contemplated hereby or
the process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
any Agent, any Additional Agent or any Lender has advised or is currently
advising the Borrower or any other Loan Party or their respective Affiliates on
other matters) and none of the Agents, any Additional Agent or any Lender has
any obligation to the Borrower, the other Loan Parties or their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Agents, the Additional Agents, the Lenders and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrower and the other Loan Parties and their respective
Affiliates, and none of the Agents, any Additional Agent or any Lender has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) the Agents, the Additional Agents and the
Lenders have not provided and will not provide any legal, accounting, regulatory
or tax advice with respect to any of the transactions contemplated hereby
(including any amendment, waiver or other modification hereof or of any other
Loan Document) and the Borrower and the other Loan Parties have consulted their
own legal, accounting, regulatory and tax advisors to the extent they deemed
appropriate. Parent and the Borrower each hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the Agents,
the Additional Agents and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty.
SECTION 9.22. Affiliated Lenders
.
(a)Subject to clause (b) below, each Affiliated Lender, in connection with any
(i) consent (or decision not to consent) to any amendment, modification, waiver,
consent or other action with respect to any of the terms of any Loan Document or
any departure by an Loan Party therefrom, (ii) other action on any matter
related to any Loan Document or (iii) direction to any Agent or any Lender to
undertake any action (or refrain from taking any action) with respect to or
under any Loan Document, agrees that, except with respect to any amendment,
modification, waiver, consent or other action described in clause (i), (ii) or
(iii) of the first proviso of Section 9.08(b) or that adversely affects such
Affiliated Lender (in its capacity as a Lender) in any material respect as
compared to other Lenders, shall be deemed to have voted its interest as a
Lender without discretion in such proportion as the allocation of voting with
respect to such matter by Lenders who are not Affiliated Lenders. Subject to
clause (b) below, the Borrower and each Affiliated Lender hereby agrees that if
a case under Title 11 of the United States Code is commenced against any Loan
Party, the Parent and the Borrower, with respect to any plan of reorganization
that does not adversely affect any Affiliated Lender (in its capacity as a
Lender) in any material respect as compared to other Lenders, shall seek (and
each Affiliated Lender shall consent) to designate the vote of any Affiliated
Lender and the vote of any Affiliated Lender with respect to any such plan of
reorganization of the Borrower or any Affiliate of the Borrower shall not be
counted. Subject to clause (b) below, each Affiliated Lender hereby irrevocably
appoints the Administrative Agent (such appointment being coupled with an
interest) as such Affiliated Lender’s attorney-in-fact, with full authority in
the place and stead of such Affiliated Lender and in the name of such Affiliated
Lender, from time to time in the Administrative Agent’s discretion to take any
action and to execute any instrument that the Administrative Agent may deem
reasonably necessary to carry out the provisions of this clause (a).
(b)Notwithstanding anything to the contrary in this Agreement, no Affiliated
Lender shall have any right to (i) attend (including by telephone) any meeting
or discussions (or portion thereof) among the Administrative Agent or any Lender
to which representatives of the Borrower are not then present, (ii) receive any
information or material prepared by Administrative Agent or any Lender or any
communication by or among Administrative Agent and/or one or more Lenders,
except to the extent such information or materials have been made available to
the Borrower or its representatives, or (iii) make or bring (or participate in,
other than as a passive participant in or recipient of its pro rata benefits of)
any claim, in its capacity as a Lender, against any Agent, the L/C Issuer or any
other Lender with respect to any duties or obligations or alleged duties or
obligations of such Agent or any other such Lender under the Loan Documents.


SECTION 9.23. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions
.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and





--------------------------------------------------------------------------------





(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


SECTION 9.24. Flood Matters
.
Each of the parties hereto acknowledges and agrees that, if there are any
Mortgaged Properties, any increase, extension or renewal of any of the Loans or
Facilities (including any Refinancing Term Loans and Replacement Revolving
Commitments, but not including (i) any continuation or conversion of Borrowings
under Section 2.08, (ii) the making of any Revolving Facility Loans or Swingline
Loans or (iii) the issuance, renewal or extension of Letters of Credit) shall be
subject to (and conditioned upon) the prior delivery of all flood hazard
determination certifications, acknowledgements and evidence of flood insurance
and other flood-related documentation with respect to such Mortgaged Properties
as required by Law and as reasonably required by the Administrative Agent.
[SIGNATURE PAGES FOLLOW]




    





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.




EVERTEC, INC.,
as Parent




By:________________________
Name:
Title:




EVERTEC GROUP, LLC,
as the Borrower




By:________________________
Name:
Title:















--------------------------------------------------------------------------------





Exhibit A
AGREED SECURITY PRINCIPLES
The Principles.
The guarantees and security to be provided by subsidiaries of Parent that are
organized outside of the United States For the avoidance of doubt, as used in
this Exhibit A, United States includes Puerto Rico. (the “Non-U.S.
Subsidiaries”) in support of the Facilities will be given in accordance with the
agreed security principles set out below.

Potential Restrictions on Credit
The Agreed Security Principles recognize there may be

Support.
legal and practical difficulties in obtaining security from Non-U.S.
Subsidiaries in jurisdictions outside the United States. In particular:

(a)
general statutory limitations, financial assistance, corporate benefit,
fraudulent preference, thin capitalization rules, retention of title claims and
similar principles may limit the ability of Non-U.S. Subsidiaries to provide a
guarantee or grant security or may require that its guarantee be limited in
amount or scope. Parent will use commercially reasonable efforts to assist in
demonstrating that adequate corporate benefit accrues to the applicable Non-U.S.
Subsidiaries that are Loan Parties;

(b)
the guarantees and collateral (and extent of its perfection) shall exclude such
guarantees and collateral as to which Parent shall reasonably determine (and the
Administrative Agent shall agree in writing) that the costs of obtaining such
guarantees and collateral are excessive in relation to the value of the
guarantee and collateral to be afforded thereby); and

(c)
Non-U.S. Subsidiaries will not be required to give guarantees or enter into
security documents if doing so would conflict with the fiduciary duties of their
directors or contravene any legal prohibition or result in a material risk of
personal or criminal liability on the part of any officer; provided that Parent
shall use, and shall cause its applicable subsidiaries to use, commercially
reasonable efforts to overcome any such obstacle.

Guarantees.
To the extent legally permitted and subject to paragraphs (a), (b) and (c)
above, each guarantee and security will be an upstream, cross-stream and
downstream guarantee and each guarantee and security will be for all liabilities
of all Loan Parties under the Loan Documents. A Subsidiary Loan Party formed or
acquired by Parent after the Closing Date and organized outside the United
States in a jurisdiction other than any jurisdiction in which a Subsidiary Loan
Party on the Closing Date is organized, shall execute and deliver a guarantee
agreement governed by the laws of its jurisdiction of organization, in form and
substance substantially similar to the Guarantee Agreement and otherwise
reasonably satisfactory to the Administrative Agent, to the extent the
Administrative Agent determines that such guarantee agreement is more likely to
be






--------------------------------------------------------------------------------





enforced against such Subsidiary Loan Party in such jurisdiction than the
Guarantee Agreement entered into on the Closing Date.
Security Perfection.
Perfection of security (when required) and other legal formalities will be
completed as soon as practicable and, in any event, within the time periods
specified by applicable law in order to ensure due perfection and priority.
Perfection of security will not be required if it would have a material adverse
effect on the ability of the relevant Non-U.S. Subsidiary to conduct its
operations and business in the ordinary course as permitted by the Loan
Documents. No notice of receivables security may be given to third party debtors
unless an Event of Default has occurred and is continuing. The Collateral Agent
may register security interests in intellectual property rights only in respect
of material intellectual property and in jurisdictions to be agreed upon.

Security Enforcement.
The Loan Documents will allow the Collateral Agent to enforce the security
without any restriction from (i) the constitutional documents of Parent or any
of its subsidiaries or (ii) any Loan Party which is or whose assets are the
subject of such Loan Document (but subject to any inalienable statutory rights
which the Borrower may have to challenge such enforcement) or (iii) any
shareholders of the foregoing not party to the relevant Loan Document.

Term of Security Documents.
The following principles will be reflected in the terms of any security taken as
part of this transaction:

(a)
the security will be first ranking, if commercially feasible;

(b)
no remedies may be taken in respect of the security unless an Event of Default
has occurred and is continuing;

(c)
in respect of the share pledges, customary limitations on the exercise of voting
rights by the pledgor to protect the validity and enforceability of the security
over shares shall apply;

(d)
unless an Event of Default has occurred and is continuing, (i) the pledgor shall
retain and exercise voting rights to any shares pledged in a manner that does
not adversely affect the validity or enforceability of the security or cause an
Event of Default to occur, (ii) the pledgor will be permitted to pay dividends
upstream to the extent permitted under the Loan Documents with the proceeds to
be available to Parent and its Subsidiaries, and (iii) notice will not be given
to banks where bank accounts have been charged or otherwise secured or to any
other counterparty in respect of creation of a security interest; and

(e)
the Collateral Agent shall be able to exercise a power of attorney only if an
Event of Default has occurred and is continuing or if the relevant Loan Party
has failed to comply with a further assurance or perfection obligation.






--------------------------------------------------------------------------------





Exhibit B
ASSIGNMENT AND ACCEPTANCE
This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]     For bracketed language here and elsewhere in this form relating
to the Assignor(s), if the assignment is from a single Assignor, choose the
first bracketed language. If the assignment is from multiple Assignors, choose
the second bracketed language. Assignor identified in item 1 below ([the][each,
an] “Assignor”) and [the][each]     For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language. If the assignment is to multiple
Assignees, choose the second bracketed language. Assignee identified in item 2
below ([the][each, an] “Assignee”). [It is understood and agreed that the rights
and obligations of [the Assignors][the Assignees]     Select as appropriate.
hereunder are several and not joint.]     Include bracketed language if there
are either multiple Assignors or multiple Assignees. Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit Agreement
identified below (the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance as if set forth
herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swingline Loans included in such facilities
    Include all applicable subfacilities.) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Acceptance, without representation or warranty
by [the][any] Assignor. In the event of any conflict or inconsistency between
this Assignment and Acceptance and the Credit Agreement, the provisions of the
Credit Agreement shall control.
1.    Assignor[s]:    ______________________________
______________________________
2.    Assignee[s]:    ______________________________
[and is an Affiliate/Approved Fund of [Identify Lender]]
______________________________
[and is an Affiliate/Approved Fund of [Identify Lender]]


3.    Borrower(s):    EVERTEC Group, LLC
4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement.






--------------------------------------------------------------------------------





5.
Credit Agreement:    Credit Agreement, dated as of November 27, 2018, among
EVERTEC, Inc., EVERTEC Group, LLC, the Lenders party thereto from time to time,
and Bank of America, N.A., as Administrative Agent, Collateral Agent Swingline
Lender and L/C Issuer.

6.    Assigned Interest:






Assignor[s] List each Assignor, as appropriate.






Assignee[s] List each Assignee, as appropriate.




Facility
Assigned Fill in the appropriate terminology for the types of facilities under
the Credit Agreement that are being assigned under this Assignment (e.g.
“Revolving Facility Commitment”, “Term A Loan Commitment”, “Term B Loan
Commitment”, etc.).
Aggregate
Amount of
Commitment/Loans
for all Lenders Amounts in this column and in the column immediately to the
right to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.
Amount of
Commitment/Loans
Assigned
Percentage
Assigned of
Commitment/
Loans Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.




CUSIP
 Number
 
 
 
 
 
 
 
 
 
____________
$________________
$_________
____________%
 
 
 
____________
$________________
$_________
____________%
 
 
 
____________
$________________
$_________
____________%
 



[7.    Trade Date:    __________________]     To be completed if the Assignor
and the Assignee intend that the minimum assignment amount is to be determined
as of the Trade Date.
Effective Date: __________________, 20__ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The terms set forth in this Assignment and Acceptance are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]


By: _____________________________
Name:    
Title:


ASSIGNEE





--------------------------------------------------------------------------------





[NAME OF ASSIGNEE]


By: _____________________________
Name:    
Title:
[Consented to and]     To be added only if the consent of the Administrative
Agent is required by the terms of the Credit Agreement. Accepted:
BANK OF AMERICA, N.A., as
Administrative Agent
By:
_________________________________

Name:
Title:


[Consented to]     To be added only if the consent of the Borrower is required
by the terms of the Credit Agreement.:
EVERTEC GROUP, LLC




By:    _________________________________
Name:
Title:






[Consented to:]     To be added only if the consent of other parties (e.g.
Swingline Lender or Primary L/C Issuer) is required by the terms of the Credit
Agreement.
By:    _________________________________
Name:
Title:







--------------------------------------------------------------------------------





ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE
EVERTEC GROUP, LLC CREDIT AGREEMENT
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.04(b) of the Credit
Agreement (subject to such consents, if any, as may be required under Section
9.04(b) of the Credit Agreement), (iii) from and after the Effective Date
referred to in this Assignment and Acceptance, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 5.04 of the Credit Agreement and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon any Agent, the L/C Issuer or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, and (vii) attached hereto is the
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance upon any Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.





--------------------------------------------------------------------------------





3.    General Provisions. This Assignment and Acceptance shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Acceptance may be executed in any number of
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Acceptance by telecopy or other electronic imaging
means shall be effective as delivery of a manually executed counterpart of this
Assignment and Acceptance. This Assignment and Acceptance shall be governed by,
and construed in accordance with, the law of the State of New York.







--------------------------------------------------------------------------------





Exhibit C
FORM OF
LOAN AUCTION PROCEDURES


This Exhibit C is intended to summarize certain basic terms of the modified
Dutch auction procedures pursuant to and in accordance with the terms and
conditions of Section 2.12(g) of the Credit Agreement (as defined below), of
which this Exhibit C is a part. It is not intended to be a definitive statement
of all of the terms and conditions of a modified Dutch auction, the definitive
terms and conditions for which shall be set forth in the Auction Notice (as
defined below). None of the Administrative Agent, the Auction Manager, or any of
their respective Affiliates makes any recommendation pursuant to any Auction
Notice as to whether or not any Lender should participate in an Auction
Prepayment Offer, nor shall the decision by the Administrative Agent or the
Auction Manager (or any of their respective Affiliates) in its capacity as a
Lender to participate in an Auction Prepayment Offer be deemed to constitute
such a recommendation. Each Lender should make its own decision as to whether to
participate in an Auction Prepayment Offer and as to the price to be sought for
its Term Loans. In addition, each Lender should consult its own attorney,
business advisor and/or tax advisor as to legal, business, tax and related
matters concerning each Auction Prepayment Offer and the Auction Notice.
Capitalized terms not otherwise defined in this Exhibit C have the meanings
assigned to them in the Credit Agreement, dated as of November 27, 2018, among
EVERTEC, Inc. (“Parent”), EVERTEC Group, LLC (the “Borrower”), the lenders party
thereto from time to time and Bank of America, N.A., as administrative agent,
collateral agent, swingline lender and L/C issuer (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
(a)    Notice Procedures. In connection with each Auction Prepayment Offer, the
Borrower will provide notification to the Auction Manager for distribution to
the Lenders of the Term Loans (each, an “Auction Notice”). Each Auction Notice
shall contain (i) the aggregate amount of the Term Loans that the Borrower
offers to prepay in such Auction Prepayment Offer (the “Auction Amount”), which
may be expressed at the election of the Borrower as either (A) the total par
principal amount of the Class or Classes of Term Loans offered to be prepaid or
(B) the total cash amount offered to be paid pursuant to the Auction; (ii) the
range of discounts to par (the “Discount Range”), expressed as a range of prices
per $1,000, at which the Borrower would be willing to prepay Term Loans in such
Auction Prepayment Offer; provided that the par principal amount of the Term
Loans offered to be prepaid in each Auction shall be in a minimum aggregate
amount of $1,000,000 and with minimum increments of $100,000 (it being
understood that the par principal amount of Term Loans actually prepaid may be
less than the minimum amount in the event that the aggregate par principal
amount of Term Loans actually offered to be available for prepayment by Lenders
in such Auction is less than the minimum amount); (iii) the date and time by
which Return Bids (as defined below) will be due (as such date and time may be
extended by the Auction Manager, the “Expiration Time”); and (iv) any other
conditions specified by the Borrower that must be satisfied for the Borrower to
be obligated to consummate such Auction Prepayment Offer. Such Expiration Time
may be extended upon notice by the Borrower to the Auction Manager received not
less than 24 hours before the original Expiration Time. The terms of the Auction
Notice may be amended upon notice by the Borrower to the Auction Manager
received not less than 24 hours before the original Expiration Time. An Auction
Prepayment Offer shall be regarded as a “failed Auction Prepayment Offer” in the
event that either (x) the Borrower withdraws such Auction Prepayment Offer in
accordance with the terms hereof or as set forth in Section 2.12(g)(iii) of the
Credit Agreement or (y) the Expiration Time occurs with no Qualifying Bids
having been received. In the event of a failed Auction Prepayment Offer, the
Borrower shall not be permitted to deliver a new Auction Notice prior to the
date occurring three Business Days after such withdrawal or Expiration Time, as
the case may be. Notwithstanding anything to the contrary contained herein, the
Borrower shall not initiate any Auction Prepayment Offer by delivering an
Auction Notice to the Auction Manager until three Business Days after the
conclusion (whether successful or failed) of the previous Auction Prepayment
Offer (if any), whether such conclusion occurs by withdrawal of such previous
Auction Prepayment Offer or the occurrence of the Expiration Time of such
previous Auction Prepayment Offer.





--------------------------------------------------------------------------------





(b)    Reply Procedures. In connection with any Auction Prepayment Offer, each
Lender wishing to participate in such Auction Prepayment Offer shall, prior to
the Expiration Time, provide the Auction Manager with a notice of participation,
in the form included in the Auction Notice (each, a “Return Bid”) which shall
specify (i) a discount to par that must be expressed as a price per $1,000 in
principal amount of Term Loans (the “Reply Price”) of each Class within the
applicable Discount Range and (ii) the par principal amount of Term Loans of
each Class that such Lender accepts for prepayment at its Reply Price, which
must be in increments of $100,000 (the “Reply Amount”). The minimum incremental
amount requirements described above shall not apply if Lender submits a Reply
Amount equal to such Lender’s entire remaining amount of its applicable Class or
Classes of Term Loans. Lenders may only submit one Return Bid per Class per
Auction Prepayment Offer, but each Return Bid may contain up to three component
bids (or such larger number of component bids as may be specified in the Auction
Notice), each of which may result in a separate Qualifying Bid and each of which
will not be contingent on any other component bid submitted by such Lender
resulting in a Qualifying Bid. In addition to the Return Bid, the participating
Lender must execute and deliver, to be held in escrow by the Auction Manager, an
assignment and acceptance in the form included in the Auction Notice (each, an
“Auction Assignment and Assumption”). The Borrower will not prepay any Term
Loans at a price that is outside of the applicable Discount Range, nor will any
Return Bids (including any component bids specified therein) submitted at a
price that is outside such applicable Discount Range be considered in any
calculation of the Applicable Threshold Price (as defined below). Any Lender
with outstanding Term Loans whose Return Bid is not received by the Auction
Manager by the Expiration Time shall be deemed to have declined to accept any
Auction Prepayment of any of its Term Loans at any discount to their par value
within the Discount Range.
(c)    Acceptance Procedures. Based on the Reply Prices and Reply Amounts
received by the Auction Manager, the Auction Manager, in consultation with the
Borrower, will calculate the lowest purchase price (the “Applicable Threshold
Price”) for such Auction Prepayment Offer within the Discount Range for such
Auction Prepayment Offer that will allow the Borrower to complete the Auction
Prepayment Offer by prepaying the full Auction Amount (or such lesser amount of
Term Loans for which the Borrower has received Qualifying Bids). The Borrower
shall prepay Term Loans of each Lender whose Return Bid is within the Discount
Range and contains a Reply Price that is equal to or less than the Applicable
Threshold Price (each, a “Qualifying Bid”). All Term Loans included in
Qualifying Bids (including multiple component Qualifying Bids contained in a
single Return Bid) received at a Reply Price lower than the Applicable Threshold
Price will be prepaid at the Applicable Threshold Price, subject to proration as
set forth in paragraph (d) below. Each participating Lender will receive notice
of a Qualifying Bid as soon as reasonably practicable but in no case later than
five business days from the date of the Expiration Time.
(d)    Proration Procedures. If the aggregate principal amount of all Term Loans
for which Qualifying Bids have been submitted in any given Auction Prepayment
Offer at or below the Applicable Threshold Price would exceed the remaining
portion of the Auction Amount, the Borrower shall prepay such Loans ratably
based on the relative principal amounts offered by each Lender in an aggregate
amount equal to the amount necessary to complete the prepayment of the Auction
Amount. No Return Bids or any component thereof will be accepted above the
Applicable Threshold Price.
(e)    Notification Procedures. The Auction Manager will calculate the
Applicable Threshold Price and post the Applicable Threshold Price and proration
factor onto an internet or intranet site (including an IntraLinks®, SyndTrak® or
other electronic workspace) in accordance with the Auction Manager’s standard
dissemination practices by 4:00 p.m., on the Business Day after which the
Expiration Time occurs; provided that the failure to post such Applicable
Threshold Price and proration factor by such time shall not affect the validity
of such Auction Prepayment Offer. The Auction Manager will insert the principal
amount of Term Loans of the applicable Class to be prepaid and the applicable
settlement date.
(f)    Prepayment Notice. Each Auction Notice shall contain the following
representations and warranties by the Borrower:





--------------------------------------------------------------------------------





“No Default or Event of Default has occurred and is continuing on the date of
the delivery of this Auction Notice and at the time of prepayment of any Term
Loans pursuant hereto or would result from this Auction Prepayment Offer or from
the application of the proceeds thereof.
The Borrower is not in possession of any material non-public information with
respect to Parent or any of its subsidiaries that (x) has not been disclosed to
the Lenders (other than Lenders that do not wish to receive material non-public
information with respect to Parent or any of its subsidiaries) prior to the date
of the Auction Notice and (y) if not disclosed to the Lenders, could reasonably
be expected to have a material effect (whether negative or positive) upon, or
otherwise be material to, (1) a Lender’s decision to participate in any Auction
Prepayment Offer or (2) the market price of the Term Loans subject to such
Auction Prepayment Offer.”
(g)    Additional Procedures. Once initiated by an Auction Notice, the Borrower
must, in accordance with Section 2.12(g)(iii) of the Credit Agreement, terminate
any Auction Prepayment Offer if it reasonably believes that it will fail to
satisfy one or more of the conditions set forth in Section 2.12(g)(ii) of the
Credit Agreement which are required to be met at the time which otherwise would
have been the time of prepayment of Term Loans pursuant to such Auction
Prepayment Offer. Any Return Bid (including any component bid thereof) delivered
to the Auction Manager may not be withdrawn, modified, revoked, terminated or
cancelled by a Lender. However, an Auction Prepayment Offer may become void if
the conditions to the prepayment set forth in Section 2.12 of the Credit
Agreement are not met. The Borrower shall pay the aggregate purchase price in
respect of all Qualifying Bids for which prepayment by the Borrower is required
in accordance with the foregoing provisions to the Administrative Agent for the
account of the applicable Lenders not later than 2:00 p.m. on a settlement date
as determined jointly by the Borrower and the Auction Manager (which shall be
not later than ten Business Days after the date Return Bids are due). All
questions as to the form of documents and eligibility of Term Loans that are the
subject of an Auction Prepayment Offer will be determined by the Auction
Manager, in consultation with the Borrower, and their determination will be
final and binding so long as such determination is not inconsistent with the
terms of Section 2.12(g) of the Credit Agreement or this Exhibit C, as
determined by the Auction Manager in good faith. The Auction Manager’s
interpretation of the terms and conditions of the Auction Notice, in
consultation with the Borrower, will be final and binding so long as such
interpretation is not inconsistent with the terms of Section 2.12(g) of the
Credit Agreement or this Exhibit C, as determined by the Auction Manager in good
faith. None of the Administrative Agent, the Auction Manager or any of their
respective Affiliates assumes any responsibility for the accuracy or
completeness of the information concerning Parent or any of its Affiliates
(whether contained in an Auction Notice or otherwise) or for any failure to
disclose events that may have occurred and may affect the significance or
accuracy of such information. This Exhibit C shall not require the Borrower to
initiate any Auction Prepayment Offer.D - 2









--------------------------------------------------------------------------------





Exhibit D
FORM OF BORROWING REQUEST/ INTEREST RATE REQUEST
Date: ___________, _____
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of November 27,
2018 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among EVERTEC, Inc., a Puerto Rican
corporation (“Parent”), EVERTEC Group, LLC, a Puerto Rican limited liability
company (the “Borrower”), the Lenders party thereto from time to time, and Bank
of America, N.A., as Administrative Agent, Collateral Agent, Swingline Lender
and L/C Issuer.
The undersigned hereby requests (select one):
A Borrowing of [Revolving Facility][Term A][Term B] Loans
A conversion or continuation of [Revolving Facility][Term A][Term B] Loans
1.    On                          (a Business Day).
2.    In the amount of [$]                
3.    Comprised of                         
[Type of Loan requested (ABR or Eurocurency)]
4.    For Eurocurrency Loans: with an Interest Period of     ___ months.
[The Revolving Facility Borrowing requested herein complies with Section 2.01(c)
of the Credit Agreement.]     Include this sentence in the case of a Revolving
Facility Borrowing.
The Borrower hereby represents and warrants that the conditions specified in
Sections 4.01(a), (b) and (c) shall be satisfied on and as of the date of the
applicable Credit Event.
EVERTEC GROUP, LLC


By:                     
Name:                 
Title:                     







--------------------------------------------------------------------------------





EXHIBIT E
FORM OF SWINGLINE BORROWING REQUEST
Date: ___________, _____
To:    Bank of America, N.A., as Swingline Lender
Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of November 27,
2018 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among EVERTEC, Inc., a Puerto Rican
corporation (“Parent”), EVERTEC Group, LLC, a Puerto Rican limited liability
company (the “Borrower”), the Lenders party thereto from time to time, and Bank
of America, N.A., as Administrative Agent, Collateral Agent, Swingline Lender
and L/C Issuer.
The undersigned hereby requests a Swingline Loan:
1.    On                          (a Business Day).
2.    In the amount of $                .
The Swingline Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.
The Borrower hereby represents and warrants that the conditions specified in
Sections 4.01(a), (b) and (c) shall be satisfied on and as of the date of the
applicable Credit Event.
EVERTEC GROUP, LLC


By:                     
Name:                 
Title:                     









--------------------------------------------------------------------------------





EXHIBIT F
[FORM OF]
AFFILIATED LENDER ASSIGNMENT AND ACCEPTANCE
1.    This Affiliated Lender Assignment and Acceptance (this “Assignment and
Acceptance”) is dated as of the Effective Date set forth below and is entered
into by and between [the][each]     For bracketed language here and elsewhere in
this form relating to the Assignor(s), if the assignment is from a single
Assignor, choose the first bracketed language. If the assignment is from
multiple Assignors, choose the second bracketed language. Assignor identified in
item 1 below ([the][each, an] “Assignor”) and [the][each]     For bracketed
language here and elsewhere in this form relating to the Assignee(s), if the
assignment is to a single Assignee, choose the first bracketed language. If the
assignment is to multiple Assignees, choose the second bracketed language.
Assignee identified in item 2 below ([the][each, an] “Assignee”). [It is
understood and agreed that the rights and obligations of [the Assignors][the
Assignees]     Select as appropriate. hereunder are several and not joint.]
    Include bracketed language if there are either multiple Assignors or
multiple Assignees. Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.
2.    For an agreed consideration, [the][each] Assignor hereby irrevocably sells
and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Acceptance, without representation or warranty
by [the][any] Assignor. In the event of any conflict or inconsistency between
this Assignment and Acceptance and the Credit Agreement, the provisions of the
Credit Agreement shall control.


a.
Assignor[s]: ___________________________________________________________________

b.
Assignee[s]:    Assignee must be an Affiliated Lender.
__________________________________________________________________

c.
Borrower: EVERTEC Group, LLC

d.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement






--------------------------------------------------------------------------------





e.
Credit Agreement: Credit Agreement, dated as of November 27, 2018, among
EVERTEC, Inc., EVERTEC Group, LLC, the Lenders party thereto from time to time,
and Bank of America, N.A., as Administrative Agent, Collateral Agent, Swingline
Lender and L/C Issuer.

1.
Assigned Interest:







Assignor[s] List each Assignor, as appropriate.






Assignee[s] List each Assignee, as appropriate.




Facility
Assigned Fill in the appropriate terminology for the types of facilities under
the Credit Agreement that are being assigned under this Assignment, which shall
not include Revolving Facility Commitments or Revolving Facility Loans.
Aggregate
Amount of
Commitment/Loans
for all Lenders Amounts in this column and in the column immediately to the
right to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.
Amount of
Commitment/Loans
Assigned
Percentage
Assigned of
Commitment/
Loans Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.




CUSIP
 Number
 
 
 
 
 
 
 
 
 
____________
$________________
$_________
____________%
 
 
 
____________
$________________
$_________
____________%
 
 
 
____________
$________________
$_________
____________%
 



Effective Date: __________, ____, 20____. [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]




The terms set forth in this Assignment and Acceptance are hereby agreed to:
ASSIGNOR [NAME OF ASSIGNOR]
By:        
Name:    
Title:    


ASSIGNEE [NAME OF ASSIGNEE]
By:        
Name:    
Title:    


Consented to and Accepted:
BANK OF AMERICA, N.A., as





--------------------------------------------------------------------------------





Administrative Agent
By: ______________________________
Name:
Title:









--------------------------------------------------------------------------------





ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
1.    Representations and Warranties
1.1    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.04(b) of the Credit
Agreement (subject to such consents, if any, as may be required under Section
9.04(b) of the Credit Agreement), (iii) it is an Affiliated Lender and
acknowledges that it is bound by and agrees to be subject to Section 9.22 of the
Credit Agreement, (iv) no Default or Event of Default has occurred or is
continuing or would result from the consummation of the transactions
contemplated by this Assignment and Acceptance, (v) after giving effect to this
Assignment and Acceptance, the aggregate principal amount of all Term Loans held
by all Affiliated Lenders constitutes less than 15% of the aggregate principal
amount of all Term Loans then outstanding, (vi)  from and after the Effective
Date referred to in this Assignment and Acceptance, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the] [the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (vii) it is sophisticated with respect to decisions to acquire
assets of the type represented by [the][such] Assigned Interest and either it,
or the Person exercising discretion in making its decision to acquire
[the][such] Assigned Interest, is experienced in acquiring assets of such type,
(viii) does not have any material non-public information with respect to Parent
that (A) has not been disclosed to the Lenders (other than Lenders that do not
wish to receive material non-public information with respect to Parent, any of
its Subsidiaries or Affiliates) prior to the date hereof and (B) could
reasonably be expected to have a material effect upon, or otherwise be material,
(1) to a Lender’s decision to participate in any assignment pursuant to Section
9.04(j) of the Credit Agreement or (2) to the market price of the Term Loans and
(ix) it has received a copy of the Credit Agreement, and has received or has
been accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.04 of the Credit Agreement and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, (x) it has, independently and without
reliance upon any Agent, the L/C Issuer or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, and (xi) attached hereto is the
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance upon any Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the





--------------------------------------------------------------------------------





Loan Documents are required to be performed by it as a Lender. For the avoidance
of doubt, Lenders shall not be permitted to assign Revolving Facility
Commitments or Revolving Facility Loans to any Affiliated Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
3.    General Provisions. This Assignment and Acceptance shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Acceptance may be executed in any number of
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Acceptance by telecopy or other electronic imaging
means shall be effective as delivery of a manually executed counterpart of this
Assignment and Acceptance. This Assignment and Acceptance shall be governed by,
and construed in accordance with, the law of the State of New York.G-1
Form of Guaranty Agreement












--------------------------------------------------------------------------------





EXHIBIT G
[FORM OF]
Guarantee Agreement
[PROVIDED SEPARATELY]









--------------------------------------------------------------------------------





EXHIBIT H
[FORM OF]
COLLATERAL Agreement
[PROVIDED SEPARATELY]























--------------------------------------------------------------------------------





EXHIBIT I
[FORM OF]
Perfection Certificate
[PROVIDED SEPARATELY]







--------------------------------------------------------------------------------





EXHIBIT J
[FORM OF]
First Lien INTERCREDITOR AGREEMENT
[ATTACHED]





























--------------------------------------------------------------------------------





EXHIBIT K
[Form of Global Intercompany Note]
______, 20__
FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower (each, in
such capacity, a “Payor”) from time to time from any other entity listed on
Schedule A (each, in such capacity, a “Payee” and together with each Payor, a
“Note Party”), hereby promises to pay on demand to the applicable Payee, in
lawful money of the United States of America or in such other currency as agreed
to by such Payor or Payee, in immediately available funds at such location as
the applicable Payee shall from time to time designate, the unpaid principal
amount of all loans and advances or other credit extensions (including trade
payables) made by such Payee to such Payor, other than any loans or advances
(including trade payables) identified in Schedule B hereto, as such Schedule may
be amended, restated and supplemented from time to time by the applicable Payors
and Payees. Each Payor promises also to pay interest on the unpaid principal
amount of all such loans and advances or other credit extensions in like money
at said location from the date of such loans and advances until paid at such
rate per annum as shall be agreed upon from time to time by such Payor and such
Payee.
This note (“Note”) is an intercompany note referred to in Section 6.01(e) of the
Credit Agreement, dated as of November 27, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among EVERTEC, Inc., a Puerto Rican corporation (“Parent”), EVERTEC Group, LLC,
a Puerto Rican limited liability company (the “Borrower”), the lenders party
thereto from time to time (collectively, the “Lenders” and individually, a
“Lender”) and Bank of America, N.A., as Administrative Agent, Collateral Agent,
Swingline Lender and L/C Issuer (the “Administrative Agent”) and is subject to
the terms thereof, and shall be pledged by each Payee that is a Loan Party
pursuant to the Collateral Agreement, to the extent required pursuant to the
terms thereof. Capitalized terms used without definition herein have the
meanings given to them in the Credit Agreement. For purposes hereof, “Applicable
Representative” shall mean the Administrative Agent or the analogous agent,
representative or trustee who is established as the controlling representative
as provided in any applicable intercreditor agreement under the Credit Agreement
and any Future Senior Debt Facility (as defined below). Each Payee hereby
acknowledges and agrees that the Applicable Representative may exercise any and
all rights of any Loan Party provided in the Credit Agreement and the Collateral
Agreement with respect to this Note subject to the terms of the applicable
Intercreditor Agreement. This note shall also serve as a global intercompany
note under any Future Senior Debt Facility (as defined below), and, to the
extent pledged as collateral to secure such Future Senior Debt Facility, the
foregoing sentence shall apply, mutatis mutandis to such Future Senior Debt
Facility and related documents thereunder.
Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note owed by any Payor that is a Loan Party or analogous party
under any future debt facility the terms of which require such debt to be senior
in right of payment to the indebtedness evidenced by this Note (such future debt
facility, a “Future Senior Debt Facility” and such Loan Party or analogous
party, an “Obligor”) to any Payee that is not an Obligor shall be subordinate
and junior in right of payment, to the extent and in the manner hereinafter set
forth, to Secured Obligations, Guaranteed Obligations (as defined in the
Guarantee Agreement) and all analogous senior secured obligations under any
Future Senior Debt Facility of such Payor (such Secured Obligations, Guaranteed
Obligations, analogous senior secured obligations under any Future Senior Debt
Facility, other indebtedness and obligations under any Future Senior Debt
Facility and other indebtedness and obligations in connection with any renewal,
refunding, restructuring or refinancing thereof pursuant to the Credit
Agreement, including interest thereon accruing after the commencement of any
proceedings referred to in clause (i) below, whether or not such interest is an
allowed claim in such proceeding, being hereinafter collectively referred to as
“Senior Indebtedness”):
(i)    in the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Payor or to





--------------------------------------------------------------------------------





its creditors, as such, or to its property, and in the event of any proceedings
for voluntary liquidation, dissolution or other winding up of such Payor,
whether or not involving insolvency or bankruptcy, then, (x) the holders of
Senior Indebtedness shall be paid in full in cash in respect of all amounts
constituting Senior Indebtedness before any Payee that is not a Loan Party is
entitled to receive (whether directly or indirectly), or make any demands for,
any payment on account of this Note and (y) until the holders of Senior
Indebtedness are paid in full in cash in respect of all amounts constituting
Senior Indebtedness, any payment or distribution to which such Payee would
otherwise be entitled (other than debt securities of such Payor that are
subordinated, to at least the same extent as this Note, to the payment of all
Senior Indebtedness then outstanding (such securities being hereinafter referred
to as “Restructured Debt Securities”)) shall be made to the holders of Senior
Indebtedness;
(ii)    if any Event of Default has occurred and is continuing and after notice
from the Administrative Agent (provided that no such notice shall be required to
be given in the case of any Event of Default arising under Section 7.01 (h) or
(i) of the Credit Agreement), then no payment or distribution of any kind or
character shall be made by or on behalf of any Payor that is a Loan Party or any
other Person on its behalf with respect to this Note owed to any Payee that is
not a Loan Party; and
(iii)    if any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), in
respect of this Note shall (despite these subordination provisions) be received
by any Payee in violation of clause (i) or (ii) before all Senior Indebtedness
shall have been paid in full in cash, such payment or distribution shall be held
in trust for the benefit of, and shall be paid over or delivered to, the holders
of Senior Indebtedness (or their representatives), ratably according to the
respective aggregate amounts remaining unpaid thereon, to the extent necessary
to pay all Senior Indebtedness in full in cash.
The foregoing clauses (i), (ii) and (iii) shall apply, mutatis mutandis, with
respect to any Future Senior Debt Facility and the analogous provisions of the
applicable documentation therefor. Upon the cure of clauses (i), (ii) and (iii)
above, all such payments or distributions that are prohibited or modified by
such items shall be automatically permitted to be made as if such items had no
effect.
To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Payor or by any act or
failure to act on the part of such holder or any trustee or agent for such
holder. Each Payee and each Payor hereby agree that the subordination of this
Note is for the benefit of the Administrative Agent, on behalf of itself and the
Lenders, and the Administrative Agent may, on behalf of itself and the Lenders,
proceed to enforce the subordination provisions herein.
The indebtedness evidenced by this Note owed by any Payor that is not a Loan
Party or any Payor that is a Loan Party, in each case, to any Payee that is a
Loan Party shall not be subordinated to, and shall rank pari passu in right of
payment with, any other obligation of such Payor.
Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the obligations of such
Payor, which are absolute and unconditional, to pay to such Payee the principal
of and interest on this Note as and when due and payable in accordance with its
terms, or is intended to or will affect the relative rights of such Payee and
other creditors of such Payor other than the holders of Senior Indebtedness.
Each Payee is hereby authorized to record all loans and advances or other credit
extensions made by it to any Payor (all of which shall be evidenced by this
Note), and all repayments or prepayments thereof, in its books and records, such
books and records constituting prima facie evidence of the accuracy of the
information contained therein.
Each Payor hereby waives (to the extent permitted by applicable law)
presentment, demand, protest or notice of any kind in connection with this Note.
Except to the extent of any taxes required by law to be withheld, all payments
under this Note shall be made without offset, counterclaim or deduction of any
kind, and each Payee and Payor is





--------------------------------------------------------------------------------





authorized to enter into separate loan documentation (other than in the form of
a promissory note or negotiable instrument, unless such note or instrument and
the debt represented thereunder is subsequently excluded from this Note pursuant
to the following paragraph by addition of such note or instrument onto Schedule
B hereof) establishing the terms of such loans or advances (all of which shall
be evidenced by this Note).
This Note shall be binding upon each Payor and its successors and assigns, and
the terms and provisions of this Note shall inure to the benefit of each Payee
and its successors and assigns, including subsequent holders hereof. The terms
of this Note replace and supersede the terms and provisions of all other
promissory notes or other instruments evidencing intercompany obligations (other
than any obligations represented by promissory notes or instruments listed on
Schedule B hereto as such Schedule may be amended, restated and supplemented
from time to time by the applicable Payors and Payees) that create or evidence
any loans or advances made on, before or after the date hereof by any Payee to
any Payor, to the extent any such terms and provisions conflict with the terms
of this Note, and in each case to the extent required to be pledged to the
Collateral Agent pursuant to the Collateral Agreement, or to the collateral
agent pursuant to the equivalent Future Senior Debt Facility security document;
provided however that, to the extent not inconsistent with the terms of this
Note, this Note may be supplemented by separate loan documentation to the extent
any Payor or Payee determines it is or would be required by regulations issued
under Section 385 of the Code (assuming, for these purposes, that until final
regulations are issued, any regulations currently in proposed form are finalized
and currently effective in their present form) to maintain such separate loan
documentation, and, to the extent the terms of such separate loan documentation
are not inconsistent with the terms of this Note, the terms of this Note do not
alter the economic terms contained in any separate loan documentation entered
into by relevant Payees and Payors to govern such loans or advances.
Notwithstanding anything to the contrary contained herein, each promissory note
listed in Schedule B shall continue in full force and effect in accordance with
its terms thereunder, and shall be excluded from, and not be affected or
modified by, the terms of this Note, provided that the indebtedness set forth on
Schedule B, to the extent payable by an Obligor to a Payee that is not an
Obligor, shall be subject to the subordination provisions set forth herein, or
if necessary, at the Payor’s option or at the Authorized Representative’s
reasonable request, a separately executed subordination agreement with
subordination provisions no less favorable to the Secured Parties than those set
forth herein. Any Payor and any Payee may amend, supplement or modify Schedule B
from time to time through a written notice by such Payor and such Payee
acknowledged by the Applicable Representative, in the event such Payor issues a
separate promissory note to such Payee.
For the avoidance of doubt, this Note shall not in any way replace, or affect
the principal amount of, any intercompany loan outstanding between any Payor and
any Payee prior to the execution hereof, and to the extent permitted by
applicable law, from and after the date hereof, each such intercompany loan
shall be deemed to incorporate the terms set forth in this Note to the extent
applicable and shall be deemed to be evidenced by this Note together with any
documents executed prior to the date hereof in connection with such intercompany
indebtedness.
From time to time after the date hereof, additional subsidiaries of the Parent
may become parties hereto (as Payor and/or Payee, as the case may be) by
executing a counterpart signature page to this Note (each additional subsidiary,
an “Additional Party”). Upon delivery of such counterpart signature page to the
Payees, notice of which is hereby waived by the other Payors, and updating or
supplementing Schedule A hereto by adding the name of each Additional Party,
each Additional Party shall be a Payor and/or a Payee, as the case may be, and
shall be as fully a party hereto as if such Additional Party were an original
signatory hereof. Each Payor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Payor or Payee hereunder. This Note shall be fully effective as to any
Payor or Payee that is or becomes a party hereto regardless of whether any other
Person becomes or fails to become or ceases to be a Payor or Payee hereunder.
After the date hereof, any Person that is a Note Party that ceases to be a
Restricted Subsidiary of the Parent shall be released from the provisions of
this Note at the times and in the manner set forth in Section 9.18 of the Credit
Agreement.





--------------------------------------------------------------------------------





To ensure that the obligations evidenced by this Note are treated as in
“registered form” within the meaning of Section 163(f) of the Internal Revenue
Code of 1986, as amended, Borrower or its successor (acting solely for this
purpose as an agent of each Payor) shall maintain, at its address for receipt of
notices pursuant to Section 9.01 of the Credit Agreement, a register (the
“Register”) for the recordation of the name and address of each endorsee,
assignee or other transferee of interests, rights, and obligations hereunder and
the commitment of, and principal amount (and interest amount) of the loan owing
to, each such Payee. Notwithstanding any notice to the contrary, no endorsement,
assignment, or other transfer of interests, rights, and obligations hereunder
shall be effective unless and until such transfer is recorded in the Register
and Borrower or its successor shall have received timely notice of the
information required to be recorded in the Register pertaining to such transfer.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.
[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------







[_____________________],
as Payee and Payor
By:            
Name:
Title:
[_____________________],
as Payee and Payor
By:            
Name:
Title:





--------------------------------------------------------------------------------





SCHEDULE A
PAYOR/PAYEE
JURISDICTION OF ORGANIZATION
EVERTEC, Inc.
Commonwealth of Puerto Rico
EVERTEC Intermediate Holdings, LLC
Commonwealth of Puerto Rico
EVERTEC Group, LLC
Commonwealth of Puerto Rico
EVERTEC Costa Rica, S.A.
Republic of Costa Rica
EVERTEC Panamá, S.A.
Republic of Panama
EVERTEC Dominicana, SAS
Dominican Republic
EVERTEC México Servicios de Procesamiento S.A. de C.V.
México, Federal District
EVERTEC Guatemala, Sociedad Anonima
Republic of Guatemala
Processa S.A.S.
Republic of Colombia
EVERTEC USA, LLC
United States
Tecnopago SpA
Republic of Chile
EFT Group SpA
Republic of Chile
PayTrue S.A.
Republic of Uruguay
EFT Servicios Profesionales SpA
Republic of Chile
EFT Global Services SpA
Republic of Chile
Caleidón S.A.
Republic of Uruguay
Paytrue Solutions Informática Ltda.
Brazil
EFT Group S.A.
Republic of Panama
Tecnopago España SL
Spain








--------------------------------------------------------------------------------





SCHEDULE B
(as of [•], 20[•])


Excluded Promissory Notes
[•]











--------------------------------------------------------------------------------





[FORM OF NOTE POWER]


For value received, each of the undersigned entities hereby sells, assigns and
transfers all of its right, title and interest in the Global Intercompany Note,
dated as of [___________], 2018, by and among EVERTEC Group, LLC, EVERTEC, Inc.
and certain of EVERTEC, Inc.’s Subsidiaries, and payable to the undersigned,
pursuant to the following endorsement with the same force and effect as if such
endorsement were set forth at the end or on the reverse of such Note.


Pay to the order of ___________________________________________.
Dated: ____________________


[Loan Parties],
By:            
Name:
Title:









--------------------------------------------------------------------------------





EXHIBIT L
[FORM OF] COMPLIANCE CERTIFICATE     In the event of any inconsistency between
this Form of Compliance Certificate and the Credit Agreement, the Credit
Agreement shall control.
For Period Ended [ ] (the “Report Date”)
Reference is made to the Credit Agreement, dated as of November 27, 2018 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among EVERTEC, INC., a Puerto Rico
corporation (“Parent”), EVERTEC GROUP, LLC, a Puerto Rico limited liability
company (the “Borrower”), the Lenders party thereto from time to time and BANK
OF AMERICA, N.A., as Administrative Agent, Collateral Agent, Swingline Lender
and L/C Issuer. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.
Pursuant to Section 5.04(c) of the Credit Agreement, the undersigned, solely in
his/her capacity as a Financial Officer of Parent, certifies as follows:
1.    [[Attached hereto as Exhibit A is] [We have filed with the U.S. Securities
and Exchange Commission] (a) the consolidated balance sheet as of the Report
Date and related statements of operations, cash flows and stockholders’ equity
for the fiscal year then ended and setting forth in comparative form the
corresponding figures for the prior fiscal year, meeting the requirements of
Section 5.04(a) of the Credit Agreement and (b) a management’s discussion and
analysis meeting the requirements of Section 5.04(c)(y) of the Credit
Agreement.]    To be included if accompanying annual financial statements only.
2.    [[Attached hereto as Exhibit A is] [We have filed with the U.S. Securities
and Exchange Commission] (a) the consolidated balance sheet as of the Report
Date and related statements of operations and cash flows for the fiscal quarter
then ended and the then-elapsed portion of the fiscal year and setting forth in
comparative form the corresponding figures for the corresponding periods of the
prior fiscal year, meeting the requirements of Section 5.04(b) of the Credit
Agreement and (b) a management’s discussion and analysis meeting the
requirements of Section 5.04(c)(y) of the Credit Agreement. Such financial
statements fairly present, in all material respects, the financial position and
results of operations of Parent and its subsidiaries on a consolidated basis in
accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes).]    To be included if accompanying quarterly financial
statements only.
3.    [No Default or Event of Default has occurred at any time since the
beginning of the fiscal [year] [quarter] ended with the Report Date and on or
prior to the date hereof.] [If unable to provide the foregoing certification,
specify the nature and extent of any Default or Event of Default and any
corrective action taken or proposed to be taken with respect thereto on Annex A
attached hereto.]
4.    The following represents a true and accurate calculation of the Financial
Performance Covenant as of the Report Date:





--------------------------------------------------------------------------------





Total Secured Net Leverage Ratio:
 
 
 
 
 
Total Secured Net Debt as of the Report Date
=
[ ]
EBITDA for the Test Period ending on the Report Date
=
[ ]
Total Secured Net Leverage Ratio
=
[ ] to 1.00
Total Secured Net Leverage Ration required under the Credit Agreement for such
Test Period
=
[ ] to 1.00
 
 
 



Supporting detail showing the calculations of Total Secured Net Leverage Ratio
is attached hereto as Schedule 1.
5.    [Attached hereto as Schedule 2 is a detailed calculation of Excess Cash
Flow for the fiscal year ending on the Report Date.]    To be included only in
annual compliance certificate.
6.    Attached as Schedule 3 hereto is a detailed calculation of any changes in
the Cumulative Credit since [the Closing Date][the date of the last Compliance
Certificate].     To be provided since the Closing Date only in the case of the
first Compliance Certificate.


SCHEDULE 1 to
COMPLIANCE CERTIFICATE
Total Secured Net Leverage Ratio Calculation
Total Secured Net Debt to EBITDA
(1)Consolidated Net Income:
 
(A)the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis:
 
minus the sum of the following, without duplication:
 
(B)any net after tax extraordinary, nonrecurring or unusual gains or losses or
income or expense or charge (less all fees and expenses relating thereto),
including, without limitation, any severance, relocation or other restructuring
expenses, any expenses related to any reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternative uses, fees,
expenses or charges relating to facilities closing costs, curtailments or
modifications to pension and post-retirement employee benefit plans, excess
pension charges, acquisition integration costs, facilities opening costs,
project start-up costs, business optimization costs
 
(C)any net after-tax income or loss from disposed, abandoned, transferred,
closed or discontinued operations and any net after-tax gain or loss on disposal
of disposed, abandoned, transferred, closed or discontinued operations
 
(D)any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
Parent)
 
(E)any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness, Swap
Agreements or other derivative instruments
 






--------------------------------------------------------------------------------





(F)the cumulative effect of a change in accounting principles during such period
 
(G)effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such person and its Subsidiaries) in component
amounts required or permitted by GAAP, resulting from the application of
purchase accounting in relation to any consummated acquisition or the
amortization or write-off of any amounts thereof, net of taxes
 
(H)any impairment charges or asset write-offs (other than write-offs of
inventory and accounts receivable), in each case pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP
 
(I)any (a) non-cash compensation charges or expenses or (b) costs or expenses
realized in connection with or resulting from stock appreciation or similar
rights, stock options or other rights
 
(J)non-cash gains, losses, income and expenses resulting from fair value
accounting required by the applicable standard under GAAP and related
interpretations
 
(K)any currency translation gains and losses related to currency remeasurements,
including but not limited to, Indebtedness, and any net loss or gain resulting
from Swap Agreements for currency exchange risk
 
(L)to the extent covered by insurance and actually reimbursed, or, so long as
such person has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (A) not denied by the applicable carrier in writing within
180 days and (B) in fact reimbursed within 365 days of the date of such evidence
(with a deduction for any amount so added back to the extent not so reimbursed
within 365 days), expenses with respect to liability or casualty events or
business interruption
 
(M)non-cash charges for deferred tax asset valuation allowances, and
 
(N)the Net Income for such period of any subsidiary of such person to the extent
that the declaration or payment of dividends or similar distributions by such
subsidiary of its Net Income is not at the date of determination permitted
without any prior governmental approval (which has not been obtained) or,
directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to such subsidiary or its equityholders, unless such
restrictions with respect to the payment of dividends or similar distributions
have been legally waived
 
plus the sum of the following, without duplication:
 
(O)(A) the Net Income for such period of any person that is not a Subsidiary of
such person, or is an Unrestricted Subsidiary or that is accounted for by the
equity method of accounting, only to the extent of the amount of dividends or
distributions or other payments paid in cash (or to the extent converted into
cash) to the referent person or a Subsidiary thereof (other than an Unrestricted
Subsidiary of such referent person) in respect of such period and (B) the Net
Income for such period shall include any ordinary course dividend, distribution
or other payment in cash received from any person in excess of the amounts
included in clause (A) which is distributed within six months of the end of the
fiscal year in which it is earned
 
(P)the non-cash portion of “straight-line” rent expense shall be excluded, and
the cash portion of “straight-line” rent expense which exceeds the amount
expensed in respect of such rent expense
 
Consolidated Net Income equals (1)(A) above reduced by the sum of (1)(B) through
(1)(N) above plus the sum of (1)(O) through (1)(P) above:
 
 
 
(2)EBITDA:
 
(A)Consolidated Net Income as calculated in (1) above:
 
(B)plus the sum of (in each case without duplication and to the extent the
respective amounts described in subclauses (i) through (viii) of this clause (B)
otherwise reduced such Consolidated Net Income for the respective period for
which EBITDA is being determined):
 
(i)provision for Taxes based on income, profits or capital of Parent and the
Subsidiaries for such period, including, without limitation, state franchise and
similar Taxes and foreign withholding Taxes
 






--------------------------------------------------------------------------------





(ii)Interest Expense (and to the extent not included in Interest Expense, (x)
all cash dividend payments (excluding items eliminated in consolidation) on any
series of preferred stock or Disqualified Stock and (y) costs of surety bonds in
connection with financing activities) of Parent and the Subsidiaries for such
period (net of interest income of Parent and its Subsidiaries for such period)
 
(iii)depreciation and amortization expenses of Parent and the Subsidiaries for
such period including, without limitation, the amortization of intangible
assets, deferred financing fees and Capitalized Software Expenditures and
amortization of unrecognized prior service costs and actuarial gains and losses
related to pensions and other post-employment benefits
 
(iv)any expenses or charges (other than depreciation or amortization expense as
described in the preceding clause (iii)) related to any issuance of Equity
Interests, Investment, acquisition, disposition, recapitalization or the
incurrence, modification or repayment of Indebtedness permitted to be incurred
by the Existing Credit Agreement and the Credit Agreement (including a
refinancing thereof) (whether or not successful), including (x) such fees,
expenses or charges related to the incurrence of the obligations under the
Existing Credit Agreement and the Obligations and (y) any amendment or other
modification of the Obligations or other Indebtedness
 
(v)business optimization expenses and other restructuring charges or reserves
(which, for the avoidance of doubt, shall include those related to facility
closure, facility consolidations, retention, severance, systems establishment
costs, contract termination costs, future lease commitments and excess pension
charges)
 
(vi)any other non-cash charges (excluding the write off of any receivables or
inventory); provided, that, for purposes of this subclause (vi) of this clause
(B), any non-cash charges or losses shall be treated as cash charges or losses
in any subsequent period during which cash disbursements attributable thereto
are made (but excluding, for the avoidance of doubt, amortization of a prepaid
cash item that was paid in a prior period)
 
(vii)any costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such cost
or expenses are funded with cash proceeds contributed to the capital of Parent
or net cash proceeds of an issuance of Equity Interests of Parent (other than
Disqualified Stock) solely to the extent that such net cash proceeds are
excluded from the calculation of the Cumulative Credit, and
 
(viii)any deductions (less any additions) attributable to minority interests
except, in each case, to the extent of cash paid (or received)
 
(C)minus the sum of (without duplication and to the extent the amounts described
in this clause (C) increased such Consolidated Net Income for the respective
period for which EBITDA is being determined) non-cash items increasing
Consolidated Net Income of Parent and the Subsidiaries for such period (but
excluding the recognition of deferred revenue or any such items (x) in respect
of which cash was received in a prior period or will be received in a future
period or (y) which represent the reversal of any accrual of, or cash reserve
for, anticipated cash charges that reduced EBITDA in any prior period)
 
For purposes of determining EBITDA under the Credit Agreement, before giving
effect, on a Pro Forma Basis, to any relevant transaction (within the meaning of
the definition of “Pro Forma Basis”) occurring after the Closing Date, EBITDA
for the fiscal quarter ended December 31, 2017 shall be deemed to be
$37,028,706, EBITDA for the fiscal quarter ended March 31, 2018 shall be deemed
to be $53,968,502, EBITDA for the fiscal quarter ended June 30, 2018 shall be
deemed to be $53,767,377 and EBITDA for the fiscal quarter ended September 30,
2018 shall be deemed to be $52,103,224.
 
EBITDA equals the sum of (2)(A) and (2)(B)(i)-(viii) above minus (2)(C) above:
 
 
 
(3)Consolidated Debt as of the Report Date:
 
(A)The sum of, without duplication:
 
(i)All Indebtedness on the Report Date, other than letters of credit or bank
guarantees (to the extent undrawn) consisting of Capital Lease Obligations:
 
(ii)Indebtedness on the Report Date for borrowed money and Disqualified Stock of
Parent and the Subsidiaries determined on a consolidated basis on the Report
Date:
 






--------------------------------------------------------------------------------





Consolidated Debt equals the sum of (3)(A)(i) and (ii) above:
 
 
 
(4)Total Secured Net Debt as of the Report Date:
 
(A)On the Report Date, the aggregate principal amount of Consolidated Debt of
Parent and the Subsidiaries outstanding at such date as calculated in (3) above
(after giving effect to all incurrences and repayment of all Indebtedness on
such date) that consists of, without duplication:
 
(i)Capital Lease Obligations
 
(ii)other Indebtedness that in each case is then secured by Liens on property or
assets of Parent or any Subsidiary (other than property or assets held in a
defeasance or similar trust or arrangement for the benefit of the Indebtedness
secured thereby)
 
minus:
 
(B)lesser of (x) $60,000,000 and (y) unrestricted cash and cash equivalents
(determined in accordance with GAAP) of Parent and the Subsidiaries at such date
(after giving effect to all transactions to occur on such date)
 
Total Secured Net Debt as of the Report Date equals the sum of (4)(A)(i) and
(ii) above reduced by (4)(B):
 
 
 
Total Secured Net Leverage Ratio (Total Secured Net Debt / EBITDA) =
[ ]:1.00










--------------------------------------------------------------------------------





SCHEDULE 2 to
COMPLIANCE CERTIFICATE
Excess Cash Flow Calculation
(a)EBITDA of Parent and the Subsidiaries on a consolidated basis for such Excess
Cash Flow Period (calculated as set forth on Schedule 1 hereto):
 
(b)minus, without duplication (sum of (i) through (ix) below):
 
(i)Cash Interest Expense of Parent and the Subsidiaries for such Excess Cash
Flow Period
 
(ii)permanent repayments or prepayments of any Indebtedness (other than
repayments of revolving loans unless accompanied by a corresponding permanent
reduction in revolving commitments) made in cash by Parent or any Subsidiary
during such Excess Cash Flow Period (other than any mandatory or voluntary
prepayment or Auction Prepayments of the Loans), but only to the extent that the
Indebtedness so prepaid cannot be reborrowed or redrawn and such prepayments do
not occur in connection with a refinancing of all or any portion of such
Indebtedness
 
(iii)(i) Capital Expenditures by Parent and the Subsidiaries on a consolidated
basis during such Excess Cash Flow Period that are paid in cash, (ii)
Capitalized Software Expenditures, and (iii) the aggregate consideration paid in
cash during the Excess Cash Flow Period in respect of Permitted Business
Acquisitions and other Investments permitted hereunder less any amounts received
in respect thereof as a return of capital
 
(iv)Taxes paid in cash by Parent and the Subsidiaries on a consolidated basis
during such Excess Cash Flow Period
 
(v)an amount equal to any increase in Working Capital of Parent and the
Subsidiaries for such Excess Cash Flow Period
 
(vi)amounts paid in cash during such Excess Cash Flow Period on account of (A)
items that were accounted for as non-cash reductions of Net Income in
determining Consolidated Net Income or as non-cash reductions of Consolidated
Net Income in determining EBITDA of Parent and the Subsidiaries in a prior
Excess Cash Flow Period and (B) reserves or accruals established in purchase
accounting
 
(vii)to the extent not deducted in the computation of Net Proceeds in respect of
any asset disposition or condemnation giving rise thereto, the amount of any
mandatory prepayment of Indebtedness (other than Indebtedness created hereunder
or under any other Loan Document), together with any interest, premium or
penalties required to be paid (and actually paid) in connection therewith
 
(viii)Restricted Payments made in cash pursuant to Sections 6.06(c), (f), (g),
(h) and (i) of the Credit Agreement during such Excess Cash Flow Period
 
(ix)the amount related to items that were added to or not deducted from Net
Income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating EBITDA to the extent such items
represented a cash payment (which had not reduced Excess Cash Flow upon the
accrual thereof in a prior Excess Cash Flow Period), or an accrual for a cash
payment, by Parent and the Subsidiaries or did not represent cash received by
Parent and the Subsidiaries, in each case on a consolidated basis during such
Excess Cash Flow Period
 
(c)plus, without duplication (sum of (i) through (v) below):
 
(i)an amount equal to any decrease in Working Capital for such Excess Cash Flow
Period
 






--------------------------------------------------------------------------------





(ii)all amounts referred to in clauses (b)(ii) and (b)(iii) above to the extent
funded with the proceeds of the issuance or the incurrence of Indebtedness
(including Capital Lease Obligations and purchase money Indebtedness, but
excluding, solely as relating to Capital Expenditures, proceeds of Revolving
Facility Loans), the sale or issuance of any Equity Interests (including any
capital contributions) and any loss, damage, destruction or condemnation of, or
any sale, transfer or other disposition (including any sale and leaseback of
assets and any mortgage or lease of Real Property) to any person of any asset or
assets, in each case to the extent there is a corresponding deduction from
Excess Cash Flow above
 
(iii)any extraordinary or nonrecurring gain realized in cash during such Excess
Cash Flow Period (except to the extent such gain consists of Net Proceeds
subject to Section 2.12(b) of the Credit Agreement)
 
(iv)to the extent deducted in the computation of EBITDA, cash interest income
 
(v)the amount related to items that were deducted from or not added to Net
Income in connection with calculating Consolidated Net Income or were deducted
from or not added to Consolidated Net Income in calculating EBITDA to the extent
either (i) such items represented cash received by Parent or any Subsidiary or
(ii) such items do not represent cash paid by Parent or any Subsidiary, in each
case on a consolidated basis during such Excess Cash Flow Period
 
For the avoidance of doubt, Excess Cash Flow shall not be calculated on a Pro
Forma Basis.
 
Excess Cash Flow ((a) - (b) + (c)) =
 












--------------------------------------------------------------------------------





SCHEDULE 3 to
COMPLIANCE CERTIFICATE
Cumulative Credit Calculation
On the Report Date, an amount, not less than zero in the aggregate, determined
on a cumulative basis equal to, without duplication (and without duplication of
amounts that otherwise increased the amount available for Investments pursuant
to Section 6.04 of the Credit Agreement):
 
(a)$154,000,000, plus
 
(b)the Cumulative Excess Cash Flow Amount on such date of determination, not
less than zero in the aggregate, determined on a cumulative basis equal to the
sum, for each Excess Cash Flow Period:
 
(i)Excess Cash Flow for such Excess Cash Flow Period (calculated as set forth on
Schedule 2 hereto), minus
 
(ii)the Applicable ECF Percentage of Excess Cash Flow for such Excess Cash Flow
Period The Applicable ECF Percentage shall mean, with respect to any Excess Cash
Flow Period, (a) if the Total Secured Net Leverage Ratio at the end of the
Excess Cash Flow Period is greater than or equal to 2.25:1.00, 50%, (b) if the
Total Secured Net Leverage Ratio at the end of the Excess Cash Flow Period is
less than 2.25:1.00 but greater than or equal to 1.75:1.00, 25% and (c) if the
Total Secured Net Leverage Ratio as the end of the Excess Cash Flow Period is
less than 1.75:1.00, 0%., plus
 
(c)the cumulative amount of net cash proceeds received after the Closing Date
and on or prior to such time from the sale of Equity Interests (other than
Disqualified Stock) of Parent; provided, that this clause (c) shall exclude any
proceeds of sales of Equity Interests financed as contemplated by Section
6.04(e)(iii) of the Credit Agreement, proceeds of Equity Interests used to make
Investments pursuant to Section 6.04(s) of the Credit Agreement, proceeds of
Equity Interests used to make a Restricted Payment in reliance on clause (x) of
the first proviso to Section 6.06(c) of the Credit Agreement and any amounts
used to finance the payments or distributions in respect of any Junior Financing
pursuant to Section 6.09(b)(iii) of the Credit Agreement; plus
 
(d)100% of the aggregate principal amount of any Indebtedness (including the
liquidation preference or maximum fixed repurchase price, as the case may be, of
any Disqualified Stock) of Parent or any Subsidiary issued after the Closing
Date (other than Indebtedness issued to a Subsidiary), which has been converted
into or exchanged for Equity Interests (other than Disqualified Stock) in
Parent; provided that this clause (d) shall exclude the conversion or exchange
of any Junior Financing to Equity Interest pursuant to Section 6.09(b)(iii) of
the Credit Agreement, plus
 
(e)100% of the aggregate amount received by Parent or any Subsidiary in cash
(and the fair market value (as determined in good faith by Parent) of property
other than cash received by Parent or any Subsidiary) after the Closing Date
from: (i) the sale (other than to Parent or any Subsidiary) of the Equity
Interests of an Unrestricted Subsidiary, or (ii) any dividend or other
distribution by an Unrestricted Subsidiary, plus
 
(f)in the event any Unrestricted Subsidiary has been redesignated as a
Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, Parent or any
Subsidiary, the fair market value (as determined in good faith by the Parent) of
the Investments of Parent or any Subsidiary in such Unrestricted Subsidiary at
the time of such redesignation, combination or transfer (or of the assets
transferred or conveyed, as applicable), plus
 






--------------------------------------------------------------------------------





(g)an amount equal to any returns (including dividends, interest, distributions,
returns of principal, profits on sale, repayments, income and similar amounts)
actually received by Parent or any Subsidiary in respect of any Investments made
pursuant to Section 6.04(j) of the Credit Agreement, minus
 
(h)any amounts thereof used to make Investments pursuant to Section 6.04(j)(ii)
of the Credit Agreement after the Closing Date and prior to such time, minus
 
(i)any amounts thereof used to make Restricted Payments pursuant to Section
6.06(e) of the Credit Agreement after the Closing Date and prior to such time,
minus
 
(j)any amounts thereof used to make payments or distributions in respect of
Junior Financings pursuant to Section 6.09(b)(iv)(y) of the Credit Agreement.
 
Cumulative Credit =
 





IN WITNESS WHEREOF, the undersigned, solely in his/her capacity as a Financial
Officer of Parent, has executed this certificate for and on behalf of Parent and
has caused this certificate to be delivered this ____ day of _____________,
20[__].
EVERTEC, INC.
By:            
Name:    
Title:    





























--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as Administrative Agent, Collateral Agent, Swingline Lender and L/C Issuer




By:________________________
Name:
Title:







--------------------------------------------------------------------------------





_______________________________________________,
As Lender




By:____________________________________________
Name:
Title:











